Exhibit 10.13

 

CREDIT AGREEMENT

 

Dated as of May 16, 2003

 

among

 

QUIXOTE CORPORATION

as the Borrower

 

THE INSTITUTIONS FROM TIME TO TIME PARTIES HERETO AS LENDERS

 

and

 

THE NORTHERN TRUST COMPANY

as Administrative Agent

 

LASALLE BANK NATIONAL ASSOCIATION

Co-Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

ARTICLE I:  DEFINITIONS

 

1.1

Certain Defined Terms

 

1.2

References

 

 

 

ARTICLE II:  REVOLVING LOAN AND TERM LOAN FACILITIES

 

2.1

Revolving Loans

 

2.2

Term Loans

 

2.3

Rate Options for all Advances; Maximum Interest Periods

 

2.4

Optional Payments; Mandatory Prepayments/Repayments

 

2.5

Reduction of Commitments

 

2.6

Method of Borrowing

 

2.7

Method of Selecting Types and Interest Periods for Advances

 

2.8

Minimum Amount of Each Advance

 

2.9

Method of Selecting Types, and Interest Periods for Conversion and Continuation
of Advances

 

2.10

Default Rate

 

2.11

Method of Payment

 

2.12

Evidence of Debt

 

2.13

Telephonic Notices

 

2.14

Promise to Pay; Interest and Facility Fees; Interest Payment Dates; Interest and
Fee Basis; Taxes

 

2.15

Notification of Advances, Interest Rates, Prepayments and Aggregate Revolving
Loan Commitment Reductions

 

2.16

Lending Installations

 

2.17

Non-Receipt of Funds by the Administrative Agent

 

2.18

Termination Date

 

2.19

Replacement of Certain Lenders

 

2.20

Judgment Currency

 

2.21

Increase of Aggregate Revolving Loan Commitment

 

 

 

ARTICLE III:  THE LETTER OF CREDIT FACILITY

 

3.1

Obligation to Issue Letters of Credit

 

3.2

Transitional Letters of Credit

 

3.3

Types and Amounts

 

3.4

Conditions

 

3.5

Procedure for Issuance of Letters of Credit

 

3.6

Letter of Credit Participation

 

3.7

Reimbursement Obligation

 

3.8

Letter of Credit Fees

 

3.9

Issuing Bank Reporting Requirements

 

3.10

Indemnification; Exoneration

 

ii

--------------------------------------------------------------------------------


 

ARTICLE IV:  CHANGE IN CIRCUMSTANCES

 

4.1

Yield Protection

 

4.2

Changes in Capital Adequacy Regulations

 

4.3

Availability of Types of Advances

 

4.4

Funding Indemnification

 

4.5

Lender Statements; Survival of Indemnity

 

 

 

ARTICLE V:  CONDITIONS PRECEDENT

 

5.1

Initial Advances and Letters of Credit

 

5.2

Each Advance and Letter of Credit

 

 

 

ARTICLE VI:  REPRESENTATIONS AND WARRANTIES

 

6.1

Organization; Corporate Powers

 

6.2

Authority; Enforceability

 

6.3

No Conflict; Governmental Consents

 

6.4

Financial Statements

 

6.5

No Material Adverse Change

 

6.6

Taxes

 

6.7

Litigation; Loss Contingencies and Violations

 

6.8

Subsidiaries

 

6.9

ERISA

 

6.10

Accuracy of Information

 

6.11

Securities Activities

 

6.12

Material Agreements.

 

6.13

Compliance with Laws

 

6.14

Assets and Properties

 

6.15

Statutory Indebtedness Restrictions

 

6.16

Labor Matters

 

6.17

Environmental Matters

 

6.18

Insurance

 

6.19

Use of Proceeds

 

6.20

Solvency

 

 

 

ARTICLE VII:  COVENANTS

 

7.1

Reporting

 

7.2

Affirmative Covenants

 

7.3

Negative Covenants

 

7.4

Financial Covenants

 

 

 

ARTICLE VIII:  DEFAULTS

 

8.1

Defaults

 

 

 

ARTICLE IX:  ACCELERATION, DEFAULTING LENDERS; WAIVERS, AMENDMENTS AND REMEDIES

 

9.1

Termination of Revolving Loan Commitments; Acceleration

 

9.2

Preservation of Rights

 

9.3

Amendments

 

iii

--------------------------------------------------------------------------------


 

ARTICLE X:  GENERAL PROVISIONS

 

10.1

Survival of Representations

 

10.2

Governmental Regulation

 

10.3

Intentionally Omitted

 

10.4

Headings

 

10.5

Entire Agreement

 

10.6

Several Obligations; Benefits of this Agreement

 

10.7

Expenses; Indemnification

 

10.8

Numbers of Documents

 

10.9

Confidentiality

 

10.10

Severability of Provisions

 

10.11

Nonliability of Lenders

 

10.12

GOVERNING LAW

 

10.13

CONSENT TO JURISDICTION; SERVICE OF PROCESS: JURY TRIAL

 

10.14

Subordination of Intercompany Indebtedness

 

 

 

ARTICLE XI:  THE ADMINISTRATIVE AGENT

 

11.1

Appointment; Nature of Relationship

 

11.2

Powers

 

11.3

General Immunity

 

11.4

No Responsibility for Loans, Creditworthiness, Recitals, Etc

 

11.5

Action on Instructions of Lenders

 

11.6

Employment of Administrative Agent and Counsel

 

11.7

Reliance on Documents; Counsel

 

11.8

The Administrative Agent’s Reimbursement and Indemnification

 

11.9

Rights as a Lender

 

11.10

Lender Credit Decision

 

11.11

Successor Administrative Agent

 

11.12

No Duties Imposed Upon Co-Agent

 

11.13

Notice of Default

 

11.14

Delegation to Affiliates

 

11.15

Subordination Agreement and Subsidiary Guaranty

 

 

 

ARTICLE XII:  SETOFF, RATABLE PAYMENTS

 

12.1

Setoff

 

12.2

Ratable Payments

 

12.3

Application of Payments

 

12.4

Relations Among Lenders

 

12.5

Representations and Covenants Among Lenders

 

 

 

ARTICLE XIII:  BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

13.1

Successors and Assigns; Designated Lenders

 

13.2

Participations

 

13.3

Assignments

 

13.4

Dissemination of Information

 

13.5

Tax Certifications

 

iv

--------------------------------------------------------------------------------


 

ARTICLE XIV:  NOTICES

 

14.1

Giving Notice

 

14.2

Change of Address

 

 

 

ARTICLE XV:  COUNTERPARTS

 

v

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibits

 

EXHIBIT A

—

Revolving Loan and Term Commitments (Definitions)

 

 

 

EXHIBIT A-1

—

Eurodollar and Domestic Payment Offices (Definitions)

 

 

 

EXHIBIT B

—

Form of Borrowing/Election Notice
(Section 2.2, Section 2.7 and Section 2.9)

 

 

 

EXHIBIT C

—

Form of Request for Letter of Credit (Section 3.4)

 

 

 

EXHIBIT D

—

Form of Assignment Agreement
(Definitions and Section 13.3)

 

 

 

EXHIBIT E

—

Form of Borrower’s Counsel’s Opinion (Section 5.1)

 

 

 

EXHIBIT F

—

List of Closing Documents (Section 5.1)

 

 

 

EXHIBIT G-1

—

Form of Officer’s Certificate (Sections 5.2 and 7.1(A)(iii))

 

 

 

EXHIBIT G-2

—

Secretary’s Certificate (Borrower)

 

 

 

EXHIBIT G-3

—

Secretary’s Certificate (Subsidiary Guarantors)

 

 

 

EXHIBIT H

—

Form of Compliance Certificate
(Sections 5.2 and 7.1(A)(iii))

 

 

 

EXHIBIT I

—

Form of Revolving Loan Note
(Section 2.12(D))

 

 

 

EXHIBIT J

—

Form of Term Loan Note

 

 

 

EXHIBIT K

—

Form of Subordination Agreement

 

 

 

EXHIBIT L

—

Form of Designation Agreement (Section 13.1(B))

 

 

 

EXHIBIT M

—

Form of Commitment and Acceptance (Section 2.22)

 

 

 

EXHIBIT N

—

Subsidiary Guaranty Agreement

 

 

 

EXHIBIT O

—

Extension Request

 

vi

--------------------------------------------------------------------------------


 

Schedules

 

 

 

Schedule 1. 1.1

—

Permitted Existing Indebtedness (Definitions)

 

 

 

Schedule 1.1.2

—

Permitted Existing Investments (Definitions)

 

 

 

Schedule 1.1.3

—

Permitted Existing Liens (Definitions)

 

 

 

Schedule 1.1.4

—

Permitted Existing Contingent Obligations (Definitions)

 

 

 

[Schedule 3.2

—

Transitional Letters of Credit (Section 3.2)]

 

 

 

Schedule 6.3

—

Conflicts: Governmental Consents (Section 6.3)

 

 

 

Schedule 6.7

—

Litigation

 

 

 

Schedule 6.8

—

Subsidiaries (Section 6.8)

 

 

 

Schedule 6.9

—

ERISA (Section 6.9)

 

 

 

Schedule 6.17

—

Environmental Matters (Section 6.17)

 

vii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT, dated as of May 16, 2003, is entered into by and among
QUIXOTE CORPORATION, a Delaware corporation, as the Borrower, THE INSTITUTIONS
FROM TIME TO TIME PARTIES HERETO, as Lenders whether by execution of this
Agreement or an Assignment Agreement pursuant to Section 13.3, and THE NORTHERN
TRUST COMPANY, as Administrative Agent for itself and the other Lenders. The
parties hereto agree as follows:

 


ARTICLE I:  DEFINITIONS


 


1.1                                 CERTAIN DEFINED TERMS.  THE FOLLOWING TERMS
USED IN THIS AGREEMENT SHALL HAVE THE FOLLOWING MEANINGS, APPLICABLE BOTH TO THE
SINGULAR AND THE PLURAL FORMS OF THE TERMS DEFINED.


 

As used in this Agreement:

 

“Accounting Changes” is defined in Section 10.9 hereof.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (other than transactions involving solely the Borrower and
its Subsidiaries) (i) acquires any going business or all or substantially all of
the assets of any firm, corporation or division thereof, whether through
purchase of assets, merger or otherwise or (ii) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
Equity Interests of another Person.

 

“Administrative Agent” means The Northern Trust Company in its capacity as
contractual representative for itself and the Lenders pursuant to Article XI
hereof and any successor Administrative Agent appointed pursuant to Article XI
hereof.

 

“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by the Lenders to the Borrower of the same Type and, in the
case of Eurodollar Rate Advances for the same Interest Period.

 

“Affected Lender” is defined in Section 2.19 hereof.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of greater than or equal to twenty percent (20%) or more of any class
of voting securities (or other voting interests) of the controlled Person or
possesses, directly or indirectly, the power to direct or cause the direction of
the

--------------------------------------------------------------------------------


 

management or policies of the controlled Person, whether through ownership of
Capital Stock, by contract or otherwise.

 

“Aggregate Revolving Loan Commitment” means the aggregate of the Revolving Loan
Commitments of all the Lenders, as may be increased or reduced from time to time
pursuant to the terms hereof.  The initial Aggregate Revolving Loan Commitment
is Fifty Million and 00/100 Dollars ($50,000,000.00).

 

“Aggregate Term Loan Commitment” means the aggregate of the Term Loan
Commitments of all Lenders.  The initial Aggregate Term Loan Commitment is
Twenty Million and 00/100 Dollars ($20,000,000.00).

 

“Agreement” means this Credit Agreement, as it may be amended, restated or
otherwise modified and in effect from time to time.

 

“Alternate Base Rate” means, for any day, a fluctuating rate of interest per
annum equal to the higher of (i) the Prime Rate for such day and (ii) the sum of
(a) the Federal Funds Effective Rate for such day and (b) one-half of one
percent (0.50%) per annum.

 

“Applicable ABR Margin” means, as at any date of determination, the rate per
annum then applicable to Floating Rate Loans determined in accordance with the
provisions of Section 2.14(D)(ii) hereof.

 

“Applicable Eurodollar Margin” means, as at any date of determination, the rate
per annum then applicable to Eurodollar Rate Loans determined in accordance with
the provisions of Section 2.14(D)(ii) hereof.

 

“Applicable Commitment Fee Percentage” means, as at any date of determination,
the rate per annum then applicable in the determination of the amount payable
under Section 2.14(C)(i) hereof determined in accordance with the provisions of
Section 2.14(D)(ii) hereof.

 

“Applicable L/C Fee Percentage” means, as at any date of determination, a rate
per annum used to calculate Letter of Credit fees equal to the Applicable
Eurodollar Margin then in effect.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment Agreement” means an assignment and acceptance agreement entered into
in connection with an assignment pursuant to Section 13.3 hereof in
substantially the form of Exhibit D.

 

“Asset Sale” means, with respect to any Person, the sale, lease, conveyance,
disposition or other transfer by such Person of any of its assets (including by
way of a sale-leaseback transaction, and including the sale or other transfer of
any of the Equity Interests of any Subsidiary of such Person) to any Person
other than the Borrower or any of its Subsidiaries

 

2

--------------------------------------------------------------------------------


 

other than (i) the sale of inventory in the ordinary course of business, and
(ii) the sale or other disposition of any obsolete, excess, damaged or worn-out
equipment disposed of in the ordinary course of business and (ii) assignments
and licenses of intellectual property of the Borrower and its Subsidiaries in
the ordinary course of business.

 

“Authorized Officer” means any of the President, Chief Executive Officer, Chief
Financial Officer or Treasurer of the Borrower, acting singly.

 

“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan) in respect of which the Borrower or any other
member of the Controlled Group is, or within the immediately preceding six (6)
years was, an “employer” as defined in Section 3(5) of ERISA.

 

“Borrower” means Quixote Corporation, together with its successors and permitted
assigns, including a debtor-in-possession on behalf of the Borrower.

 

“Borrowing Date” means a date on which an Advance or Term Loan is made
hereunder.

 

“Borrowing/Election Notice” is defined in Section 2.7 hereof.

 

“Business Day” means:

 

(a)                                  for the purpose of determining the
Eurodollar Rate, a day other than a Saturday or Sunday on which banks are open
for the transaction of domestic and foreign exchange business in London,
England;

 

(b)                                 for the purpose of any payment to be made in
Dollars, a day other than a Saturday or Sunday on which banks are open in
Chicago, Illinois, and New York, New York for the conduct of substantially all
of their commercial lending activities, including the transaction of domestic
and foreign exchange business, interbank wire transfers can be made on the
Fedwire system, and dealings in Dollars are carried on in the London interbank
markets; and

 

(c)                                  for any other purpose, means a day
(i) other than a Saturday or Sunday on which banks are open in Chicago,
Illinois, and New York, New York for the conduct of substantially all of their
commercial lending activities, including the transaction of domestic and foreign
exchange business, and interbank wire transfers can be made on the Fedwire
system.

 

“Buying Lender” is defined in Section 2.22 hereof.

 

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which are required to be capitalized in accordance with GAAP,
provided capital expenditures relating solely to Acquisitions effected by an
asset purchase agreement shall be excluded.

 

3

--------------------------------------------------------------------------------


 

“Capital Stock” means (i) in the case of a corporation, corporate stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a limited liability company, membership interests,
(iv) in the case of a partnership, partnership interests (whether general or
limited) and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person; provided, however, that “Capital Stock” shall not
include any debt securities convertible into equity securities prior to such
conversion.

 

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be capitalized on a balance
sheet of such Person prepared in accordance with GAAP.

 

“Cash Equivalents” means (i) marketable direct obligations issued or
unconditionally guaranteed by the governments of the United States and backed by
the full faith and credit of the United States government; (ii) domestic and
Eurocurrency certificates of deposit and time deposits, bankers’ acceptances and
floating rate certificates of deposit issued by any commercial bank organized
under the laws of the United States, any state thereof, the District of
Columbia, any foreign bank, or its branches or agencies, the long-term
indebtedness of which institution at the time of acquisition is rated BBB (or
better) by S&P or Fitch or Baa (or better) by Moody’s, and which certificates of
deposit and time deposits are fully protected against currency fluctuations for
any such deposits with a term of more than ninety (90) days; (iii) shares of
money market, mutual or similar funds having assets in excess of $100,000,000
and the investments of which are limited to investment grade securities (i.e.,
securities rated BBB (or better) by S&P or Fitch or Baa (or better) by Moody’s:
and (iv) commercial paper of United States and foreign banks and bank holding
companies and their subsidiaries and United States and foreign finance,
commercial industrial or utility companies which, at the time of acquisition,
are rated A-2 (or better) by S&P, P-2 (or better) by Moody’s, or F-2 (or better)
by Fitch; provided that the maturities of such Cash Equivalents shall not exceed
three hundred sixty-five (365) days from the date of acquisition thereof.

 

“Change” is defined in Section 4.2 hereof.

 

“Change of Control” means an event or series of events by which:

 

(a)                                  any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934),
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, provided that a person shall be deemed to have
“beneficial ownership” of all securities that such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of thirty percent (30%) or more of the
combined voting power of the Borrower’s outstanding Capital Stock ordinarily
having the right to vote at an election of directors; or

 

4

--------------------------------------------------------------------------------


 

(b) the majority of the board of directors of the Borrower fails to consist of
Continuing Directors; or

 

(c) the Borrower consolidates with or merges into another corporation or
conveys, transfers or leases all or substantially all of its property to any
Person, in either event pursuant to a transaction in which the outstanding
Capital Stock of the Borrower is reclassified or changed into or exchanged for
cash, securities or other property.

 

“Closing Date” means May 16, 2003.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Commission” means the Securities and Exchange Commission of the United States
of America and any Person succeeding to the functions thereof.

 

“Commitment and Acceptance” is defined in Section 2.21 hereof.

 

“Commitment Increase Notice” is defined in Section 2.21 hereof.

 

“Consolidated Assets” means the total assets of the Borrower and its
Subsidiaries on a consolidated basis (determined in accordance with GAAP).

 

“Consolidated Interest Expense” means the interest expense of the Borrower and
its Subsidiaries calculated on a consolidated basis (determined, subject to the
foregoing parenthetical, in accordance with GAAP).

 

“Consolidated Net Worth” means, at a particular date, all amounts which would be
included under shareholders’ equity (including capital stock, additional paid-in
capital and retained earnings) on the consolidated balance sheet for the
Borrower and its consolidated Subsidiaries determined in accordance with GAAP.

 

“Contaminant” means any pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance,
asbestos, polychlorinated biphenyls (“PCBs”), or any constituent of any such
substance, and includes but is not limited to these terms as defined in
Environmental, Health or Safety Requirements of Law.

 

“Contingent Obligation”, as applied to any Person, means any Contractual
Obligation, contingent or otherwise, of that Person with respect to any
Indebtedness of another or other obligation or liability of another, including,
without limitation, any such Indebtedness, obligation or liability of another
directly or indirectly guaranteed, endorsed (otherwise than for collection or
deposit in the ordinary course of business), co-made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable, including Contractual Obligations (contingent or
otherwise) arising through any agreement to purchase, repurchase, or otherwise
acquire such Indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, or other financial condition, or to
make payment

 

5

--------------------------------------------------------------------------------


 

other than for value received.  The amount of any Contingent Obligation shall be
equal to the present value of the portion of the obligation so guaranteed or
otherwise supported, in the case of known recurring obligations, and the maximum
reasonably anticipated liability in respect of the portion of the obligation so
guaranteed or otherwise supported assuming such Person is required to perform
thereunder, in all other cases.

 

“Continuing Director” means, with respect to the Borrower as of any date of
determination, any member of the board of directors of the Borrower who (a) was
a member of such board of directors on the date of this Agreement, or (b) was
nominated for election or elected to such board of directors with the approval
of the Continuing Directors who were members of such board at the time of such
nomination or election.

 

“Contractual Obligation”, as applied to any Person, means any provision of any
equity or debt securities issued by that Person or any indenture, mortgage, deed
of trust, security agreement, pledge agreement, guaranty, contract, undertaking,
agreement or instrument, in any case in writing, to which that Person is a party
or by which it or any of its properties is bound, or to which it or any of its
properties is subject.

 

“Controlled Group” means the group consisting of (i) any corporation which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Borrower; (ii) a partnership or other trade
or business (whether or not incorporated) which is under common control (within
the meaning of Section 414(c) of the Code) with the Borrower; and (iii) a member
of the same affiliated service group (within the meaning of Section 414(m) of
the Code) as the Borrower, any corporation described in clause (i) above or any
partnership or trade or business described in clause (ii) above.

 

“Customary Permitted Liens” means:

 

(i)                                     Liens (other than Environmental Liens
and Liens in favor of the PBGC) with respect to the payment of taxes,
assessments or governmental charges in all cases which are not yet due and
payable or (if foreclosure, distraint, sale or other similar proceedings shall
not have been commenced or any such proceeding after being commenced is stayed)
which are being contested in good faith by appropriate proceedings properly
instituted and diligently conducted and with respect to which adequate reserves
or other appropriate provisions are being maintained, which reserves and
provisions shall be maintained in accordance with generally accepted accounting
principles as in effect from time to time, if and to the extent that such GAAP
so require;

 

(ii)                                  statutory Liens of landlords and Liens of
suppliers, mechanics, carriers, materialmen, warehousemen or workmen and other
similar Liens imposed by law created in the ordinary course of business for
amounts not yet due or which are being contested in good faith by appropriate
proceedings properly instituted and diligently conducted and with respect to
which adequate reserves or other appropriate provisions are being maintained,
which reserves and provisions shall be maintained in accordance with generally
accepted accounting principles as may be in effect from time to time, if and to
the extent that such generally accepted accounting principles so require;

 

6

--------------------------------------------------------------------------------


 

(iii)                               Liens (other than Environmental Liens and
Liens in favor of the IRS or the PBGC) incurred or deposits made in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance or other types of social security benefits or to secure the
performance of bids, tenders, sales, contracts (other than for the repayment of
borrowed money), surety, appeal and performance bonds; provided that (A) all
such Liens do not in the aggregate materially detract from the value of the
Borrower’s or such Subsidiary’s assets or property taken as a whole or
materially impair the use thereof in the operation of the businesses taken as a
whole and (B) all Liens securing bonds to stay judgments or in connection with
appeals do not secure at any time an aggregate amount exceeding $1,000,000;

 

(iv)                              Liens arising with respect to zoning
restrictions, easements, encroachments, licenses, reservations, covenants,
rights-of-way, utility easements, building restrictions and other similar
charges, restrictions or encumbrances on the use of real property which do not
in any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary use or occupancy of the real property or
with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries;

 

(v)                                 Liens of attachment or judgment with respect
to judgments, writs or warrants of attachment, or similar process against the
Borrower or any of its Subsidiaries which do not constitute a Default under
Section 8.1(H) hereof;

 

(vi)                              any interest or title of the lessor in the
property subject to any operating lease entered into by the Borrower or any of
its Subsidiaries in the ordinary course of business; and

 

(vii)                           financing statements of a lessor’s rights in and
to the property leased to the Borrower or one of the Subsidiaries relating to
leases permitted by this Agreement.

 

“Default” means an event described in Article VIII hereof.

 

“Designated Lender” means, with respect to each Designating Lender, each
Eligible Designee designated by such Designating Lender pursuant to
Section 13.1(B).

 

“Designating Lender” means, with respect to each Designated Lender, the Lender
that designated such Designated Lender pursuant to Section 13.1(B).

 

“Designation Agreement” is defined in Section 13.1(B).

 

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof, in whole or in part, on or prior to the date that is
ninety-one (9l) days after the Revolving Loan Termination Date.

 

7

--------------------------------------------------------------------------------


 

“DOL” means the United States Department of Labor and any Person succeeding to
the functions thereof.

 

“Dollar” and “$” means dollars in the lawful currency of the United States of
America.

 

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the Equivalent Amount of Dollars if
such currency is any currency other than Dollars.

 

“Domestic Incorporated Subsidiary” means a Subsidiary of the Borrower organized
under the laws of a jurisdiction located in the United States of America.

 

“EBITDA” means, for any period, on a consolidated basis for the Borrower and its
Subsidiaries, the sum of the amounts for such period, without duplication, of
(i) Net Income, plus (ii) Interest Expense to the extent deducted in computing
Net Income, plus (iii) charges against income for foreign, federal, state and
local taxes to the extent deducted in computing Net Income, plus
(iv) depreciation expense to the extent deducted in computing Net Income, plus
(v) amortization expense, including, without limitation, amortization of
goodwill and other intangible assets to the extent deducted in computing Net
Income, plus (vi) any unusual non-cash charges to the extent deducted in
computing Net Income, minus (vii) any unusual non-cash gains to the extent added
in computing Net Income.  EBITDA shall be calculated on a pro forma basis giving
effect to future acquisitions and Asset Sales on a last twelve (12) months’
basis using, for any Permitted Acquisition, historical financial statements.

 

“Effective Commitment Amount” is defined in Section 2.21 hereof.

 

“Eligible Designee” means a special purpose corporation, partnership, trust,
limited partnership or limited liability company that is administered by the
respective Designating Lender or an Affiliate of such Designating Lender and
(i) is organized under the laws of the United States of America or any state
thereof, (ii) is engaged primarily in making, purchasing or otherwise investing
in commercial loans in the ordinary course of its business and (iii) issues (or
the parent of which issues) commercial paper rated at least A-1 or the
equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s.

 

“Environmental Health or Safety Requirements of Law” means all Requirements of
Law derived from or relating to foreign, federal, state and local laws or
regulations relating to or addressing pollution or protection of the
environment, or protection of worker health or safety, including, but not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. § 9601 et seq., the Occupational Safety and Health Act of 1970,
29 U.S.C. § 651 et seq., and the Resource Conservation and Recovery Act of 1976,
42 U.S.C. § 6901 et seq., in each case including any amendments thereto, any
successor statutes, and any regulations or guidance promulgated thereunder, and
any state or local equivalent thereof.

 

“Environmental Lien” means a lien in favor of any Governmental Authority for
(a) any liability under Environmental, Health or Safety Requirements of Law, or
(b) damages arising from, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Contaminant into the
environment.

 

8

--------------------------------------------------------------------------------


 

“Environmental Property Transfer Act” means any applicable requirement of law
that conditions, restricts, prohibits or requires any notification or disclosure
triggered by the closure of any property or the transfer, sale or lease of any
property or deed or title for any property for environmental reasons, including,
but not limited to, any so-called “Industrial Site Recovery Act” or “Responsible
Property Transfer Act.”

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time including (unless the context otherwise requires) any rules or
regulations promulgated thereunder.

 

“Eurodollar Base Rate” means, with respect to a Eurodollar Rate Loan for the
relevant Interest Period, a rate of interest equal to the per annum rate of
interest at which United States dollar deposits in an amount comparable to  the
amount of the relevant Eurodollar Loan and for a period equal to the relevant
Interest Period are offered generally to the Administrative Agent (rounded
upward if necessary, to the nearest 1/16 of 1.00%) in the London Interbank
Eurodollar market at 11:00 a.m. (London time) two Business Days prior to the
commencement of each Interest Period less the maximum reserve percentages for
determining reserves to be maintained by member banks of the Federal Reserve
System for Eurodollar liabilities, or as the Eurodollar Rate is otherwise
determined by the Administrative Agent in its sole and absolute discretion, (as
per written notice provided to the Borrower) such rate to remain fixed for such
Interest Period.  The Administrative Agent’s determination of the Eurodollar
Rate shall be conclusive, absent manifest error.

 

“Eurodollar Payment Office” of the Administrative Agent shall mean any agency,
branch or Affiliate of the Administrative Agent, specified as the “Eurodollar
Payment Office” on Exhibit A-1 hereto or such other agency, branch, Affiliate or
correspondence bank of the Administrative Agent, as it may from time to time
specify to the Borrower and each Lender as its Eurodollar Payment Office.

 

“Eurodollar Rate” means, with respect to a Eurodollar Rate Loan for the relevant
Interest Period, the Eurodollar Base Rate applicable to such Interest Period
plus the Applicable Eurodollar Margin then in effect.

 

“Eurodollar Rate Advance” means an Advance which bears interest at the
Eurodollar Rate.

 

“Eurodollar Rate Loan” means a Loan made on a fully syndicated basis pursuant to
Section 2.1 or Section 2.2, which bears interest at the Eurodollar Rate.

 

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a

 

9

--------------------------------------------------------------------------------


 

Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Administrative Agent from
three (3) Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.

 

“Fitch” means Fitch Investors Service, L.P., together with its successors and
assigns.

 

“Fixed-Rate Loan” means any Eurodollar Rate Loan bearing a fixed rate of
interest for the applicable Interest Period.

 

“Floating Rate” means, for any day for any Loan, a rate per annum equal to the
Alternate Base Rate for such day, changing when and as the Alternate Base Rate
changes, plus the Applicable ABR Margin then in effect.

 

“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.

 

“Floating Rate Loan” means a Loan, or portion thereof, which bears interest at
the Floating Rate.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” shall mean generally accepted accounting principles, using the accrual
basis of accounting and consistently applied with prior periods, provided,
however, that GAAP with respect to any interim financial statements or reports
shall be deemed subject to fiscal year-end adjustments and footnotes made in
accordance with GAAP.

 

“Governmental Acts” is defined in Section 3.10(A) hereof.

 

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative authority or
functions of or pertaining to government, including any authority or other
quasi-governmental entity established to perform any of such functions.

 

“Hedging Agreements” is defined in Section 7.3(M) hereof.

 

“Hedging Arrangements” is defined in the definition of “Hedging Obligations”
below.

 

“Hedging Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (i) any and all agreements, devices
or arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, commodity prices, exchange rates or forward
rates applicable to such party’s assets, liabilities or exchange transactions,

 

10

--------------------------------------------------------------------------------


 

including, but not limited to, dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants or any similar derivative transactions (“Hedging
Arrangements”), and (ii) any and all cancellations, buy backs, reversals,
terminations or assignments of any of the foregoing.

 

“Indebtedness” of a Person means, without duplication, such Person’s
(i) obligations for borrowed money, including, without limitation, subordinated
indebtedness, (ii) obligations representing the deferred purchase price of
property or services (other than accounts payable arising in the ordinary course
of such person’s business payable on terms customary in the trade and other than
earn-outs or other similar forms of contingent purchase prices),
(iii) obligations, whether or not assumed, secured by Liens on or payable out of
the proceeds or production from property or assets now or hereafter owned or
acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances, or other instruments, (v) Capitalized Lease Obligations,
(vi) Contingent Obligations with respect to the Indebtedness of other Persons,
(vii) obligations with respect to letters of credit, (viii) Off-Balance Sheet
Liabilities, (ix) Disqualified Stock, and (x) Hedging Obligations.  The amount
of Indebtedness of any Person at any date shall be without duplication (i) the
outstanding balance at such date of all unconditional obligations as described
above and the maximum liability of any such Contingent Obligations at such date
and (ii) in the case of Indebtedness of others secured by a Lien to which the
property or assets owned or held by such Person is subject, the lesser of the
fair market value at such date of any asset subject to a Lien securing the
Indebtedness of others and the amount of the Indebtedness secured.

 

“Indemnified Matters” is defined in Section 10.7(B) hereof.

 

“Indemnitees” is defined in Section 10.7(B) hereof.

 

“Interest Coverage Ratio” is defined in Section 7.4(C) hereof.

 

“Interest Expense” means, without duplication, for any period, the total
interest expense of the Borrower and its consolidated Subsidiaries, whether paid
or accrued (including the interest component of Capitalized Leases, commitment
and letter of credit fees, Off-Balance Sheet Liabilities and net payments or
receipts (if any) pursuant to Hedging Arrangements relating to interest rate
protection), all as determined in conformity with GAAP.

 

“Interest Period” means, with respect to a Eurodollar Rate Loan, a period of
one (1), two (2), three (3) or six (6) months, commencing on a Business Day
selected by the Borrower on which a Eurodollar Rate Advance is made to the
Borrower pursuant to this Agreement.  Such Interest Period shall end on (but
exclude) the day which corresponds numerically to such date one (1), two (2),
three (3) or six (6) months thereafter; provided, however, that if there is no
such numerically corresponding day in such next, second, third or sixth
succeeding month, such Interest Period shall end on the last Business Day of
such next, second, third or sixth succeeding month.  If an Interest Period would
otherwise end on a day which is not a Business Day, such Interest Period shall
end on the next succeeding Business Day, provided, however, that if said next
succeeding Business Day falls in a new calendar month, such Interest Period
shall end on the immediately preceding Business Day.

 

11

--------------------------------------------------------------------------------


 

“Investment” means, with respect to any Person, (i) any purchase or other
acquisition by that Person of any Indebtedness, Equity Interests or other
securities, or of a beneficial interest in any Indebtedness, Equity Interests or
other securities, issued by any other Person, (ii) any purchase by that Person
of all or substantially all of the assets of a business (whether of a division,
branch, unit operation, or otherwise) conducted by another Person, and (iii) any
loan, advance (other than deposits with financial institutions, prepaid
expenses, accounts receivable, advances to employees and similar items made or
incurred in the ordinary course of business) or capital contribution by that
Person to any other Person, including all Indebtedness to such Person arising
from a sale of property by such Person other than in the ordinary course of its
business.

 

“IRS” means the Internal Revenue Service and any Person succeeding to the
functions thereof.

 

“Issuing Bank” means The Northern Trust Company or any of its Affiliates, or any
other Lender in its separate capacity as an issuer of Letters of Credit pursuant
to Section 3.1.

 

“Last Twelve-Month Period” means, with respect to any fiscal quarter, the
preceding four-fiscal quarter periods ending on the last day of such fiscal
quarter.

 

“L/C Documents” is defined in Section 3.4 hereof.

 

“L/C Draft” means a draft drawn on an Issuing Bank pursuant to a Letter of
Credit.

 

“L/C Interest” shall have the meaning ascribed to such term in Section 3.6
hereof.

 

“L/C Obligations” means, without duplication, an amount equal to the sum of
(i) the aggregate of the Dollar Amount then available for drawing under each of
the Letters of Credit and (ii) the aggregate outstanding Dollar Amount of all
Reimbursement Obligations at such time.

 

“Lender Increase Notice” is defined in Section 2.22 hereof.

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement or parties to Assignment Agreements delivered pursuant to
Section 13.3, including the Issuing Banks, and each of their respective
successors and assigns.

 

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, any office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent.

 

“Letter of Credit” means the standby letters of credit (i) to be issued by the
Issuing Banks pursuant to Section 3.1 hereof or (ii) deemed issued by an Issuing
Bank pursuant to Section 3.2 hereof.

 

“Leverage Ratio” is defined in Section 7.4(A) hereof.

 

12

--------------------------------------------------------------------------------


 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or security
agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

 

“Loan(s)” means, with respect to a Lender, such Lender’s portion of any Advance
made pursuant to Section 2.1 hereof, as applicable, and any Term Loan made
pursuant to Section 2.2 hereof, and collectively, all Revolving Loans and Term
Loans, whether made or continued as or converted to Floating Rate Loans or
Fixed-Rate Loans.

 

“Loan Documents” means this Agreement, any promissory notes executed pursuant to
Section 2.12(D), the Subsidiary Guaranty, and all other documents. instruments,
notes and agreements executed in connection therewith or contemplated thereby,
as the same may be amended, restated or otherwise modified and in effect from
time to time.

 

“Margin Stock” shall have the meaning ascribed to such term in Regulation U.

 

“Material Adverse Effect” means a material adverse effect upon (a) the business,
financial condition, operations, affairs, assets, or properties of the Borrower,
or the Borrower and its Subsidiaries, taken as a whole, (b) the ability of the
Borrower or any of its Subsidiaries to perform its obligations under the Loan
Documents in any material respect, or (c) the ability of the Lenders or the
Administrative Agent to enforce in any material respect the Obligations.

 

“Moody’s” means Moody’s Investors Service. Inc., together with its successors
and assigns.

 

“Multiemployer Plan” means a “Multiemployer Plan” as defined in
Section 4001(a)(3) of ERISA which is, or within the immediately preceding
six (6) years was, contributed to by either the Borrower or any member of the
Controlled Group.

 

“Net Cash Proceeds” shall mean the gross cash proceeds (including any cash
received by way of deferred payment pursuant to a promissory note, receivable or
otherwise, but only as, when and to the extent actually received) received from
such event, net of transaction costs (including, as applicable, any
underwriting, brokerage or other customary commissions and legal, advisory,
accounting, investment banking and other fees and expenses associated therewith)
received from any such event.

 

“Net Income” means, for any period, the net income (or loss) after taxes of the
Borrower and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP.

 

“Net Recovery Event Proceeds” shall mean, with respect to any Recovery Event,
the cash proceeds (net of costs and taxes incurred in connection with such
Recovery Event) received by the respective Person in connection with such
Recovery Event.

 

“Net Sale Proceeds” shall mean for any sale of assets, the gross cash proceeds
(including any cash received by way of deferred payment pursuant to a promissory
note,

 

13

--------------------------------------------------------------------------------


 

receivable or otherwise, but only as, when and to the extent actually received)
received from any sale of assets, net of (i) transaction costs (including,
without limitation, any underwriting, brokerage or other customary selling
commissions and legal, advisory, accounting, investment banking and other fees
and expenses, including title and recording expenses, associated therewith),
(ii) payments of unassumed liabilities relating to the assets sold at the time
of, or within 180 days after, the date of such sale, (iii) the amount of such
gross cash proceeds required to be used to repay any Indebtedness which is
secured by the respective assets which were sold, and (iv) the estimated
marginal increase in income taxes which will be payable by the Borrower’s
consolidated group with respect to the fiscal year (for U.S. federal income tax
purposes) in which the sale occurs as a result of such sale; but excluding any
portion of any such gross cash proceeds which the Borrower determines in good
faith should be reserved for post-closing adjustments (to the extent the
Borrower delivers to the Lenders a certificate signed by an Authorized
Representative as to such determination), it being understood and agreed that on
the day that all such post-closing adjustments have been determined (which shall
not be later than one year following the date of the respective asset sale), the
amount (if any) by which the reserved amount in respect of such sale or
disposition exceeds the actual post-closing adjustments paid by the Borrower or
any of its Subsidiaries shall constitute Net Sale Proceeds on such date received
by the Borrower and/or any of its Subsidiaries from such sale, leas, transfer or
other disposition.

 

“Non-ERISA Commitments” means:

 

(i)                                     each pension, medical, dental, life.
accident insurance, disability, group insurance, sick leave, profit sharing,
deferred compensation, bonus, stock option, stock purchase, retirement, savings,
severance, stock ownership, performance, incentive, hospitalization or other
insurance, or other welfare, benefit or fringe benefit plan, policy, trust,
understanding or arrangement of any kind; and

 

(ii)                                  each employee collective bargaining
agreement and each agreement, understanding or arrangement of any kind, with or
for the benefit of any present or prior officer, director, employee or
consultant (including, without limitation, each employment. compensation,
deterred compensation, severance or consulting agreement or arrangement and any
agreement or arrangement associated with a change in ownership of the Borrower
or any member of the Controlled Group);

 

to which the Borrower or any member of the Controlled Group is a party or with
respect to which the Borrower or any member of the Controlled Group is or will
be required to make any payment other than any Plans.

 

“Northern Trust Credit Agreement” means the Amended and Restated Loan Agreement,
dated as of June 30, 1997 between The Northern Trust Company, LaSalle Bank
National Association and the Borrower, as amended.

 

“Note(s)” means the Revolving Loan Note(s) and Term Loan Note(s).

 

“Obligations” means all Loans, L/C Obligations, advances, debts, liabilities,
obligations, covenants and duties owing by the Borrower or any of its
Subsidiaries to the Administrative Agent, any Lender, any Affiliate of the
Administrative Agent or any Lender, the

 

14

--------------------------------------------------------------------------------


 

Issuing Bank, or any Indemnitee, of any kind or nature, present or future,
arising under this Agreement, the L/C Documents, the Subsidiary Guaranty, or any
other Loan Document, whether or not evidenced by any note, guaranty or other
instrument, whether or not for the payment of money, whether arising by reason
of an extension of credit, loan, guaranty, indemnification, or in any other
manner, whether direct or indirect (including those acquired by assignment),
absolute or contingent, due or to become due, now existing or hereafter arising
and however acquired.  The term includes, without limitation, all Hedging
Obligations owing under Hedging Agreements to any Lender or any Affiliate of any
Lender, all interest, charges, expenses, fees, attorneys’ fees and
disbursements, paralegals’ fees (in each case whether or not allowed), and any
other sum chargeable to the Borrower or any of its Subsidiaries under this
Agreement or any other Loan Document.

 

“Obligor Group” means (a) the Borrower and (b) the Subsidiary Guarantors.

 

“Off-Balance Sheet Liabilities” of a person means (a) any repurchase obligations
or liabilities of such Person or any of its Subsidiaries with respect to
Receivables or notes receivable sold by such Person or any of its Subsidiaries,
(b) any liabilities of such Person or any of its Subsidiaries under any sale and
leaseback transactions, (c) any liabilities of such Person or any of its
Subsidiaries under any financing lease or so-called “synthetic” lease
transaction, or (d) any obligations of such Person or any of its Subsidiaries
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing, but which, in each of the cases of the
foregoing clauses (a) through (d), does not constitute a liability on the
consolidated balance sheets of such Person and its Subsidiaries.

 

“Other Taxes” is defined in Section 2.14(E)(ii) hereof.

 

“Participants” is defined in Section 13.2(A) hereof.

 

“Payment Date” means the last Business Day of each March, June, September and
December and the Termination Date.

 

“PBGC” means the Pension Benefit Guaranty Corporation. or any successor thereto.

 

“Permitted Acquisition” is defined in Section 7.3(G) hereof.

 

“Permitted Existing Contingent Obligations” means the Contingent Obligations of
the Borrower and its Subsidiaries identified as such on Schedule 1.1.4 to this
Agreement.

 

“Permitted Existing Indebtedness” means the Indebtedness of the Borrower and its
Subsidiaries identified as such on Schedule 1.1.1 to this Agreement.

 

“Permitted Existing Investments” means the Investments of the Borrower and its
Subsidiaries identified as such on Schedule 1.1.2 to this Agreement.

 

“Permitted Existing Liens” means the Liens on assets of the Borrower and its
Subsidiaries identified as such on Schedule 1.1.3 to this Agreement.

 

15

--------------------------------------------------------------------------------


 

“Permitted Refinancing Indebtedness” means any replacement, renewal, refinancing
or extension of any Indebtedness permitted by this Agreement that (i) does not
exceed the aggregate principal amount (plus accrued interest and any applicable
premium and associated fees and expenses) of the Indebtedness being replaced,
renewed, refinanced or extended, (ii) does not have a Weighted Average Life to
Maturity at the time of such replacement, renewal, refinancing or extension that
is less than the Weighted Average Life to Maturity of the Indebtedness being
replaced, renewed, refinanced or extended, (iii) does not rank at the time of
such replacement, renewal, refinancing or extension senior to the Indebtedness
being replaced, renewed, refinanced or extended, and (iv) does not contain terms
(including, without limitation, terms relating to security, amortization,
interest rate, premiums, fees, covenants, subordination, event of default and
remedies) materially less favorable to the Borrower than those applicable to the
Indebtedness being replaced, renewed, refinanced or extended.

 

“Person” means any individual, corporation, firm, enterprise, partnership,
trust. incorporated or unincorporated association, joint venture, joint stock
company, limited liability company or other entity of any kind, or any
government or political subdivision or any agency, department or instrumentality
thereof:

 

“Plan” means an employee benefit plan defined in Section 3(3) of ERISA in
respect of which the Borrower or any member of the Controlled Group is, or
within the immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA.

 

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by The Northern Trust Company or its parent (which
is not necessarily the lowest rate charged to any customer), changing when and
as said prime rate changes.

 

“Proposed New Lender” is defined in Section 2.22 hereof.

 

“Pro Rata Share” means, with respect to any Lender, (i) in the case of the
Revolving Loan Commitment, the percentage obtained by dividing (x) such Lender’s
Revolving Loan Commitment at such time (in each case, as adjusted from time to
time in accordance with the provisions of this Agreement) by (y) the Aggregate
Revolving Loan Commitment at such time; provided, however, if all of the
Revolving Loan Commitments are terminated pursuant to the terms of this
Agreement, then “Pro Rata Share” means the percentage obtained by dividing
(x) the sum of (A) such Lender’s Revolving Loans, plus (B) such Lender’s share
of the obligations to purchase participations in Letters of Credit, by (y) the
sum of (A) the aggregate outstanding amount of all Revolving Loans, plus (B) the
aggregate outstanding amount of all Letters of Credit and (ii) in the case of
the Term Loan Commitment, the percentage obtained by dividing (x) such Lender’s
Term Loan Commitment at such time (in each case, as adjusted from time to time
in accordance with the provisions of this Agreement) by (y) the Aggregate Term
Loan Commitment at such time; provided, however, if all of the Term Loan
Commitments are terminated pursuant to the terms of this Agreement, then “Pro
Rata Share” means the percentage obtained by dividing (x) the sum of (A) such
Lender’s Term Loans, by (y) the sum of (A) the aggregate outstanding amount of
all Term Loans.

 

16

--------------------------------------------------------------------------------


 

“Purchasers” is defined in Section 13.3(A).

 

“Rate Option” means the Eurodollar Rate or the Floating Rate, as applicable.

 

“Receivable(s)” means and includes all of the Borrower’s and each Subsidiary’s
presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of the Borrower or such Subsidiary
to payment for goods sold or leased or for services rendered (except those
evidenced by instruments or chattel paper), whether or not they have been earned
by performance, and all rights in any merchandise or goods which any of the same
may represent, and all rights, title, security and guarantees with respect to
each of the foregoing, including, without limitation, any right of stoppage in
transit.

 

“Recovery Event” shall mean the receipt by Borrower or any of its Subsidiaries
of any insurance or condemnation proceeds in excess of $2,000,000 payable (i) by
reason of theft, physical destruction or damage or any other similar event with
respect to any properties or assets of Borrower or any of its Subsidiaries
(whether under any policy of insurance required to be maintained under Section
7.2(E) or otherwise), and (ii) by reason of any condemnation, taking seizing or
similar event with respect to any properties or assets of Borrower or any of its
Subsidiaries.

 

“Register” is defined in Section 13.3(D) hereof.

 

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by and to brokers and dealers of securities for the purpose
of purchasing or carrying margin stock (as defined therein).

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying Margin Stock applicable to member banks of the Federal
Reserve System.

 

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

 

“Reimbursement Obligation” is defined in Section 3.7 hereof.

 

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including the movement of Contaminants through or in the
air, soil, surface water or groundwater.

 

“Replacement Lender” is defined in Section 2.19 hereof.

 

17

--------------------------------------------------------------------------------


 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within thirty (30)
days after such event occurs.

 

“Request for Letter of Credit” is defined in Section 3.4(A) hereof.

 

“Required Lenders” means Lenders whose Pro Rata Shares, in the aggregate, are
equal to or greater than sixty-six and two-thirds percent (662/3%); provided,
however, that, if any of the Lenders shall have failed to fund its Pro Rata
Share of (i) any Revolving Loan requested by the Borrower, (ii) any Revolving
Loan required to be made in connection with reimbursement for any L/C
Obligations, which such Lenders are obligated to fund under the terms of this
Agreement, and any such failure has not been cured, then for so long as such
failure continues, “Required Lenders” means Lenders (excluding all Lenders whose
failure to fund their respective Pro Rata Shares of such Revolving Loans or Term
Loans has not been so cured) whose Pro Rata Shares represent at least sixty-six
and two-thirds percent (662/3%) of the aggregate Pro Rata Shares of such
Lenders; provided further, however, that, if the Revolving Loan Commitments have
been terminated pursuant to the terms of this Agreement, “Required Lenders”
means Lenders (without regard to such Lenders’ performance of their respective
obligations hereunder) whose aggregate ratable shares (stated as a percentage)
of the aggregate outstanding principal balance of all Loans and L/C Obligations
are at least sixty-six and two-thirds percent (662/3%).

 

“Requirements of Law” means, as to any Person, the charter and by-laws or other
organizational or governing documents of such Person, and any law, rule or
regulation, or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject including,
without limitation, the Securities Act, the Securities Exchange Act of 1934,
Regulations T, U and X, ERISA, the Fair Labor Standards Act, the Worker
Adjustment and Retraining Notification Act, Americans with Disabilities Act of
1990, and any certificate of occupancy, zoning ordinance, building,
environmental or land use requirement or permit or environmental, labor,
employment, occupational safety or health law, rule or regulation, including
Environmental, Health or Safety Requirements of Law.

 

“Reserves” shall mean the maximum reserve requirement, as prescribed by the
Board of Governors of the Federal Reserve System (or any successor) with respect
to “Eurocurrency liabilities” or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Eurodollar
Rate Loans is determined or category of extensions of credit or other assets
which includes loans by a non-United States office of any Lender to United
States residents.

 

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any Equity Interests of the Borrower now or hereafter
outstanding, except a dividend payable solely in the Borrower’s Capital Stock
(other than Disqualified Stock) or in options, warrants or other rights to
purchase such Capital Stock, (ii) any redemption, retirement, purchase or other
acquisition for value, direct or indirect, of any Equity Interests of the
Borrower or any of its Subsidiaries now or hereafter outstanding, other than in
exchange for, or out of the proceeds of, the substantially concurrent sale
(other than to a Subsidiary of the Borrower) of

 

18

--------------------------------------------------------------------------------


 

other Equity Interests of the Borrower (other than Disqualified Stock),
provided, after giving effect to such redemption, retirement, purchase or other
acquisition, Borrower must demonstrate pro forma availability under the
Revolving Loan Commitment of $5,000,000 or more, (iii) any redemption, purchase,
retirement, defeasance, prepayment or other acquisition for value, direct or
indirect, of any Indebtedness subordinated to the Obligations, and (iv) any
payment of a claim for the rescission of the purchase or sale of, or for
material damages arising from the purchase or sale of, any Indebtedness (other
than the Obligations) or any Equity Interests of the Borrower, or any of its
Subsidiaries, or of a claim for reimbursement, indemnification or contribution
arising out of or related to any such claim for damages or rescission.

 

“Revolving Credit Availability” means, at any particular time, the amount by
which (x) the Aggregate Revolving Loan Commitment at such time exceeds (y) the
Dollar Amount of the Revolving Credit Obligations outstanding at such time.

 

“Revolving Credit Obligations” means, at any particular time, the sum of (i) the
outstanding principal amount of the Revolving Loans at such time and (ii) the
amount of the outstanding L/C Obligations.

 

“Revolving Loan” is defined in Section 2.1 hereof.

 

“Revolving Loan Note” means the Revolving Loan Note in the form of Exhibit I
attached hereto.

 

“Revolving Loan Commitment” means, for each Lender, the obligation of such
Lender to make Revolving Loans and to purchase participations in Letters of
Credit in an aggregate amount not exceeding the amount set forth on Exhibit A to
this Agreement opposite its name thereon under the heading “Revolving Loan
Commitment” or the signature page of the Assignment Agreement by which it became
a Lender, as such amount may be modified from time to time pursuant to the terms
of this Agreement or to give effect to any applicable Assignment Agreement.

 

“Revolving Loan Termination Date” means May 16,2006, or such later date as
extended pursuant to Section 2.1(D) hereof.

 

“Risk-Based Capital Guidelines” is defined in Section 4.2 hereof.

 

“S&P” means Standard and Poor’s Ratings Group, a division of The McGraw-Hill
Companies, together with its successors and assigns.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Selling Lender” is defined in Section 2.22 hereof.

 

“Significant Domestic Incorporated Subsidiary” means any Domestic Incorporated
Subsidiary whose assets or sales represent more than 10% of the Borrower’s and
its Subsidiaries’ Consolidated Assets or consolidated sales, with any
determination of Consolidated Assets and consolidated sales based upon amounts
shown in the Borrower’s most recently delivered annual consolidated financial
statements.

 

19

--------------------------------------------------------------------------------


 

“Significant Foreign Subsidiary” means a Subsidiary of the Borrower that is not
a Domestic Incorporated Subsidiary and whose assets represent more than 3% of
the Borrower’s and its Subsidiaries’ Consolidated Assets, with such
determination of Consolidated Assets based upon amounts shown in the Borrower’s
most recently delivered annual consolidated financial statements.

 

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

 

“Subsidiary” of a Person means (i) any corporation more than fifty percent (50%)
of the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (ii) any partnership, limited liability company, association, joint venture
or similar business organization more than fifty percent (50%) of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled.  Unless otherwise expressly provided, all references herein to a
“Subsidiary” means a Subsidiary of the Borrower.

 

“Subordinated Note” means the Subordinated Promissory Note, dated May 16, 2003
of Green Light Acquisition Company payable in the principal amount of $5,000,000
to the order of U.S. Traffic Corporation and Myers/Nuart Electrical Products,
Inc. delivered pursuant to the terms of the Asset Purchase Agreement, dated as
of May 16, 2003.

 

“Subsidiary Guarantors” means (i) all of the Borrower’s Significant Domestic
Incorporated Subsidiaries as of the Closing Date and (ii) all new Significant
Domestic Incorporated Subsidiaries or other Subsidiaries designated by Borrower
which become Subsidiary Guarantors in accordance with Section 7.2(K), together
with their respective successors and assigns.

 

“Subsidiary Guaranty” means that certain Guaranty, dated as of the Closing Date,
in form and substance substantially similar to Exhibit I hereto, executed by the
Subsidiary Guarantors in favor of the Administrative Agent, for the ratable
benefit of the Lenders and the Issuing Banks (as it may be amended, modified,
supplemented and/or restated (including to add new Subsidiary Guarantors), and
as in effect from time to time), unconditionally guaranteeing all of the
indebtedness, obligations and liabilities of the Borrower arising under or in
connection with the Loan Documents.

 

“Taxes” is defined in Section 2.14(E)(i) hereof.

 

“Term Loan” means a loan made available to the Borrower pursuant to Section 2.2
hereof.

 

“Term Loan Commitment” means for each Lender, the obligation of such Lender to
make Term Loans in an aggregate amount not exceeding the amount set forth on
Exhibit A to this Agreement opposite its name thereon under the heading “Term
Loan Commitment” or the signature page of the Assignment Agreement by which it
became a Lender, as such amount may be modified from time to time pursuant to
the terms of this Agreement or to give effect to any applicable Assignment
Agreement.

 

20

--------------------------------------------------------------------------------


 

“Term Loan Credit Obligation” means, at any particular time, the outstanding
principal Dollar Amount of the Term Loans at such time.

 

“Term Loan Note” means the Term Loan Note in the form of Exhibit J

 

“Term Loan Termination Date” means May 16, 2006, or such later date as extended
pursuant to Section 2.2(D) hereof.

 

“Termination Date” means the earlier of (a) the Revolving Loan Termination Date,
(b) the Term Loan Termination Date and (c) the date of termination in whole of
the Aggregate Revolving Loan Commitment pursuant to Section 2.5 hereof or the
Revolving Loan Commitments pursuant to Section 9.1 hereof.

 

“Termination Event” means (i) a Reportable Event with respect to any Benefit
Plan; (ii) the withdrawal of the Borrower or any member of the Controlled Group
from a Benefit Plan during a plan year in which the Borrower or such Controlled
Group member was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA with respect to such Plan; (iii) the imposition of an obligation under
Section 4041 of ERISA to provide affected parties written notice of intent to
terminate a Benefit Plan in a distress termination described in Section 4041(c)
of ERISA; (iv) the institution by the PBGC of proceedings to terminate or
appoint a trustee to administer a Benefit Plan; (v) any event or condition which
would constitute grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Benefit Plan; or (vi) the
partial or complete withdrawal of the Borrower or any member of the Controlled
Group from a Multiemployer Plan.

 

“Transferee” is defined in Section 13.4.

 

“Type” means, with respect to any Loan, its nature as a Floating Rate Loan or a
Fixed- Rate Loan.

 

“Unfunded Liabilities” means (i) in the case of Single Employer Plans, the
amount (if any) by which the present value of all vested nonforfeitable benefits
under all Single Employer Plans exceeds the fair market value of all such Plan
assets allocable to such benefits, all determined as of the then most recent
valuation date for such Plans, and (ii) in the case of Multiemployer Plans, the
withdrawal liability that would be incurred by the Controlled Group if all
members of the Controlled Group completely withdrew from all Multiemployer
Plans.

 

“Unmatured Default” means an event which, but for the lapse of time or the
giving of notice, or both. would constitute a Default.

 

“U.S. Traffic Acquisition” means Borrower’s acquisition of certain assets of
U.S. Traffic Corporation pursuant to the Asset Purchase Agreement, dated as of
May 16, 2003, between the Green Light Acquisition Company, U.S. Traffic
Corporation and Myers/Nuart Electrical Products, Inc.

 

“Weighted Average Life to Maturity” means when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or

 

21

--------------------------------------------------------------------------------


 

other required payments of principal, including payment at final maturity, in
respect thereof, by (b) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment,
by (ii) the then outstanding principal amount of such Indebtedness.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.  Any accounting terms used in this Agreement
which are not specifically defined herein shall have the meanings customarily
given them in accordance with generally accepted accounting principles as in
effect from time to time.

 


1.2                                 REFERENCES.  ANY REFERENCES TO SUBSIDIARIES
OF THE BORROWER SET FORTH HEREIN WITH RESPECT TO REPRESENTATIONS AND WARRANTIES
WHICH DEAL WITH HISTORICAL MATTERS SHALL BE DEEMED TO INCLUDE THE BORROWER AND
ITS SUBSIDIARIES AND SHALL NOT IN ANY WAY BE CONSTRUED AS CONSENT BY THE
ADMINISTRATIVE AGENT OR ANY LENDER TO THE ESTABLISHMENT, MAINTENANCE OR
ACQUISITION OF ANY SUBSIDIARY, EXCEPT AS MAY OTHERWISE BE PERMITTED HEREUNDER.


 


ARTICLE II:  REVOLVING LOAN AND TERM LOAN FACILITIES


 


2.1                                 REVOLVING LOANS.


 


(A)                              UPON THE SATISFACTION OF THE CONDITIONS
PRECEDENT SET FORTH IN SECTIONS 5.1 AND 5.2, FROM AND INCLUDING THE CLOSING DATE
AND PRIOR TO THE TERMINATION DATE, EACH LENDER SEVERALLY AND NOT JOINTLY AGREES,
ON THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT, TO MAKE REVOLVING LOANS
TO THE BORROWER FROM TIME TO TIME, IN DOLLARS EITHER AS FLOATING RATE LOANS OR
FIXED-RATE LOANS IN A DOLLAR AMOUNT NOT TO EXCEED SUCH LENDER’S PRO RATA SHARE
OF REVOLVING CREDIT AVAILABILITY AT SUCH TIME (EACH INDIVIDUALLY, A “REVOLVING
LOAN” AND, COLLECTIVELY, THE “REVOLVING LOANS”); PROVIDED, HOWEVER, AT NO TIME
SHALL THE DOLLAR AMOUNT OF THE REVOLVING CREDIT OBLIGATIONS EXCEED THE AGGREGATE
REVOLVING LOAN COMMITMENT.  SUBJECT TO THE TERMS OF THIS AGREEMENT, THE BORROWER
MAY BORROW, REPAY AND REBORROW REVOLVING LOANS AT ANY TIME PRIOR TO THE
TERMINATION DATE.  THE REVOLVING LOANS MADE ON THE CLOSING DATE OR ON OR BEFORE
THE THIRD (3RD) BUSINESS DAY THEREAFTER SHALL INITIALLY BE FLOATING RATE LOANS
AND THEREAFTER MAY BE CONTINUED AS FLOATING RATE LOANS OR CONVERTED INTO
EURODOLLAR RATE LOANS IN THE MANNER PROVIDED IN SECTION 2.9 AND SUBJECT TO THE
OTHER CONDITIONS AND LIMITATIONS THEREIN SET FORTH AND SET FORTH IN THIS
ARTICLE II AND SET FORTH IN THE DEFINITION OF INTEREST PERIOD.  REVOLVING LOANS
MADE AFTER THE THIRD (3RD) BUSINESS DAY AFTER THE CLOSING DATE SHALL BE, AT THE
OPTION OF THE BORROWER, SELECTED IN ACCORDANCE WITH SECTION 2.9, EITHER FLOATING
RATE LOANS OR EURODOLLAR RATE LOANS.  ON THE REVOLVING LOAN TERMINATION DATE,
THE BORROWER SHALL REPAY IN FULL THE OUTSTANDING PRINCIPAL BALANCE OF THE
REVOLVING LOANS.  EACH ADVANCE UNDER THIS SECTION 2.1 SHALL CONSIST OF REVOLVING
LOANS MADE BY EACH LENDER RATABLY IN PROPORTION TO SUCH LENDER’S RESPECTIVE PRO
RATA SHARE.


 


(B)                                BORROWING/ELECTION NOTICE.  IN ACCORDANCE
WITH SECTION 2.13, THE BORROWER MAY TELEPHONICALLY REQUEST ADVANCES HEREUNDER. 
IF A TELEPHONIC REQUEST IS NOT MADE WITH RESPECT TO ANY ADVANCE IN ACCORDANCE
WITH SECTION 2.13, THEN THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT A
BORROWING/ELECTION NOTICE, SIGNED BY IT, IN ACCORDANCE WITH THE TERMS OF
SECTION 2.7, IN ORDER TO REQUEST SUCH ADVANCE.  IN EITHER CASE, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF SUCH REQUEST.

 

22

--------------------------------------------------------------------------------


 


(C)                                MAKING OF REVOLVING LOANS.  PROMPTLY AFTER
RECEIPT OF THE BORROWING/ELECTION NOTICE UNDER SECTION 2.7 OR A TELEPHONIC
REQUEST IN ACCORDANCE WITH SECTION 2.13 IN RESPECT OF REVOLVING LOANS, THE
ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER BY TELEX OR TELECOPY, OR OTHER
SIMILAR FORM OF TRANSMISSION, OF THE REQUESTED REVOLVING LOAN.  EACH LENDER
SHALL MAKE AVAILABLE ITS REVOLVING LOAN IN ACCORDANCE WITH THE TERMS OF
SECTION 2.6.  THE ADMINISTRATIVE AGENT WILL PROMPTLY MAKE THE FUNDS SO RECEIVED
FROM THE LENDERS AVAILABLE TO THE BORROWER AT THE ADMINISTRATIVE AGENT’S OFFICE
IN CHICAGO, ILLINOIS OR THE ADMINISTRATIVE AGENT’S EURODOLLAR PAYMENT OFFICE ON
THE APPLICABLE BORROWING DATE AND SHALL DISBURSE SUCH PROCEEDS IN ACCORDANCE
WITH THE BORROWER’S DISBURSEMENT INSTRUCTIONS SET FORTH IN SUCH
BORROWING/ELECTION NOTICE.  THE FAILURE OF ANY LENDER TO DEPOSIT THE AMOUNT
DESCRIBED ABOVE WITH THE ADMINISTRATIVE AGENT ON THE APPLICABLE BORROWING DATE
SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATIONS HEREUNDER TO MAKE ITS
REVOLVING LOAN ON SUCH BORROWING DATE.


 

(D)                               Extension of Revolving Loan Termination Date. 
Not less than thirty (30) nor more than ninety (90) days prior to May 16, 2004,
and any subsequent May 16 to the extent the Revolving Loan Termination Date has
been previously extended pursuant hereto (each, an “Extension Date”), Borrower
may request in writing that Lenders extend the Revolving Loan Termination Date
for one (1) additional year beyond the Revolving Loan Termination Date then in
effect, by delivery of an Extension Request in the form of Exhibit O attached
hereto, provided the period from any Extension Date to the Revolving Loan
Termination Date, then in effect shall in no event exceed a period of three (3)
years.  If all of the Lenders, in their sole and absolute discretion, agree in
writing to such Extension Request prior to such Extension Date (failure to
respond in writing prior to such date being deemed a denial of such request),
then the Revolving Loan Termination Date shall be extended for such additional
year.  If all of the Lenders have not approved such Extension Request in writing
prior to such Extension Date, then the existing Revolving Loan Termination Date
shall remain in effect without extension, subject to the Borrower’s rights to
replace such non-approving Lenders in accordance with Section 2.19.

 


2.2                                 TERM LOANS.


 


(A)                              AMOUNT OF TERM LOANS.  UPON THE SATISFACTION OF
THE CONDITIONS PRECEDENT SET FORTH IN SECTION 5.1 AND 5.2, FROM AND INCLUDING
THE CLOSING DATE AND PRIOR TO THE TERMINATION DATE, EACH LENDER SEVERALLY AND
NOT JOINTLY AGREES, ON THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT, TO
MAKE TERM LOANS IN A SINGLE ADVANCE IN THE AMOUNT OF THE AGGREGATE TERM LOAN
COMMITMENT TO THE BORROWER, IN DOLLARS, IN AN AMOUNT NOT TO EXCEED SUCH LENDER’S
PRO RATA SHARE OF ITS TERM LOAN COMMITMENT (EACH, INDIVIDUALLY, A “TERM LOAN”
AND COLLECTIVELY, THE “TERM LOANS”); PROVIDED, HOWEVER, AT NO TIME SHALL THE
DOLLAR AMOUNT OF THE TERM LOAN OBLIGATIONS EXCEED THE TERM LOAN COMMITMENT.  THE
TERM LOANS MADE ON THE CLOSING DATE OR ON OR BEFORE THE THIRD (3RD) BUSINESS DAY
THEREAFTER SHALL INITIALLY BE FLOATING RATE LOANS AND THEREAFTER MAY BE
CONTINUED AS FLOATING RATE LOANS OR CONVERTED INTO EURODOLLAR RATE LOANS IN THE
MANNER PROVIDED IN SECTION 2.9 AND SUBJECT TO THE OTHER CONDITIONS AND
LIMITATIONS THEREIN SET FORTH AND SET FORTH IN THIS ARTICLE II AND SET FORTH IN
THE DEFINITION OF INTEREST PERIOD.  TERM LOANS MADE AFTER THE THIRD (3RD)
BUSINESS DAY AFTER THE CLOSING DATE SHALL BE, AT THE OPTION OF THE BORROWER,
SELECTED IN ACCORDANCE WITH SECTION 2.9, EITHER FLOATING RATE LOANS OR
EURODOLLAR RATE LOANS.  THE BORROWER SHALL REPAY IN FULL THE OUTSTANDING
PRINCIPAL BALANCE OF THE TERM LOANS IN ACCORDANCE WITH SECTION 2.4(C).  EACH
ADVANCE UNDER THIS SECTION 2.2 SHALL CONSIST OF TERM LOANS MADE BY EACH LENDER
RATABLY IN PROPORTION TO SUCH LENDER’S RESPECTIVE PRO RATA SHARE.

 

23

--------------------------------------------------------------------------------


 


(B)                                BORROWING/ELECTION NOTICE.  IN ACCORDANCE
WITH SECTION 2.13, THE BORROWER MAY TELEPHONICALLY REQUEST TERM LOANS
HEREUNDER.  IF A TELEPHONE REQUEST IS NOT MADE WITH RESPECT TO A TERM LOAN IN
ACCORDANCE WITH SECTION 2.13, THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE
AGENT A BORROWING/ELECTION NOTICE, SIGNED BY IT IN ACCORDANCE WITH TERMS OF
SECTION 2.7, IN ORDER TO REQUEST A TERM LOAN.  IN EITHER CASE, THE
ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER OF SUCH NOTICE.


 


(C)                                MAKING OF TERM LOANS.  PROMPTLY AFTER RECEIPT
OF THE BORROWING/ELECTION NOTICE UNDER SECTION 2.2(B) OR A TELEPHONIC REQUEST IN
ACCORDANCE WITH SECTION 2.13 IN RESPECT OF TERM LOANS, THE ADMINISTRATIVE AGENT
SHALL NOTIFY EACH LENDER BY TELEX OR TELECOPY, OR OTHER SIMILAR FORM OF
TRANSMISSION, OF THE REQUESTED TERM LOAN.  EACH LENDER SHALL MAKE AVAILABLE ITS
TERM LOAN IN ACCORDANCE WITH THE TERMS OF SECTION 2.6.  THE ADMINISTRATIVE AGENT
WILL PROMPTLY MAKE THE FUNDS SO RECEIVED FROM EACH LENDER AVAILABLE TO THE
BORROWER ON THE BORROWING DATE AT THE ADMINISTRATIVE AGENT’S OFFICE IN CHICAGO,
ILLINOIS OR THE ADMINISTRATIVE AGENT’S EURODOLLAR PAYMENT OFFICE ON THE
APPLICABLE BORROWING DATE AND SHALL DISBURSE SUCH PROCEEDS IN ACCORDANCE WITH
THE BORROWER’S DISBURSEMENT INSTRUCTIONS SET FORTH IN SUCH BORROWING/ELECTION
NOTICE.  THE FAILURE OF ANY LENDER TO DEPOSIT THE AMOUNT DESCRIBED ABOVE WITH
THE ADMINISTRATIVE AGENT ON THE APPLICABLE BORROWING DATE SHALL NOT RELIEVE ANY
OTHER LENDER OF ITS OBLIGATIONS HEREUNDER TO MAKE ITS TERM LOAN ON SUCH
BORROWING DATE.


 

(D)                               Extension of Term Loan Termination Date.  Not
less than thirty (30) nor more than ninety (90) days prior to May 16, 2004, and
any subsequent May 16 to the extent the Term Loan Termination Date has been
previously extended pursuant hereto (each, a “Term Loan Extension Date”),
Borrower may request in writing that Lenders extend the Term Loan Termination
Date for one (1) additional year beyond the Term Loan Termination Date then in
effect, by delivery of an Extension Request in the form of Exhibit O attached
hereto, provided the period from any Extension Date to the Term Loan Termination
Date, then in effect shall in no event exceed a period of three (3) years.  If
all of the Lenders, in their sole and absolute discretion, agree in writing to
such Term Loan Extension Request prior to such Term Loan Extension Date (failure
to respond in writing prior to such date being deemed a denial of such request),
then the Term Loan Termination Date shall be extended for such additional year. 
If all of the Lenders have not approved such Term Loan Extension Request in
writing prior to such Term Loan Extension Date, then the existing Term Loan
Termination Date shall remain in effect without extension, subject to the
Borrower’s rights to replace such non-approving Lenders in accordance with
Section 2.19.  After giving effect to such Term Loan Extension Request,
Borrower, pursuant to Section 2.4(c), shall continue to make equal quarterly
principal installments of $750,000 each, together with accrued interest thereon
with a final installment due on the Term Loan Termination Date, as extended
hereunder.

 


2.3                                 RATE OPTIONS FOR ALL ADVANCES; MAXIMUM
INTEREST PERIODS.  THE REVOLVING LOANS AND TERM LOANS MAY BE FLOATING RATE
ADVANCES OR EURODOLLAR RATE ADVANCES, OR A COMBINATION THEREOF, SELECTED BY THE
BORROWER IN ACCORDANCE WITH SECTION 2.9.  THE BORROWER MAY SELECT, IN ACCORDANCE
WITH SECTION 2.9, RATE OPTIONS AND INTEREST PERIODS APPLICABLE TO PORTIONS OF
THE LOANS; PROVIDED THAT THERE SHALL BE NO MORE THAN TEN (10) INTEREST PERIODS
IN EFFECT WITH RESPECT TO ALL OF THE LOANS AT ANY TIME.


 


2.4                                 OPTIONAL PAYMENTS; MANDATORY
PREPAYMENTS/REPAYMENTS.

 

24

--------------------------------------------------------------------------------


 


(A)                              OPTIONAL PAYMENTS.  THE BORROWER MAY FROM TIME
TO TIME AND AT ANY TIME UPON AT LEAST ONE (1 ) BUSINESS DAY’S PRIOR WRITTEN
NOTICE REPAY OR PREPAY, WITHOUT PENALTY OR PREMIUM ALL OR ANY PART OF
OUTSTANDING FLOATING RATE ADVANCES IN AN AGGREGATE MINIMUM AMOUNT OF $1,000,000
AND IN INTEGRAL MULTIPLES OF $500,000 IN EXCESS THEREOF.  EURODOLLAR RATE
ADVANCES MAY BE VOLUNTARILY REPAID OR PREPAID PRIOR TO THE LAST DAY OF THE
APPLICABLE INTEREST PERIOD, SUBJECT TO THE INDEMNIFICATION PROVISIONS CONTAINED
IN SECTION 4.4 IN AN AGGREGATE MINIMUM AMOUNT OF $1,000,000 AND IN INTEGRAL
MULTIPLES OF $500,000 IN EXCESS THEREOF, PROVIDED, THAT THE BORROWER MAY NOT SO
PREPAY EURODOLLAR RATE ADVANCES UNLESS IT SHALL HAVE PROVIDED AT LEAST THREE (3)
BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT OF SUCH
PREPAYMENT.


 


(B)                                MANDATORY PREPAYMENTS OF REVOLVING AND TERM
LOANS.


 

(I)                                     IF AT ANY TIME AND FOR ANY REASON THE
REVOLVING CREDIT OBLIGATIONS OR TERM LOAN CREDIT OBLIGATIONS ARE GREATER THAN
THE AGGREGATE REVOLVING LOAN COMMITMENT OR AGGREGATE TERM LOAN COMMITMENT, AS
THE CASE MAY BE, THE BORROWER SHALL IMMEDIATELY MAKE A MANDATORY PREPAYMENT OF
THE RESPECTIVE OBLIGATIONS IN AN AMOUNT EQUAL TO SUCH EXCESS;

 

(II)                                  IN ADDITION TO ANY OTHER MANDATORY
REPAYMENTS PURSUANT TO THIS SECTION 2.4, ON EACH DATE AFTER THE DATE OF THIS
AGREEMENT BORROWER OR ANY SUBSIDIARY RECEIVED PROCEEDS FROM THE FOLLOWING
TRANSACTIONS, BORROWER SHALL MAKE THE FOLLOWING MANDATORY PREPAYMENTS FIRST TO
REPAYMENT OF THE TERM LOAN AND THEREAFTER TO REPAYMENT OF THE REVOLVING LOANS;

 

(W)                               AN AMOUNT EQUAL TO 80% OF THE NET SALE
PROCEEDS OF ANY ASSET SALE SUBJECT TO AN ALLOWANCE FOR LIKE-KIND EXCHANGES IN AN
AGGREGATE AMOUNT NOT TO EXCEED $5,000,000 IN ANY FISCAL YEAR;

 

(X)                                   AN AMOUNT EQUAL TO 100% OF NET RECOVERY
EVENT PROCEEDS RECEIVED FROM ANY RECOVERY EVENT, PROVIDED THAT SO LONG AS NO
EVENT OF DEFAULT THEN EXISTS, SUCH NET RECOVERY EVENT PROCEEDS SHALL NOT BE
REQUIRED TO BE SO APPLIED ON SUCH DATE TO THE EXTENT THAT BORROWER HAS DELIVERED
A CERTIFICATE TO THE ADMINISTRATIVE AGENT ON OR PRIOR TO SUCH DATE STATING THAT
SUCH PROCEEDS SHALL BE USED (OR CONTRACTUALLY COMMITTED TO BE USED) WITHIN 180
DAYS FOLLOWING THE DATE OF RECEIPT OF SUCH NET RECOVERY EVENT PROCEEDS FROM SUCH
RECOVERY EVENT TO REPLACE OR RESTORE ANY PROPERTIES OR ASSETS IN RESPECT OF
WHICH SUCH NET RECOVERY EVENT PROCEEDS WERE PAID (WHICH CERTIFICATE SHALL SET
FORTH THE ESTIMATES OF THE PROCEEDS TO BE SO EXPENDED), AND PROVIDED FURTHER,
THAT IF ALL OR ANY PORTION OF SUCH NET RECOVERY EVENT PROCEEDS ARE NOT SO USED
(OR CONTRACTUALLY COMMITTED TO BE USED) WITHIN SUCH 180-DAY PERIOD, SUCH
REMAINING PORTION SHALL BE APPLIED AS A MANDATORY REPAYMENT AS PROVIDED ABOVE
(WITHOUT GIVING EFFECT TO THE IMMEDIATELY PRECEDING PROVISO);

 

(Y)                                 AN AMOUNT EQUAL TO 60% OF THE NET PROCEEDS
RECEIVED FROM ANY ISSUANCE OF CAPITAL STOCK OR ANY EQUITY INTERESTS BY BORROWER;

 

25

--------------------------------------------------------------------------------


 

(Z)                                   AN AMOUNT EQUAL TO 100% OF THE NET
PROCEEDS RECEIVED FROM THE INCURRENCE OF INDEBTEDNESS (OTHER THAN INDEBTEDNESS
PERMITTED TO THE INCURRED PURSUANT TO SECTION 7.3(A) OF THIS AGREEMENT;

 

EACH AMOUNT REQUIRED TO BE APPLIED PURSUANT TO SECTION 2.4(B)(II) IN ACCORDANCE
WITH THIS SECTION 2.4 SHALL BE APPLIED BY OR ON BEHALF OF THE BORROWER (I)
FIRST, TO REPAY THE OUTSTANDING PRINCIPAL AMOUNT OF TERM LOANS AGAINST THE
REMAINING INSTALLMENTS IN THE INVERSE ORDER OF THEIR MATURITIES, (II) SECOND, TO
THE EXTENT IN EXCESS OF THE AMOUNTS REQUIRED TO BE APPLIED PURSUANT TO THE
PRECEDING CLAUSE (I), REPAY THE OUTSTANDING PRINCIPAL AMOUNT OF REVOLVING LOANS
(WITH NO REQUIRED REDUCTION TO THE TOTAL REVOLVING LOAN COMMITMENT IN THE CASE
OF THE PRECEDING CLAUSE (II)).

 


(C)                                REPAYMENT OF TERM LOANS.  THE OUTSTANDING
PRINCIPAL BALANCE OF THE TERM LOAN SHALL BE REPAID IN ELEVEN (11) EQUAL
QUARTERLY PRINCIPAL INSTALLMENTS OF SEVEN HUNDRED AND FIFTY THOUSAND AND 00/100
DOLLARS ($750,000.00), TOGETHER WITH AN ADDITIONAL AMOUNT REPRESENTING ACCRUED
INTEREST BEGINNING ON SEPTEMBER 30, 2003, AND CONTINUING ON THE LAST DAY OF EACH
DECEMBER, MARCH, JUNE AND SEPTEMBER THEREAFTER, WITH A FINAL INSTALLMENT PAYMENT
EQUAL TO THE REMAINING OUTSTANDING PRINCIPAL BALANCE OF THE TERM NOTE TOGETHER
WITH ACCRUED INTEREST THEREUNDER DUE ON THE TERM LOAN TERMINATION DATE. 
PRINCIPAL AMOUNTS REPAID ON THE TERM NOTE MAY NOT BE BORROWED AGAIN.


 


2.5                                 REDUCTION OF COMMITMENTS.  THE BORROWER
MAY PERMANENTLY REDUCE THE AGGREGATE REVOLVING LOAN COMMITMENT IN WHOLE, OR IN
PART RATABLY AMONG THE LENDERS, IN AN AGGREGATE MINIMUM AMOUNT OF $5,000,000
WITH RESPECT THERETO AND INTEGRAL MULTIPLES OF $1,000,000 IN EXCESS OF THAT
AMOUNT WITH RESPECT THERETO (UNLESS THE AGGREGATE REVOLVING LOAN COMMITMENT IS
REDUCED IN WHOLE), UPON AT LEAST THREE (3) BUSINESS DAY’S PRIOR WRITTEN NOTICE
TO THE ADMINISTRATIVE AGENT, WHICH NOTICE SHALL SPECIFY THE AMOUNT OF ANY SUCH
REDUCTION; PROVIDED, HOWEVER, THAT THE AMOUNT OF THE AGGREGATE REVOLVING LOAN
COMMITMENT MAY NOT BE REDUCED BELOW THE AGGREGATE PRINCIPAL DOLLAR AMOUNT OF THE
OUTSTANDING REVOLVING CREDIT OBLIGATIONS.  ALL ACCRUED FACILITY FEES SHALL BE
PAYABLE ON THE EFFECTIVE DATE OF ANY TERMINATION OF THE OBLIGATIONS OF THE
LENDERS TO MAKE LOANS HEREUNDER.


 


2.6                                 METHOD OF BORROWING.  NOT LATER THAN 3:00
P.M. (CHICAGO TIME) ON EACH BORROWING DATE, EACH LENDER SHALL MAKE AVAILABLE ITS
REVOLVING LOAN OR TERM LOAN, AS THE CASE MAY BE, IN IMMEDIATELY AVAILABLE FUNDS
IN DOLLARS TO THE ADMINISTRATIVE AGENT AT ITS ADDRESS SPECIFIED PURSUANT TO
ARTICLE XIV, UNLESS THE ADMINISTRATIVE AGENT HAS NOTIFIED THE LENDERS THAT SUCH
LOAN IS TO BE MADE AVAILABLE TO THE BORROWER AT THE ADMINISTRATIVE AGENT’S
EURODOLLAR PAYMENT OFFICE, IN WHICH CASE EACH LENDER SHALL MAKE AVAILABLE ITS
LOAN OR LOANS, IN FUNDS IMMEDIATELY AVAILABLE TO THE ADMINISTRATIVE AGENT AT ITS
EURODOLLAR PAYMENT OFFICE, NOT LATER THAN 4:00 P.M. (LOCAL TIME IN THE CITY OF
THE ADMINISTRATIVE AGENT’S EURODOLLAR PAYMENT OFFICE) IN DOLLARS.  THE
ADMINISTRATIVE AGENT WILL PROMPTLY MAKE THE FUNDS SO RECEIVED FROM THE LENDERS
AVAILABLE TO THE BORROWER AT THE ADMINISTRATIVE AGENT’S AFORESAID ADDRESS, AS
APPLICABLE.


 


2.7                                 METHOD OF SELECTING TYPES AND INTEREST
PERIODS FOR ADVANCES.  THE BORROWER SHALL SELECT THE TYPE OF ADVANCE AND, IN THE
CASE OF EACH EURODOLLAR RATE ADVANCE, THE INTEREST PERIOD APPLICABLE TO EACH
ADVANCE FROM TIME TO TIME.  THE BORROWER SHALL GIVE THE ADMINISTRATIVE AGENT
IRREVOCABLE NOTICE IN SUBSTANTIALLY THE FORM OF EXHIBIT B HERETO (A

 

26

--------------------------------------------------------------------------------


 


“BORROWING ELECTION NOTICE”) NOT LATER THAN 12:00 NOON (CHICAGO TIME) (A) ON THE
BORROWING DATE OF EACH FLOATING RATE ADVANCE, AND (B) THREE (3) BUSINESS DAYS
BEFORE THE BORROWING DATE FOR EACH EURODOLLAR RATE ADVANCE SPECIFYING: (I) THE
BORROWING DATE (WHICH SHALL BE A BUSINESS DAY) OF SUCH ADVANCE; (II) THE
AGGREGATE AMOUNT OF SUCH ADVANCE; (III) THE TYPE OF ADVANCE SELECTED; AND
(IV) IN THE CASE OF EACH EURODOLLAR RATE ADVANCE, THE INTEREST PERIOD APPLICABLE
THERETO.  EACH FLOATING RATE ADVANCE AND ALL OBLIGATIONS OTHER THAN LOANS SHALL
BEAR INTEREST FROM AND INCLUDING THE DATE OF THE MAKING OF SUCH ADVANCE, IN THE
CASE OF LOANS, AND THE DATE SUCH OBLIGATION IS DUE AND OWING IN THE CASE OF SUCH
OTHER OBLIGATIONS, TO (BUT NOT INCLUDING) THE DATE OF REPAYMENT THEREOF AT THE
FLOATING RATE CHANGING WHEN AND AS SUCH FLOATING RATE CHANGES.  CHANGES IN THE
RATE OF INTEREST ON THAT PORTION OF ANY ADVANCE MAINTAINED AS A FLOATING RATE
LOAN WILL TAKE EFFECT SIMULTANEOUSLY WITH EACH CHANGE IN THE ALTERNATE BASE
RATE.  EACH EURODOLLAR RATE ADVANCE SHALL BEAR INTEREST FROM AND INCLUDING THE
FIRST DAY OF THE INTEREST PERIOD APPLICABLE THERETO TO (BUT NOT INCLUDING) THE
LAST DAY OF SUCH INTEREST PERIOD AT THE INTEREST RATE DETERMINED AS APPLICABLE
TO SUCH EURODOLLAR RATE ADVANCE.


 


2.8                                 MINIMUM AMOUNT OF EACH ADVANCE.  EACH
ADVANCE (OTHER THAN AN ADVANCE TO REPAY A REIMBURSEMENT OBLIGATION) SHALL BE IN
THE MINIMUM AMOUNT OF $1,000,000 AND IN MULTIPLES OF $500,000 IF IN EXCESS
THEREOF; PROVIDED, HOWEVER, THAT ANY FLOATING RATE ADVANCE MAY BE IN THE AMOUNT
OF THE UNUSED AGGREGATE REVOLVING LOAN COMMITMENT.


 


2.9                                 METHOD OF SELECTING TYPES, AND INTEREST
PERIODS FOR CONVERSION AND CONTINUATION OF ADVANCES.


 


(A)                              RIGHT TO CONVERT.  THE BORROWER MAY ELECT FROM
TIME TO TIME. SUBJECT TO THE PROVISIONS OF SECTION 2.3 AND THIS SECTION 2.9, TO
CONVERT ALL OR ANY PART OF A LOAN OF ANY TYPE INTO ANY OTHER TYPE OR TYPES OF
LOAN; PROVIDED THAT ANY CONVERSION OF ANY EURODOLLAR RATE ADVANCE SHALL BE MADE
ON, AND ONLY ON, THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO.


 


(B)                                AUTOMATIC CONVERSION AND CONTINUATION. 
FLOATING RATE LOANS SHALL CONTINUE AS FLOATING RATE LOANS UNLESS AND UNTIL SUCH
FLOATING RATE LOANS ARE CONVERTED INTO EURODOLLAR RATE LOANS.  EURODOLLAR RATE
LOANS SHALL CONTINUE AS EURODOLLAR RATE LOANS UNTIL THE END OF THE THEN
APPLICABLE INTEREST PERIOD THEREFOR, AT WHICH TIME SUCH EURODOLLAR RATE LOANS
SHALL BE AUTOMATICALLY CONVERTED INTO FLOATING RATE LOANS UNLESS THE BORROWER
SHALL HAVE GIVEN THE ADMINISTRATIVE AGENT NOTICE IN ACCORDANCE WITH
SECTION 2.9(D) REQUESTING THAT, AT THE END OF SUCH INTEREST PERIOD, SUCH
EURODOLLAR RATE LOANS CONTINUE AS A EURODOLLAR RATE LOAN.


 


(C)                                NO CONVERSION POST-DEFAULT; LIMITED
CONVERSION POST-UNMATURED DEFAULT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN SECTION 2.9(A) OR SECTION 2.9(B), (X) NO LOAN MAY BE CONVERTED INTO
OR CONTINUED AS A EURODOLLAR RATE LOAN (EXCEPT WITH THE CONSENT OF THE REQUIRED
LENDERS) WHEN ANY DEFAULT HAS OCCURRED AND IS CONTINUING AND (Y) NO LOAN MAY BE
CONVERTED INTO OR CONTINUED AS A EURODOLLAR RATE LOAN WITH AN INTEREST PERIOD
GREATER THAN ONE MONTH (EXCEPT WITH THE CONSENT OF THE REQUIRED LENDERS) WHEN
ANY UNMATURED DEFAULT HAS OCCURRED AND IS CONTINUING.


 


(D)                               BORROWING/ELECTION NOTICE.  THE BORROWER SHALL
GIVE THE ADMINISTRATIVE AGENT AN IRREVOCABLE BORROWING/ELECTION NOTICE OF EACH
CONVERSION OF A FLOATING RATE LOAN INTO A EURODOLLAR RATE LOAN OR CONTINUATION
OF A EURODOLLAR RATE LOAN NOT LATER THAN 12:00 NOON

 

27

--------------------------------------------------------------------------------


 


(CHICAGO TIME) THREE (3) BUSINESS DAYS PRIOR TO THE DATE OF THE REQUESTED
CONVERSION OR CONTINUATION, WITH RESPECT TO ANY LOAN TO BE CONVERTED OR
CONTINUED AS A EURODOLLAR RATE LOAN SPECIFYING: (I) THE REQUESTED DATE (WHICH
SHALL BE A BUSINESS DAY) OF SUCH CONVERSION OR CONTINUATION; (II) THE AMOUNT AND
TYPE OF THE LOAN TO BE CONVERTED OR CONTINUED; AND (III) THE AMOUNT OF
EURODOLLAR RATE LOAN(S) INTO WHICH SUCH LOAN IS TO BE CONVERTED OR CONTINUED,
AND THE DURATION OF THE INTEREST PERIOD APPLICABLE THERETO.


 


2.10                           DEFAULT RATE.  AFTER THE OCCURRENCE AND DURING
THE CONTINUANCE OF A DEFAULT, AT THE OPTION OF THE ADMINISTRATIVE AGENT OR AT
THE DIRECTION OF THE REQUIRED LENDERS, THE INTEREST RATE(S) APPLICABLE TO THE
OBLIGATIONS SHALL BE EQUAL TO THE FLOATING RATE HEREUNDER PLUS TWO
PERCENT (2.0%) PER ANNUM, AND THE LETTER OF CREDIT FEE DESCRIBED IN
SECTION 3.8(A) SHALL BE EQUAL TO THE THEN APPLICABLE LC FEE PERCENTAGE PLUS TWO
PERCENT (2.0%) PER ANNUM.


 


2.11                           METHOD OF PAYMENT.  (A) ALL PAYMENTS OF
PRINCIPAL, INTEREST, FEES, COMMISSIONS AND L/C OBLIGATIONS HEREUNDER SHALL BE
MADE, WITHOUT SETOFF, DEDUCTION OR COUNTERCLAIM (UNLESS INDICATED OTHERWISE IN
SECTION 2.14(E)), IN IMMEDIATELY AVAILABLE FUNDS TO THE ADMINISTRATIVE AGENT
(I) AT THE ADMINISTRATIVE AGENT’S ADDRESS SPECIFIED PURSUANT TO ARTICLE XIV WITH
RESPECT TO ADVANCES OR OTHER OBLIGATIONS AT ANY OTHER LENDING INSTALLATION OF
THE ADMINISTRATIVE AGENT SPECIFIED IN WRITING BY THE ADMINISTRATIVE AGENT TO THE
BORROWER, BY 12:00 P.M. (CHICAGO TIME) ON THE DATE WHEN DUE AND SHALL BE MADE
RATABLY AMONG THE LENDERS (UNLESS SUCH AMOUNT IS NOT TO BE SHARED RATABLY IN
ACCORDANCE WITH THE TERMS HEREOF).  EACH ADVANCE SHALL BE REPAID OR PREPAID IN
THE DOLLAR AMOUNT BORROWED AND INTEREST PAYABLE THEREON SHALL ALSO BE PAID IN
SUCH CURRENCY.  EACH PAYMENT DELIVERED TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF ANY LENDER SHALL BE DELIVERED PROMPTLY BY THE ADMINISTRATIVE AGENT TO
SUCH LENDER IN THE SAME TYPE OF FUNDS WHICH THE ADMINISTRATIVE AGENT RECEIVED AT
ITS ADDRESS SPECIFIED PURSUANT TO ARTICLE XIV OR AT ANY LENDING INSTALLATION
SPECIFIED IN A NOTICE RECEIVED BY THE ADMINISTRATIVE AGENT FROM SUCH LENDER. 
ANY PAYMENT OWING BY THE BORROWER TO A LENDER SHALL BE DEEMED TO HAVE BEEN PAID
TO SUCH LENDER BY THE BORROWER UPON THE ADMINISTRATIVE AGENT’S RECEIPT OF SUCH
PAYMENT FROM THE BORROWER.  THE BORROWER AUTHORIZES THE ADMINISTRATIVE AGENT TO
CHARGE THE ACCOUNT OF THE BORROWER MAINTAINED WITH THE NORTHERN TRUST COMPANY
FOR EACH PAYMENT OF PRINCIPAL, INTEREST, FEES, COMMISSIONS AND L/C OBLIGATIONS
AS IT BECOMES DUE HEREUNDER.  EACH REFERENCE TO THE ADMINISTRATIVE AGENT IN THIS
SECTION 2.11 SHALL ALSO BE DEEMED TO REFER, AND SHALL APPLY EQUALLY, TO EACH
ISSUING BANK, IN THE CASE OF PAYMENTS REQUIRED TO BE MADE BY THE BORROWER TO ANY
ISSUING BANK PURSUANT TO ARTICLE III.


 


2.12                           EVIDENCE OF DEBT.


 


(A)                              NOTES.  ALL LOANS BY ANY LENDER SHALL BE
EVIDENCED BY A PROMISSORY NOTE OF THE BORROWER.  ON THE DATE OF THE INITIAL
BORROWING OF LOANS, THE BORROWER SHALL DELIVER TO THE AGENT FOR THE ACCOUNT OF
EACH LENDER A REVOLVING NOTE OR TERM NOTE, AS THE CASE MAY BE, DATED SUCH DATE
(TOGETHER WITH ALL OTHER PROMISSORY NOTES ACCEPTED IN SUBSTITUTION, RENEWAL, OR
REPLACEMENT THEREFOR (INCLUDING PURSUANT TO SECTION 13), INDIVIDUALLY A “NOTE”
AND COLLECTIVELY THE “NOTES”), IN THE FORM OF EXHIBIT I OR EXHIBIT J
RESPECTIVELY HERETO, WITH APPROPRIATE INSERTIONS AND PAYABLE ON ITS FACE TO THE
ORDER OF SUCH LENDER ON THE REVOLVING LOAN TERMINATION DATE OR TERM LOAN
TERMINATION DATE, AS THE CASE MAY BE, IN THE PRINCIPAL SUM OF SUCH LENDER’S
REVOLVING LOAN COMMITMENT OR TERM LOAN COMMITMENT, AS THE CASE MAY BE, SUBJECT,
HOWEVER, TO THE LIMITATION THAT THE PRINCIPAL AMOUNT PAYABLE THEREUNDER SHALL
NOT AT ANY TIME EXCEED THE

 

28

--------------------------------------------------------------------------------


 


THEN UNPAID PRINCIPAL AMOUNT OF ALL LOANS MADE BY SUCH LENDER.  THE BORROWER
HEREBY IRREVOCABLY AUTHORIZES EACH LENDER TO MAKE OR CAUSE TO BE MADE, AT OR
ABOUT THE TIME OF EACH REVOLVING LOAN MADE BY IT, AN APPROPRIATE NOTATION ON THE
GRID ATTACHED TO THE REVOLVING NOTE PAYABLE TO THE ORDER OF SUCH LENDER,
REFLECTING THE UNPAID PRINCIPAL AMOUNT OF ALL LOANS MADE BY SUCH LENDER.  EACH
LENDER AGREES TO MAKE OR CAUSE TO BE MADE, AT OR ABOUT THE TIME OF RECEIPT OF
ANY PAYMENT OF ANY PRINCIPAL OF A NOTE PAYABLE TO ITS ORDER, AN APPROPRIATE
NOTATION ON THE GRID ATTACHED TO SUCH REVOLVING NOTE REFLECTING SUCH PAYMENT. 
THE AGGREGATE UNPAID AMOUNT OF LOANS SET FORTH ON THE GRID ATTACHED TO EACH NOTE
SHALL BE CONCLUSIVE EVIDENCE (ABSENT MANIFEST ERROR) OF THE PRINCIPAL AMOUNT
OWING AND UNPAID ON SUCH NOTE.  THE FAILURE SO TO RECORD ANY SUCH LOAN OR
PAYMENT, OR ANY ERROR IN SO RECORDING ANY SUCH LOAN OR REPAYMENT, SHALL NOT,
HOWEVER, LIMIT OR OTHERWISE AFFECT THE OBLIGATIONS OF THE BORROWER HEREUNDER OR
UNDER ANY NOTE TO REPAY THE PRINCIPAL AMOUNT OF THE LOANS TOGETHER WITH ALL
INTEREST ACCRUING THEREON.


 


(B)                                REGISTER.  THE REGISTER MAINTAINED BY THE
ADMINISTRATIVE AGENT PURSUANT TO SECTION 13.3(D) SHALL INCLUDE A CONTROL
ACCOUNT, AND A SUBSIDIARY ACCOUNT FOR EACH LENDER, IN WHICH ACCOUNTS (TAKEN
TOGETHER) SHALL BE RECORDED (I) THE DATE AND THE AMOUNT OF EACH LOAN MADE
HEREUNDER, THE TYPE THEREOF AND THE INTEREST PERIOD, IF ANY, APPLICABLE THERETO,
(II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE
AND PAYABLE FROM THE BORROWER TO EACH LENDER HEREUNDER, (III) THE EFFECTIVE DATE
AND AMOUNT OF EACH ASSIGNMENT AGREEMENT DELIVERED TO AND ACCEPTED BY IT AND THE
PARTIES THERETO PURSUANT TO SECTION 13.3, (IV) THE AMOUNT OF ANY SUM RECEIVED BY
THE ADMINISTRATIVE AGENT HEREUNDER FOR THE ACCOUNT OF THE LENDERS AND EACH
LENDER’S SHARE THEREOF, AND (V) ALL OTHER APPROPRIATE DEBITS AND CREDITS AS
PROVIDED IN THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ALL FEES, CHARGES,
EXPENSES AND INTEREST.


 


(C)                                ENTRIES IN REGISTER.  THE ENTRIES MADE IN THE
REGISTER AND THE OTHER ACCOUNTS MAINTAINED PURSUANT TO SUBSECTIONS (B) OF THIS
SECTION SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST ERROR,
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, UNLESS THE BORROWER OBJECTS TO
INFORMATION CONTAINED IN THE LOAN ACCOUNTS, THE REGISTER OR THE OTHER ACCOUNTS
WITHIN FORTY-FIVE (45) DAYS OF THE BORROWER’S RECEIPT OF SUCH INFORMATION;
PROVIDED THAT THE FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN
SUCH ACCOUNTS OR ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION
OF THE BORROWER TO REPAY THE LOANS IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.


 


2.13                           TELEPHONIC NOTICES.  THE BORROWER AUTHORIZES THE
LENDERS AND THE ADMINISTRATIVE AGENT TO EXTEND ADVANCES, EFFECT SELECTIONS OF
TYPES OF ADVANCES AND TO TRANSFER FUNDS BASED ON TELEPHONIC NOTICES MADE BY ANY
PERSON OR PERSONS THE ADMINISTRATIVE AGENT OR ANY LENDER IN GOOD FAITH BELIEVES
TO BE ACTING ON BEHALF OF THE BORROWER.  THE BORROWER AGREES TO DELIVER PROMPTLY
TO THE ADMINISTRATIVE AGENT A WRITTEN CONFIRMATION, SIGNED BY AN AUTHORIZED
OFFICER (OR SUCH OTHER OFFICER DESIGNATED IN WRITING TO THE ADMINISTRATIVE AGENT
BY AN AUTHORIZED OFFICER SO LONG AS SUCH OTHER OFFICER IS ALSO PERMITTED TO MAKE
SUCH DELIVERY UNDER THE BORROWER’S ORGANIZATIONAL DOCUMENTS), IF SUCH
CONFIRMATION IS REQUESTED BY THE ADMINISTRATIVE AGENT OR ANY LENDER, OF EACH
TELEPHONIC NOTICE.  IF THE WRITTEN CONFIRMATION DIFFERS IN ANY MATERIAL RESPECT
FROM THE ACTION TAKEN BY THE ADMINISTRATIVE AGENT AND THE LENDERS, THE RECORDS
OF THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL GOVERN ABSENT MANIFEST ERROR,
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  IN CASE OF DISAGREEMENT CONCERNING SUCH
NOTICES, IF THE ADMINISTRATIVE AGENT HAS RECORDED TELEPHONIC BORROWING NOTICES,
SUCH RECORDINGS WILL BE MADE AVAILABLE TO THE BORROWER UPON THE BORROWER’S
REQUEST THEREFOR.

 

29

--------------------------------------------------------------------------------


 


2.14                           PROMISE TO PAY; INTEREST AND FACILITY FEES;
INTEREST PAYMENT DATES; INTEREST AND FEE BASIS; TAXES.


 


(A)                              PROMISE TO PAY.  THE BORROWER UNCONDITIONALLY
PROMISES TO PAY WHEN DUE THE PRINCIPAL AMOUNT OF EACH LOAN INCURRED BY IT AND
ALL OTHER OBLIGATIONS INCURRED BY IT, AND TO PAY ALL UNPAID INTEREST ACCRUED
THEREON, IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.


 


(B)                                INTEREST PAYMENT DATES.  INTEREST ACCRUED ON
EACH FLOATING RATE LOAN SHALL BE PAYABLE ON EACH PAYMENT DATE, COMMENCING WITH
THE FIRST SUCH DATE TO OCCUR AFTER THE DATE HEREOF, UPON ANY PREPAYMENT WHETHER
BY ACCELERATION OR OTHERWISE, AND AT MATURITY (WHETHER BY ACCELERATION OR
OTHERWISE).  INTEREST ACCRUED ON EACH FIXED-RATE LOAN SHALL BE PAYABLE ON THE
LAST DAY OF ITS APPLICABLE INTEREST PERIOD, ON ANY DATE ON WHICH SUCH FIXED-RATE
LOAN IS PREPAID, WHETHER BY ACCELERATION OR OTHERWISE, AND AT MATURITY. 
INTEREST ACCRUED ON EACH FIXED-RATE LOAN HAVING AN INTEREST PERIOD LONGER THAN
THREE MONTHS SHALL ALSO BE PAYABLE ON THE LAST DAY OF EACH THREE-MONTH INTERVAL
DURING SUCH INTEREST PERIOD.  INTEREST ACCRUED ON THE PRINCIPAL BALANCE OF ALL
OTHER OBLIGATIONS SHALL BE PAYABLE IN ARREARS (I) ON EACH PAYMENT DATE,
COMMENCING ON THE FIRST SUCH PAYMENT DATE FOLLOWING THE INCURRENCE OF SUCH
OBLIGATIONS, (II) UPON REPAYMENT THEREOF IN FULL OR IN PART, AND (III) IF NOT
THERETOFORE PAID IN FULL, AT THE TIME SUCH OTHER OBLIGATIONS BECOME DUE AND
PAYABLE (WHETHER BY ACCELERATION OR OTHERWISE).


 


(C)                                FEES.


 

(I)                                     THE BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE LENDERS IN ACCORDANCE WITH THEIR
PRO RATA SHARES, FROM AND AFTER THE DATE OF THIS AGREEMENT UNTIL THE DATE ON
WHICH THE AGGREGATE REVOLVING LOAN COMMITMENT SHALL BE TERMINATED IN WHOLE, A
COMMITMENT FEE ACCRUING AT THE RATE OF THE THEN APPLICABLE COMMITMENT FEE
PERCENTAGE, ON THE AMOUNT OF THE UNUSED AGGREGATE REVOLVING LOAN COMMITMENT IN
EFFECT ON THE DATE OF SUCH PAYMENT.  ALL SUCH COMMITMENT FEES PAYABLE UNDER THIS
CLAUSE (C)(I) SHALL BE PAYABLE QUARTERLY IN ARREARS ON EACH PAYMENT DATE
OCCURRING AFTER THE DATE OF THIS AGREEMENT (WITH THE FIRST SUCH PAYMENT BEING
CALCULATED FOR THE PERIOD FROM THE CLOSING DATE AND ENDING ON MAY 16, 2006),
AND, IN ADDITION, ON THE DATE ON WHICH THE AGGREGATE REVOLVING LOAN COMMITMENT
SHALL BE TERMINATED IN WHOLE.

 

(II)                                  THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT THE FEES SET FORTH IN THE LETTER AGREEMENT BETWEEN THE
ADMINISTRATIVE AGENT AND THE BORROWER DATED MAY 16, 2003, PAYABLE AT THE TIMES
AND IN THE AMOUNTS SET FORTH THEREIN.

 

(III)                               THE BORROWER AGREES TO PAY, ON THE CLOSING
DATE, TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE LENDERS, UPFRONT FEES
BASED UPON EACH LENDER’S PRO RATA SHARE LEVEL AS FOLLOWS:

 

 

Commitment

 

Upfront Fee

 

$

20,000,000

 

35.0 bps

 

$

15,000,000

 

25.0 bps

 

 

 

30

--------------------------------------------------------------------------------


 


(D)                               INTEREST AND FEE BASIS; APPLICABLE EURODOLLAR
MARGIN; APPLICABLE ABR MARGIN; APPLICABLE L/C FEE PERCENTAGE AND APPLICABLE
COMMITMENT FEE PERCENTAGE.


 

(I)                                     INTEREST ON ALL EURODOLLAR RATE LOANS
AND ON ALL FEES SHALL BE CALCULATED FOR ACTUAL DAYS ELAPSED ON THE BASIS OF A
360-DAY YEAR.  INTEREST ON ALL FLOATING RATE LOANS SHALL BE CALCULATED FOR
ACTUAL DAYS ELAPSED ON THE BASIS OF A 365-DAY YEAR, OR WHEN APPROPRIATE 366-DAY
YEAR.  INTEREST SHALL BE PAYABLE FOR THE DAY AN OBLIGATION IS INCURRED BUT NOT
FOR THE DAY OF ANY PAYMENT ON THE AMOUNT PAID IF PAYMENT IS RECEIVED PRIOR TO
2:00 P.M. (LOCAL TIME) AT THE PLACE OF PAYMENT.  IF ANY PAYMENT OF PRINCIPAL OF
OR INTEREST ON A LOAN OR ANY PAYMENT OF ANY OTHER OBLIGATIONS SHALL BECOME DUE
ON A DAY WHICH IS NOT A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE NEXT
SUCCEEDING BUSINESS DAY AND, IN THE CASE OF A PRINCIPAL PAYMENT, SUCH EXTENSION
OF TIME SHALL BE INCLUDED IN COMPUTING INTEREST, FEES AND COMMISSIONS IN
CONNECTION WITH SUCH PAYMENT.

 

(II)                                  THE APPLICABLE EURODOLLAR MARGIN,
APPLICABLE ABR MARGIN, APPLICABLE COMMITMENT FEE PERCENTAGE AND APPLICABLE L/C
FEE PERCENTAGE SHALL BE DETERMINED ON THE BASIS OF THE THEN APPLICABLE TOTAL
INDEBTEDNESS TO EBITDA RATIO AS DESCRIBED IN THIS SECTION 2.14(D)(II), FROM TIME
TO TIME BY REFERENCE TO THE FOLLOWING TABLE:

 

 

 

Level I Status

 

Level II Status

 

Level III Status

 

Applicable Margin

 

Leverage Ratio is less than 2.0 to 1.0

 

Leverage Ratio is greater than or equal to 2.0 to 1.0 and less than 2.5 to 1.0

 

Leverage Ratio is greater than or equal to 2.5 to 1.0

 

Eurodollar Margin and L/C Fee Percentage

 

1.50

%

1.75

%

2.00

%

ABR Margin

 

0.25

%

0.50

%

0.75

%

Commitment Fee Percentage

 

0.25

%

0.25

%

0.375

%

 

For purposes of this Section 2.14(D)(ii), the Leverage Ratio shall be calculated
as provided in Section 7.4(A).  Upon receipt of the financial statements
delivered pursuant to Sections 7.1(A)(i) and (ii), as applicable, the Applicable
Eurodollar Margin, the Applicable ABR Margin, the Applicable Commitment Fee
Percentage and Applicable L/C Fee Percentage shall be adjusted, such adjustment
being effective five (5) Business Days following the day such financial
statements and compliance certificates are delivered pursuant to Section 7.1(A);
provided, that if the Borrower shall not have timely delivered its financial
statements and compliance certificates in accordance with the applicable
provisions of Section 7.1(A), and such failure continues for five (5) days after
notice from the Administrative Agent to the Borrower, then, at the discretion of
the Required Lenders, commencing on the date upon which such financial
statements and

 

31

--------------------------------------------------------------------------------


 

compliance certificates should have been delivered and continuing until five (5)
days after such financial statements and compliance certificates are actually
delivered, it shall be assumed for purposes of determining the Applicable
Eurodollar Margin, the Applicable ABR Margin, Applicable L/C Fee Percentage and
Applicable Commitment Fee Percentage that the Leverage Ratio was greater than
2.5 to 1.0 and Level III pricing shall be applicable.

 

(III)                               NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, FROM THE CLOSING DATE THROUGH THE FIFTH (5TH) BUSINESS DAY FOLLOWING
THE DAY FINANCIAL STATEMENTS ARE DELIVERED PURSUANT TO SECTION 7.1(A) FOR THE
FISCAL YEAR ENDING JUNE 30, 2003, THE APPLICABLE EURODOLLAR MARGIN, THE
APPLICABLE ABR MARGIN, THE APPLICABLE L/C PERCENTAGE AND THE APPLICABLE
COMMITMENT FEE PERCENTAGE SHALL BE DETERMINED BASED UPON A LEVERAGE RATIO EQUAL
TO LEVEL II.

 


(E)                                 TAXES.


 

(I)                                     ANY AND ALL PAYMENTS BY THE BORROWER
HEREUNDER (WHETHER IN RESPECT OF PRINCIPAL, INTEREST, FEES OR OTHERWISE) SHALL
BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY AND ALL PRESENT OR
FUTURE TAXES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES OR WITHHOLDINGS OR ANY
INTEREST, PENALTIES OR LIABILITIES WITH RESPECT THERETO IMPOSED BY ANY
GOVERNMENTAL AUTHORITY INCLUDING THOSE ARISING AFTER THE DATE HEREOF AS A RESULT
OF THE ADOPTION OF OR ANY CHANGE IN ANY LAW, TREATY, RULE, REGULATION, GUIDELINE
OR DETERMINATION OF A GOVERNMENTAL AUTHORITY OR ANY CHANGE IN THE INTERPRETATION
OR APPLICATION THEREOF BY A GOVERNMENTAL AUTHORITY BUT EXCLUDING, IN THE CASE OF
EACH LENDER AND THE ADMINISTRATIVE AGENT, SUCH TAXES (INCLUDING INCOME TAXES,
FRANCHISE TAXES AND BRANCH PROFIT TAXES) AS ARE IMPOSED ON OR MEASURED BY SUCH
LENDER’S OR THE ADMINISTRATIVE AGENT’S, AS THE CASE MAY BE, NET INCOME OR
SIMILAR TAXES IMPOSED BY THE UNITED STATES OF AMERICA OR ANY GOVERNMENTAL
AUTHORITY OF THE JURISDICTION UNDER THE LAWS OF WHICH SUCH LENDER OR THE
ADMINISTRATIVE AGENT, AS THE CASE MAY BE, IS ORGANIZED OR MAINTAINS A LENDING
INSTALLATION (ALL SUCH NON-EXCLUDED TAXES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES,
WITHHOLDINGS, AND LIABILITIES WHICH THE ADMINISTRATIVE AGENT OR A LENDER
DETERMINES TO BE APPLICABLE TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, THE
REVOLVING LOAN COMMITMENTS, THE LOANS OR THE LETTERS OF CREDIT BEING HEREINAFTER
REFERRED TO AS “TAXES”).  IF THE BORROWER OR THE ADMINISTRATIVE AGENT SHALL BE
REQUIRED BY LAW TO DEDUCT OR WITHHOLD ANY TAXES FROM OR IN RESPECT OF ANY SUM
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS TO ANY LENDER OR THE
ADMINISTRATIVE AGENT, (I) THE SUM PAYABLE SHALL BE INCREASED AS MAY BE NECESSARY
SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS OR WITHHOLDINGS (INCLUDING
DEDUCTIONS OR WITHHOLDINGS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS
SECTION 2.14(E)) SUCH LENDER OR THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE)
RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH
DEDUCTIONS OR WITHHOLDINGS BEEN MADE, (II) THE BORROWER SHALL MAKE SUCH
DEDUCTIONS OR WITHHOLDINGS, AND (III) THE BORROWER SHALL PAY THE FULL AMOUNT
DEDUCTED OR WITHHELD TO THE RELEVANT TAXATION AUTHORITY OR OTHER AUTHORITY IN
ACCORDANCE WITH APPLICABLE LAW.  IF ANY TAX, INCLUDING, WITHOUT LIMITATION, ANY
WITHHOLDING TAX, OF THE UNITED STATES OF AMERICA OR ANY OTHER GOVERNMENTAL
AUTHORITY SHALL BE OR BECOME APPLICABLE (Y) AFTER THE DATE OF THIS AGREEMENT, TO
SUCH PAYMENTS BY THE BORROWER MADE TO THE LENDING INSTALLATION OR ANY OTHER
OFFICE THAT A LENDER MAY CLAIM AS ITS LENDING

 

32

--------------------------------------------------------------------------------


 

INSTALLATION, OR (Z) AFTER SUCH LENDER’S SELECTION AND DESIGNATION OF ANY OTHER
LENDING INSTALLATION, TO SUCH PAYMENTS MADE TO SUCH OTHER LENDING INSTALLATION,
SUCH LENDER SHALL USE REASONABLE EFFORTS TO MAKE, FUND AND MAINTAIN ITS LOANS
THROUGH ANOTHER LENDING INSTALLATION OF SUCH LENDER IN ANOTHER JURISDICTION SO
AS TO REDUCE THE BORROWER’S LIABILITY HEREUNDER, IF THE MAKING, TENDING OR
MAINTENANCE OF SUCH LOANS THROUGH SUCH OTHER LENDING INSTALLATION OF SUCH LENDER
DOES NOT, IN THE REASONABLE JUDGMENT OF SUCH LENDER, OTHERWISE ADVERSELY AND
MATERIALLY AFFECT SUCH LOANS, OR OBLIGATIONS UNDER THE REVOLVING LOAN
COMMITMENTS OF SUCH LENDER.

 

(II)                                  IN ADDITION, THE BORROWER AGREES TO PAY
ANY PRESENT OR FUTURE STAMP OR DOCUMENTARY TAXES OR ANY OTHER EXCISE OR PROPERTY
TAXES, CHARGES, OR SIMILAR LEVIES WHICH ARISE FROM ANY PAYMENT MADE HEREUNDER,
FROM THE ISSUANCE OF LETTERS OF CREDIT HEREUNDER, OR FROM THE EXECUTION,
DELIVERY OR REGISTRATION OF, OR OTHERWISE WITH RESPECT TO, THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS, THE REVOLVING LOAN COMMITMENTS, THE LOANS OR THE LETTERS
OF CREDIT (HEREINAFTER REFERRED TO AS “OTHER TAXES”).

 

(III)                               THE BORROWER INDEMNIFIES EACH LENDER AND THE
ADMINISTRATIVE AGENT FOR THE FULL AMOUNT OF TAXES AND OTHER TAXES (INCLUDING,
WITHOUT LIMITATION, ANY TAXES OR OTHER TAXES IMPOSED BY ANY GOVERNMENTAL
AUTHORITY ON AMOUNTS PAYABLE UNDER THIS SECTION 2.14(E)) PAID BY SUCH LENDER OR
THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE) AND ANY LIABILITY (INCLUDING
PENALTIES, INTEREST, AND EXPENSES) ARISING THEREFROM OR WITH RESPECT THERETO,
WHETHER OR NOT SUCH TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY ASSERTED. 
THIS INDEMNIFICATION SHALL BE MADE WITHIN THIRTY (30) DAYS AFTER THE DATE SUCH
LENDER OR THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE) MAKES WRITTEN DEMAND
THEREFOR.  A CERTIFICATE AS TO ANY ADDITIONAL AMOUNT PAYABLE TO ANY LENDER OR
THE ADMINISTRATIVE AGENT UNDER THIS SECTION 2.14(E) SUBMITTED TO THE BORROWER
AND THE ADMINISTRATIVE AGENT (IF A LENDER IS SO SUBMITTING) BY SUCH LENDER OR
THE ADMINISTRATIVE AGENT SHALL SHOW IN REASONABLE DETAIL THE AMOUNT PAYABLE AND
THE CALCULATIONS USED TO DETERMINE SUCH AMOUNT AND SHALL, ABSENT MANIFEST ERROR,
BE FINAL, CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO.  WITH RESPECT TO SUCH
DEDUCTION OR WITHHOLDING FOR OR ON ACCOUNT OF ANY TAXES AND TO CONFIRM THAT ALL
SUCH TAXES HAVE BEEN PAID TO THE APPROPRIATE GOVERNMENTAL AUTHORITIES, THE
BORROWER SHALL PROMPTLY (AND IN ANY EVENT NOT LATER THAN THIRTY (30) DAYS AFTER
RECEIPT) FURNISH TO EACH LENDER AND THE ADMINISTRATIVE AGENT SUCH CERTIFICATES,
RECEIPTS AND OTHER DOCUMENTS AS MAY BE REQUIRED (IN THE JUDGMENT OF SUCH LENDER
OR THE ADMINISTRATIVE AGENT) TO ESTABLISH ANY TAX CREDIT TO WHICH SUCH LENDER OR
THE ADMINISTRATIVE AGENT MAY BE ENTITLED.  IN THE EVENT SUCH LENDER OR THE
ADMINISTRATIVE AGENT RECEIVES ANY SUCH TAX CREDIT, SUCH LENDER OR THE
ADMINISTRATIVE AGENT SHALL PAY TO THE BORROWER SUCH AMOUNT (IF ANY) NOT
EXCEEDING THE INCREASED AMOUNT PAID BY THE BORROWER TO, OR ON BEHALF OF, SUCH
LENDER OR THE ADMINISTRATIVE AGENT THAT IS ALLOCABLE TO SUCH INCREASED AMOUNT. 
ANY OF THE ADMINISTRATIVE AGENT OR ANY LENDER REQUESTING COMPENSATION UNDER THIS
SECTION 2.14(E) SHALL USE ITS REASONABLE EFFORTS TO NOTIFY THE BORROWER (WITH A
COPY TO THE ADMINISTRATIVE AGENT) IN WRITING OF THE EVENT GIVING RISE TO SUCH
DEMAND FOR COMPENSATION NOT MORE THAN NINETY (90) DAYS FOLLOWING THE DATE UPON
WHICH THE RESPONSIBLE ACCOUNT OFFICER FOR THE ADMINISTRATIVE AGENT OR THE
APPLICABLE LENDER KNOWS OF SUCH EVENT.  SUCH WRITTEN DEMAND SHALL BE REBUTTABLY
PRESUMED CORRECT FOR ALL PURPOSES.  IF ANY LENDER OR THE ADMINISTRATIVE AGENT
DEMANDS COMPENSATION UNDER THIS SECTION 2.14(E) MORE THAN NINETY (90) DAYS
FOLLOWING THE DATE UPON WHICH A

 

33

--------------------------------------------------------------------------------


 

RESPONSIBLE ACCOUNT OFFICER FOR SUCH LENDER OR THE ADMINISTRATIVE AGENT KNOWS
THAT TAXES OR OTHER TAXES HAVE BEGUN TO ACCRUE WITH RESPECT TO WHICH SUCH LENDER
OR THE ADMINISTRATIVE AGENT IS ENTITLED TO COMPENSATION UNDER THIS
SECTION 2.14(E), THEN ANY TAXES OR OTHER TAXES ATTRIBUTABLE TO THE PERIOD PRIOR
TO THE NINETY (90) DAY PERIOD IMMEDIATELY PRECEDING THE DATE ON WHICH SUCH
LENDER OR THE ADMINISTRATIVE AGENT PROVIDED SUCH NOTICE AND DEMAND FOR
COMPENSATION SHALL BE EXCLUDED FROM THE INDEMNITY OBLIGATIONS OF THE BORROWER
UNDER THIS SECTION 2.14(E).

 

(IV)                              WITHIN THIRTY (30) DAYS AFTER THE DATE OF ANY
PAYMENT OF TAXES OR OTHER TAXES BY THE BORROWER, THE BORROWER SHALL FURNISH TO
THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT
EVIDENCING PAYMENT THEREOF.

 

(V)                                 WITHOUT PREJUDICE TO THE SURVIVAL OF ANY
OTHER AGREEMENT OF THE BORROWER HEREUNDER, THE AGREEMENTS AND OBLIGATIONS OF THE
BORROWER CONTAINED IN THIS SECTION 2.14(E) SHALL SURVIVE THE PAYMENT IN FULL OF
ALL OBLIGATIONS HEREUNDER, THE TERMINATION OF THE LETTERS OF CREDIT AND THE
TERMINATION OF THIS AGREEMENT FOR A PERIOD OF ONE YEAR.

 

(VI)                              EACH LENDER (INCLUDING ANY REPLACEMENT LENDER
OR PURCHASER) THAT IS NOT CREATED OR ORGANIZED UNDER THE LAWS OF THE UNITED
STATES OF AMERICA OR A POLITICAL SUBDIVISION THEREOF (EACH A “NON-U.S. LENDER”)
SHALL DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT ON OR BEFORE THE
CLOSING DATE, OR, IF LATER, THE DATE ON WHICH SUCH LENDER BECOMES A LENDER
PURSUANT TO SECTION 13.3 HEREOF (AND FROM TIME TO TIME THEREAFTER UPON THE
REQUEST OF THE BORROWER OR THE ADMINISTRATIVE AGENT, BUT ONLY FOR SO LONG AS
SUCH NON-U.S. LENDER IS LEGALLY ENTITLED TO DO SO), EITHER (1) TWO (2) DULY
COMPLETED COPIES OF EITHER (A) IRS FORM W-8BEN, OR (B) IRS FORM W-8ECI, OR IN
EITHER CASE AN APPLICABLE SUCCESSOR FORM; OR (2) IN THE CASE OF A NON-U.S.
LENDER THAT IS NOT LEGALLY ENTITLED TO DELIVER THE FORMS LISTED IN
CLAUSE (VI)(1), (X) A CERTIFICATE OF A DULY AUTHORIZED OFFICER OF SUCH NON-U.S.
LENDER TO THE EFFECT THAT SUCH NON-U.S. LENDER IS NOT (A) A “BANK” WITHIN THE
MEANING OF SECTION 881(C)(3)(A) OF THE CODE, (B) A “10 PERCENT SHAREHOLDER” OF
THE BORROWER WITHIN THE MEANING OF SECTION 881(C)(3)(B) OF THE CODE, OR (C) A
CONTROLLED FOREIGN CORPORATION RECEIVING INTEREST FROM A RELATED PERSON WITHIN
THE MEANING OF SECTION 881(C)(3)(C) OF THE CODE (SUCH CERTIFICATE, AN “EXEMPTION
CERTIFICATE”) AND (Y) TWO (2) DULY COMPLETED COPIES OF IRS FORM W-SBEN OR
APPLICABLE SUCCESSOR FORM.  EACH SUCH LENDER FURTHER AGREES TO DELIVER TO THE
BORROWER AND THE ADMINISTRATIVE AGENT FROM TIME TO TIME A TRUE AND ACCURATE
CERTIFICATE EXECUTED IN DUPLICATE BY A DULY AUTHORIZED OFFICER OF SUCH LENDER IN
A FORM SATISFACTORY TO THE BORROWER AND THE ADMINISTRATIVE AGENT, BEFORE OR
PROMPTLY UPON THE OCCURRENCE OF ANY EVENT REQUIRING A CHANGE IN THE MOST RECENT
CERTIFICATE PREVIOUSLY DELIVERED BY IT TO THE BORROWER AND THE ADMINISTRATIVE
AGENT PURSUANT TO THIS SECTION 2.14(E)(VI).  FURTHER, EACH LENDER WHICH DELIVERS
A FORM OR CERTIFICATE PURSUANT TO THIS CLAUSE (VI) COVENANTS AND AGREES TO
DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT WITHIN FIFTEEN (15) DAYS
PRIOR TO THE EXPIRATION OF SUCH FORM, FOR SO LONG AS THIS AGREEMENT IS STILL IN
EFFECT, ANOTHER SUCH CERTIFICATE AND/OR TWO (2) ACCURATE AND COMPLETE ORIGINAL
NEWLY-SIGNED COPIES OF THE APPLICABLE FORM (OR ANY SUCCESSOR FORM OR FORMS
REQUIRED UNDER THE CODE OR THE APPLICABLE REGULATIONS PROMULGATED THEREUNDER).

 

34

--------------------------------------------------------------------------------


 

Each Lender shall promptly furnish to the Borrower and the Administrative Agent
such additional documents as may be reasonably required by the Borrower or the
Administrative Agent to establish any exemption from or reduction of any Taxes
or Other Taxes required to be deducted or withheld.  Notwithstanding any other
provision of this Section 2.14(E), the Borrower shall not be obligated to gross
up any payments to any Lender pursuant to Section 2.14(E)(i), or to indemnity
any Lender pursuant to Section 2.14(E)(iii), in respect of United States federal
withholding taxes to the extent imposed as a result of (x) the failure of such
Lender to deliver to the Borrower the form or forms and/or an Exemption
Certificate, as applicable to such Lender, pursuant to Section 2.14(E)(vi),
(y) such form or forms and/or Exemption Certificate not establishing a complete
exemption from U.S. federal withholding tax or the information or certifications
made therein by the Lender being untrue or inaccurate on the date delivered in
any material respect, or (z) the Lender designating a successor Lending
Installation at which it maintains its Loans which has the effect of causing
such Lender to become obligated for tax payments in excess of those in effect
immediately prior to such designation; provided, however, that the Borrower
shall be obligated to gross up any payments to any such Lender pursuant to
Section 2.14(E)(i), and to indemnify any such Lender pursuant to
Section 2.14(E)(iii), in respect of United States federal withholding taxes if
(1) any such failure to deliver a form or forms or an Exemption Certificate or
the failure of such form or forms or exemption certificate to establish a
complete exemption from U.S. federal withholding tax or inaccuracy or untruth
contained therein resulted from a change in any applicable statute, treaty,
regulation or other applicable law or any interpretation of any of the foregoing
occurring after the date such Lender became a party hereto, which change
rendered such Lender no longer legally entitled to deliver such form or forms or
Exemption Certificate or otherwise ineligible for a complete exemption from U.S.
federal withholding tax, or rendered the information or the certifications made
in such form or forms or Exemption Certificate untrue or inaccurate in any
material respect, (2) the redesignation of the Lender’s Lending Installation was
made at the request of the Borrower or (3) the obligation to gross up payments
to any such Lender pursuant to Section 2.14(E)(i), or to indemnify any such
Lender pursuant to Section 2.14(E)(iii), is with respect to a Purchaser that
becomes a Purchaser as a result of an assignment made at the request of the
Borrower.

 

(VII)                           UPON THE REQUEST, AND AT THE EXPENSE OF THE
BORROWER, EACH LENDER TO WHICH THE BORROWER IS REQUIRED TO PAY ANY ADDITIONAL
AMOUNT PURSUANT TO THIS SECTION 2.14(E), SHALL REASONABLY AFFORD THE BORROWER
THE OPPORTUNITY TO CONTEST, AND SHALL REASONABLY COOPERATE WITH THE BORROWER IN
CONTESTING, THE IMPOSITION OF ANY TAX GIVING RISE TO SUCH PAYMENT; PROVIDED,
THAT (I) SUCH LENDER SHALL NOT BE REQUIRED TO AFFORD THE BORROWER THE
OPPORTUNITY TO SO CONTEST UNLESS THE BORROWER SHALL HAVE CONFIRMED IN WRITING TO
SUCH LENDER ITS OBLIGATION TO PAY SUCH AMOUNTS PURSUANT TO THIS AGREEMENT; AND
(II) THE BORROWER SHALL REIMBURSE SUCH LENDER FOR ITS ATTORNEYS’ AND
ACCOUNTANTS’ FEES AND DISBURSEMENTS INCURRED IN SO COOPERATING WITH THE BORROWER
IN CONTESTING THE IMPOSITION OF SUCH TAX; PROVIDED, HOWEVER, THAT
NOTWITHSTANDING THE FOREGOING, NO LENDER SHALL BE REQUIRED TO AFFORD THE
BORROWER THE OPPORTUNITY TO CONTEST, OR COOPERATE WITH THE BORROWER IN
CONTESTING, THE IMPOSITION OF ANY TAXES, IF SUCH LENDER IN GOOD FAITH DETERMINES
THAT TO DO SO WOULD HAVE AN ADVERSE EFFECT ON IT.

 

35

--------------------------------------------------------------------------------


 


2.15                           NOTIFICATION OF ADVANCES, INTEREST RATES,
PREPAYMENTS AND AGGREGATE REVOLVING LOAN COMMITMENT REDUCTIONS.  PROMPTLY AFTER
RECEIPT THEREOF, THE ADMINISTRATIVE AGENT WILL NOTIFY EACH LENDER OF THE
CONTENTS OF EACH AGGREGATE REVOLVING LOAN COMMITMENT REDUCTION NOTICE,
BORROWING/ELECTION NOTICE, AND REPAYMENT NOTICE RECEIVED BY IT HEREUNDER.  THE
ADMINISTRATIVE AGENT WILL NOTIFY EACH LENDER OF THE INTEREST RATE APPLICABLE TO
EACH EURODOLLAR RATE LOAN PROMPTLY UPON DETERMINATION OF SUCH INTEREST RATE AND
WILL GIVE EACH LENDER PROMPT NOTICE OF EACH CHANGE IN THE ALTERNATE BASE RATE.


 


2.16                           LENDING INSTALLATIONS.  EACH LENDER MAY BOOK ITS
LOANS OR LETTERS OF CREDIT AT ANY LENDING INSTALLATION SELECTED BY SUCH LENDER
AND MAY CHANGE ITS LENDING INSTALLATION FROM TIME TO TIME UPON REASONABLE
WRITTEN NOTICE THEREOF TO THE BORROWER.  ALL TERMS OF THIS AGREEMENT SHALL APPLY
TO ANY SUCH LENDING INSTALLATION.  EACH LENDER MAY, BY WRITTEN OR FACSIMILE
NOTICE TO THE ADMINISTRATIVE AGENT AND THE BORROWER, DESIGNATE A LENDING
INSTALLATION THROUGH WHICH LOANS WILL BE MADE BY IT AND FOR WHOSE ACCOUNT LOAN
PAYMENTS AND/OR PAYMENTS OF L/C OBLIGATIONS ARE TO BE MADE.


 


2.17                           NON-RECEIPT OF FUNDS BY THE ADMINISTRATIVE
AGENT.  UNLESS THE BORROWER OR A LENDER, AS THE CASE MAY, BE, NOTIFIES THE
ADMINISTRATIVE AGENT PRIOR TO THE DATE ON WHICH IT IS SCHEDULED TO MAKE PAYMENT
TO THE ADMINISTRATIVE AGENT OF (I) IN THE CASE OF A LENDER, THE PROCEEDS OF A
LOAN OR (II) IN THE CASE OF THE BORROWER, A PAYMENT OF PRINCIPAL, INTEREST OR
FEES TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS, THAT IT DOES
NOT INTEND TO MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH
PAYMENT HAS BEEN MADE.  THE ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE OBLIGATED
TO, MAKE THE AMOUNT OF SUCH PAYMENT AVAILABLE TO THE INTENDED RECIPIENT IN
RELIANCE UPON SUCH ASSUMPTION.  IF SUCH LENDER OR THE BORROWER, AS THE CASE
MAY BE, HAS NOT IN FACT MADE SUCH PAYMENT TO THE ADMINISTRATIVE AGENT, THE
RECIPIENT OF SUCH PAYMENT SHALL, ON DEMAND BY THE ADMINISTRATIVE AGENT, REPAY TO
THE ADMINISTRATIVE AGENT THE AMOUNT SO MADE AVAILABLE TOGETHER WITH INTEREST
THEREON IN RESPECT OF EACH DAY DURING THE PERIOD COMMENCING ON THE DATE SUCH
AMOUNT WAS SO MADE AVAILABLE BY THE ADMINISTRATIVE AGENT UNTIL THE DATE THE
ADMINISTRATIVE AGENT RECOVERS SUCH AMOUNT AT A RATE PER ANNUM EQUAL TO (I) IN
THE CASE OF PAYMENT BY A LENDER, THE FEDERAL FUNDS EFFECTIVE RATE FOR SUCH DAY
OR (II) IN THE CASE OF PAYMENT BY THE BORROWER, THE INTEREST RATE APPLICABLE TO
THE RELEVANT LOAN.


 


2.18                           TERMINATION DATE.  THIS AGREEMENT SHALL BE
EFFECTIVE UNTIL THE TERMINATION DATE.  NOTWITHSTANDING THE TERMINATION OF THIS
AGREEMENT, UNTIL (A) ALL OF THE OBLIGATIONS (OTHER THAN CONTINGENT INDEMNITY
OBLIGATIONS) SHALL HAVE BEEN FULLY PAID AND SATISFIED IN CASH, (B) ALL FINANCING
ARRANGEMENTS AMONG THE BORROWER AND THE LENDERS PURSUANT TO THIS AGREEMENT SHALL
HAVE BEEN TERMINATED AND (C) ALL OF THE LETTERS OF CREDIT SHALL HAVE EXPIRED,
BEEN CANCELED, TERMINATED OR CASH COLLATERALIZED IN ACCORDANCE WITH
SECTION 3.11, ALL OF THE RIGHTS AND REMEDIES UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS SHALL SURVIVE.


 


2.19                           REPLACEMENT OF CERTAIN LENDERS.  IN THE EVENT A
LENDER (“AFFECTED LENDER”) SHALL HAVE: (I) FAILED TO SEND ITS PRO RATA SHARE OF
ANY ADVANCE REQUESTED BY THE BORROWER, WHICH SUCH LENDER IS OBLIGATED TO FUND
UNDER THE TERMS OF THIS AGREEMENT AND WHICH FAILURE HAS NOT BEEN CURED,
(II) REQUESTED COMPENSATION FROM THE BORROWER UNDER SECTIONS 2.14(E), 4.1 OR 4.2
TO RECOVER TAXES, OTHER TAXES OR OTHER ADDITIONAL COSTS INCURRED BY SUCH LENDER
WHICH ARE NOT BEING REQUESTED GENERALLY BY THE OTHER LENDERS, (III) DELIVERED A
NOTICE

 

36

--------------------------------------------------------------------------------


 


PURSUANT TO SECTION 4.3 CLAIMING THAT SUCH LENDER IS UNABLE TO EXTEND EURODOLLAR
RATE LOANS TO THE BORROWER FOR REASONS NOT GENERALLY APPLICABLE TO THE OTHER
LENDERS, (IV) INVOKED SECTION 10.2, (V) FAILED TO CONSENT TO A WAIVER OR
AMENDMENT HERETO WHICH HAS OTHERWISE BEEN CONSENTED TO BY THE REQUIRED LENDERS,
OR (VI) FAILED TO CONSENT TO AN EXTENSION REQUEST UNDER SECTION 2.1(D) HEREOF OR
A TERM LOAN EXTENSION REQUEST UNDER SECTION 2.2(D) HEREOF, THEN, IN ANY SUCH
CASE, THE BORROWER OR THE ADMINISTRATIVE AGENT MAY MAKE WRITTEN DEMAND ON SUCH
AFFECTED LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT IN THE CASE OF A DEMAND
BY THE BORROWER AND A COPY TO THE BORROWER IN THE CASE OF A DEMAND BY THE
ADMINISTRATIVE AGENT) FOR THE AFFECTED LENDER TO ASSIGN, AND SUCH AFFECTED
LENDER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO ASSIGN PURSUANT TO ONE OR
MORE DULY EXECUTED ASSIGNMENT AGREEMENTS FIFTEEN (15) BUSINESS DAYS AFTER THE
DATE OF SUCH DEMAND, TO ONE OR MORE FINANCIAL INSTITUTIONS THAT COMPLY WITH THE
PROVISIONS OF SECTION 13.3(A) WHICH THE BORROWER OR THE ADMINISTRATIVE AGENT, AS
THE CASE MAY BE. SHALL HAVE ENGAGED FOR SUCH PURPOSE (“REPLACEMENT LENDER”) ALL
OF SUCH AFFECTED LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ITS REVOLVING LOAN
COMMITMENT, TERM LOAN COMMITMENT ALL LOANS OWING TO IT, ALL OF ITS PARTICIPATION
INTERESTS IN EXISTING LETTERS OF CREDIT, AND ITS OBLIGATION TO PARTICIPATE IN
ADDITIONAL LETTERS OF CREDIT HEREUNDER) IN ACCORDANCE WITH SECTION 13.3.  THE
ADMINISTRATIVE AGENT AGREES, UPON THE OCCURRENCE OF SUCH EVENTS WITH RESPECT TO
AN AFFECTED LENDER AND UPON THE WRITTEN REQUEST OF THE BORROWER TO USE ITS
REASONABLE EFFORTS TO OBTAIN THE COMMITMENTS FROM ONE OR MORE FINANCIAL
INSTITUTIONS TO ACT AS A REPLACEMENT LENDER.  THE ADMINISTRATIVE AGENT IS
AUTHORIZED TO EXECUTE ONE OR MORE OF SUCH ASSIGNMENT AGREEMENTS AS
ATTORNEY-IN-FACT FOR ANY AFFECTED LENDER FAILING TO EXECUTE AND DELIVER THE SAME
WITHIN FIFTEEN (15) BUSINESS DAYS AFTER THE DATE OF SUCH DEMAND.  FURTHER, WITH
RESPECT TO SUCH ASSIGNMENT THE AFFECTED LENDER SHALL HAVE CONCURRENTLY RECEIVED,
IN CASH, ALL AMOUNTS DUE AND OWING TO THE AFFECTED LENDER HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT, INCLUDING, WITHOUT LIMITATION, THE AGGREGATE OUTSTANDING
PRINCIPAL AMOUNT OF THE LOANS OWED TO SUCH LENDER, TOGETHER WITH ACCRUED
INTEREST THEREON THROUGH THE DATE OF SUCH ASSIGNMENT, AMOUNTS PAYABLE UNDER
SECTIONS 2.14(E), 4.1, AND 4.2 WITH RESPECT TO SUCH AFFECTED LENDER AND
COMPENSATION PAYABLE UNDER SECTION 2.14(C) IN THE EVENT OF ANY REPLACEMENT OF
ANY AFFECTED LENDER UNDER CLAUSE (II) OR CLAUSE (III) OF THIS SECTION 2.19;
PROVIDED THAT UPON SUCH AFFECTED LENDER’S REPLACEMENT, SUCH AFFECTED LENDER
SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE
BENEFITS OF SECTIONS 2.14(E), 4.1, 4.2, 4.4, AND 10.7, AS WELL AS TO ANY FEES
ACCRUED FOR ITS ACCOUNT HEREUNDER AND NOT YET PAID, AND SHALL CONTINUE TO BE
OBLIGATED UNDER SECTION 11.8 FOR SUCH AMOUNTS, OBLIGATIONS AND LIABILITIES AS
ARE DUE AND PAYABLE UP TO AND INCLUDING (BUT NOT AFTER) THE DATE SUCH AFFECTED
LENDER IS REPLACED PURSUANT HERETO.  UPON THE REPLACEMENT OF ANY AFFECTED LENDER
PURSUANT TO THIS SECTION 2.19, THE PROVISIONS OF SECTION 9.2 SHALL CONTINUE TO
APPLY WITH RESPECT TO LOANS WHICH ARE THEN OUTSTANDING WITH RESPECT TO WHICH THE
AFFECTED LENDER FAILED TO FUND ITS PRO RATA SHARE AND WHICH FAILURE HAS NOT BEEN
CURED.


 


2.20                           JUDGMENT CURRENCY.  IF, FOR THE PURPOSES OF
OBTAINING JUDGMENT IN ANY COURT, IT IS NECESSARY TO CONVERT A SUM DUE FROM THE
BORROWER HEREUNDER IN THE CURRENCY EXPRESSED TO BE PAYABLE HEREIN (THE
“SPECIFIED CURRENCY”) INTO ANOTHER CURRENCY, THE PARTIES HERETO AGREE, TO THE
FULLEST EXTENT THAT THEY MAY EFFECTIVELY DO SO, THAT THE RATE OF EXCHANGE USED
SHALL BE THAT AT WHICH IN ACCORDANCE WITH NORMAL BANKING PROCEDURES THE
ADMINISTRATIVE AGENT COULD PURCHASE THE SPECIFIED CURRENCY WITH SUCH OTHER
CURRENCY AT THE ADMINISTRATIVE AGENT’S MAIN OFFICE IN CHICAGO, ILLINOIS ON THE
BUSINESS DAY PRECEDING THAT ON WHICH THE FINAL, NON-APPEALABLE JUDGMENT IS
GIVEN.  THE OBLIGATIONS OF THE BORROWER IN RESPECT OF ANY SUM DUE TO ANY

 

37

--------------------------------------------------------------------------------


 


LENDER OR THE ADMINISTRATIVE AGENT HEREUNDER SHALL, NOTWITHSTANDING ANY JUDGMENT
IN A CURRENCY OTHER THAN THE SPECIFIED CURRENCY, BE DISCHARGED ONLY TO THE
EXTENT THAT ON THE BUSINESS DAY FOLLOWING RECEIPT BY SUCH LENDER OR THE
ADMINISTRATIVE AGENT (AS THE CASE MAY BE) OF ANY SUM ADJUDGED TO BE SO DUE IN
SUCH OTHER CURRENCY SUCH LENDER OR THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE)
MAY IN ACCORDANCE WITH NORMAL, REASONABLE BANKING PROCEDURES PURCHASE THE
SPECIFIED CURRENCY WITH SUCH OTHER CURRENCY.  IF THE AMOUNT OF THE SPECIFIED
CURRENCY SO PURCHASED IS LESS THAN THE SUM ORIGINALLY DUE TO SUCH LENDER OR THE
ADMINISTRATIVE AGENT, AS THE CASE MAY BE, IN THE SPECIFIED CURRENCY, THE
BORROWER AGREES, TO THE FULLEST EXTENT THAT IT MAY EFFECTIVELY DO SO, AS A
SEPARATE OBLIGATION AND NOTWITHSTANDING ANY SUCH JUDGMENT, TO INDEMNIFY SUCH
LENDER OR THE  ADMINISTRATIVE AGENT, AS THE CASE MAY BE, AGAINST SUCH LOSS. AND
IT THE AMOUNT OF THE SPECIFIED CURRENCY SO PURCHASED EXCEEDS (A) THE SUM
ORIGINALLY DUE TO ANY LENDER OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE, IN
THE SPECIFIED CURRENCY AND (B) ANY AMOUNTS SHARED WITH OTHER LENDERS AS A RESULT
OF ALLOCATIONS OF SUCH EXCESS AS A DISPROPORTIONATE PAYMENT TO SUCH LENDER UNDER
SECTION 12.2, SUCH LENDER OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE.
AGREES TO REMIT SUCH EXCESS TO THE BORROWER.


 


2.21                           INCREASE OF AGGREGATE REVOLVING LOAN COMMITMENT. 
(A) AT ANY TIME AND FROM TIME TO TIME, THE BORROWER MAY REQUEST (IN CONSULTATION
WITH THE ADMINISTRATIVE AGENT) THAT THE AGGREGATE REVOLVING LOAN COMMITMENT BE
INCREASED WITHOUT THE PRIOR WRITTEN CONSENT OF ALL OF THE LENDERS, PROVIDED,
THAT, (A) THE AGGREGATE REVOLVING LOAN COMMITMENT SHALL AT NO TIME EXCEED
$55,000,000; (B) THE BORROWER SHALL NOT PREVIOUSLY HAVE REDUCED THE AGGREGATE
REVOLVING LOAN COMMITMENT; AND (C) THE BORROWER SHALL NOT BE ENTITLED TO MAKE
SUCH REQUEST MORE THAN ONCE.  SUCH REQUEST SHALL BE MADE IN A WRITTEN NOTICE
GIVEN TO THE ADMINISTRATIVE AGENT AND THE LENDERS BY THE BORROWER NOT LESS THAN
TWENTY (20) BUSINESS DAYS PRIOR TO THE PROPOSED EFFECTIVE DATE OF SUCH INCREASE,
WHICH NOTICE (A “COMMITMENT INCREASE NOTICE”) SHALL SPECIFY THE AMOUNT OF THE
PROPOSED INCREASE IN THE AGGREGATE REVOLVING LOAN COMMITMENT AND THE PROPOSED
EFFECTIVE DATE OF SUCH INCREASE.  IN THE EVENT OF SUCH A COMMITMENT INCREASE
NOTICE, EACH OF THE LENDERS SHALL BE GIVEN THE OPPORTUNITY TO PARTICIPATE IN THE
REQUESTED INCREASE RATABLY IN PROPORTIONS THAT THEIR RESPECTIVE REVOLVING LOAN
COMMITMENTS BEAR TO THE AGGREGATE REVOLVING LOAN COMMITMENT.  NO LENDER SHALL
HAVE ANY OBLIGATION TO INCREASE ITS REVOLVING LOAN COMMITMENT PURSUANT TO A
COMMITMENT INCREASE NOTICE.  ON OR PRIOR TO THE DATE THAT IS TEN (10) BUSINESS
DAYS AFTER RECEIPT OF THE COMMITMENT INCREASE NOTICE, EACH LENDER SHALL SUBMIT
TO THE ADMINISTRATIVE AGENT A NOTICE INDICATING THE MAXIMUM AMOUNT BY WHICH IT
IS WILLING TO INCREASE ITS REVOLVING LOAN COMMITMENT IN CONNECTION WITH SUCH
COMMITMENT INCREASE NOTICE (ANY SUCH NOTICE TO THE ADMINISTRATIVE AGENT BEING
HEREIN A “LENDER INCREASE NOTICE”).  ANY LENDER WHICH DOES NOT SUBMIT A LENDER
INCREASE NOTICE TO THE ADMINISTRATIVE AGENT PRIOR TO THE EXPIRATION OF SUCH
TEN (10) BUSINESS DAY PERIOD SHALL BE DEEMED TO HAVE DENIED ANY INCREASE IN ITS
REVOLVING LOAN COMMITMENT.  IN THE EVENT THAT THE INCREASES OF REVOLVING LOAN
COMMITMENTS SET FORTH IN THE LENDER INCREASE NOTICES EXCEED THE AMOUNT REQUESTED
BY THE BORROWER IN THE COMMITMENT INCREASE NOTICE, THE ADMINISTRATIVE AGENT
SHALL HAVE THE RIGHT, IN CONSULTATION WITH THE BORROWER, TO ALLOCATE THE AMOUNT
OF INCREASES NECESSARY TO MEET THE BORROWER’S COMMITMENT INCREASE NOTICE.  IN
THE EVENT THAT THE LENDER INCREASE NOTICES ARE LESS THAN THE AMOUNT REQUESTED BY
THE BORROWER, NOT LATER THAN THREE (3) BUSINESS DAYS PRIOR TO THE PROPOSED
EFFECTIVE DATE THE BORROWER MAY NOTIFY THE ADMINISTRATIVE AGENT OF ANY FINANCIAL
INSTITUTION THAT SHALL HAVE AGREED TO BECOME A “LENDER” PARTY HERETO (A
“PROPOSED NEW LENDER”) IN CONNECTION WITH THE COMMITMENT INCREASE NOTICE.  ANY
PROPOSED NEW LENDER SHALL BE SUBJECT TO THE CONSENT OF THE ADMINISTRATIVE AGENT
(WHICH CONSENT SHALL NOT BE

 

38

--------------------------------------------------------------------------------


 


UNREASONABLY WITHHELD).  IF THE BORROWER SHALL NOT HAVE ARRANGED ANY PROPOSED
NEW LENDER(S) TO COMMIT TO THE SHORTFALL FROM THE LENDER INCREASE NOTICES, THEN
THE BORROWER SHALL BE DEEMED TO HAVE REDUCED THE AMOUNT OF ITS COMMITMENT
INCREASE NOTICE TO THE AGGREGATE AMOUNT SET FORTH IN THE LENDER INCREASE
NOTICES.  BASED UPON THE LENDER INCREASE NOTICES, ANY ALLOCATIONS MADE IN
CONNECTION THEREWITH AND ANY NOTICE REGARDING ANY PROPOSED NEW LENDER, IF
APPLICABLE, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER AND THE LENDERS
ON OR BEFORE THE BUSINESS DAY IMMEDIATELY PRIOR TO THE PROPOSED EFFECTIVE DATE
OF THE AMOUNT OF EACH LENDER’S AND PROPOSED NEW LENDERS’ REVOLVING LOAN
COMMITMENT (THE “EFFECTIVE COMMITMENT AMOUNT”) AND THE AMOUNT OF THE AGGREGATE
REVOLVING LOAN COMMITMENT, WHICH AMOUNT SHALL BE EFFECTIVE ON THE FOLLOWING
BUSINESS DAY.  ANY INCREASE IN THE AGGREGATE REVOLVING LOAN COMMITMENT SHALL BE
SUBJECT TO THE FOLLOWING CONDITIONS PRECEDENT: (I) THE BORROWER SHALL HAVE
OBTAINED THE CONSENT THERETO OF ANY SUBSIDIARY GUARANTOR OF THE OBLIGATIONS AND
ITS REAFFIRMATION OF THE LOAN DOCUMENT(S), IF ANY, EXECUTED BY IT, WHICH CONSENT
AND REAFFIRMATION SHALL BE IN WRITING AND IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT, (II) AS OF THE DATE OF THE COMMITMENT
INCREASE NOTICE AND AS OF THE PROPOSED EFFECTIVE DATE OF THE INCREASE IN THE
AGGREGATE REVOLVING LOAN COMMITMENT, ALL REPRESENTATIONS AND WARRANTIES SHALL BE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS THOUGH MADE ON SUCH DATE AND NO
EVENT SHALL HAVE OCCURRED AND THEN BE CONTINUING WHICH CONSTITUTES A DEFAULT OR
UNMATURED DEFAULT, (III) THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
PROPOSED NEW LENDER OR LENDER THAT SHALL HAVE AGREED TO PROVIDE A “REVOLVING
LOAN COMMITMENT” IN SUPPORT OF SUCH INCREASE IN THE AGGREGATE REVOLVING LOAN
COMMITMENT SHALL HAVE EXECUTED AND DELIVERED A COMMITMENT AND ACCEPTANCE
(“COMMITMENT AND ACCEPTANCE”) SUBSTANTIALLY IN THE FORM OF EXHIBIT M HERETO, AND
(IV) THE BORROWER AND THE PROPOSED NEW LENDER SHALL OTHERWISE HAVE EXECUTED AND
DELIVERED SUCH OTHER INSTRUMENTS AND DOCUMENTS AS MAY BE REQUIRED UNDER
ARTICLE V OR THAT THE ADMINISTRATIVE AGENT SHALL HAVE REASONABLY REQUESTED IN
CONNECTION WITH SUCH INCREASE.  IN THE EVENT ANY PROVISION OF A COMMITMENT AND
ACCEPTANCE SHALL BE INCONSISTENT WITH ANY PROVISION OF THIS AGREEMENT, THEN THIS
AGREEMENT SHALL GOVERN.  IF ANY FEE SHALL BE CHARGED BY THE LENDERS IN
CONNECTION WITH ANY SUCH INCREASE, SUCH FEE SHALL BE IN ACCORDANCE WITH THEN
PREVAILING MARKET CONDITIONS, WHICH MARKET CONDITIONS SHALL HAVE BEEN REASONABLY
DOCUMENTED BY THE ADMINISTRATIVE AGENT TO THE BORROWER.  UPON SATISFACTION OF
THE CONDITIONS PRECEDENT TO ANY INCREASE IN THE AGGREGATE REVOLVING LOAN
COMMITMENT, THE ADMINISTRATIVE AGENT SHALL PROMPTLY ADVISE THE BORROWER AND EACH
LENDER OF THE EFFECTIVE DATE OF SUCH INCREASE.  UPON THE EFFECTIVE DATE OF ANY
INCREASE IN THE AGGREGATE REVOLVING LOAN COMMITMENT THAT IS PROVIDED BY A
PROPOSED NEW LENDER, SUCH PROPOSED NEW LENDER SHALL BE A PARTY TO THIS AGREEMENT
AS A LENDER AND SHALL HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER HEREUNDER. 
NOTHING CONTAINED HEREIN SHALL CONSTITUTE, OR OTHERWISE BE DEEMED TO BE, A
COMMITMENT ON THE PART OF ANY LENDER TO INCREASE ITS REVOLVING LOAN COMMITMENT
HEREUNDER AT ANY TIME.


 


(B)                                FOR PURPOSES OF THIS SECTION 2.21(B), (I) THE
TERM “BUYING LENDER(S)” SHALL MEAN (A) EACH LENDER THE EFFECTIVE COMMITMENT
AMOUNT OF WHICH IS GREATER THAN ITS REVOLVING LOAN COMMITMENT PRIOR TO THE
EFFECTIVE DATE OF ANY INCREASE IN THE AGGREGATE REVOLVING LOAN COMMITMENT AND
(B) EACH PROPOSED NEW LENDER THAT IS ALLOCATED AN EFFECTIVE COMMITMENT AMOUNT IN
CONNECTION WITH ANY COMMITMENT INCREASE NOTICE, AND (II) THE TERM “SELLING
LENDER(S)” SHALL MEAN EACH LENDER WHOSE REVOLVING LOAN COMMITMENT IS NOT BEING
INCREASED FROM THAT IN EFFECT PRIOR TO SUCH INCREASE IN THE AGGREGATE REVOLVING
LOAN COMMITMENT.  EFFECTIVE ON THE EFFECTIVE DATE OF ANY INCREASE IN THE
AGGREGATE REVOLVING LOAN COMMITMENT PURSUANT TO SECTION 2.21(A) ABOVE, EACH
SELLING LENDER HEREBY SELLS, GRANTS, ASSIGNS AND CONVEYS

 

39

--------------------------------------------------------------------------------


 


TO EACH BUYING LENDER, WITHOUT RECOURSE, WARRANTY, OR REPRESENTATION OF ANY
KIND, EXCEPT AS SPECIFICALLY PROVIDED HEREIN, AN UNDIVIDED PERCENTAGE IN SUCH
SELLING LENDER’S RIGHT, TITLE AND INTEREST IN AND TO ITS OUTSTANDING LOANS IN
THE RESPECTIVE DOLLAR AMOUNTS AND PERCENTAGES NECESSARY SO THAT, FROM AND AFTER
SUCH SALE, EACH SUCH SELLING LENDER’S OUTSTANDING LOANS SHALL EQUAL SUCH SELLING
LENDER’S PRO RATA SHARE (CALCULATED BASED UPON THE EFFECTIVE COMMITMENT AMOUNTS)
OF THE OUTSTANDING LOANS.  EFFECTIVE ON THE EFFECTIVE DATE OF THE INCREASE IN
THE AGGREGATE REVOLVING LOAN COMMITMENT PURSUANT TO SECTION 2.21(A) ABOVE, EACH
BUYING LENDER HEREBY PURCHASES AND ACCEPTS SUCH GRANT, ASSIGNMENT AND CONVEYANCE
FROM THE SELLING LENDERS.  EACH BUYING LENDER HEREBY AGREES THAT ITS RESPECTIVE
PURCHASE PRICE FOR THE PORTION OF THE OUTSTANDING LOANS PURCHASED HEREBY SHALL
EQUAL THE RESPECTIVE DOLLAR AMOUNT NECESSARY SO THAT, FROM AND AFTER SUCH
PAYMENTS, EACH BUYING LENDER’S OUTSTANDING LOANS SHALL EQUAL SUCH BUYING
LENDER’S PRO RATA SHARE (CALCULATED BASED UPON THE EFFECTIVE COMMITMENT AMOUNTS)
OF THE OUTSTANDING LOANS.  SUCH AMOUNT SHALL BE PAYABLE ON THE EFFECTIVE DATE OF
THE INCREASE IN THE AGGREGATE REVOLVING LOAN COMMITMENT BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS TO THE ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE
AGENT, IN TURN, SHALL WIRE TRANSFER ANY SUCH FUNDS RECEIVED TO THE SELLING
LENDERS, IN SAME DAY FUNDS, FOR THE SOLE ACCOUNT OF THE SELLING LENDERS.  EACH
SELLING LENDER HEREBY REPRESENTS AND WARRANTS TO EACH BUYING LENDER THAT SUCH
SELLING LENDER OWNS THE LOANS BEING SOLD AND ASSIGNED HEREBY FOR ITS OWN ACCOUNT
AND HAS NOT SOLD,  TRANSFERRED OR ENCUMBERED ANY OR ALL OF ITS INTEREST IN SUCH
LOANS, EXCEPT FOR PARTICIPATIONS WHICH WILL BE EXTINGUISHED UPON PAYMENT TO
SELLING LENDER OF AN AMOUNT EQUAL TO THE PORTION OF THE OUTSTANDING LOANS BEING
SOLD BY SUCH SELLING LENDER.  EACH BUYING LENDER HEREBY ACKNOWLEDGES AND AGREES
THAT, EXCEPT FOR EACH SELLING LENDER’S REPRESENTATIONS AND WARRANTIES CONTAINED
IN THE FOREGOING SENTENCE, EACH SUCH BUYING LENDER HAS ENTERED INTO ITS
COMMITMENT AND ACCEPTANCE WITH RESPECT TO SUCH INCREASE ON THE BASIS OF ITS OWN
INDEPENDENT INVESTIGATION AND HAS NOT RELIED UPON, AND WILL NOT RELY UPON, ANY
EXPLICIT OR IMPLICIT WRITTEN OR ORAL REPRESENTATION, WARRANTY OR OTHER STATEMENT
OF THE LENDERS OR THE ADMINISTRATIVE AGENT CONCERNING THE AUTHORIZATION,
EXECUTION, LEGALITY, VALIDITY, EFFECTIVENESS, GENUINENESS, ENFORCEABILITY OR
SUFFICIENCY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.  THE BORROWER HEREBY
AGREES TO COMPENSATE EACH SELLING LENDER FOR ALL LOSSES, EXPENSES AND
LIABILITIES INCURRED BY EACH LENDER IN CONNECTION WITH THE SALE AND ASSIGNMENT
OF ANY EURODOLLAR RATE LOAN HEREUNDER ON THE TERMS AND IN THE MANNER AS SET
FORTH IN ARTICLE IV.


 


ARTICLE III:  THE LETTER OF CREDIT FACILITY


 


3.1                                 OBLIGATION TO ISSUE LETTERS OF CREDIT. 
SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT AND IN RELIANCE UPON THE
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE BORROWER HEREIN SET FORTH, EACH
ISSUING BANK HEREBY AGREES TO ISSUE FOR THE ACCOUNT OF THE BORROWER THROUGH SUCH
ISSUING BANK’S BRANCHES AS IT AND THE BORROWER MAY JOINTLY AGREE, ONE OR MORE
LETTERS OF CREDIT DENOMINATED IN DOLLARS IN ACCORDANCE WITH THIS ARTICLE III,
FROM TIME TO TIME DURING THE PERIOD, COMMENCING ON THE CLOSING DATE AND ENDING
ON THE BUSINESS DAY PRIOR TO THE TERMINATION DATE.


 


3.2                                 TRANSITIONAL LETTERS OF CREDIT. 
SCHEDULE 3.2 CONTAINS A SCHEDULE OF CERTAIN LETTERS OF CREDIT ISSUED FOR THE
ACCOUNT OF THE BORROWER PRIOR TO THE CLOSING DATE.  SUBJECT TO THE SATISFACTION
OF THE CONDITIONS CONTAINED IN SECTIONS 5.1 AND 5.2, FROM AND AFTER THE CLOSING
DATE SUCH LETTERS OF CREDIT SHALL BE DEEMED TO BE LETTERS OF CREDIT ISSUED
PURSUANT TO THIS ARTICLE III.

 

40

--------------------------------------------------------------------------------


 


3.3                                 TYPES AND AMOUNTS.  NO ISSUING BANK SHALL
HAVE ANY OBLIGATION TO AND NO ISSUING BANK SHALL:


 


(A)                              ISSUE (OR AMEND) ANY LETTER OF CREDIT IF ON THE
DATE OF ISSUANCE (OR AMENDMENT), BEFORE OR AFTER GIVING EFFECT TO THE LETTER OF
CREDIT REQUESTED HEREUNDER, (I) THE DOLLAR AMOUNT OF THE REVOLVING CREDIT
OBLIGATIONS AT SUCH TIME WOULD EXCEED THE AGGREGATE REVOLVING LOAN COMMITMENT AT
SUCH TIME, OR (II) THE AGGREGATE OUTSTANDING DOLLAR AMOUNT OF THE L/C
OBLIGATIONS WOULD EXCEED $10,000,000; OR


 


(B)                                ISSUE (OR AMEND) ANY LETTER OF CREDIT WHICH
HAS AN EXPIRATION DATE LATER THAN THE DATE WHICH IS THE EARLIER OF (X) ONE (1)
YEAR AFTER THE DATE OF ISSUANCE THEREOF OR (Y) FIVE (5) BUSINESS DAYS
IMMEDIATELY PRECEDING THE REVOLVING CREDIT TERMINATION DATE; PROVIDED, THAT ANY
LETTER OF CREDIT WITH A ONE-YEAR TERM MAY PROVIDE FOR THE RENEWAL THEREOF FOR
ADDITIONAL ONE-YEAR PERIODS (WHICH IN NO EVENT SHALL EXTEND BEYOND THE DATE
REFERRED TO IN CLAUSE (Y) ABOVE.


 


3.4                                 CONDITIONS.  IN ADDITION TO BEING SUBJECT TO
THE SATISFACTION OF THE CONDITIONS CONTAINED IN SECTIONS 5.1 AND 5.2, THE
OBLIGATION OF AN ISSUING BANK TO ISSUE ANY LETTER OF CREDIT IS SUBJECT TO THE
SATISFACTION IN FULL OF THE FOLLOWING CONDITIONS:


 


(A)                              THE BORROWER SHALL HAVE DELIVERED TO THE
APPLICABLE ISSUING BANK AT SUCH TIMES AND IN SUCH MANNER AS SUCH ISSUING BANK
MAY REASONABLY PRESCRIBE, A REQUEST FOR ISSUANCE OF SUCH LETTER OF CREDIT IN
SUBSTANTIALLY THE FORM OF EXHIBIT C HERETO (EACH SUCH REQUEST A “REQUEST FOR
LETTER OF CREDIT”), DULY EXECUTED APPLICATIONS FOR SUCH LETTER OF CREDIT AND
SUCH LETTER OF CREDIT AGREEMENT AS REQUIRED BY SUCH ISSUING BANK, AND SUCH OTHER
DOCUMENTS, INSTRUCTIONS AND AGREEMENTS AS MAY BE REQUIRED PURSUANT TO THE TERMS
THEREOF (ALL SUCH APPLICATIONS, DOCUMENTS, INSTRUCTIONS, AND AGREEMENTS BEING
REFERRED TO HEREIN AS THE “L/C DOCUMENTS”) TO WHICH L/C DOCUMENTS BORROWER
AGREES TO BE BOUND, (PROVIDED IN THE EVENT OF ANY CONFLICT IN TERMS BETWEEN THIS
AGREEMENT AND THE L/C DOCUMENTS, THIS AGREEMENT’S TERMS SHALL GOVERN) AND THE
PROPOSED LETTER OF CREDIT SHALL BE REASONABLY SATISFACTORY TO SUCH ISSUING BANK
AS TO FORM AND CONTENT; AND


 


(B)                                AS OF THE DATE OF ISSUANCE NO ORDER, JUDGMENT
OR DECREE OF ANY COURT, ARBITRATOR OR GOVERNMENTAL AUTHORITY SHALL PURPORT BY
ITS TERMS TO ENJOIN OR RESTRAIN THE APPLICABLE ISSUING BANK FROM ISSUING SUCH
LETTER OF CREDIT AND NO LAW, RULE OR REGULATION APPLICABLE TO SUCH ISSUING BANK
AND NO REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM A
GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER SUCH ISSUING BANK SHALL PROHIBIT
OR REQUEST THAT SUCH ISSUING BANK REFRAIN FROM THE ISSUANCE OF LETTERS OF CREDIT
GENERALLY OR THE ISSUANCE OF THAT LETTER OF CREDIT.


 


(C)                                IN THE EVENT OF ANY CONFLICT BETWEEN THE
TERMS OF THIS AGREEMENT AND THE TERMS OF ANY APPLICATION FOR A LETTER OF CREDIT,
THE TERMS OF THIS AGREEMENT SHALL CONTROL.


 


3.5                                 PROCEDURE FOR ISSUANCE OF LETTERS OF CREDIT.


 


(A)                              SUBJECT TO THE TERMS AND CONDITIONS OF THIS
ARTICLE III AND PROVIDED THAT THE APPLICABLE CONDITIONS SET FORTH IN
SECTIONS 5.1 AND 5.2 HEREOF HAVE BEEN SATISFIED, THE APPLICABLE ISSUING BANK
SHALL, ON THE REQUESTED DATE, ISSUE A LETTER OF CREDIT ON BEHALF OF THE BORROWER
IN

 

41

--------------------------------------------------------------------------------


 


ACCORDANCE WITH SUCH ISSUING BANK’S USUAL AND CUSTOMARY BUSINESS PRACTICES AND,
IN THIS CONNECTION, SUCH ISSUING BANK MAY, ASSUME THAT THE APPLICABLE CONDITIONS
SET FORTH IN SECTION 5.2 HEREOF HAVE BEEN SATISFIED UNLESS IT SHALL HAVE
RECEIVED NOTICE TO THE CONTRARY FROM THE ADMINISTRATIVE AGENT OR A LENDER OR HAS
KNOWLEDGE THAT THE APPLICABLE CONDITIONS HAVE NOT BEEN MET.


 


(B)                                THE ISSUING BANK SHALL GIVE THE
ADMINISTRATIVE AGENT WRITTEN OR TELEX NOTICE, OR TELEPHONIC NOTICE CONFIRMED
PROMPTLY THEREAFTER IN WRITING, OF THE ISSUANCE OF A LETTER OF CREDIT; PROVIDED,
HOWEVER, THAT THE FAILURE TO PROVIDE SUCH NOTICE SHALL NOT RESULT IN ANY
LIABILITY ON THE PART OF SUCH ISSUING BANK.


 


(C)                                NO ISSUING BANK SHALL EXTEND OR AMEND ANY
LETTER OF CREDIT UNLESS THE REQUIREMENTS OF THIS SECTION 3.5 ARE MET AS THOUGH A
NEW LETTER OF CREDIT WAS BEING REQUESTED AND ISSUED.


 


3.6                                 LETTER OF CREDIT PARTICIPATION.  ON THE DATE
OF THIS AGREEMENT WITH RESPECT TO THE LETTERS OF CREDIT IDENTIFIED ON
SCHEDULE 3.2 AND IMMEDIATELY UPON THE ISSUANCE OF EACH LETTER OF CREDIT
HEREUNDER, EACH LENDER WITH A PRO RATA SHARE SHALL BE DEEMED TO HAVE
AUTOMATICALLY, IRREVOCABLY AND UNCONDITIONALLY PURCHASED AND RECEIVED FROM THE
APPLICABLE ISSUING BANK AN UNDIVIDED INTEREST AND PARTICIPATION IN AND TO SUCH
LETTER OF CREDIT, THE OBLIGATIONS OF THE BORROWER IN RESPECT THEREOF, AND THE
LIABILITY OF SUCH ISSUING BANK THEREUNDER (COLLECTIVELY, AN “L/C INTEREST”) IN
AN AMOUNT EQUAL TO THE DOLLAR AMOUNT AVAILABLE FOR DRAWING UNDER SUCH LETTER OF
CREDIT MULTIPLIED BY SUCH LENDER’S PRO RATA SHARE.  EACH ISSUING BANK WILL
NOTIFY EACH LENDER PROMPTLY UPON PRESENTATION TO IT OF AN L/C DRAFT OR UPON ANY
OTHER DRAW UNDER A LETTER OF CREDIT.  ON OR BEFORE THE BUSINESS DAY ON WHICH AN
ISSUING BANK MAKES PAYMENT OF EACH SUCH L/C DRAFT OR. IN THE CASE OF ANY OTHER
DRAW ON A LETTER OF CREDIT, ON DEMAND BY THE ADMINISTRATIVE AGENT OR THE
APPLICABLE ISSUING BANK, EACH LENDER SHALL MAKE PAYMENT TO THE ADMINISTRATIVE
AGENT, FOR THE ACCOUNT OF THE APPLICABLE ISSUING BANK, IN IMMEDIATELY AVAILABLE
FUNDS IN AN AMOUNT EQUAL TO SUCH LENDER’S PRO RATA SHARE OF THE DOLLAR AMOUNT OF
SUCH PAYMENT OR DRAW.  THE OBLIGATION OF EACH LENDER TO REIMBURSE THE ISSUING
BANKS UNDER THIS SECTION 3.6 SHALL BE UNCONDITIONAL, CONTINUING, IRREVOCABLE AND
ABSOLUTE.  IN THE EVENT THAT ANY LENDER FAILS TO MAKE PAYMENT TO THE
ADMINISTRATIVE AGENT OF ANY AMOUNT DUE UNDER THIS SECTION 3.6, THE
ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RECEIVE, RETAIN AND APPLY AGAINST SUCH
OBLIGATION THE PRINCIPAL AND INTEREST OTHERWISE PAYABLE TO SUCH LENDER HEREUNDER
UNTIL THE ADMINISTRATIVE AGENT RECEIVES SUCH PAYMENT FROM SUCH LENDER OR SUCH
OBLIGATION IS OTHERWISE FULLY SATISFIED; PROVIDED, HOWEVER, THAT NOTHING
CONTAINED IN THIS SENTENCE SHALL RELIEVE SUCH LENDER OF ITS OBLIGATION TO
REIMBURSE THE APPLICABLE ISSUING BANK FOR SUCH AMOUNT IN ACCORDANCE WITH THIS
SECTION 3.6.


 


3.7                                 REIMBURSEMENT OBLIGATION.  THE BORROWER
AGREES UNCONDITIONALLY, IRREVOCABLY AND ABSOLUTELY TO PAY IMMEDIATELY TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE LENDERS, THE AMOUNT OF EACH ADVANCE
DRAWN UNDER OR PURSUANT TO A LETTER OF CREDIT OR AN L/C DRAFT RELATED THERETO
(SUCH OBLIGATION OF THE BORROWER TO REIMBURSE THE ADMINISTRATIVE AGENT FOR AN
ADVANCE MADE UNDER A LETTER OF CREDIT OR L/C DRAFT BEING HEREINAFTER REFERRED TO
AS A “REIMBURSEMENT OBLIGATION” WITH RESPECT TO SUCH LETTER OF CREDIT OR L/C
DRAFT), EACH SUCH REIMBURSEMENT TO BE MADE BY THE BORROWER NO LATER THAN THE
BUSINESS DAY ON WHICH THE APPLICABLE ISSUING BANK MAKES PAYMENT OF EACH SUCH L/C
DRAFT OR, IF THE BORROWER SHALL HAVE

 

42

--------------------------------------------------------------------------------


 


RECEIVED NOTICE OF A REIMBURSEMENT OBLIGATION LATER THAN 11:00 A.M. (CHICAGO
TIME), ON ANY BUSINESS DAY OR ON A DAY WHICH IS NOT A BUSINESS DAY, NO LATER
THAN 11:00 A.M. (CHICAGO TIME), ON THE IMMEDIATELY FOLLOWING BUSINESS DAY OR, IN
THE CASE OF ANY OTHER DRAW ON A LETTER OF CREDIT, THE DATE SPECIFIED IN THE
DEMAND OF SUCH ISSUING BANK.  IF THE BORROWER AT ANY TIME FAILS TO REPAY A
REIMBURSEMENT OBLIGATION PURSUANT TO THIS SECTION 3.7, THE BORROWER SHALL BE
DEEMED TO HAVE ELECTED TO BORROW REVOLVING LOANS FROM THE LENDERS, AS OF THE
DATE OF THE ADVANCE GIVING RISE TO THE REIMBURSEMENT OBLIGATION, EQUAL IN AMOUNT
TO THE DOLLAR AMOUNT OF THE UNPAID REIMBURSEMENT OBLIGATION.  SUCH REVOLVING
LOANS SHALL BE MADE AS OF THE DATE OF THE PAYMENT GIVING RISE TO SUCH
REIMBURSEMENT OBLIGATION, AUTOMATICALLY, WITHOUT NOTICE AND WITHOUT ANY
REQUIREMENT TO SATISFY THE CONDITIONS PRECEDENT OTHERWISE APPLICABLE TO AN
ADVANCE OF REVOLVING LOANS.  SUCH REVOLVING LOANS SHALL CONSTITUTE A FLOATING
RATE ADVANCE, THE PROCEEDS OF WHICH ADVANCE SHALL BE USED TO REPAY SUCH
REIMBURSEMENT OBLIGATION.  IF, FOR ANY REASON, THE BORROWER FAILS TO REPAY A
REIMBURSEMENT OBLIGATION ON THE DAY SUCH REIMBURSEMENT OBLIGATION ARISES AND,
FOR ANY REASON, THE LENDERS ARE UNABLE TO MAKE OR HAVE NO OBLIGATION TO MAKE
REVOLVING LOANS, THEN SUCH REIMBURSEMENT OBLIGATION SHALL BEAR INTEREST FROM AND
AFTER SUCH DAY, UNTIL PAID IN FULL, AT THE INTEREST RATE APPLICABLE TO A
FLOATING RATE ADVANCE PLUS TWO PERCENT (2.0%) PER ANNUM.


 


3.8                                 LETTER OF CREDIT FEES.  THE BORROWER AGREES
TO PAY:


 


(A)                              QUARTERLY, IN ARREARS, TO THE ADMINISTRATIVE
AGENT FOR THE RATABLE BENEFIT OF THE LENDERS A LETTER OF CREDIT FEE AT A RATE
PER ANNUM EQUAL TO THE APPLICABLE EURODOLLAR MARGIN IN EFFECT ON THE AVERAGE
DAILY OUTSTANDING DOLLAR AMOUNT AVAILABLE FOR DRAWING UNDER EACH STANDBY LETTER
OF CREDIT;


 


(B)                                QUARTERLY, IN ARREARS, TO THE APPLICABLE
ISSUING BANK, A LETTER OF CREDIT FRONTING FEE EQUAL TO 0.125% PER ANNUM ON THE
AVERAGE DAILY OUTSTANDING FACE AMOUNT AVAILABLE FOR DRAWING UNDER EACH STANDBY
LETTER OF CREDIT ISSUED BY SUCH ISSUING BANK; AND


 


(C)                                TO THE ISSUING BANK, ALL CUSTOMARY FEES AND
OTHER ISSUANCE, AMENDMENT. CANCELLATION, DOCUMENT EXAMINATION, NEGOTIATION,
TRANSFER AND PRESENTMENT EXPENSES AND RELATED CHARGES IN CONNECTION WITH THE
ISSUANCE, AMENDMENT, CANCELLATION, PRESENTATION OF L/C DRAFTS, NEGOTIATION,
TRANSFER AND THE LIKE CUSTOMARILY CHARGED BY SUCH ISSUING BANK WITH RESPECT TO
STANDBY LETTERS OF CREDIT, PAYABLE AT THE TIME OF INVOICE OF SUCH AMOUNTS.


 


3.9                                 ISSUING BANK REPORTING REQUIREMENTS.  IN
ADDITION TO THE NOTICES REQUIRED BY SECTION 3.5(B), THE ISSUING BANK SHALL, NO
LATER THAN THE TENTH (10TH) BUSINESS DAY FOLLOWING THE LAST DAY OF EACH MONTH,
PROVIDE TO THE ADMINISTRATIVE AGENT, UPON THE ADMINISTRATIVE AGENT’S REQUEST,
SCHEDULES, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT, SHOWING THE DATE OF ISSUE, ACCOUNT PARTY, AND AMOUNT EXPIRATION DATE AND
THE REFERENCE NUMBER OF EACH LETTER OF CREDIT ISSUED BY IT OUTSTANDING AT ANY
TIME DURING SUCH MONTH AND THE AGGREGATE AMOUNT PAYABLE BY THE BORROWER DURING
SUCH MONTH.  IN ADDITION, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, THE
ISSUING BANK SHALL FURNISH TO THE ADMINISTRATIVE AGENT COPIES OF ANY LETTER OF
CREDIT AND ANY APPLICATION FOR OR REIMBURSEMENT AGREEMENT WITH RESPECT TO A
LETTER OF CREDIT TO WHICH THE ISSUING BANK IS PARTY AND SUCH OTHER DOCUMENTATION
AS MAY REASONABLY BE REQUESTED BY THE ADMINISTRATIVE AGENT.  UPON THE REQUEST OF
ANY LENDER, THE ADMINISTRATIVE AGENT WILL PROVIDE TO SUCH LENDER INFORMATION
CONCERNING SUCH LETTERS OF CREDIT.

 

43

--------------------------------------------------------------------------------


 


3.10                           INDEMNIFICATION; EXONERATION.


 


(A)                              IN ADDITION TO AMOUNTS PAYABLE AS ELSEWHERE
PROVIDED IN THIS ARTICLE III, THE BORROWER HEREBY AGREES TO PROTECT, INDEMNIFY,
PAY AND SAVE HARMLESS THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND EACH LENDER
FROM AND AGAINST ANY AND ALL LIABILITIES AND COSTS WHICH THE ADMINISTRATIVE
AGENT, SUCH ISSUING BANK OR SUCH LENDER MAY INCUR OR BE SUBJECT TO AS A
CONSEQUENCE, DIRECT OR INDIRECT, OF (I) THE ISSUANCE OF ANY LETTER OF CREDIT
OTHER THAN, IN THE CASE OF THE APPLICABLE ISSUING BANK, TO THE EXTENT RESULTING
FROM ITS GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, AS DETERMINED BY THE FINAL
JUDGMENT OF A COURT OF COMPETENT JURISDICTION, OR (II) THE FAILURE OF THE
APPLICABLE ISSUING BANK TO HONOR A DRAWING UNDER A LETTER OF CREDIT AS A RESULT
OF ANY ACT OR OMISSION, WHETHER RIGHTFUL OR WRONGFUL, OF ANY PRESENT OR FUTURE
DE JURE OR DE FACTO GOVERNMENTAL AUTHORITY (ALL SUCH ACTS OR OMISSIONS HEREIN
CALLED “GOVERNMENTAL ACTS”).


 


(B)                                AS AMONG THE BORROWER, THE LENDERS, THE
ADMINISTRATIVE AGENT AND THE ISSUING BANK, THE BORROWER ASSUMES ALL RISKS OF THE
ACTS AND OMISSIONS OF, OR MISUSE OF SUCH LETTER OF CREDIT BY, THE BENEFICIARY OF
ANY LETTER OF CREDIT.  IN FURTHERANCE AND NOT IN LIMITATION OF THE FOREGOING,
SUBJECT TO THE PROVISIONS OF THE LETTER OF CREDIT APPLICATIONS AND LETTER OF
CREDIT REIMBURSEMENT AGREEMENTS EXECUTED BY THE BORROWER AT THE TIME OF REQUEST
FOR ANY LETTER OF CREDIT, NEITHER THE ADMINISTRATIVE AGENT, THE ISSUING BANK NOR
ANY LENDER SHALL BE RESPONSIBLE (IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT IN CONNECTION THEREWITH, AS DETERMINED BY THE FINAL JUDGMENT OF A
COURT OF COMPETENT JURISDICTION):  (I) FOR THE FORM, VALIDITY, SUFFICIENCY,
ACCURACY, GENUINENESS OR LEGAL EFFECT OF ANY DOCUMENT SUBMITTED BY ANY PARTY IN
CONNECTION WITH THE APPLICATION FOR AND ISSUANCE OF A LETTER OF CREDIT, EVEN IF
IT SHOULD IN FACT PROVE TO BE IN ANY OR ALL RESPECTS INVALID, INSUFFICIENT,
INACCURATE, FRAUDULENT OR FORGED; (II) FOR THE VALIDITY OR SUFFICIENCY OF ANY
INSTRUMENT TRANSFERRING OR ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN A
LETTER OF CREDIT OR THE RIGHTS OR BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN
WHOLE OR IN PART, WHICH MAY PROVE TO BE INVALID OR INEFFECTIVE FOR ANY REASON;
(III) FOR FAILURE OF THE BENEFICIARY OF A LETTER OF CREDIT TO COMPLY DULY WITH
CONDITIONS REQUIRED IN ORDER TO DRAW UPON SUCH LETTER OF CREDIT; (IV) FOR
ERRORS, OMISSIONS, INTERRUPTIONS OR DELAYS IN TRANSMISSION OR DELIVERY OF ANY
MESSAGES, BY MAIL, CABLE, TELEGRAPH, TELEX, OR OTHER SIMILAR FORM OF
TELETRANSMISSION OR OTHERWISE; (V) FOR ERRORS IN INTERPRETATION OF TECHNICAL
TRADE TERMS; (VI) FOR ANY LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE OF ANY
DOCUMENT REQUIRED IN ORDER TO MAKE A DRAWING UNDER ANY LETTER OF CREDIT OR OF
THE PROCEEDS THEREOF; (VII) FOR THE MISAPPLICATION BY THE BENEFICIARY OF A
LETTER OF CREDIT OF THE PROCEEDS OF ANY DRAWING UNDER SUCH LETTER OF CREDIT; AND
(VIII) FOR ANY CONSEQUENCES ARISING FROM CAUSES BEYOND THE CONTROL OF THE
ADMINISTRATIVE AGENT, THE ISSUING BANKS AND THE LENDERS, INCLUDING, WITHOUT
LIMITATION, ANY GOVERNMENTAL ACTS.  NONE OF THE ABOVE SHALL AFFECT, IMPAIR, OR
PREVENT THE VESTING OF ANY ISSUING BANK’S RIGHTS OR POWERS UNDER THIS
SECTION 3.L0.


 


(C)                                IN FURTHERANCE AND EXTENSION AND NOT IN
LIMITATION OF THE SPECIFIC PROVISIONS HEREINABOVE SET FORTH, ANY ACTION TAKEN OR
OMITTED BY ANY ISSUING BANK UNDER OR IN CONNECTION WITH THE LETTERS OF CREDIT OR
ANY RELATED CERTIFICATES SHALL NOT, IN THE ABSENCE OF GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT, AS DETERMINED BY THE FINAL JUDGMENT OF A COURT OF COMPETENT
JURISDICTION, PUT THE ISSUING BANK, THE ADMINISTRATIVE AGENT OR ANY LENDER UNDER
ANY RESULTING LIABILITY TO THE BORROWER OR RELIEVE THE BORROWER OF ANY OF ITS
OBLIGATIONS HEREUNDER TO ANY SUCH PERSON.

 

44

--------------------------------------------------------------------------------


 


(D)                               WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER
AGREEMENT OF THE BORROWER HEREUNDER, THE AGREEMENTS AND OBLIGATIONS OF THE
BORROWER CONTAINED IN THIS SECTION 3.10 SHALL SURVIVE THE PAYMENT IN FULL OF
PRINCIPAL AND INTEREST HEREUNDER, THE TERMINATION OF THE LETTERS OF CREDIT AND
THE TERMINATION OF THIS AGREEMENT.


 


(E)                                 CASH COLLATERAL.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY HEREIN OR IN ANY APPLICATION FOR A LETTER OF CREDIT, FOLLOWING
THE OCCURRENCE AND DURING THE CONTINUANCE OF A DEFAULT OR UPON PAYOUT OR
TERMINATION OF THIS AGREEMENT IN FULL IN CASH, THE BORROWER SHALL, ON THE
BUSINESS DAY THAT IT RECEIVES ADMINISTRATIVE AGENT’S DEMAND, DELIVER TO THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS AND THE ISSUING BANK, CASH,
OR OTHER COLLATERAL OF A TYPE SATISFACTORY TO THE REQUIRED LENDERS, HAVING A
VALUE, AS DETERMINED BY SUCH LENDERS, EQUAL TO ONE HUNDRED FIVE PERCENT (105%)
OF THE AGGREGATE DOLLAR AMOUNT OF THE OUTSTANDING L/C OBLIGATIONS.  ANY SUCH
COLLATERAL SHALL BE HELD BY THE ADMINISTRATIVE AGENT IN A SEPARATE ACCOUNT
APPROPRIATELY DESIGNATED AS A CASH COLLATERAL ACCOUNT IN RELATION TO THIS
AGREEMENT AND THE LETTERS OF CREDIT AND RETAINED BY THE ADMINISTRATIVE AGENT FOR
THE BENEFIT OF THE LENDERS AND THE ISSUING BANK AS COLLATERAL SECURITY FOR THE
BORROWER’S OBLIGATIONS IN RESPECT OF THIS AGREEMENT AND EACH OF THE LETTERS OF
CREDIT.  SUCH AMOUNTS SHALL BE APPLIED TO REIMBURSE THE ISSUING BANKS FOR
DRAWINGS OR PAYMENTS UNDER OR PURSUANT TO LETTERS OF CREDIT, OR IF NO SUCH
REIMBURSEMENT IS REQUIRED, TO PAYMENT OF SUCH OF THE OTHER OBLIGATIONS AS THE
ADMINISTRATIVE AGENT SHALL DETERMINE.  AMOUNTS REMAINING IN ANY CASH COLLATERAL
ACCOUNT ESTABLISHED PURSUANT TO THIS SECTION 3.11 WHICH ARE NOT TO BE APPLIED TO
REIMBURSE AN ISSUING BANK FOR AMOUNTS ACTUALLY PAID OR TO BE PAID BY SUCH
ISSUING BANK IN RESPECT OF A LETTER OF CREDIT. SHALL BE RETURNED TO THE BORROWER
WITHIN ONE (1) BUSINESS DAY (AFTER DEDUCTION OF THE ADMINISTRATIVE AGENT’S
EXPENSES INCURRED IN CONNECTION WITH SUCH CASH COLLATERAL ACCOUNT).


 


ARTICLE IV:  CHANGE IN CIRCUMSTANCES


 


4.1                                 YIELD PROTECTION.  IF ANY LAW OR ANY
GOVERNMENTAL OR QUASI-GOVERNMENTAL RULE, REGULATION, POLICY, GUIDELINE OR
DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) ADOPTED AFTER THE DATE THE
RELEVANT LENDER BECAME A PARTY TO THIS AGREEMENT AND HAVING GENERAL
APPLICABILITY TO ALL BANKS WITHIN THE JURISDICTION IN WHICH SUCH LENDER OPERATES
(EXCLUDING, FOR THE AVOIDANCE OF DOUBT, THE EFFECT OF AND PHASING IN OF CAPITAL
REQUIREMENTS OR OTHER REGULATIONS OR GUIDELINES PASSED PRIOR TO THE DATE OF THIS
AGREEMENT), OR ANY INTERPRETATION OR APPLICATION THEREOF BY ANY GOVERNMENTAL
AUTHORITY CHARGED WITH THE INTERPRETATION OR APPLICATION THEREOF, OR THE
COMPLIANCE OF ANY LENDER THEREWITH,


 

(A)                              SUBJECTS ANY LENDER OR ANY APPLICABLE LENDING
INSTALLATION TO ANY TAX, DUTY, CHARGE OR WITHHOLDING ON OR FROM PAYMENTS DUE
FROM THE BORROWER (EXCLUDING TAXATION OF THE OVERALL NET INCOME OF ANY LENDER OR
TAXATION OF A SIMILAR BASIS, WHICH ARE GOVERNED BY SECTION 2.14(E), AND
EXCLUDING ANY OTHER TAXES FOR WHICH SUCH LENDER HAS BEEN REIMBURSED BY THE
BORROWER), OR CHANGES THE BASIS OF TAXATION OF PAYMENTS TO ANY LENDER IN RESPECT
OF ITS REVOLVING LOAN COMMITMENT, TERM LOAN COMMITMENT LOANS, ITS L/C INTERESTS,
THE LETTERS OF CREDIT OR OTHER AMOUNTS DUE IT HEREUNDER, OR

 

(B)                                IMPOSES OR INCREASES OR DEEMS APPLICABLE ANY
RESERVE, ASSESSMENT, INSURANCE CHARGE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT
AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY,
ANY LENDER OR ANY APPLICABLE LENDING

 

45

--------------------------------------------------------------------------------


 

INSTALLATION (OTHER THAN RESERVES AND ASSESSMENTS TAKEN INTO ACCOUNT IN
DETERMINING THE INTEREST RATE APPLICABLE TO EURODOLLAR RATE LOANS) WITH RESPECT
TO ITS REVOLVING LOAN COMMITMENT, TERM LOAN COMMITMENT, THE LOANS, L/C INTERESTS
OR THE LETTERS OF CREDIT, OR

 

(C)                                IMPOSES ANY OTHER CONDITION THE RESULT OF
WHICH IS TO INCREASE THE COST TO ANY LENDER OR ANY APPLICABLE LENDING
INSTALLATION OF MAKING, FUNDING OR MAINTAINING ITS REVOLVING LOAN COMMITMENT,
THE TERM LOAN COMMITMENT, THE LOANS, THE L/C INTERESTS OR THE LETTERS OF CREDIT
OR REDUCES ANY AMOUNT RECEIVABLE BY ANY LENDER OR ANY APPLICABLE LENDING
INSTALLATION IN CONNECTION WITH LOANS OR LETTERS OF CREDIT, OR REQUIRES ANY
LENDER OR ANY APPLICABLE LENDING INSTALLATION TO MAKE ANY PAYMENT CALCULATED BY
REFERENCE TO THE AMOUNT OF ITS REVOLVING LOAN COMMITMENT, TERM LOAN COMMITMENT,
THE LOANS OR THE L/C INTERESTS HELD OR INTEREST RECEIVED BY IT OR BY REFERENCE
TO THE LETTERS OF CREDIT, BY AN AMOUNT DEEMED MATERIAL BY SUCH LENDER;

 


AND THE RESULT OF ANY OF THE FOREGOING IS TO INCREASE THE COST TO THAT LENDER OF
MAKING, RENEWING OR MAINTAINING ITS REVOLVING LOAN COMMITMENT, TERM LOAN
COMMITMENT LOANS, L/C INTERESTS, OR LETTERS OF CREDIT OR TO REDUCE ANY AMOUNT
RECEIVED UNDER THIS AGREEMENT, THEN, WITHIN FIFTEEN (15) DAYS AFTER RECEIPT BY
THE BORROWER OF WRITTEN DEMAND BY SUCH LENDER PURSUANT TO SECTION 4.5, THE
BORROWER SHALL PAY SUCH LENDER THAT PORTION OF SUCH INCREASED EXPENSE INCURRED
OR REDUCTION IN AN AMOUNT RECEIVED WHICH SUCH LENDER DETERMINES IS ATTRIBUTABLE
TO MAKING, FUNDING AND MAINTAINING ITS LOANS, L/C INTERESTS, LETTERS OF CREDIT,
ITS REVOLVING LOAN COMMITMENT AND TERM LOAN COMMITMENT; PROVIDED, HOWEVER, THAT
THE BORROWER SHALL NOT BE REQUIRED TO PAY ANY ADDITIONAL AMOUNTS PURSUANT TO
THIS SECTION 4.1 INCURRED MORE THAN 90 DAYS PRIOR TO THE DATE OF THE RELEVANT
LENDER’S DEMAND THEREFOR.


 


4.2                                 CHANGES IN CAPITAL ADEQUACY REGULATIONS.  IF
A LENDER DETERMINES (I) THE AMOUNT OF CAPITAL REQUIRED TO BE MAINTAINED BY SUCH
LENDER, ANY LENDING INSTALLATION OF SUCH LENDER OR ANY CORPORATION CONTROLLING
SUCH LENDER IS INCREASED AS A RESULT OF A “CHANGE” (AS DEFINED BELOW), AND
(II) SUCH INCREASE IN CAPITAL WILL RESULT IN AN INCREASE IN THE COST TO SUCH
LENDER OF MAINTAINING ITS REVOLVING LOAN COMMITMENT, TERM LOAN COMMITMENT, THE
LOANS, L/C INTERESTS, THE LETTERS OF CREDIT OR ITS OBLIGATION TO MAKE LOANS
HEREUNDER, THEN, WITHIN FIFTEEN (15) DAYS AFTER RECEIPT BY THE BORROWER OF
WRITTEN DEMAND BY SUCH LENDER PURSUANT TO SECTION 4.5, THE BORROWER SHALL PAY
SUCH LENDER THE AMOUNT NECESSARY TO COMPENSATE FOR ANY SHORTFALL IN THE RATE OF
RETURN ON THE PORTION OF SUCH INCREASED CAPITAL WHICH SUCH LENDER DETERMINES IS
ATTRIBUTABLE TO THIS AGREEMENT, ITS LOANS, ITS L/C INTERESTS, THE LETTERS OF
CREDIT OR ITS OBLIGATION TO MAKE LOANS HEREUNDER (AFTER TAKING INTO ACCOUNT SUCH
LENDER’S POLICIES AS TO CAPITAL ADEQUACY); PROVIDED, HOWEVER, THAT THE BORROWER
SHALL NOT BE REQUIRED TO PAY ANY ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 4.2
INCURRED MORE THAN 90 DAYS PRIOR TO THE DATE OF THE RELEVANT LENDER’S DEMAND
THEREFOR.  “CHANGE” MEANS (I) ANY CHANGE AFTER THE DATE THE RELEVANT LENDER
BECAME A PARTY TO THIS AGREEMENT IN THE “RISK-BASED CAPITAL GUIDELINES” (AS
DEFINED BELOW) EXCLUDING, FOR THE AVOIDANCE OF DOUBT, THE EFFECT OF ANY PHASING
IN OF SUCH RISK-BASED CAPITAL GUIDELINES OR ANY OTHER CAPITAL REQUIREMENTS
PASSED PRIOR TO THE DATE HEREOF, OR (II) ANY ADOPTION OF OR CHANGE IN ANY OTHER
LAW, GOVERNMENTAL OR QUASI- GOVERNMENTAL RULE, REGULATION, POLICY, GUIDELINE,
INTERPRETATION, OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) AFTER THE
DATE THE RELEVANT LENDER BECAME A PARTY TO THIS AGREEMENT AND HAVING GENERAL
APPLICABILITY TO ALL BANKS AND FINANCIAL INSTITUTIONS WITHIN THE JURISDICTION IN
WHICH SUCH LENDER OPERATES WHICH

 

46

--------------------------------------------------------------------------------


 


AFFECTS THE AMOUNT OF CAPITAL REQUIRED OR EXPECTED TO BE MAINTAINED BY ANY
LENDER OR ANY LENDING INSTALLATION OR ANY CORPORATION CONTROLLING ANY LENDER. 
“RISK- BASED CAPITAL GUIDELINES” MEANS (I) THE RISK-BASED CAPITAL GUIDELINES IN
EFFECT IN THE UNITED STATES ON THE DATE THE RELEVANT LENDER BECAME A PARTY TO
THIS AGREEMENT, INCLUDING TRANSITION RULES, AND (II) THE CORRESPONDING CAPITAL
REGULATIONS PROMULGATED BY REGULATORY AUTHORITIES OUTSIDE THE UNITED STATES
IMPLEMENTING THE JULY 1988 REPORT OF THE BASLE COMMITTEE ON BANKING REGULATION
AND SUPERVISORY PRACTICES ENTITLED “INTERNATIONAL CONVERGENCE OF CAPITAL
MEASUREMENTS AND CAPITAL STANDARDS,” INCLUDING TRANSITION RULES, AND ANY
AMENDMENTS TO SUCH REGULATIONS ADOPTED PRIOR TO THE DATE THE RELEVANT LENDER
BECAME A PARTY TO THIS AGREEMENT.


 


4.3                                 AVAILABILITY OF TYPES OF ADVANCES.  IF
(I) ANY LENDER DETERMINES, IN THE EXERCISE OF ITS BUSINESS JUDGMENT, THAT
MAINTENANCE OF ITS FIXED-RATE RATE LOANS AT A SUITABLE LENDING INSTALLATION
WOULD VIOLATE ANY APPLICABLE LAW, RULE, REGULATION OR DIRECTIVE, WHETHER OR NOT
HAVING THE FORCE OF LAW, OR (II) THE REQUIRED LENDERS DETERMINE THAT
(X) DEPOSITS OF A TYPE, CURRENCY OR MATURITY APPROPRIATE TO MATCH FUND
FIXED-RATE LOANS ARE NOT AVAILABLE OR (Y) THE INTEREST RATE APPLICABLE TO
FIXED-RATE LOANS DOES NOT ACCURATELY REFLECT THE COST OF MAKING OR MAINTAINING
SUCH AN ADVANCE, THEN THE ADMINISTRATIVE AGENT SHALL SUSPEND THE AVAILABILITY OF
THE AFFECTED TYPE OF ADVANCE AND, IN THE CASE OF ANY OCCURRENCE SET FORTH IN
CLAUSE (I), REQUIRE ANY ADVANCES OF THE AFFECTED TYPE TO BE REPAID OR CONVERTED
INTO ANOTHER TYPE.


 


4.4                                 FUNDING INDEMNIFICATION.  SUBJECT TO
SECTION 2.4(B), IF ANY PAYMENT OF A FIXED-RATE LOAN OCCURS ON A DATE WHICH IS
NOT THE LAST DAY OF THE APPLICABLE INTEREST PERIOD, WHETHER BECAUSE OF
ACCELERATION, PREPAYMENT, OR OTHERWISE, OR A FIXED-RATE LOAN IS NOT MADE ON THE
DATE SPECIFIED BY THE BORROWER FOR ANY REASON OTHER THAN DEFAULT BY THE LENDERS,
THE BORROWER SHALL INDEMNIFY EACH LENDER FOR ANY LOSS OR COST INCURRED BY IT
RESULTING THEREFROM, INCLUDING, WITHOUT LIMITATION, ANY LOSS OR COST IN
LIQUIDATING OR EMPLOYING DEPOSITS ACQUIRED TO FUND OR MAINTAIN THE FIXED-RATE
LOAN.


 


4.5                                 LENDER STATEMENTS; SURVIVAL OF INDEMNITY. 
IF REASONABLY POSSIBLE, EACH LENDER SHALL DESIGNATE AN ALTERNATE LENDING
INSTALLATION WITH RESPECT TO ITS FIXED-RATE LOANS TO REDUCE ANY LIABILITY OF THE
BORROWER TO SUCH LENDER UNDER SECTION 2.14(E) OR SECTIONS 4.1 AND 4.2 OR TO
AVOID THE UNAVAILABILITY OF A TYPE OF ADVANCE UNDER SECTION 4.3, SO LONG AS SUCH
DESIGNATION IS NOT MATERIALLY DISADVANTAGEOUS, IN THE JUDGMENT OF THE LENDER, TO
SUCH LENDER.  ANY DEMAND FOR COMPENSATION PURSUANT TO SECTION 2.14(E) OR THIS
ARTICLE IV SHALL BE IN WRITING AND SHALL STATE THE AMOUNT DUE, IF ANY, UNDER
SECTION 2.14(E), 4.1, 4.2, OR 4.4 AND SHALL SET FORTH IN REASONABLE DETAIL THE
CALCULATIONS UPON WHICH SUCH LENDER DETERMINED SUCH AMOUNT AND SHALL BE FINAL,
CONCLUSIVE, AND BINDING ON THE BORROWER IN THE ABSENCE OF MANIFEST ERROR. 
DETERMINATION OF AMOUNTS PAYABLE UNDER SUCH SECTIONS IN CONNECTION WITH A
FIXED-RATE LOAN SHALL BE CALCULATED AS THOUGH EACH LENDER FUNDED ITS FIXED-RATE
LOAN THROUGH THE PURCHASE OF A DEPOSIT OF THE TYPE, CURRENCY AND MATURITY
CORRESPONDING TO THE DEPOSIT USED AS A REFERENCE IN DETERMINING THE EURODOLLAR
RATE APPLICABLE TO SUCH LOAN, WHETHER IN FACT THAT IS THE CASE OR NOT.  THE
OBLIGATIONS OF THE BORROWER UNDER SECTIONS 2.14(E), 4.1, 4.2, OR 4.4 SHALL
SURVIVE PAYMENT OF THE OBLIGATIONS AND TERMINATION OF THIS AGREEMENT.  IF THE
OBLIGATION OF ANY LENDER TO MAKE A LOAN HAS BEEN SUSPENDED UNDER THIS ARTICLE IV
FOR MORE THAN THREE CONSECUTIVE MONTHS, OR ANY LENDER HAS REQUESTED COMPENSATION
UNDER THIS ARTICLE IV, THEN THE BORROWER, PROVIDED NO DEFAULT EXISTS, SHALL HAVE
THE RIGHT, SUBJECT TO THE ADMINISTRATIVE AGENT’S PRIOR WRITTEN CONSENT (SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD), TO SUBSTITUTE A FINANCIAL INSTITUTION
FOR SUCH

 

47

--------------------------------------------------------------------------------


 


LENDER.  SUCH SUBSTITUTION SHALL RESULT IN SUCH FINANCIAL INSTITUTION ACQUIRING
SUCH LENDER’S RIGHTS, DUTIES AND OBLIGATIONS HEREUNDER AND ASSUMING SUCH
LENDER’S REVOLVING LOAN COMMITMENT OR TERM LOAN COMMITMENT HEREUNDER.  UPON SUCH
ACQUISITION AND ASSUMPTION, THE OBLIGATIONS OF THE LENDER SUBJECT THERETO SHALL
BE DISCHARGED, SUCH LENDER’S REVOLVING LOAN COMMITMENT OR TERM LOAN COMMITMENT
SHALL BE REDUCED TO ZERO, AND SUCH LENDER SHALL CEASE TO BE OBLIGATED TO MAKE
FURTHER REVOLVING LOANS OR TERM LOANS.


 


ARTICLE V:  CONDITIONS PRECEDENT


 


5.1                                 INITIAL ADVANCES AND LETTERS OF CREDIT.  THE
LENDERS SHALL NOT BE REQUIRED TO MAKE THE INITIAL LOANS OR ISSUE ANY LETTERS OF
CREDIT UNLESS THE BORROWER HAS FURNISHED TO THE ADMINISTRATIVE AGENT EACH OF THE
FOLLOWING, WITH SUFFICIENT COPIES FOR THE LENDERS, ALL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE LENDERS:


 

(1)                                  THE CREDIT AGREEMENT, DULY EXECUTED BY
BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER;

 

(2)                                  REVOLVING LOAN NOTES, FOR EACH LENDER,
PAYABLE TO SUCH LENDER’S ORDER IN THE AMOUNT OF EACH LENDER’S PRO RATA SHARE OF
THE REVOLVING LOAN COMMITMENT;

 

(3)                                  TERM LOAN NOTES, FOR EACH LENDER, PAYABLE
TO SUCH LENDER’S ORDER IN THE AMOUNT OF ITS PRO RATA SHARE OF THE TERM LOAN
COMMITMENT;

 

(4)                                  SECRETARY’S CERTIFICATE OF BORROWER, IN THE
FORM OF EXHIBIT  G-2, TOGETHER WITH (I) COPIES OF THE CERTIFICATE OF
INCORPORATION (OR OTHER COMPARABLE CONSTITUENT DOCUMENT) OF BORROWER, TOGETHER
WITH ALL AMENDMENTS, (II) A CERTIFICATE OF GOOD STANDING, BOTH CERTIFIED BY THE
APPROPRIATE GOVERNMENTAL OFFICER IN ITS JURISDICTION OF ORGANIZATION, (III)
COPIES, CERTIFIED BY THE SECRETARY OF BORROWER, OF ITS BY-LAWS (OR OTHER
COMPARABLE GOVERNING DOCUMENT) AND OF ITS BOARD OF DIRECTORS’ RESOLUTIONS (AND
RESOLUTIONS OF OTHER BODIES, IF ANY ARE DEEMED NECESSARY BY COUNSEL FOR ANY
LENDER) AUTHORIZING THE EXECUTION OF THE LOAN DOCUMENTS AND (IV) AN INCUMBENCY
CERTIFICATE, EXECUTED BY THE SECRETARY, WHICH SHALL IDENTIFY BY NAME AND TITLE
AND BEAR THE SIGNATURE OF THE OFFICERS OF THE BORROWER AUTHORIZED TO SIGN THE
LOAN DOCUMENTS AND TO MAKE BORROWINGS HEREUNDER, UPON WHICH CERTIFICATE THE
LENDERS SHALL BE ENTITLED TO RELY UNTIL INFORMED OF ANY CHANGE IN WRITING BY THE
BORROWER;

 

(5)                                  SECRETARY’S CERTIFICATE OF EACH SUBSIDIARY
GUARANTOR, IN THE FORM OF EXHIBIT  G-3, TOGETHER WITH (I) COPIES OF THE
CERTIFICATE OF INCORPORATION (OR OTHER COMPARABLE CONSTITUENT DOCUMENT) OF EACH
SUBSIDIARY GUARANTOR, TOGETHER WITH ALL AMENDMENTS, (II) A CERTIFICATE OF GOOD
STANDING, BOTH CERTIFIED BY THE APPROPRIATE GOVERNMENTAL OFFICER IN ITS
JURISDICTION OF ORGANIZATION, (III) COPIES, CERTIFIED BY THE SECRETARY OF EACH
SUBSIDIARY GUARANTOR, OF ITS BY-LAWS (OR OTHER COMPARABLE GOVERNING DOCUMENT)
AND OF ITS BOARD OF DIRECTORS’ RESOLUTIONS (AND RESOLUTIONS OF OTHER BODIES, IF
ANY ARE DEEMED NECESSARY BY COUNSEL FOR ANY

 

48

--------------------------------------------------------------------------------


 

LENDER) AUTHORIZING THE EXECUTION OF THE LOAN DOCUMENTS AND (IV) AN INCUMBENCY
CERTIFICATE, EXECUTED BY THE SECRETARY, WHICH SHALL IDENTIFY BY NAME AND TITLE
AND BEAR THE SIGNATURE OF THE OFFICERS OF SUCH SUBSIDIARY GUARANTOR AUTHORIZED
TO SIGN THE LOAN DOCUMENTS AND TO MAKE BORROWINGS HEREUNDER, UPON WHICH
CERTIFICATE THE LENDERS SHALL BE ENTITLED TO RELY UNTIL INFORMED OF ANY CHANGE
IN WRITING BY SUCH SUBSIDIARY GUARANTOR;

 

(6)                                  THE SUBORDINATION AGREEMENT EXECUTED BY
U.S. TRAFFIC CORPORATION, MYERS/NUART ELECTRICAL PRODUCTS, INC., AND THE
ADMINISTRATIVE AGENT OF THE LENDERS;

 

(7)                                  THE SUBSIDIARY GUARANTY EXECUTED BY EACH
SIGNIFICANT DOMESTIC INCORPORATED SUBSIDIARY, ANY SUBSIDIARY DESIGNATED AS A
SUBSIDIARY GUARANTOR BY BORROWER AND THE ADMINISTRATIVE AGENT;

 

(8)                                  AN OFFICER’S CERTIFICATE, IN THE FORM OF
EXHIBIT G-1, SIGNED BY THE CHIEF FINANCIAL OFFICER OF THE BORROWER, STATING THAT
ON THE DATE OF THIS AGREEMENT ALL THE REPRESENTATIONS IN THIS AGREEMENT ARE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS (UNLESS SUCH REPRESENTATION AND WARRANTY IS
MADE AS OF A SPECIFIC DATE, IN WHICH CASE, SUCH REPRESENTATION AND WARRANTY
SHALL BE TRUE IN ALL MATERIAL RESPECTS AS OF SUCH DATE), AND NO MATERIAL ADVERSE
CHANGE, OR DEFAULT OR UNMATURED DEFAULT HAS OCCURRED AND IS CONTINUING;

 

(9)                                  DOCUMENTATION, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, EVIDENCING THE TERMINATION
OF THE LENDER COMMITMENTS TO LEND UNDER NORTHERN TRUST CREDIT AGREEMENT AND THE
REPAYMENT OF ALL OBLIGATIONS OWING THEREUNDER;

 

(10)                            WRITTEN MONEY TRANSFER INSTRUCTIONS REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT, ADDRESSED TO THE ADMINISTRATIVE AGENT AND
SIGNED BY AN AUTHORIZED OFFICER;

 

(11)                            EVIDENCE, SATISFACTORY TO THE ADMINISTRATIVE
AGENT, THAT THE BORROWER HAS PAID TO THE ADMINISTRATIVE AGENT, THE FEES PAYABLE
PURSUANT TO SECTION 2.14 AND 3.8 HEREOF;

 

(12)                            THE WRITTEN OPINION OF THE BORROWER’S COUNSEL IN
THE FORM OF THE OPINION ATTACHED HERETO AS EXHIBIT E, ADDRESSED TO THE
ADMINISTRATIVE AGENT, THE ISSUING BANKS AND THE LENDERS, IN FORM AND SUBSTANCE
ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL, WITH RESPECT TO (WITHOUT
LIMITATION) THE DUE AUTHORIZATION, EXECUTION AND ENFORCEABILITY OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY BORROWER AND EACH SUBSIDIARY
GUARANTOR, AS APPLICABLE;

 

(13)                            A CERTIFIED COPY OF THE DULY EXECUTED ASSET
PURCHASE AGREEMENT TO THE U.S. TRAFFIC ACQUISITION AND EVIDENCE, SATISFACTORY TO
THE ADMINISTRATIVE AGENT, THAT THE U.S. TRAFFIC ACQUISITION HAS CLOSED; AND

 

(14)                            INTENTIONALLY OMMITTED.

 

49

--------------------------------------------------------------------------------


 

(15)                            SUCH OTHER DOCUMENTS AS THE ADMINISTRATIVE AGENT
OR ANY LENDER OR ITS COUNSEL MAY HAVE REASONABLY REQUESTED, INCLUDING, WITHOUT
LIMITATION, EACH OTHER DOCUMENT REFLECTED ON THE LIST OF CLOSING DOCUMENTS
ATTACHED AS EXHIBIT F TO THIS AGREEMENT.

 


5.2                                 EACH ADVANCE AND LETTER OF CREDIT.  THE
LENDERS SHALL NOT BE REQUIRED TO MAKE ANY ADVANCE, OR ISSUE ANY LETTER OF
CREDIT, UNLESS ON THE APPLICABLE BORROWING DATE, OR IN THE CASE OF A LETTER OF
CREDIT, THE DATE ON WHICH THE LETTER OF CREDIT IS TO BE ISSUED:


 


(A)                              THERE EXISTS NO DEFAULT OR UNMATURED DEFAULT;


 


(B)                                THE REPRESENTATIONS AND WARRANTIES CONTAINED
IN ARTICLE VI ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH BORROWING
DATE (UNLESS SUCH REPRESENTATION AND WARRANTY IS MADE AS OF A SPECIFIC DATE, IN
WHICH CASE, SUCH REPRESENTATION AND WARRANTY SHALL BE TRUE IN ALL MATERIAL
RESPECTS AS OF SUCH DATE); AND


 


(C)                                THE REVOLVING CREDIT OBLIGATIONS DO NOT, AND
AFTER MAKING SUCH PROPOSED ADVANCE OR ISSUING SUCH LETTER OF CREDIT AND THE TERM
LOANS WOULD NOT, EXCEED THE AGGREGATE REVOLVING LOAN COMMITMENT OR THE TERM LOAN
COMMITMENT RESPECTIVELY.


 

Each Borrowing/Election Notice with respect to each such Advance and Loan and
the letter of credit application with respect to each Letter of Credit shall
constitute a representation and warranty by the Borrower that the conditions
contained in Sections 5.2(A), (B) and (C) have been satisfied.

 


ARTICLE VI:  REPRESENTATIONS AND WARRANTIES


 

In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and the other financial accommodations to the
Borrower and to issue the Letters of Credit described herein, the Borrower
represents and warrants as follows to each Lender and the Administrative Agent
as of the Closing Date, giving effect to the consummation of the transactions
contemplated by the Loan Documents on the Closing Date, and thereafter on each
date as required by Section 5.2:

 


6.1                                 ORGANIZATION; CORPORATE POWERS.  THE
BORROWER (I) IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION, (II) IS DULY
QUALIFIED TO DO BUSINESS AS A FOREIGN ENTITY AND IS IN GOOD STANDING UNDER THE
LAWS OF EACH JURISDICTION IN WHICH FAILURE TO BE SO QUALIFIED AND IN GOOD
STANDING WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND
(III) HAS ALL REQUISITE POWER AND AUTHORITY TO OWN, OPERATE AND ENCUMBER ITS
PROPERTY AND TO CONDUCT ITS BUSINESS AS PRESENTLY CONDUCTED AND AS PROPOSED TO
BE CONDUCTED.


 


6.2                                 AUTHORITY; ENFORCEABILITY.


 


(A)                              EACH OF THE BORROWER AND EACH OF ITS
SUBSIDIARIES HAS THE REQUISITE POWER AND AUTHORITY TO EXECUTE, DELIVER AND
PERFORM EACH OF THE LOAN DOCUMENTS WHICH HAVE BEEN EXECUTED BY IT AS REQUIRED BY
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

50

--------------------------------------------------------------------------------


 


(B)                                THE EXECUTION, DELIVERY, AND PERFORMANCE, OF
EACH OF THE LOAN DOCUMENTS WHICH HAVE BEEN EXECUTED AS REQUIRED BY THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR OTHERWISE TO WHICH THE BORROWER OR ANY OF
ITS SUBSIDIARIES IS PARTY, AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
THEREBY, HAVE BEEN DULY AUTHORIZED BY ALL REQUISITE CORPORATE, ACTS (INCLUDING
ANY REQUIRED SHAREHOLDER APPROVAL) OF THE BORROWER OR SUCH SUBSIDIARY, AS
APPLICABLE.


 


(C)                                EACH OF THE LOAN DOCUMENTS TO WHICH THE
BORROWER IS A PARTY HAS BEEN DULY EXECUTED AND DELIVERED BY IT AND CONSTITUTES
ITS LEGAL, VALID AND BINDING OBLIGATION, ENFORCEABLE AGAINST IT IN ACCORDANCE
WITH ITS TERMS (EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY AND GENERAL EQUITABLE PRINCIPLES).


 


6.3                                 NO CONFLICT; GOVERNMENTAL CONSENTS.  THE
EXECUTION, DELIVERY AND PERFORMANCE OF EACH OF THE LOAN DOCUMENTS TO WHICH THE
BORROWER IS A PARTY DO NOT AND WILL NOT (I) CONFLICT WITH THE CERTIFICATE OR
ARTICLES OF INCORPORATION (OR OTHER APPLICABLE CONSTITUENT DOCUMENTS) OF THE
BORROWER, (II) CONFLICT WITH, RESULT IN A BREACH OF OR CONSTITUTE (WITH OR
WITHOUT NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT UNDER ANY REQUIREMENT OF LAW
(INCLUDING, WITHOUT LIMITATION, ANY ENVIRONMENTAL PROPERTY TRANSFER ACT) OR
CONTRACTUAL OBLIGATION OF THE BORROWER, OR REQUIRE TERMINATION OF ANY
CONTRACTUAL OBLIGATION, EXCEPT SUCH BREACH, DEFAULT OR TERMINATION WHICH
INDIVIDUALLY OR IN THE AGGREGATE COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, OR (III) RESULT IN OR REQUIRE THE CREATION OR
IMPOSITION OF ANY LIEN WHATSOEVER UPON ANY OF THE PROPERTY OR ASSETS OF THE
BORROWER, OTHER THAN LIENS PERMITTED OR CREATED BY THE LOAN DOCUMENTS.  EXCEPT
AS SET FORTH ON SCHEDULE 6.3 TO THIS AGREEMENT, THE EXECUTION, DELIVERY AND
PERFORMANCE OF EACH OF THE LOAN DOCUMENTS TO WHICH THE BORROWER IS A PARTY DO
NOT AND WILL NOT REQUIRE ANY REGISTRATION WITH, CONSENT OR APPROVAL OF OR NOTICE
TO, OR OTHER ACTION TO, WITH OR BY ANY GOVERNMENTAL AUTHORITY, INCLUDING UNDER
ANY ENVIRONMENTAL PROPERTY TRANSFER ACT, EXCEPT FILINGS, CONSENTS OR NOTICES
WHICH HAVE BEEN MADE, OBTAINED OR GIVEN, OR WHICH, IF NOT MADE, OBTAINED OR
GIVEN, INDIVIDUALLY OR IN THE AGGREGATE COULD NOT REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.


 


6.4                                 FINANCIAL STATEMENTS.  THE CONSOLIDATED
FINANCIAL STATEMENTS OF THE BORROWER AND ITS SUBSIDIARIES AT AND FOR THE YEAR
ENDED JUNE 30, 2002 HERETOFORE DELIVERED TO THE ADMINISTRATIVE AGENT AND THE
LENDERS WERE PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES IN EFFECT ON THE DATE SUCH STATEMENTS WERE PREPARED AND FAIRLY
PRESENT THE CONSOLIDATED FINANCIAL CONDITION AND OPERATION OF THE BORROWER AND
ITS SUBSIDIARIES AT JUNE 30, 2002 AND THE CONSOLIDATED RESULTS OF THEIR
OPERATIONS FOR THE PERIOD THEN ENDED.


 


6.5                                 NO MATERIAL ADVERSE CHANGE.  SINCE JUNE 30,
2002, EXCEPT AS DISCLOSED (X) IN ANY OF THE BORROWER’S FORM 10-Q, 10-K, OR 8-K
FILINGS WITH THE COMMISSION SUBSEQUENT TO DECEMBER 31, 2002 BUT PRIOR TO THE
CLOSING DATE, OR (Y) IN ANY LETTER OR CONFIDENTIAL OFFERING MEMORANDUM DELIVERED
BY THE BORROWER TO THE ADMINISTRATIVE AGENT AND THE LENDERS PRIOR TO THE CLOSING
DATE, THERE HAS OCCURRED NO CHANGE IN THE BUSINESS, PROPERTIES, FINANCIAL
CONDITION, PERFORMANCE, OR RESULTS OF OPERATIONS OF THE BORROWER, OR THE
BORROWER AND ITS SUBSIDIARIES TAKEN AS A WHOLE, OR ANY OTHER EVENT WHICH HAS HAD
OR WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

51

--------------------------------------------------------------------------------


 


6.6                                 TAXES.  EACH OF THE BORROWER AND ITS
SUBSIDIARIES HAS FILED OR CAUSED TO BE FILED ALL FEDERAL, STATE AND LOCAL TAX
RETURNS WHICH ARE REQUIRED TO BE FILED BY IT AND, EXCEPT FOR TAXES AND
ASSESSMENTS BEING CONTESTED IN GOOD FAITH AND RESERVED FOR IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AS IN EFFECT FROM TIME TO TIME (IF AND
TO THE EXTENT SO REQUIRED), HAVE PAID OR CAUSED TO BE PAID ALL TAXES AS SHOWN ON
SAID RETURNS ON ANY ASSESSMENT RECEIVED BY IT, TO THE EXTENT THAT SUCH TAXES
HAVE BECOME DUE.  THE BORROWER HAS NO KNOWLEDGE OF ANY PROPOSED TAX ASSESSMENT
AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES THAT WILL HAVE OR COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


6.7                                 LITIGATION; LOSS CONTINGENCIES AND
VIOLATIONS.  EXCEPT AS DISCLOSED ON SCHEDULE 6.7, THERE IS NO ACTION, SUIT,
PROCEEDING, ARBITRATION OR, TO THE BORROWER’S KNOWLEDGE, INVESTIGATION BEFORE OR
BY ANY GOVERNMENTAL AUTHORITY OR PRIVATE ARBITRATOR PENDING OR, TO THE
BORROWER’S KNOWLEDGE, THREATENED IN WRITING AGAINST THE BORROWER, ANY OF ITS
SUBSIDIARIES OR ANY PROPERTY OF ANY OF THEM WHICH COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


 


6.8                                 SUBSIDIARIES.  SCHEDULE 6.8 TO THIS
AGREEMENT (AS UPDATED FROM TIME TO TIME BY THE BORROWER AFTER THE FORMATION,
ACQUISITION OR DISSOLUTION OF ANY SUBSIDIARY (I) CONTAINS A DESCRIPTION OF THE
CORPORATE STRUCTURE OF THE BORROWER, ITS SUBSIDIARIES AND ANY OTHER PERSON IN
WHICH THE BORROWER OR ANY OF ITS SUBSIDIARIES HOLDS AN EQUITY INTEREST; AND
(II) ACCURATELY SETS FORTH (A) THE CORRECT LEGAL NAME AND THE JURISDICTION OF
ORGANIZATION, (B) A LISTING OF ALL OF THE BORROWER’S OR ANY DOMESTIC
INCORPORATED SUBSIDIARY’S SIGNIFICANT DOMESTIC INCORPORATED SUBSIDIARIES,
(C) THE AUTHORIZED, ISSUED AND OUTSTANDING SHARES OF EACH CLASS OF CAPITAL STOCK
OF EACH OF THE BORROWER’S SUBSIDIARIES AND THE OWNERS OF SUCH SHARES, AND (D) A
SUMMARY OF THE DIRECT AND INDIRECT PARTNERSHIP, JOINT VENTURE, OR OTHER EQUITY
INTERESTS, IF ANY, WHICH THE BORROWER AND EACH SUBSIDIARY OF THE BORROWER HOLDS
IN ANY PERSON THAT IS NOT A CORPORATION.  EXCEPT AS DISCLOSED ON SCHEDULE 6.8,
NONE OF THE ISSUED AND OUTSTANDING CAPITAL STOCK OF THE BORROWER OR ANY OF THE
BORROWER’S SUBSIDIARIES IS SUBJECT TO ANY VESTING, REDEMPTION, OR REPURCHASE
AGREEMENT, AND THERE ARE NO WARRANTS OR OPTIONS OUTSTANDING WITH RESPECT TO SUCH
CAPITAL STOCK.  THE OUTSTANDING CAPITAL STOCK OF EACH OF THE BORROWER’S
SUBSIDIARIES IS DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE
AND IS NOT MARGIN STOCK.


 


6.9                                 ERISA.  EXCEPT AS DISCLOSED ON SCHEDULE 6.9,
NO BENEFIT PLAN HAS INCURRED ANY MATERIAL ACCUMULATED FUNDING DEFICIENCY (AS
DEFINED IN SECTIONS 302(A)(2) OF ERISA AND 412(A) OF THE CODE) WHETHER OR NOT
WAIVED.  NEITHER THE BORROWER NOR ANY MEMBER OF THE CONTROLLED GROUP HAS
INCURRED ANY MATERIAL LIABILITY TO THE PBGC WHICH REMAINS OUTSTANDING OTHER THAN
THE PAYMENT OF PREMIUMS.  AS OF THE LAST DAY OF THE MOST RECENT PRIOR PLAN YEAR,
THE MARKET VALUE OF ASSETS UNDER EACH BENEFIT PLAN, OTHER THAN ANY MULTIEMPLOYER
PLAN, WAS NOT BY A MATERIAL AMOUNT LESS THAN THE PRESENT VALUE OF BENEFIT
LIABILITIES THEREUNDER (DETERMINED IN ACCORDANCE WITH THE ACTUARIAL VALUATION
ASSUMPTIONS DESCRIBED THEREIN).  NEITHER THE BORROWER NOR ANY MEMBER OF THE
CONTROLLED GROUP HAS (I) FAILED TO MAKE A REQUIRED CONTRIBUTION OR PAYMENT TO A
MULTIEMPLOYER PLAN OF A MATERIAL AMOUNT OR (II) INCURRED A MATERIAL COMPLETE OR
PARTIAL WITHDRAWAL UNDER SECTION 4203 OR SECTION 4205 OF ERISA FROM A
MULTIEMPLOYER PLAN.  NEITHER THE BORROWER NOR ANY MEMBER OF THE CONTROLLED GROUP
HAS FAILED TO MAKE AN INSTALLMENT OR ANY OTHER PAYMENT OF A MATERIAL AMOUNT
REQUIRED UNDER SECTION 412 OF THE CODE ON OR BEFORE THE DUE DATE FOR SUCH
INSTALLMENT OR OTHER PAYMENT.  THERE HAVE BEEN NO AND THERE IS NO PROHIBITED
TRANSACTION DESCRIBED IN SECTIONS 406 OF ERISA OR 4975 OF THE CODE WITH RESPECT
TO

 

52

--------------------------------------------------------------------------------


 


ANY PLAN FOR WHICH A STATUTORY OR ADMINISTRATIVE EXEMPTION DOES NOT EXIST WHICH
COULD REASONABLY BE EXPECTED TO SUBJECT THE BORROWER OR ANY OF IS SUBSIDIARIES
TO MATERIAL LIABILITY.  NEITHER THE BORROWER NOR ANY MEMBER OF THE CONTROLLED
GROUP HAS TAKEN OR FAILED TO TAKE ANY ACTION WHICH WOULD CONSTITUTE OR RESULT IN
A TERMINATION EVENT, WHICH ACTION OR INACTION COULD REASONABLY BE EXPECTED TO
SUBJECT THE BORROWER OR ANY OF ITS SUBSIDIARIES TO MATERIAL LIABILITY.  NEITHER
THE BORROWER NOR ANY MEMBER OF THE CONTROLLED GROUP IS SUBJECT TO ANY MATERIAL
LIABILITY UNDER, OR HAS ANY POTENTIAL MATERIAL LIABILITY UNDER, SECTION 4063,
4064, 4069, 4204 OR 4212(C) OF ERISA.  FOR PURPOSES OF THIS SECTION 6.9,
“MATERIAL” MEANS ANY AMOUNT, NONCOMPLIANCE OR OTHER BASIS FOR LIABILITY WHICH
COULD REASONABLY BE EXPECTED TO SUBJECT THE BORROWER OR ANY OF ITS SUBSIDIARIES
TO LIABILITY, INDIVIDUALLY OR IN THE AGGREGATE WITH EACH OTHER BASIS FOR
LIABILITY UNDER THIS SECTION 6.9, IN EXCESS OF $3,000,000.


 


6.10                           ACCURACY OF INFORMATION.  THE INFORMATION,
EXHIBITS AND REPORTS FURNISHED BY THE BORROWER AND ANY OF ITS SUBSIDIARIES, OR
BY THE BORROWER ON BEHALF OF ANY OF ITS SUBSIDIARIES, TO THE ADMINISTRATIVE
AGENT OR TO ANY LENDER IN CONNECTION WITH THE NEGOTIATION OF, OR COMPLIANCE
WITH, THE LOAN DOCUMENTS, THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER AND
ITS SUBSIDIARIES CONTAINED IN THE LOAN DOCUMENTS, AND ALL CERTIFICATES AND
DOCUMENTS DELIVERED TO THE ADMINISTRATIVE AGENT AND THE LENDERS PURSUANT TO THE
TERMS THEREOF (EXCLUDING ANY FORECASTS AND PROJECTIONS OF FINANCIAL INFORMATION
AND RESULTS SUBMITTED TO ANY LENDER AS WORKS IN PROCESS OR AS MATERIALS NOT
OTHERWISE REQUIRED TO BE SUBMITTED TO THE COMMISSION), TAKEN AS A WHOLE, DO NOT
CONTAIN AS OF THE DATE THEREOF ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT
TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS CONTAINED
HEREIN OR THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING IN ANY MATERIAL RESPECT.


 


6.11                           SECURITIES ACTIVITIES.  NEITHER THE BORROWER NOR
ANY OF ITS SUBSIDIARIES IS ENGAGED IN THE BUSINESS OF EXTENDING CREDIT FOR THE
PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK.


 


6.12                           MATERIAL AGREEMENTS.


 

(a)                                  Neither the Borrower nor any Subsidiary is
a party to or subject to any Contractual Obligation, which, as of such date,
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

 

(b)                                 No member of the senior management of either
the Borrower or any of its Subsidiaries has received written notice that (i) it
is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any Contractual Obligation to
which it is a party, or (ii) any condition exists which, with the giving of
notice or the lapse of time or both, would constitute a default with respect to
any such Contractual Obligation, in each case, which default has, or if not
remedied within any applicable grace period could reasonably be likely to have,
a Material Adverse Effect.

 


6.13                           COMPLIANCE WITH LAWS.  THE BORROWER AND ITS
SUBSIDIARIES ARE IN COMPLIANCE WITH ALL REQUIREMENTS OF LAW APPLICABLE TO THEM
AND THEIR RESPECTIVE BUSINESSES, IN EACH CASE WHERE THE FAILURE TO SO COMPLY
INDIVIDUALLY OR IN THE AGGREGATE WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.

 

53

--------------------------------------------------------------------------------


 


6.14                           ASSETS AND PROPERTIES.  EACH OF THE BORROWER AND
ITS SUBSIDIARIES HAS GOOD AND SUFFICIENT TITLE TO ALL OF ITS MATERIAL REAL AND
PERSONAL PROPERTIES OWNED BY IT OR A VALID LEASEHOLD INTEREST IN ALL OF ITS
LEASED ASSETS (EXCEPT INSOFAR AS MARKETABILITY MAY BE LIMITED BY ANY LAWS OR
REGULATIONS OF ANY GOVERNMENTAL AUTHORITY AFFECTING SUCH ASSETS), AND ALL SUCH
ASSETS AND PROPERTY ARE FREE AND CLEAR OF ALL LIENS, EXCEPT LIENS PERMITTED
UNDER SECTION 7.3(C), AND EXCEPT FOR THOSE DEFECTS IN TITLE AND LIENS THAT,
INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


 


6.15                           STATUTORY INDEBTEDNESS RESTRICTIONS.  NEITHER THE
BORROWER NOR ANY OF ITS SUBSIDIARIES IS SUBJECT TO REGULATION UNDER THE PUBLIC
UTILITY HOLDING COMPANY ACT OF 1935, THE FEDERAL POWER ACT, OR THE INVESTMENT
COMPANY ACT OF 1940, OR ANY OTHER FOREIGN, FEDERAL OR STATE STATUTE OR
REGULATION WHICH LIMITS ITS ABILITY TO INCUR INDEBTEDNESS OR ITS ABILITY TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.


 


6.16                           LABOR MATTERS.  TO THE KNOWLEDGE OF THE BORROWER,
NO ATTEMPT TO ORGANIZE THE EMPLOYEES OF THE BORROWER OR ANY OF ITS SUBSIDIARIES,
AND NO LABOR DISPUTES, STRIKES OR WALKOUTS AFFECTING THE OPERATIONS OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES, IS PENDING, OR, TO THE BORROWER’S OR SUCH
SUBSIDIARIES’ KNOWLEDGE, THREATENED, PLANNED OR CONTEMPLATED WHICH WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


6.17                           ENVIRONMENTAL MATTERS.


 


(A)                              EXCEPT AS DISCLOSED ON SCHEDULE 6.17 TO THIS
AGREEMENT


 

(I)                                     THE OPERATIONS OF THE BORROWER AND ITS
SUBSIDIARIES COMPLY IN ALL MATERIAL RESPECTS WITH ENVIRONMENTAL, HEALTH OR
SAFETY REQUIREMENTS OF LAW;

 

(II)                                  THE BORROWER AND ITS SUBSIDIARIES HAVE ALL
PERMITS, LICENSES OR OTHER AUTHORIZATIONS REQUIRED UNDER ENVIRONMENTAL, HEALTH
OR SAFETY REQUIREMENTS OF LAW AND ARE IN MATERIAL COMPLIANCE WITH SUCH PERMITS;

 

(III)                               NEITHER THE BORROWER, ANY OF ITS
SUBSIDIARIES NOR ANY OF THEIR RESPECTIVE PRESENT PROPERTY OR OPERATIONS, OR, TO
THE BORROWER’S OR ANY OF ITS SUBSIDIARIES’ KNOWLEDGE, ANY OF THEIR RESPECTIVE
PAST PROPERTY OR OPERATIONS, ARE SUBJECT TO OR THE SUBJECT OF, ANY INVESTIGATION
KNOWN TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, ANY JUDICIAL OR ADMINISTRATIVE
PROCEEDING, ORDER, JUDGMENT, DECREE, SETTLEMENT OR OTHER AGREEMENT RESPECTING:
(A) ANY MATERIAL VIOLATION OF ENVIRONMENTAL, HEALTH OR SAFETY REQUIREMENTS OF
LAW; (B) ANY REMEDIAL ACTION; OR (C) ANY MATERIAL CLAIMS OR LIABILITIES ARISING
FROM THE RELEASE OR THREATENED RELEASE OF A CONTAMINANT INTO THE ENVIRONMENT;

 

(IV)                              THERE IS NOT NOW, NOR TO THE BORROWER’S OR ANY
OF ITS SUBSIDIARIES’ KNOWLEDGE HAS THERE EVER BEEN, ON OR IN THE PROPERTY OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES ANY LANDFILL, WASTE PILE, UNDERGROUND
STORAGE TANKS, ABOVEGROUND STORAGE TANKS, SURFACE IMPOUNDMENT OR HAZARDOUS WASTE
STORAGE FACILITY OF ANY KIND, ANY POLYCHLORINATED BIPHENYLS (PCBS) USED IN
HYDRAULIC OILS, ELECTRIC TRANSFORMERS OR OTHER EQUIPMENT, OR ANY ASBESTOS
CONTAINING MATERIAL; AND

 

54

--------------------------------------------------------------------------------


 

(V)                                 TO THE KNOWLEDGE OF THE BORROWER OR ANY OF
ITS SUBSIDIARIES, NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES HAS ANY
MATERIAL CONTINGENT OBLIGATION IN CONNECTION WITH ANY RELEASE OR THREATENED
RELEASE OF A CONTAMINANT INTO THE ENVIRONMENT.

 


(B)                                FOR PURPOSES OF THIS SECTION 6.17 “MATERIAL”
MEANS ANY NONCOMPLIANCE OR BASIS FOR LIABILITY WHICH COULD REASONABLY BE LIKELY
TO SUBJECT THE BORROWER OR ANY OF ITS SUBSIDIARIES TO LIABILITY, INDIVIDUALLY OR
IN THE AGGREGATE, IN EXCESS OF $3,000,000.


 


6.18                           INSURANCE.  THE BORROWER MAINTAINS, AND HAS
CAUSED EACH SUBSIDIARY TO MAINTAIN, WITH FINANCIALLY SOUND AND REPUTABLE
INSURANCE COMPANIES, INSURANCE ON ALL OF ITS PROPERTY IN SUCH AMOUNTS, SUBJECT
TO DEDUCTIBLES AND SELF-INSURANCE RETENTIONS, AND COVERING SUCH PROPERTIES AND
RISKS, AS IS CONSISTENT WITH SOUND AND CUSTOMARY BUSINESS PRACTICES FOR
COMPANIES IN LINES OF BUSINESS SIMILAR TO THE BORROWER AND ITS SUBSIDIARIES.


 


6.19                           USE OF PROCEEDS.  ALL PROCEEDS OF THE REVOLVING
LOAN SHALL BE USED FOR WORKING CAPITAL AND GENERAL CORPORATE PURPOSES,
REFINANCING OF EXISTING INDEBTEDNESS AND TO FINANCE ACQUISITIONS AND ALL
PROCEEDS OF THE TERM LOAN SHALL BE USED TO FINANCE THE U.S. TRAFFIC ACQUISITION.


 


6.20                           SOLVENCY.  THE BORROWER (I) IS CURRENTLY, AND
AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THE
NOTES AND THE OTHER LOAN DOCUMENTS, WILL BE ABLE TO PAY ITS DEBTS AS THEY COME
DUE AND WILL NOT INCUR DEBTS BEYOND ITS ABILITY TO PAY SUCH DEBTS AS THEY MATURE
OR COME DUE, (II) HAS CAPITAL SUFFICIENT TO CARRY ON ITS BUSINESS AND ANY
BUSINESS IN WHICH IT INTENDS OR IS ABOUT TO ENGAGE, AND (III) OWNS PROPERTY AND
ASSETS HAVING A VALUE (AS A GOING CONCERN) IN EXCESS OF ITS LIABILITIES AND
DEBTS.  NO TRANSFER OF PROPERTY IS BEING MADE AND NO OBLIGATION IS BEING
INCURRED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WITH
THE INTENT TO HINDER, DELAY OR DEFRAUD EITHER PRESENT OR FUTURE CREDITORS OF THE
BORROWER OR ANY AFFILIATES OF THE BORROWER.


 


ARTICLE VII:  COVENANTS


 

The Borrower covenants and agrees that so long as any Commitments are
outstanding and thereafter until payment in full of all of the Obligations
(other than contingent indemnity obligations) and termination of all Letters of
Credit (or cash collateralization thereof in accordance with Section 3.11),
unless the Required Lenders shall otherwise give prior written consent:

 


7.1                                 REPORTING.  THE BORROWER SHALL:


 


(A)                              FINANCIAL REPORTING.  FURNISH TO THE
ADMINISTRATIVE AGENT (WITH SUFFICIENT COPIES FOR EACH OF THE LENDERS):


 

(I)                                     QUARTERLY REPORTS.  AS SOON AS
PRACTICABLE, AND IN ANY EVENT NO LATER THAN THE EARLIER TO OCCUR OF (X) THE
FIFTY SECOND (52ND) DAY AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS
OF EACH FISCAL YEAR OF THE BORROWER, AND (Y) THE TENTH (10TH) DAY AFTER THE DATE
ON WHICH ANY OF THE FOLLOWING ITEMS ARE REQUIRED TO BE DELIVERED TO THE
COMMISSION, THE CONSOLIDATED AND CONSOLIDATING BALANCE SHEET OF THE BORROWER AND
ITS

 

55

--------------------------------------------------------------------------------


 

SUBSIDIARIES AS AT THE END OF SUCH PERIOD AND THE RELATED STATEMENT OF
CONSOLIDATED AND CONSOLIDATING EARNINGS OF THE BORROWER AND ITS SUBSIDIARIES FOR
SUCH FISCAL QUARTER AND THE RELATED STATEMENTS OF CONSOLIDATED EARNINGS AND
CONSOLIDATED CASH FLOWS OF THE BORROWER AND ITS SUBSIDIARIES FOR THE PERIOD FROM
THE BEGINNING OF THE THEN CURRENT FISCAL YEAR TO THE END OF SUCH FISCAL QUARTER,
CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF THE BORROWER ON BEHALF OF THE
BORROWER AS FAIRLY PRESENTING IN ALL MATERIAL RESPECTS THE CONSOLIDATED
FINANCIAL POSITION OF THE BORROWER AND ITS SUBSIDIARIES AS AT THE DATES
INDICATED AND THE RESULTS OF THEIR OPERATIONS AND CASH FLOWS FOR THE PERIODS
INDICATED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AS IN
EFFECT FROM TIME TO TIME, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE
ABSENCE OF FOOTNOTES.  WITH RESPECT TO ANY FISCAL QUARTER, IF ALL OF THE
FOREGOING INFORMATION IS FAIRLY, ACCURATELY AND COMPLETELY SET FORTH IN THE
BORROWER’S FORM 10-Q FILING WITH THE COMMISSION FOR SUCH FISCAL QUARTER, THE
BORROWER MAY DELIVER SUCH FORM 10-Q FILING IN LIEU OF A SEPARATE REPORT SETTING
FORTH SUCH INFORMATION:  PROVIDED, HOWEVER, THAT THE BORROWER MUST COMPLY WITH
THE FOREGOING TIMING REQUIREMENTS FOR SUCH DELIVERY WHETHER CONSTITUTING A FORM
10-Q FILING OR ANOTHER REPORT AND MUST DELIVER ANY CORRESPONDING COMPLIANCE
CERTIFICATES HEREUNDER WHEN DUE.

 

(II)                                  ANNUAL REPORTS.  AS SOON AS PRACTICABLE,
AND IN ANY EVENT NO LATER THAN THE EARLIER TO OCCUR OF (X) THE NINETIETH (90TH)
DAY AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER, AND (Y) THE TENTH (10TH)
DAY AFTER THE DATE ON WHICH ANY OF THE FOLLOWING ITEMS ARE REQUIRED TO BE
DELIVERED TO THE COMMISSION, (A) THE AUDITED CONSOLIDATED AND UNAUDITED
CONSOLIDATING BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS AT THE END
OF SUCH FISCAL YEAR AND THE RELATED STATEMENTS OF CONSOLIDATED EARNINGS,
CONSOLIDATED SHAREHOLDERS’ EQUITY AND CONSOLIDATED CASH FLOWS OF THE BORROWER
AND ITS SUBSIDIARIES FOR SUCH FISCAL YEAR, AND IN COMPARATIVE FORM THE
CORRESPONDING FIGURES FOR THE PREVIOUS FISCAL YEAR IN FORM AND SUBSTANCE
SUFFICIENT TO CALCULATE THE FINANCIAL COVENANTS SET FORTH IN SECTION 7.4, AND
(B) AN AUDIT REPORT ON THE ITEMS LISTED IN CLAUSE (A) HEREOF (WITH THE EXCEPTION
OF THE UNAUDITED CONSOLIDATING BALANCE SHEET) OF INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING, WHICH AUDIT REPORT SHALL BE
UNQUALIFIED AND SHALL STATE THAT SUCH FINANCIAL STATEMENTS FAIRLY PRESENT THE
CONSOLIDATED FINANCIAL POSITION OF THE BORROWER AND ITS SUBSIDIARIES AS AT THE
DATES INDICATED AND THE RESULTS OF THEIR OPERATIONS AND CASH FLOWS FOR THE
PERIODS INDICATED IN CONFORMITY WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AS
IN EFFECT FROM TIME TO TIME AND THAT THE EXAMINATION BY SUCH ACCOUNTANTS IN
CONNECTION WITH SUCH CONSOLIDATED FINANCIAL STATEMENTS HAS BEEN MADE IN
ACCORDANCE WITH GENERALLY ACCEPTED AUDITING STANDARDS.  THE DELIVERIES MADE
PURSUANT TO THIS CLAUSE (II) SHALL BE ACCOMPANIED BY A CERTIFICATE OF SUCH
ACCOUNTANTS THAT, IN THE COURSE OF THEIR EXAMINATION NECESSARY FOR THEIR
CERTIFICATION OF THE FOREGOING, THEY HAVE OBTAINED NO KNOWLEDGE OF ANY DEFAULT
OR UNMATURED DEFAULT UNDER SECTION 7.4, OR IF, IN THE OPINION OF SUCH
ACCOUNTANTS, ANY DEFAULT OR UNMATURED DEFAULT SHALL EXIST UNDER SECTION 7.4,
STATING THE NATURE AND STATUS THEREOF.  WITH RESPECT TO ANY FISCAL YEAR, IF ALL
OF THE FOREGOING INFORMATION IS FAIRLY, ACCURATELY AND COMPLETELY SET FORTH IN
THE BORROWER’S FORM 10-K FILING WITH THE COMMISSION FOR SUCH FISCAL YEAR, THE
BORROWER MAY DELIVER SUCH FORM 10-K FILING IN LIEU OF A SEPARATE REPORT SETTING
FORTH SUCH INFORMATION, TOGETHER WITH THE ACCOUNTANT’S CERTIFICATE DESCRIBED IN
THE PRIOR SENTENCE (WHICH IS NOT PART OF THE FORM 10-K); PROVIDED, HOWEVER, THAT
THE BORROWER MUST COMPLY WITH THE TIMING REQUIREMENTS FOR SUCH DELIVERY WHETHER
CONSTITUTING A FORM 10-K FILING OR ANOTHER REPORT AND MUST DELIVER ANY
CORRESPONDING COMPLIANCE CERTIFICATES HEREUNDER WHEN DUE.

 

56

--------------------------------------------------------------------------------


 

(III)                               OFFICER’S CERTIFICATE.  TOGETHER WITH EACH
DELIVERY OF ANY FINANCIAL STATEMENT (A) PURSUANT TO CLAUSES (I) AND (II) OF THIS
SECTION 7.1(A), AN OFFICER’S CERTIFICATE OF THE BORROWER, SUBSTANTIALLY IN THE
FORM OF EXHIBIT G-1 ATTACHED HERETO AND MADE A PART HEREOF, STATING THAT (X) THE
REPRESENTATIONS AND WARRANTIES OF THE BORROWER CONTAINED IN ARTICLE VI HEREOF
SHALL HAVE BEEN TRUE AND CORRECT IN ALL MATERIAL RESPECTS (UNLESS SUCH
REPRESENTATION OR WARRANTY IS MADE AS OF A SPECIFIC DATE, IN WHICH CASE, SUCH
REPRESENTATION AND WARRANTY SHALL BE TRUE IN ALL MATERIAL RESPECTS AS OF SUCH
DATE) AT ALL TIMES DURING THE PERIOD COVERED BY SUCH FINANCIAL STATEMENTS AND AS
OF THE DATE OF SUCH OFFICER’S CERTIFICATE, (Y) AS OF THE DATE OF SUCH OFFICER’S
CERTIFICATE NO DEFAULT OR UNMATURED DEFAULT EXISTS, OR IF ANY DEFAULT OR
UNMATURED DEFAULT EXISTS, STATING THE NATURE AND STATUS THEREOF AND (Z) THE
BORROWER, THE BORROWER’S CHIEF EXECUTIVE OFFICER, AND THE BORROWER’S CHIEF
FINANCIAL OFFICER ARE IN COMPLIANCE WITH ALL REQUIREMENTS OF SECTION 302 AND
SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 AND ALL RULES AND REGULATIONS
RELATED THERETO (OR SUCH OTHER OFFICERS AS MAY BE REQUIRED FROM TIME TO TIME
THEREUNDER), AND (B) PURSUANT TO CLAUSES (I) AND (II) OF THIS SECTION 7.1(A), A
COMPLIANCE CERTIFICATE, SUBSTANTIALLY IN THE FORM OF EXHIBIT H ATTACHED HERETO
AND MADE A PART HEREOF, SIGNED BY THE BORROWER’S CHIEF FINANCIAL OFFICER, (1)
DEMONSTRATING COMPLIANCE, WHEN APPLICABLE, WITH THE PROVISIONS OF SECTIONS
7.3(A) THROUGH (N) AND SECTION 7.4, AND (2) CALCULATING THE LEVERAGE RATIO FOR
PURPOSES OF DETERMINING THE THEN APPLICABLE EURODOLLAR MARGIN, THE APPLICABLE
ABR MARGIN, THE APPLICABLE L/C FEE PERCENTAGE AND APPLICABLE COMMITMENT FEE
PERCENTAGE.

 

(IV)                              BUDGET.  NO LATER THAN AUGUST 15 OF EACH
FISCAL YEAR (OR EARLIER IF POSSIBLE), A BUDGET IN THE FORM SATISFACTORY TO THE
ADMINISTRATIVE AGENT (INCLUDING BUDGETED STATEMENTS OF INCOME AND SOURCES AND
USES OF CASH AND BALANCE SHEETS) PREPARED BY THE BORROWER FOR THAT FISCAL YEAR,
COMMENCING AS OF JULY 1 OF THAT YEAR, PREPARED IN SUMMARY FORM, IN EACH CASE, ON
A CONSOLIDATED BASIS, FOR THE BORROWER AND ITS SUBSIDIARIES.

 


(B)                                NOTICE OF DEFAULT.  PROMPTLY UPON ANY OF THE
CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER, OR TREASURER OF THE BORROWER
OBTAINING KNOWLEDGE (I) OF ANY CONDITION OR EVENT WHICH CONSTITUTES A DEFAULT OR
UNMATURED DEFAULT, OR BECOMING AWARE THAT ANY LENDER OR ADMINISTRATIVE AGENT HAS
GIVEN ANY WRITTEN NOTICE TO ANY AUTHORIZED OFFICER WITH RESPECT TO A CLAIMED
DEFAULT OR UNMATURED DEFAULT UNDER THIS AGREEMENT, OR (II) THAT ANY PERSON HAS
GIVEN ANY WRITTEN NOTICE TO ANY AUTHORIZED OFFICER OF THE BORROWER OR ANY
SUBSIDIARY OF THE BORROWER OR TAKEN ANY OTHER ACTION WITH RESPECT TO A CLAIMED
DEFAULT OR EVENT OR CONDITION OF THE TYPE REFERRED TO IN SECTION 8.1(E), THE
BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT AND THE LENDERS AN OFFICER’S
CERTIFICATE SPECIFYING (A) THE NATURE AND PERIOD OF EXISTENCE OF ANY SUCH
CLAIMED DEFAULT.  DEFAULT, UNMATURED DEFAULT, CONDITION OR EVENT, (B) THE NOTICE
GIVEN OR ACTION TAKEN BY SUCH PERSON IN CONNECTION THEREWITH, AND (C) WHAT
ACTION THE BORROWER HAS TAKEN, IS TAKING AND PROPOSES TO TAKE WITH RESPECT
THERETO.


 


(C)                                LAWSUITS.  (I) PROMPTLY UPON THE BORROWER’S
CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER, OR TREASURER OBTAINING
KNOWLEDGE OF THE INSTITUTION OF, OR WRITTEN THREAT OF, ANY ACTION, SUIT,
PROCEEDING, GOVERNMENTAL INVESTIGATION OR ARBITRATION, BY OR BEFORE ANY
GOVERNMENTAL AUTHORITY, AGAINST OR AFFECTING THE BORROWER OR ANY OF ITS
SUBSIDIARIES OR ANY PROPERTY OF THE BORROWER OR ANY OF ITS SUBSIDIARIES NOT
PREVIOUSLY DISCLOSED PURSUANT TO SECTION 6.7,

 

57

--------------------------------------------------------------------------------


 


WHICH ACTION, SUIT, PROCEEDING, GOVERNMENTAL INVESTIGATION OR ARBITRATION
EXPOSES, OR IN THE CASE OF MULTIPLE ACTIONS, SUITS, PROCEEDINGS, GOVERNMENTAL
INVESTIGATIONS OR ARBITRATIONS ARISING OUT OF THE SAME GENERAL ALLEGATIONS OR
CIRCUMSTANCES WHICH EXPOSE, IN THE BORROWER’S REASONABLE JUDGMENT, THE BORROWER
OR ANY OF ITS SUBSIDIARIES TO LIABILITY IN AN AMOUNT AGGREGATING $3,000,000 OR
MORE (EXCLUSIVE OF CLAIMS COVERED BY INSURANCE POLICIES OF THE BORROWER OR ANY
OF ITS SUBSIDIARIES UNLESS THE INSURERS OF SUCH CLAIMS HAVE DISCLAIMED COVERAGE
OR RESERVED THE RIGHT TO DISCLAIM COVERAGE ON SUCH CLAIMS AND EXCLUSIVE OF
CLAIMS COVERED BY THE INDEMNITY OF A FINANCIALLY RESPONSIBLE INDEMNITOR IN FAVOR
OF THE BORROWER OR ANY OF ITS SUBSIDIARIES UNLESS THE INDEMNITOR HAS DISCLAIMED
OR RESERVED THE RIGHT TO DISCLAIM COVERAGE THEREOF), GIVE WRITTEN NOTICE THEREOF
TO THE ADMINISTRATIVE AGENT AND THE LENDERS AND PROVIDE SUCH OTHER INFORMATION
AS MAY BE REASONABLY AVAILABLE TO ENABLE EACH LENDER TO EVALUATE SUCH MATTERS;
AND (II) IN ADDITION TO THE REQUIREMENTS SET FORTH IN CLAUSE (I) OF THIS SECTION
7.1(C), UPON REQUEST OF THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS (WHICH
REQUESTS SHALL BE MADE NO MORE THAN ONCE A QUARTER), PROMPTLY GIVE WRITTEN
NOTICE OF THE STATUS OF ANY ACTION, SUIT, PROCEEDING, GOVERNMENTAL INVESTIGATION
OR ARBITRATION COVERED BY A REPORT DELIVERED PURSUANT TO CLAUSE (I) ABOVE AND
PROVIDE SUCH OTHER INFORMATION AS MAY BE REASONABLY AVAILABLE TO IT THAT WOULD
NOT JEOPARDIZE ANY ATTORNEY-CLIENT PRIVILEGE BY DISCLOSURE TO THE LENDERS TO
ENABLE EACH LENDER AND THE ADMINISTRATIVE AGENT AND ITS COUNSEL TO EVALUATE SUCH
MATTERS.


 


(D)                               ERISA NOTICES.  DELIVER OR CAUSE TO BE
DELIVERED TO THE ADMINISTRATIVE AGENT AND THE LENDERS, AT THE BORROWER’S
EXPENSE, THE FOLLOWING INFORMATION AND NOTICES AS SOON AS REASONABLY POSSIBLE,
AND IN ANY EVENT:


 

(I)                                     WITHIN TEN (10) BUSINESS DAYS AFTER ANY
MEMBER OF THE CONTROLLED GROUP OBTAINS KNOWLEDGE THAT A TERMINATION EVENT HAS
OCCURRED WHICH COULD REASONABLY BE EXPECTED TO SUBJECT THE BORROWER OR ITS
SUBSIDIARIES TO LIABILITY INDIVIDUALLY OR IN THE AGGREGATE IN EXCESS OF
$3,000,000, A WRITTEN STATEMENT OF THE CHIEF FINANCIAL OFFICER OF THE BORROWER
DESCRIBING SUCH TERMINATION EVENT AND THE ACTION, IF ANY, WHICH THE MEMBER OF
THE CONTROLLED GROUP HAS TAKEN, IS TAKING OR PROPOSES TO TAKE WITH RESPECT
THERETO, AND WHEN KNOWN, ANY ACTION TAKEN OR THREATENED BY THE IRS, DOL OR PBGC
WITH RESPECT THERETO;

 

(II)                                  WITHIN TEN (10) BUSINESS DAYS AFTER THE
FILING OF ANY FUNDING WAIVER REQUEST WITH THE IRS, A COPY OF SUCH FUNDING WAIVER
REQUEST AND THEREAFTER ALL COMMUNICATIONS RECEIVED BY THE BORROWER OR A MEMBER
OF THE CONTROLLED GROUP WITH RESPECT TO SUCH REQUEST WITHIN TEN (10) BUSINESS
DAYS SUCH COMMUNICATION IS RECEIVED;

 

(III)                               WITHIN TEN (10) BUSINESS DAYS AFTER THE
BORROWER OR ANY MEMBER OR THE CONTROLLED GROUP KNOWS OR HAS REASON TO KNOW THAT
(A) A MULTIEMPLOYER PLAN HAS BEEN TERMINATED, (B) THE ADMINISTRATOR OR PLAN
SPONSOR OF A MULTIEMPLOYER PLAN INTENDS TO TERMINATE A MULTIEMPLOYER PLAN, OR
(C) THE PBGC HAS INSTITUTED OR WILL INSTITUTE PROCEEDINGS UNDER SECTION 4042 OF
ERISA TO TERMINATE A MULTIEMPLOYER PLAN, A NOTICE DESCRIBING SUCH MATTER; AND

 

(IV)                              WITHIN TEN (10) BUSINESS DAYS AFTER THE
BORROWER OR ANY MEMBER OF THE CONTROLLED GROUP FAILS TO MAKE A REQUIRED
INSTALLMENT OR ANY OTHER REQUIRED

 

58

--------------------------------------------------------------------------------


 

PAYMENT TO A BENEFIT PLAN WHICH COULD RESULT IN THE IMPOSITION OF A LIEN UNDER
SECTION 412(A) OF TILE CODE, A NOTICE THEREOF.

 

For purposes of this Section 7.1 (D), the Borrower and any member of the
Controlled Group shall be deemed to know all facts known by the administrator of
any Plan of which the Borrower or any member of the Controlled Group is the plan
sponsor.

 


(E)                                 LABOR MATTERS.  NOTIFY THE ADMINISTRATIVE
AGENT AND THE LENDERS IN WRITING, PROMPTLY UPON AN AUTHORIZED OFFICER OF THE
BORROWER LEARNING OF (I) ANY MATERIAL LABOR DISPUTE TO WHICH THE BORROWER OR ANY
OF ITS SUBSIDIARIES MAY BECOME A PARTY, INCLUDING, WITHOUT LIMITATION, ANY
STRIKES, LOCKOUTS OR OTHER DISPUTES RELATING TO SUCH PERSONS’ PLANTS AND OTHER
FACILITIES, WHICH DISPUTE WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT AND (II) ANY WORKER ADJUSTMENT AND RETRAINING NOTIFICATION ACT
LIABILITY INCURRED WITH RESPECT TO THE CLOSING OF ANY PLANT OR OTHER FACILITY OF
THE BORROWER OR ANY OF ITS SUBSIDIARIES WHICH WOULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


(F)                                 OTHER INDEBTEDNESS.  DELIVER TO THE
ADMINISTRATIVE AGENT (I) A COPY OF EACH REGULAR REPORT, NOTICE OR COMMUNICATION
REGARDING POTENTIAL OR ACTUAL DEFAULTS (INCLUDING ANY ACCOMPANYING OFFICER’S
CERTIFICATE) DELIVERED BY OR ON BEHALF OF THE BORROWER TO THE HOLDERS OF FUNDED
INDEBTEDNESS WITH AN AGGREGATE OUTSTANDING PRINCIPAL AMOUNT IN EXCESS OF 
$2,000,000 PURSUANT TO THE TERMS OF THE AGREEMENTS GOVERNING SUCH INDEBTEDNESS,
SUCH DELIVERY TO BE MADE AT THE SAME TIME AND BY THE SAME MEANS AS SUCH NOTICE
OF DEFAULT IS DELIVERED TO SUCH HOLDERS, AND (II) A COPY OF EACH NOTICE OR OTHER
COMMUNICATION RECEIVED BY THE BORROWER FROM THE HOLDERS OF FUNDED INDEBTEDNESS
WITH AN AGGREGATE OUTSTANDING PRINCIPAL AMOUNT IN EXCESS OF $2,000,000 REGARDING
POTENTIAL OR ACTUAL DEFAULTS PURSUANT TO THE TERMS OF SUCH INDEBTEDNESS, SUCH
DELIVERY TO BE MADE PROMPTLY AFTER SUCH NOTICE OR OTHER COMMUNICATION IS
RECEIVED BY THE BORROWER.


 


(G)                                OTHER REPORTS.  DELIVER OR CAUSE TO BE
DELIVERED TO THE ADMINISTRATIVE AGENT AND THE LENDERS COPIES OF (I) ALL
FINANCIAL STATEMENTS, REPORTS AND NOTICES, IF ANY, SENT BY THE BORROWER TO ITS
SECURITIES HOLDERS OR FILED WITH THE COMMISSION BY THE BORROWER, AND (II) ALL
NOTIFICATIONS RECEIVED FROM THE COMMISSION BY THE BORROWER OR ITS SUBSIDIARIES
PURSUANT TO THE SECURITIES EXCHANGE ACT OF 1934 AND THE RULES PROMULGATED
THEREUNDER.  THE BORROWER SHALL INCLUDE THE ADMINISTRATIVE AGENT AND THE LENDERS
ON ITS STANDARD DISTRIBUTION LISTS FOR ALL PRESS RELEASES MADE AVAILABLE
GENERALLY BY THE BORROWER TO THE PUBLIC CONCERNING MATERIAL DEVELOPMENTS IN THE
BUSINESS OF THE BORROWER OR ANY SUCH SUBSIDIARY.


 


(H)                               ENVIRONMENTAL NOTICES.  AS SOON AS POSSIBLE
AND IN ANY EVENT WITHIN TWENTY (20) DAYS AFTER RECEIPT BY THE BORROWER, A COPY
OF (I) ANY NOTICE OR CLAIM TO THE EFFECT THAT THE BORROWER OR ANY OF ITS
SUBSIDIARIES IS OR MAY BE LIABLE TO ANY PERSON AS A RESULT OF THE RELEASE BY THE
BORROWER, ANY OF ITS SUBSIDIARIES, OR ANY OTHER PERSON OF ANY CONTAMINANT INTO
THE ENVIRONMENT, AND (II) ANY NOTICE ALLEGING ANY VIOLATION OF ANY
ENVIRONMENTAL, HEALTH OR SAFETY REQUIREMENTS OF LAW BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES IF, IN EITHER CASE, SUCH NOTICE OR CLAIM RELATES TO AN EVENT
WHICH COULD REASONABLY BE EXPECTED TO SUBJECT THE BORROWER AND EACH OF ITS
SUBSIDIARIES TO LIABILITY INDIVIDUALLY OR IN THE AGGREGATE IN EXCESS OF
$3,000,000.


 


(I)                                    OTHER INFORMATION.  PROMPTLY UPON
RECEIVING A REQUEST THEREFOR FROM THE ADMINISTRATIVE AGENT, PREPARE AND DELIVER
TO THE ADMINISTRATIVE AGENT AND THE LENDERS SUCH

 

59

--------------------------------------------------------------------------------


 


OTHER INFORMATION WITH RESPECT TO THE BORROWER. ANY OF ITS SUBSIDIARIES, AS FROM
TIME TO TIME MAY BE REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT.


 


7.2                                 AFFIRMATIVE COVENANTS.


 


(A)                              CORPORATE EXISTENCE, ETC.  EXCEPT AS PERMITTED
PURSUANT TO SECTION 7.3(I), THE BORROWER SHALL, AND SHALL CAUSE EACH OF ITS
SUBSIDIARIES TO, AT ALL TIMES MAINTAIN ITS VALID EXISTENCE AND (TO THE EXTENT
SUCH CONCEPT APPLIES TO SUCH ENTITY) IN GOOD STANDING AS A CORPORATION,
PARTNERSHIP OR LIMITED LIABILITY COMPANY IN ITS JURISDICTION OF INCORPORATION OR
ORGANIZATION, AS THE CASE MAY BE, AND PRESERVE AND KEEP, OR CAUSE TO BE
PRESERVED AND KEPT, IN FULL FORCE AND EFFECT ITS RIGHTS AND FRANCHISES MATERIAL
TO ITS BUSINESSES, UNLESS, IN THE GOOD FAITH JUDGMENT OF THE BORROWER, THE
FAILURE TO PRESERVE ANY SUCH RIGHTS OR FRANCHISES WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)                                CORPORATE POWERS; CONDUCT OF BUSINESS.  THE
BORROWER SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO, QUALIFY AND REMAIN
QUALIFIED TO DO BUSINESS IN EACH JURISDICTION IN WHICH THE NATURE OF ITS
BUSINESS REQUIRES IT TO BE SO QUALIFIED AND WHERE THE FAILURE TO BE SO QUALIFIED
WILL HAVE OR WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(C)                                COMPLIANCE WITH LAWS, ETC.  THE BORROWER
SHALL, AND SHALL CAUSE ITS SUBSIDIARIES TO, (A) COMPLY WITH ALL REQUIREMENTS OF
LAW (INCLUDING, WITHOUT LIMITATION, SECTION 302 AND SECTION 906 OF THE
SARBANES-OXLEY ACT OF 2002) AND ALL RESTRICTIVE COVENANTS AFFECTING SUCH PERSON
OR THE BUSINESS, PROPERTIES, ASSETS OR OPERATIONS OF SUCH PERSON, AND (B) OBTAIN
AS NEEDED ALL PERMITS NECESSARY FOR ITS OPERATIONS AND MAINTAIN SUCH PERMITS IN
GOOD STANDING, UNLESS FAILURE TO COMPLY WITH SUCH REQUIREMENTS OF LAW OR SUCH
COVENANTS OR TO OBTAIN OR MAINTAIN SUCH PERMITS WOULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


 


(D)                               PAYMENT OF TAXES AND CLAIMS; TAX
CONSOLIDATION.  THE BORROWER SHALL PAY, AND CAUSE EACH OF ITS SUBSIDIARIES TO
PAY, (I) ALL MATERIAL TAXES, ASSESSMENTS AND OTHER GOVERNMENTAL CHARGES IMPOSED
UPON IT OR ON ANY OF ITS PROPERTIES OR ASSETS OR IN RESPECT OF ANY OF ITS
FRANCHISES, BUSINESS, INCOME OR PROPERTY BEFORE ANY PENALTY ACCRUES THEREON, AND
(II) ALL CLAIMS (INCLUDING, WITHOUT LIMITATION, CLAIMS FOR LABOR, SERVICES,
MATERIALS AND SUPPLIES) FOR SUMS WHICH HAVE BECOME DUE AND PAYABLE AND WHICH BY
LAW HAVE OR MAY BECOME A LIEN (OTHER THAN A LIEN PERMITTED BY SECTION 7.3(C))
UPON ANY OF THE BORROWER’S OR SUCH SUBSIDIARY’S PROPERTY OR ASSETS, PRIOR TO THE
TIME WHEN ANY PENALTY OR FINE SHALL BE INCURRED WITH RESPECT THERETO; PROVIDED,
HOWEVER, THAT NO SUCH TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES REFERRED TO IN
CLAUSE (I) ABOVE OR CLAIMS REFERRED TO IN CLAUSE (II) ABOVE (AND INTEREST,
PENALTIES OR FINES RELATING THERETO) NEED BE PAID IF (X) BEING CONTESTED IN GOOD
FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY INSTITUTED AND CONDUCTED AND IF SUCH
RESERVE OR OTHER APPROPRIATE PROVISION, IF ANY, AS SHALL BE REQUIRED IN
CONFORMITY WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AS IN EFFECT FROM TIME
TO TIME SHALL HAVE BEEN MADE THEREFOR, OR (Y) THE NONPAYMENT OF ALL SUCH TAXES,
ASSESSMENTS AND OTHER GOVERNMENTAL CHARGES WOULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


(E)                                 INSURANCE.  THE BORROWER SHALL MAINTAIN FOR
ITSELF AND ITS SUBSIDIARIES, OR SHALL CAUSE EACH OF ITS SUBSIDIARIES TO MAINTAIN
IN FULL FORCE AND EFFECT, SUCH INSURANCE POLICIES AND PROGRAMS AS REFLECT
COVERAGE THAT IS REASONABLY CONSISTENT WITH PRUDENT INDUSTRY PRACTICE FOR
COMPANIES OPERATING IN THE SAME OR SIMILAR LOCATIONS.

 

60

--------------------------------------------------------------------------------


 


(F)                                 INSPECTION OF PROPERTY; BOOKS AND RECORDS;
DISCUSSIONS.  THE BORROWER SHALL PERMIT AND CAUSE EACH OF THE BORROWER’S
SUBSIDIARIES TO PERMIT, ANY AUTHORIZED REPRESENTATIVE(S) DESIGNATED BY EITHER
THE ADMINISTRATIVE AGENT OR ANY LENDER TO VISIT AND INSPECT ANY OF THE
PROPERTIES OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, TO EXAMINE, AUDIT, CHECK
AND MAKE COPIES OF THEIR RESPECTIVE FINANCIAL AND ACCOUNTING RECORDS, BOOKS,
JOURNALS, ORDERS, RECEIPTS AND ANY CORRESPONDENCE AND OTHER DATA RELATING TO
THEIR RESPECTIVE BUSINESSES OR THE TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING,
WITHOUT LIMITATION, IN CONNECTION WITH ENVIRONMENTAL COMPLIANCE, HAZARD OR
LIABILITY), AND TO DISCUSS THEIR AFFAIRS, FINANCES AND ACCOUNTS WITH THEIR
OFFICERS, ALL UPON REASONABLE NOTICE AND AT SUCH REASONABLE TIMES DURING NORMAL
BUSINESS HOURS, AS OFTEN AS MAY BE REASONABLY REQUESTED.  THE BORROWER SHALL
KEEP AND MAINTAIN, IN ALL MATERIAL RESPECTS, PROPER BOOKS OF RECORD AND ACCOUNT
ON A CONSOLIDATED BASIS IN WHICH ENTRIES IN CONFORMITY WITH GAAP SHALL BE MADE
OF ALL DEALINGS AND TRANSACTIONS IN RELATION TO THEIR RESPECTIVE BUSINESSES AND
ACTIVITIES.  THE BORROWER SHALL CAUSE EACH OF ITS SUBSIDIARIES TO KEEP AND
MAINTAIN, IN ALL MATERIAL RESPECTS, PROPER BOOKS OF RECORD AND ACCOUNT.  IF A
DEFAULT HAS OCCURRED AND IS CONTINUING, THE BORROWER, UPON THE ADMINISTRATIVE
AGENT’S REQUEST, SHALL PROVIDE COPIES OF SUCH RECORDS TO THE ADMINISTRATIVE
AGENT OR ITS REPRESENTATIVES.


 


(G)                                ERISA COMPLIANCE.  THE BORROWER SHALL, AND
SHALL CAUSE EACH OF ITS SUBSIDIARIES TO, MAINTAIN AND OPERATE ALL PLANS TO
COMPLY IN ALL MATERIAL RESPECTS WITH THE PROVISIONS OF ERISA AND SHALL OPERATE
ALL PLANS AND NON-ERISA COMMITMENTS TO COMPLY IN ALL MATERIAL RESPECTS WITH THE
APPLICABLE PROVISIONS OF THE CODE, ALL OTHER APPLICABLE LAWS, AND THE
REGULATIONS AND INTERPRETATIONS THEREUNDER AND THE RESPECTIVE REQUIREMENTS OF
THE GOVERNING DOCUMENTS FOR SUCH PLANS AND NON-ERISA COMMITMENTS, UNLESS THE
FAILURE TO MAINTAIN, OPERATE AND COMPLY WITH THE FOREGOING, AS APPLICABLE, WOULD
NOT REASONABLY BE EXPECTED TO SUBJECT BORROWER OR ITS SUBSIDIARIES TO A
LIABILITY IN EXCESS OF $3,000,000.


 


(H)                               MAINTENANCE OF PROPERTY.  THE BORROWER SHALL
CAUSE ALL MATERIAL PROPERTY USED IN THE CONDUCT OF ITS BUSINESS OR THE BUSINESS
OF ANY SUBSIDIARY TO BE MAINTAINED AND KEPT IN ADEQUATE CONDITION, REPAIR AND
WORKING ORDER AND SUPPLIED WITH ALL NECESSARY EQUIPMENT AND SHALL CAUSE TO BE
MADE ALL NECESSARY REPAIRS, RENEWALS, REPLACEMENTS, BETTERMENTS AND IMPROVEMENTS
THEREOF, ALL AS IN THE JUDGMENT OF THE BORROWER MAY BE NECESSARY SO THAT THE
BUSINESS CARRIED ON IN CONNECTION THEREWITH MAY BE PROPERLY CONDUCTED AT ALL
TIMES; PROVIDED, HOWEVER, THAT NOTHING IN THIS SECTION 7.2(H) SHALL PREVENT THE
BORROWER FROM DISCONTINUING THE OPERATION OR MAINTENANCE OF ANY OF SUCH PROPERTY
IF SUCH DISCONTINUANCE IS, IN THE JUDGMENT OF THE BORROWER, DESIRABLE IN THE
CONDUCT OF ITS BUSINESS OR THE BUSINESS OF ANY SUBSIDIARY.


 


(I)                                    ENVIRONMENTAL COMPLIANCE.  THE BORROWER
AND ITS SUBSIDIARIES SHALL COMPLY WITH ALL ENVIRONMENTAL, HEALTH OR SAFETY
REQUIREMENTS OF LAW, EXCEPT WHERE NONCOMPLIANCE WILL NOT HAVE OR IS NOT
REASONABLY LIKELY TO SUBJECT THE BORROWER OR ANY OF ITS SUBSIDIARIES TO
LIABILITY, INDIVIDUALLY OR IN THE AGGREGATE, IN EXCESS OF $3,000,000.


 


(J)                                   USE OF PROCEEDS.  THE BORROWER SHALL USE
THE PROCEEDS OF THE REVOLVING LOANS FOR GENERAL CORPORATE PURPOSES OF THE
BORROWER AND ITS SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION, TO CONSUMMATE
PERMITTED ACQUISITIONS).  THE BORROWER SHALL USE THE PROCEEDS OF THE TERM LOAN
TO FINANCE THE U.S. TRAFFIC ACQUISITION.  THE BORROWER WILL NOT, NOR WILL IT
PERMIT ANY SUBSIDIARY TO, USE ANY OF THE PROCEEDS OF THE LOANS TO PURCHASE OR
CARRY ANY MARGIN STOCK.

 

61

--------------------------------------------------------------------------------


 


(K)                               SUBSIDIARY GUARANTEES.  THE BORROWER WILL,
INCLUDING IN CONNECTION WITH A PERMITTED ACQUISITION, (A) CAUSE EACH SIGNIFICANT
DOMESTIC INCORPORATED SUBSIDIARY OR SIGNIFICANT FOREIGN INCORPORATED SUBSIDIARY
TO EXECUTE THE SUBSIDIARY GUARANTY (AND FROM AND AFTER THE CLOSING DATE CAUSE
EACH SIGNIFICANT DOMESTIC INCORPORATED SUBSIDIARY OR SIGNIFICANT FOREIGN
INCORPORATED SUBSIDIARY OR ANY OTHER SUBSIDIARY DESIGNATED A SUBSIDIARY
GUARANTOR BY BORROWER, TO EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT, AS
PROMPTLY AS POSSIBLE, BUT IN ANY EVENT WITHIN SIXTY (60) DAYS AFTER BECOMING A
SIGNIFICANT DOMESTIC INCORPORATED SUBSIDIARY OR SIGNIFICANT FOREIGN INCORPORATED
SUBSIDIARY OF THE BORROWER OR BEING DESIGNATED A SUBSIDIARY GUARANTOR BY
BORROWER, AS APPLICABLE, AN EXECUTED SUPPLEMENT TO BECOME A SUBSIDIARY GUARANTOR
UNDER THE SUBSIDIARY GUARANTY IN THE FORM OF ANNEX I TO EXHIBIT N ATTACHED
HERETO (WHEREUPON SUCH SUBSIDIARY SHALL BECOME A “SUBSIDIARY GUARANTOR” UNDER
THIS AGREEMENT)), AND (B) DELIVER AND CAUSE EACH SUCH SUBSIDIARY TO DELIVER
CORPORATE RESOLUTIONS, OPINIONS OF COUNSEL, AND SUCH OTHER CORPORATE
DOCUMENTATION AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, ALL IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT; PROVIDED,
HOWEVER, THAT UPON THE BORROWER’S WRITTEN REQUEST OF AND CERTIFICATION TO THE
ADMINISTRATIVE AGENT THAT A DOMESTIC INCORPORATED SUBSIDIARY OR SIGNIFICANT
FOREIGN INCORPORATED SUBSIDIARY IS NO LONGER A SIGNIFICANT DOMESTIC INCORPORATED
SUBSIDIARY OR SIGNIFICANT FOREIGN INCORPORATED SUBSIDIARY OR THAT A DESIGNATED
SUBSIDIARY GUARANTOR IS NO LONGER DESIGNATED AS A SUBSIDIARY GUARANTOR, THE
ADMINISTRATIVE AGENT SHALL RELEASE SUCH DOMESTIC INCORPORATED SUBSIDIARY,
SIGNIFICANT FOREIGN INCORPORATED SUBSIDIARY OR DESIGNATED SUBSIDIARY FROM ITS
DUTIES AND OBLIGATIONS UNDER THE SUBSIDIARY GUARANTY; PROVIDED, FURTHER, THAT IF
SUCH DOMESTIC INCORPORATED SUBSIDIARY OR SIGNIFICANT FOREIGN INCORPORATED
SUBSIDIARY SUBSEQUENTLY QUALIFIES AS A SIGNIFICANT DOMESTIC INCORPORATED
SUBSIDIARY OR SIGNIFICANT FOREIGN INCORPORATED SUBSIDIARY, IT SHALL BE REQUIRED
TO RE-EXECUTE THE SUBSIDIARY GUARANTY.  NOTWITHSTANDING THE ABOVE TO THE
CONTRARY, WITH RESPECT TO A SIGNIFICANT FOREIGN INCORPORATED SUBSIDIARY (OR A
SUBSIDIARY THAT IS NOT A DOMESTIC INCORPORATED SUBSIDIARY BUT IS DESIGNATED AS A
SUBSIDIARY GUARANTOR), BORROWER MAY DELIVER, IN LIEU OF A SUBSIDIARY GUARANTY, A
PLEDGE AGREEMENT, IN FORM AND SUBSTANCE ACCEPTABLE TO THE ADMINISTRATIVE AGENT,
PLEDGING NO MORE THAN SIXTY-FIVE PERCENT (65%) OF THE VOTING STOCK OF SUCH
SUBSIDIARY TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF LENDERS.


 


7.3                                 NEGATIVE COVENANTS.


 


(A)                              INDEBTEDNESS.  NEITHER THE BORROWER NOR ANY OF
ITS SUBSIDIARIES SHALL DIRECTLY OR INDIRECTLY CREATE, INCUR, ASSUME OR OTHERWISE
BECOME OR REMAIN DIRECTLY OR INDIRECTLY LIABLE WITH RESPECT TO ANY INDEBTEDNESS,
EXCEPT:


 

(I)                                     THE OBLIGATIONS;

 

(II)                                  PERMITTED EXISTING INDEBTEDNESS AND
PERMITTED REFINANCING INDEBTEDNESS;

 

(III)                               INDEBTEDNESS IN RESPECT OF OBLIGATIONS
SECURED BY CUSTOMARY PERMITTED LIENS;

 

(IV)                              INDEBTEDNESS CONSTITUTING CONTINGENT
OBLIGATIONS PERMITTED BY SECTION 7.3(E);

 

62

--------------------------------------------------------------------------------


 

(V)                                 INDEBTEDNESS ARISING FROM INTERCOMPANY LOANS
AND ADVANCES TO ANY SUBSIDIARY, OTHER THAN TO A SIGNIFICANT DOMESTIC
INCORPORATED SUBSIDIARY OR TO ANY SUBSIDIARY WHICH HAS EXECUTED AND DELIVERED TO
THE ADMINISTRATIVE AGENT, A SUBSIDIARY GUARANTY, IN AN AGGREGATE PRINCIPAL
AMOUNT NOT TO EXCEED A DOLLAR AMOUNT EQUAL TO $3,000,000 AT ANY TIME; PROVIDED,
THAT SUCH INTERCOMPANY LOANS AND ADVANCES SHALL BE SUBJECT TO THE SUBORDINATION
PROVISIONS OF SECTION 10.14 OF THIS AGREEMENT AND SECTION 6 OF THE SUBSIDIARY
GUARANTY;

 

(VI)                              INDEBTEDNESS IN RESPECT OF HEDGING OBLIGATIONS
PERMITTED UNDER SECTION 7.3(M);

 

(VII)                           INDEBTEDNESS WITH RESPECT TO SURETY, APPEAL AND
PERFORMANCE BONDS OBTAINED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES IN THE
ORDINARY COURSE OF BUSINESS;

 

(VIII)                        INDEBTEDNESS EVIDENCED BY THE SUBORDINATED NOTES
IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $5,000,000; AND

 

(IX)                                SECURED OR UNSECURED PURCHASE MONEY
INDEBTEDNESS (INCLUDING CAPITALIZED LEASES) INCURRED BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES TO FINANCE THE ACQUISITION OF ASSETS USED IN ITS BUSINESS, IF
(1) AT THE TIME OF SUCH INCURRENCE NO DEFAULT OR UNMATURED DEFAULT HAS OCCURRED
AND IS CONTINUING OR WOULD RESULT FROM SUCH INCURRENCE, (2) SUCH INDEBTEDNESS
DOES NOT EXCEED THE LOWER OF THE FAIR MARKET VALUE OR THE COST OF THE APPLICABLE
ASSETS ON THE DATE ACQUIRED, (3) SUCH INDEBTEDNESS DOES NOT EXCEED $5,000,000 IN
THE AGGREGATE OUTSTANDING AT ANY TIME, AND (4) ANY LIEN SECURING SUCH
INDEBTEDNESS IS PERMITTED UNDER SECTION 7.3(C).

 


(B)                                SALES OF ASSETS.  NEITHER THE BORROWER NOR
ANY OF ITS SUBSIDIARIES SHALL CONSUMMATE ANY ASSET SALE, EXCEPT:


 

(I)                                     TRANSFERS OF ASSETS BETWEEN THE BORROWER
AND ANY WHOLLY-OWNED SUBSIDIARY OF THE BORROWER OR BETWEEN WHOLLY-OWNED
SUBSIDIARIES OF THE BORROWER NOT OTHERWISE PROHIBITED BY THIS AGREEMENT;

 

(II)                                  SALES OF INVENTORY AND LICENSES OF
INTELLECTUAL PROPERTY, EACH IN THE ORDINARY COURSE OF BUSINESS;

 

(III)                               THE DISPOSITION IN THE ORDINARY COURSE OF
BUSINESS OF EQUIPMENT THAT IS OBSOLETE, EXCESS, OR NO LONGER USED OR USEFUL IN
THE BORROWER’S OR ANY SUBSIDIARY’S BUSINESS;

 

(IV)                              SALES, ASSIGNMENTS, TRANSFERS, LEASES,
CONVEYANCES OR OTHER DISPOSITIONS OF OTHER ASSETS IF SUCH TRANSACTION (A) IS FOR
NOT LESS THAN FAIR MARKET VALUE (AS DETERMINED IN GOOD FAITH BY THE BORROWER’S
MANAGEMENT OR BOARD OF DIRECTORS) AND (B) WHEN COMBINED WITH ALL SUCH OTHER
TRANSACTIONS (EACH SUCH TRANSACTION BEING VALUED AT BOOK VALUE) DURING THE THEN
CURRENT FISCAL YEAR, REPRESENTS THE DISPOSITION OF ASSETS WITH AN AGGREGATE BOOK
VALUE NOT GREATER THAN 10% OF THE AGGREGATE BOOK VALUE OF CONSOLIDATED ASSETS AS
OF THE END OF THE IMMEDIATELY PRECEDING FISCAL YEAR.  IF THE PROCEEDS RESULTING
FROM AN ASSET SALE ARE USED BY THE BORROWER OR THE APPLICABLE

 

63

--------------------------------------------------------------------------------


 

SUBSIDIARY WITHIN 180 DAYS OF THE DATE ON WHICH SUCH PROCEEDS AROSE TO ACQUIRE
PROPERTY OF A SIMILAR NATURE TO BE USED IN THE BORROWER’S OR SUCH SUBSIDIARY’S
ORDINARY COURSE OF BUSINESS, THEN, ONLY FOR PURPOSES OF DETERMINING COMPLIANCE
WITH THIS SECTION 7.3(B)(IV), SUCH ASSET SALE SHALL NOT BE INCLUDED IN SUCH
DETERMINATION.

 


(C)                                LIENS.  NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES SHALL DIRECTLY OR INDIRECTLY CREATE, INCUR, ASSUME OR PERMIT TO
EXIST ANY LIEN ON OR WITH RESPECT TO ANY OF THEIR RESPECTIVE PROPERTY OR ASSETS
EXCEPT:


 

(I)                                     LIENS CREATED BY THE LOAN DOCUMENTS OR
OTHERWISE SECURING THE OBLIGATIONS;

 

(II)                                  PERMITTED EXISTING LIENS;

 

(III)                               CUSTOMARY PERMITTED LIENS;

 

(IV)                              PURCHASE MONEY LIENS (INCLUDING THE INTEREST
OF A LESSOR UNDER A CAPITALIZED LEASE AND LIENS TO WHICH ANY PROPERTY IS SUBJECT
AT THE TIME OF THE BORROWER’S ACQUISITION THEREOF) SECURING INDEBTEDNESS
PERMITTED PURSUANT TO SECTION 7.3(A)(IX); PROVIDED THAT SUCH LIENS SHALL NOT
APPLY TO ANY PROPERTY OF THE BORROWER OR ITS SUBSIDIARIES OTHER THAN THAT
PURCHASED OR SUBJECT TO SUCH CAPITALIZED LEASE;

 

(V)                                 LIENS WITH RESPECT TO PROPERTY ACQUIRED BY
THE BORROWER OR ANY OF ITS SUBSIDIARIES AFTER THE CLOSING DATE (AND NOT CREATED
IN CONTEMPLATION OF SUCH ACQUISITION) PURSUANT TO A PERMITTED ACQUISITION;
PROVIDED, THAT SUCH LIENS SHALL EXTEND ONLY TO THE PROPERTY SO ACQUIRED;

 

(VI)                              LIENS SECURING THE NON-DELINQUENT PERFORMANCE
OF SURETY, APPEAL AND PERFORMANCE BONDS OBTAINED BY THE BORROWER OR ANY
SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS; AND

 

(VII)                           OTHER LIENS SECURING INDEBTEDNESS NOT TO EXCEED
$3,000,000 IN THE AGGREGATE.

 

In addition, neither the Borrower nor any of its Subsidiaries shall become a
party to any agreement, note, indenture or other instrument, or take any other
action, which would prohibit the creation of a Lien on any of its properties or
other assets in favor of the Administrative Agent for the benefit of itself and
the Lenders, as collateral for the Obligations.

 


(D)                               INVESTMENTS.  EXCEPT TO THE EXTENT PERMITTED
PURSUANT TO PARAGRAPH (G) BELOW, NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES SHALL DIRECTLY OR INDIRECTLY MAKE OR OWN ANY INVESTMENT EXCEPT:


 

(I)                                     INVESTMENTS IN CASH AND CASH
EQUIVALENTS;

 

(II)                                  PERMITTED EXISTING INVESTMENTS;

 

64

--------------------------------------------------------------------------------


 

(III)                               INVESTMENTS IN TRADE RECEIVABLES OR RECEIVED
IN CONNECTION WITH THE BANKRUPTCY OR REORGANIZATION OF SUPPLIERS AND CUSTOMERS
AND IN SETTLEMENT OF DELINQUENT OBLIGATIONS OF, AND OTHER DISPUTES WITH,
CUSTOMERS AND SUPPLIERS ARISING IN THE ORDINARY COURSE OF BUSINESS;

 

(IV)                              INVESTMENTS CONSISTING OF DEPOSIT ACCOUNTS
MAINTAINED BY THE BORROWER AND ITS SUBSIDIARIES;

 

(V)                                 INVESTMENTS IN ANY SUBSIDIARY GUARANTOR;

 

(VI)                              INVESTMENTS CONSTITUTING PERMITTED
ACQUISITIONS;

 

(VII)                           INVESTMENTS CONSTITUTING INDEBTEDNESS PERMITTED
BY SECTION 7.3(A), CONTINGENT OBLIGATIONS PERMITTED BY SECTION 7.3(E) OR
RESTRICTED PAYMENTS PERMITTED BY SECTION 7.3(F);

 

(VIII)                        INVESTMENTS CONSISTING OF ANY RIGHT OF THE
BORROWER OR ITS WHOLLY-OWNED DOMESTIC INCORPORATED SUBSIDIARIES TO PAYMENT FOR
GOODS SOLD OR FOR SERVICES RENDERED, WHETHER OR NOT IT HAS BEEN EARNED BY
PERFORMANCE;

 

(IX)                                INVESTMENTS IN ADDITION TO THOSE REFERRED TO
ELSEWHERE IN THIS SECTION 7.3(D) IN AN AGGREGATE AMOUNT NOT TO EXCEED 
$3,000,000 AT ANY TIME OUTSTANDING.

 


(E)                                 CONTINGENT OBLIGATIONS.  NEITHER THE
BORROWER NOR ANY OF ITS SUBSIDIARIES SHALL DIRECTLY OR INDIRECTLY CREATE OR
BECOME OR BE LIABLE WITH RESPECT TO ANY CONTINGENT OBLIGATION, EXCEPT:  (I)
RECOURSE OBLIGATIONS RESULTING FROM ENDORSEMENT OF NEGOTIABLE INSTRUMENTS FOR
COLLECTION IN THE ORDINARY COURSE OF BUSINESS; (II) PERMITTED EXISTING
CONTINGENT OBLIGATIONS; (III) OBLIGATIONS, WARRANTIES, GUARANTEES AND
INDEMNITIES, NOT RELATING TO INDEBTEDNESS OF ANY PERSON, WHICH HAVE BEEN OR ARE
UNDERTAKEN OR MADE IN THE ORDINARY COURSE OF BUSINESS AND NOT FOR THE BENEFIT OF
OR IN FAVOR OF AN AFFILIATE OF THE BORROWER OR SUCH SUBSIDIARY; (IV) CONTINGENT
OBLIGATIONS WITH RESPECT TO SURETY, APPEAL AND PERFORMANCE BONDS OBTAINED BY THE
BORROWER OR ANY SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS; (V) CONTINGENT
OBLIGATIONS OF THE SUBSIDIARY GUARANTORS UNDER THE SUBSIDIARY GUARANTY; (VI)
OBLIGATIONS ARISING UNDER OR RELATED TO THE LOAN DOCUMENTS; (VII) CONTINGENT
OBLIGATIONS IN RESPECT OF REPRESENTATIONS AND WARRANTIES CUSTOMARILY GIVEN IN
RESPECT OF ASSET SALES OTHERWISE PERMITTED HEREUNDER; AND (VIII) CONTINGENT
OBLIGATIONS, IN AN AGGREGATE AMOUNT NOT TO EXCEED $3,000,000, ARISING AS A
RESULT OF THE GUARANTY OF ANY INDEBTEDNESS NOT DESCRIBED IN CLAUSES (I) THROUGH
(IX) HEREOF AND OTHERWISE PERMITTED UNDER SECTION 7.3(A).


 


(F)                                 RESTRICTED PAYMENTS.  THE BORROWER SHALL NOT
DECLARE OR MAKE ANY RESTRICTED PAYMENT IF EITHER A DEFAULT OR AN UNMATURED
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AT THE DATE OF DECLARATION OR
PAYMENT THEREOF OR WOULD RESULT THEREFROM.


 


(G)                                CONDUCT OF BUSINESS; SUBSIDIARIES;
ACQUISITIONS.  NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES SHALL ENGAGE IN
ANY BUSINESS OTHER THAN THE BUSINESSES ENGAGED IN BY THE BORROWER ON THE DATE
HEREOF AND ANY BUSINESS OR ACTIVITIES WHICH ARE REASONABLY SIMILAR, RELATED OR
INCIDENTAL THERETO OR LOGICAL EXTENSIONS THEREOF.  THE BORROWER SHALL NOT
CREATE, ACQUIRE OR CAPITALIZE ANY SUBSIDIARY AFTER THE DATE HEREOF UNLESS (I) NO
DEFAULT OR UNMATURED DEFAULT

 

65

--------------------------------------------------------------------------------


 


WHICH IS NOT BEING CURED SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT
THEREFROM; (II) AFTER SUCH CREATION, ACQUISITION OR CAPITALIZATION, ALL OF THE
REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS (UNLESS SUCH REPRESENTATION AND WARRANTY IS MADE AS OF A
SPECIFIC DATE, IN WHICH CASE, SUCH REPRESENTATION OR WARRANTY SHALL BE TRUE IN
ALL MATERIAL RESPECTS AS OF SUCH DATE); AND (III) AFTER SUCH CREATION,
ACQUISITION OR CAPITALIZATION THE BORROWER SHALL BE IN COMPLIANCE WITH THE TERMS
OF SECTION 7.2(K) AND SECTION 7.3(L).  THE BORROWER SHALL NOT MAKE ANY
ACQUISITIONS WITHOUT APPROVAL BY THE REQUIRED LENDERS; PROVIDED THAT BORROWER
SHALL NOT NEED THE APPROVAL OF THE REQUIRED LENDERS TO MAKE PERMITTED
ACQUISITIONS (AS DEFINED BELOW) OF UP TO (X) $5,000,000 IN AGGREGATE PURCHASE
PRICE IN THE FIRST TWELVE MONTH PERIOD IMMEDIATELY FOLLOWING THE DATE OF THIS
AGREEMENT, (II) $10,000,000 IN AGGREGATE PURCHASE PRICE IN THE SECOND TWELVE
MONTH PERIOD IMMEDIATELY FOLLOWING THE DATE OF THIS AGREEMENT, AND (III) UP TO
THE AMOUNT EQUAL TO 50% OF THE BORROWER’S TRAILING TWELVE MONTH EBITDA IN
AGGREGATE PURCHASE PRICE DURING ANY TWELVE MONTH PERIOD FROM AND AFTER THE END
OF THE SECOND TWELVE MONTH PERIOD IMMEDIATELY FOLLOWING THE DATE OF THIS
AGREEMENT.  FOR PURPOSES OF THIS AGREEMENT, PERMITTED ACQUISITIONS ARE
ACQUISITIONS MEETING THE FOLLOWING REQUIREMENTS OR OTHERWISE APPROVED BY THE
REQUIRED LENDERS:


 

(I)                                     NO DEFAULT OR UNMATURED DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT FROM SUCH ACQUISITION OR THE
INCURRENCE OF ANY INDEBTEDNESS IN CONNECTION THEREWITH;

 

(II)                                  THE PURCHASE IS CONSUMMATED PURSUANT TO A
NEGOTIATED ACQUISITION AGREEMENT ON A NON-HOSTILE BASIS;

 

(III)                               THE BORROWER SHALL DELIVER TO THE
ADMINISTRATIVE AGENT AND THE LENDERS A CERTIFICATE FROM ONE OF THE AUTHORIZED
OFFICERS, DEMONSTRATING TO THE REASONABLE SATISFACTION OF THE ADMINISTRATIVE
AGENT THAT AFTER GIVING EFFECT TO SUCH ACQUISITION AND THE INCURRENCE OF ANY
INDEBTEDNESS PERMITTED BY SECTION 7.3(A) IN CONNECTION THEREWITH, ON A PRO FORMA
BASIS USING, FOR ANY ACQUISITION, HISTORICAL FINANCIAL STATEMENTS, AS IF THE
ACQUISITION AND SUCH INCURRENCE OF INDEBTEDNESS HAD OCCURRED ON THE FIRST DAY OF
THE TWELVE-MONTH PERIOD ENDING ON THE LAST DAY OF THE BORROWER’S MOST RECENTLY
COMPLETED FISCAL QUARTER, THE BORROWER WOULD HAVE BEEN IN COMPLIANCE WITH THE
FINANCIAL COVENANTS IN SECTION 7.4 AND NOT OTHERWISE IN DEFAULT;

 

(IV)                              AFTER GIVING EFFECT TO SUCH ACQUISITION,
BORROWER MUST DEMONSTRATE PRO FORMA AVAILABILITY UNDER THE REVOLVING LOAN
COMMITMENT OF $5,000,000 OR MORE AND PRO FORMA COMPLIANCE WITH ALL FINANCIAL
COVENANTS UNDER SECTION 7.4 HEREOF; AND

 

(V)                                 THE BUSINESSES BEING ACQUIRED SHALL BE
REASONABLY SIMILAR, RELATED OR INCIDENTAL TO, OR A LOGICAL EXTENSION OF, THE
BUSINESSES OR ACTIVITIES ENGAGED IN BY THE BORROWER ON THE CLOSING DATE.

 


(H)                               TRANSACTIONS WITH AFFILIATES.  NEITHER THE
BORROWER NOR ANY OF ITS SUBSIDIARIES SHALL DIRECTLY OR INDIRECTLY ENTER INTO OR
PERMIT TO EXIST ANY TRANSACTION (INCLUDING, WITHOUT LIMITATION, THE PURCHASE,
SALE, LEASE OR EXCHANGE OF ANY PROPERTY OR THE RENDERING OF ANY SERVICE) WITH
ANY AFFILIATE OF THE BORROWER, ON TERMS THAT ARE (A) NOT AUTHORIZED BY THE BOARD
OF DIRECTORS OR (B) LESS FAVORABLE TO THE BORROWER OR ANY OF ITS SUBSIDIARIES,
AS APPLICABLE, THAN

 

66

--------------------------------------------------------------------------------


 


THOSE THAT MIGHT BE OBTAINED IN AN ARM’S LENGTH TRANSACTION AT THE TIME FROM
PERSONS WHO ARE NOT SUCH AN AFFILIATE, EXCEPT FOR (I) RESTRICTED PAYMENTS
PERMITTED BY SECTION 7.3(F), (II) INVESTMENTS PERMITTED BY SECTION 7.3(D), (III)
TRANSACTIONS IN THE ORDINARY COURSE OF BUSINESS AND PURSUANT TO THE REASONABLE
REQUIREMENTS OF THE BORROWER’S OR SUCH SUBSIDIARY’S BUSINESS AND (IV) LOANS AND
ADVANCES TO EMPLOYEES IN THE ORDINARY COURSE OF BUSINESS AND IN AMOUNTS
CONSISTENT WITH PRACTICE IN EFFECT PRIOR TO THE CLOSING DATE.


 


(I)                                    RESTRICTION ON FUNDAMENTAL CHANGES. 
NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES SHALL ENTER INTO ANY MERGER OR
CONSOLIDATION, OR LIQUIDATE, WIND-UP OR DISSOLVE (OR SUFFER ANY LIQUIDATION OR
DISSOLUTION), OR CONVEY, LEASE, SELL, TRANSFER OR OTHERWISE DISPOSE OF, IN ONE
TRANSACTION OR SERIES OF TRANSACTIONS, ALL OR SUBSTANTIALLY ALL OF THE
BORROWER’S CONSOLIDATED BUSINESS OR PROPERTY, WHETHER NOW OR HEREAFTER ACQUIRED,
EXCEPT (I) TRANSACTIONS PERMITTED UNDER SECTIONS 7.3(B). 7.3(D) OR 7.3(G) AND,
(II) A SUBSIDIARY OF THE BORROWER MAY BE MERGED INTO OR CONSOLIDATED WITH THE
BORROWER (IN WHICH CASE THE BORROWER SHALL BE THE SURVIVING CORPORATION) OR ANY
WHOLLY-OWNED DOMESTIC INCORPORATED SUBSIDIARY OF THE BORROWER, AND (III) ANY
LIQUIDATION OF ANY SUBSIDIARY OF THE BORROWER INTO THE BORROWER OR ANOTHER
SUBSIDIARY OF THE BORROWER, AS APPLICABLE.


 


(J)                                   MARGIN REGULATIONS.  NEITHER THE BORROWER
NOR ANY OF ITS SUBSIDIARIES, SHALL USE ALL OR ANY PORTION OF THE PROCEEDS OF ANY
CREDIT EXTENDED UNDER THIS AGREEMENT TO PURCHASE OR CARRY MARGIN STOCK.


 


(K)                               ERISA.  THE BORROWER SHALL NOT:


 

(I)                                     PERMIT TO EXIST ANY ACCUMULATED FUNDING
DEFICIENCY (AS DEFINED IN SECTIONS 302 OF ERISA AND 412 OF THE CODE), WITH
RESPECT TO ANY BENEFIT PLAN, WHETHER OR NOT WAIVED;

 

(II)                                  TERMINATE, OR PERMIT ANY CONTROLLED GROUP
MEMBER TO TERMINATE, ANY BENEFIT PLAN WHICH WOULD RESULT IN LIABILITY OF THE
BORROWER OR ANY CONTROLLED GROUP MEMBER UNDER TITLE IV OF ERISA; OR

 

(III)                               FAIL, OR PERMIT ANY CONTROLLED GROUP MEMBER
TO FAIL, TO PAY ANY REQUIRED INSTALLMENT OR ANY OTHER PAYMENT REQUIRED UNDER
SECTION 412 OF THE CODE ON OR BEFORE THE DUE DATE FOR SUCH INSTALLMENT OR OTHER
PAYMENT;

 

except where such transactions, events, circumstances, or failures are not,
individually or in the aggregate, reasonably expected to result in liability
individually or in the aggregate in excess of $3,000,000.

 


(L)                                 DOMESTIC INCORPORATED SUBSIDIARY COVENANTS. 
THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY DOMESTIC INCORPORATED SUBSIDIARY
TO, CREATE OR OTHERWISE CAUSE TO BECOME EFFECTIVE ANY CONSENSUAL ENCUMBRANCE OR
RESTRICTION OF ANY KIND ON THE ABILITY OF ANY DOMESTIC INCORPORATED SUBSIDIARY
TO PAY DIVIDENDS OR MAKE ANY OTHER DISTRIBUTION ON ITS STOCK, OR MAKE ANY OTHER
RESTRICTED PAYMENT, PAY ANY INDEBTEDNESS OR OTHER OBLIGATION OWED TO THE
BORROWER OR ANY OTHER DOMESTIC INCORPORATED SUBSIDIARY, MAKE LOANS OR ADVANCES
OR OTHER INVESTMENTS IN THE BORROWER OR ANY OTHER DOMESTIC INCORPORATED
SUBSIDIARY, OR SELL, TRANSFER OR OTHERWISE CONVEY ANY OF ITS PROPERTY TO THE
BORROWER OR ANY OTHER DOMESTIC INCORPORATED SUBSIDIARY OTHER THAN

 

67

--------------------------------------------------------------------------------


 


PURSUANT TO (I) APPLICABLE LAW, (II) THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS
OR (III) RESTRICTIONS IMPOSED BY THE HOLDER OF A LIEN PERMITTED BY SECTION
7.3(C).


 


(M)                            HEDGING OBLIGATIONS.  THE BORROWER SHALL NOT AND
SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES TO ENTER INTO ANY INTEREST RATE,
COMMODITY OR FOREIGN CURRENCY EXCHANGE, SWAP, COLLAR, CAP OR SIMILAR AGREEMENTS
EVIDENCING HEDGING OBLIGATIONS, OTHER THAN INTEREST RATE, FOREIGN CURRENCY OR
COMMODITY EXCHANGE, SWAP, COLLAR, CAP OR SIMILAR AGREEMENTS ENTERED INTO BY THE
BORROWER OR SUCH SUBSIDIARY PURSUANT TO WHICH THE BORROWER OR SUCH SUBSIDIARY
HAS HEDGED ITS REASONABLY ESTIMATED INTEREST RATE, FOREIGN CURRENCY OR COMMODITY
EXPOSURE, WHICH ARE NON-SPECULATIVE IN NATURE.  SUCH PERMITTED HEDGING
AGREEMENTS ENTERED INTO BY THE BORROWER AND ANY LENDER OR ANY AFFILIATE OF ANY
LENDER ARE SOMETIMES REFERRED TO HEREIN AS “HEDGING AGREEMENTS.”


 


(N)                               ISSUANCE OF DISQUALIFIED STOCK.  FROM AND
AFTER THE CLOSING DATE, NEITHER THE BORROWER, NOR ANY OF ITS SUBSIDIARIES SHALL
ISSUE ANY DISQUALIFIED STOCK UNLESS AFTER GIVING EFFECT TO THE NEXT SENTENCE,
SUCH DISQUALIFIED STOCK AND INDEBTEDNESS IS ISSUED IN ACCORDANCE WITH THE TERMS
OF THIS AGREEMENT.  ALL ISSUED AND OUTSTANDING DISQUALIFIED STOCK SHALL BE
TREATED AS INDEBTEDNESS FOR ALL PURPOSES OF THIS AGREEMENT (AND AS FUNDED
INDEBTEDNESS FOR PURPOSES OF SECTION 7.1(F)), AND THE AMOUNT OF SUCH DEEMED
INDEBTEDNESS SHALL BE THE AGGREGATE AMOUNT OF THE LIQUIDATION PREFERENCE OF SUCH
DISQUALIFIED STOCK.


 


7.4                                 FINANCIAL COVENANTS.  THE BORROWER SHALL
COMPLY WITH THE FOLLOWING:


 


(A)                              MAXIMUM LEVERAGE RATIO.  THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES SHALL NOT PERMIT THE RATIO (THE “LEVERAGE RATIO”) OF
(I) TOTAL INDEBTEDNESS OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES TO (II)
EBITDA TO BE GREATER THAN 2.90 TO 1.00 FOR EACH OF THE FISCAL QUARTERS ENDING
JUNE 30, 2003, SEPTEMBER 30, 2003, DECEMBER 31, 2003, MARCH 31, 2004, AND
JUNE 30, 2004, AND 2.75 TO 1.00, FOR ALL FISCAL QUARTERS THEREAFTER.


 

The Leverage Ratio shall be calculated, in each case, determined as of the last
day of each fiscal quarter of the Borrower based upon (a) for Indebtedness,
Indebtedness as of the last day of each such fiscal quarter; and (b) for EBITDA,
the actual amount for the Last Twelve-Month Period, provided, that the Leverage
Ratio shall be calculated, with respect to Permitted Acquisitions, on a pro
forma basis using historical financial statements, broken down by fiscal quarter
in the Borrower’s reasonable judgment.  For the fiscal quarters ending June 30,
2003, September 30, 2003, December 31, 2003 and March 31, 2004 (the “Initial
Quarters”), Borrower, in connection with the U.S. Traffic Acquisition, shall
calculate EBITDA of U.S. Traffic for covenant purposes on a pro forma basis as
equal to $4,056,000, and, for each period thereafter, EBITDA shall be calculated
as reported.  For the Initial Quarters, Borrower’s EBITDA shall be calculated
using $4,056,000 as the U.S. Traffic pro forma EBITDA in lieu of the U.S.
Traffic pro forma EBITDA, and for all periods thereafter, Borrower’s EBITDA will
be as reported.

 


(B)                                MINIMUM CONSOLIDATED NET WORTH.  THE BORROWER
SHALL NOT PERMIT ITS CONSOLIDATED NET WORTH AT ANY TIME TO BE LESS THAN THE SUM
OF 85% OF ITS BASE NET WORTH ON THE CLOSING DATE.  “BASE NET WORTH” SHALL MEAN
QUIXOTE CORPORATION’S BOOK NET WORTH AS OF APRIL 30, 2003 AND EQUITY
TRANSACTIONS OCCURRING AS A RESULT OF THE U.S. TRAFFIC ACQUISITION AS OF THE
CLOSING DATE, PLUS 50% OF QUIXOTE’S POSITIVE CONSOLIDATED NET INCOME
THEREAFTER.  THE

 

68

--------------------------------------------------------------------------------


 


BORROWER’S COMPLIANCE WITH THIS COVENANT SHALL BE CALCULATED AND TESTED AS OF
THE END OF EACH FISCAL QUARTER.


 


(C)                                MINIMUM EBITDA RATIO.  THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES SHALL MAINTAIN MINIMUM EBITDA, MEASURED AS OF THE END
OF EACH FISCAL QUARTER PERIOD OF THE BORROWER, AS MEASURED ON A ROLLING FOUR
QUARTER BASIS, OF $15,000,000.  FOR THE FISCAL QUARTERS ENDING JUNE 30, 2003,
SEPTEMBER 30, 2003, DECEMBER 31, 2003 AND MARCH 31, 2004 (THE “INITIAL
QUARTERS”), BORROWER, IN CONNECTION WITH THE U.S. TRAFFIC ACQUISITION, SHALL
CALCULATE EBITDA OF U.S. TRAFFIC FOR COVENANT PURPOSES ON A PRO FORMA BASIS AS
EQUAL TO $4,056,000, AND, FOR EACH PERIOD THEREAFTER, EBITDA SHALL BE CALCULATED
AS REPORTED.  FOR THE INITIAL QUARTERS, BORROWER’S EBITDA SHALL BE CALCULATED
USING $4,056,000 AS THE U.S. TRAFFIC PRO FORMA EBITDA IN LIEU OF THE U.S.
TRAFFIC PRO FORMA EBITDA, AND FOR ALL PERIODS THEREAFTER, BORROWER’S EBITDA WILL
BE AS REPORTED.


 


(D)                               FIXED CHARGE COVERAGE RATIO.  THE BORROWER AND
ITS CONSOLIDATED SUBSIDIARIES SHALL NOT PERMIT THE RATIO (“FIXED CHARGE COVERAGE
RATIO”), FOR ANY PERIOD, OF (I) EBITDA, MINUS CAPITAL EXPENDITURES AND PATENT
EXPENDITURES TO (II) THE SUM OF CASH INTEREST EXPENSE, PLUS SCHEDULED PAYMENTS
OF THE PRINCIPAL OF THE TERM LOANS FOR SUCH PERIOD, PLUS SCHEDULED PAYMENTS OF
THE PRINCIPAL PORTION OF ALL OTHER INDEBTEDNESS FOR BORROWED MONEY FOR SUCH
PERIOD (EXCLUDING PAYMENTS ON THE REVOLVING LOANS), PLUS DIVIDENDS AND
DISTRIBUTIONS PAID FOR SUCH PERIOD, AND TAXES PAID FOR SUCH PERIOD, AS MEASURED
ON A ROLLING FOUR QUARTER BASIS, OF NOT LESS THAN 1.10 TO 1.00 FOR EACH OF THE
FISCAL QUARTERS ENDING JUNE 30, 2003, SEPTEMBER 30, 2003, DECEMBER 31, 2003,
MARCH 31, 2004 AND JUNE 30, 2004 AND 1.2 TO 1.0, FOR ALL FISCAL QUARTERS
THEREAFTER.  FOR THE FISCAL QUARTERS ENDING JUNE 30, 2003, SEPTEMBER 30, 2003,
DECEMBER 31, 2003 AND MARCH 31, 2004 (THE “INITIAL QUARTERS”), BORROWER, IN
CONNECTION WITH THE U.S. TRAFFIC ACQUISITION, SHALL CALCULATE EBITDA OF U.S.
TRAFFIC FOR COVENANT PURPOSES ON A PRO FORMA BASIS AS EQUAL TO $4,056,000, AND,
FOR EACH PERIOD THEREAFTER, EBITDA SHALL BE CALCULATED AS REPORTED.  FOR THE
INITIAL QUARTERS, BORROWER’S EBITDA SHALL BE CALCULATED USING $4,056,000 AS THE
U.S. TRAFFIC PRO FORMA EBITDA, IN LIEU OF THE U.S. TRAFFIC PRO FORMA EBITDA,
AND, FOR ALL PERIODS THEREAFTER, BORROWER’S EBITDA WILL BE AS REPORTED.  FOR
PURPOSES OF THIS AGREEMENT, “PATENT EXPENDITURES” SHALL MEAN EXPENDITURES OF A
PERSON RELATING TO ITS OBTAINING, ACQUIRING AND DEFENDING PATENTS.


 


ARTICLE VIII:  DEFAULTS


 


8.1                                 DEFAULTS.  EACH OF THE FOLLOWING OCCURRENCES
SHALL CONSTITUTE A DEFAULT UNDER THIS AGREEMENT:


 


(A)                              FAILURE TO MAKE PAYMENTS WHEN DUE.  THE
BORROWER SHALL (I) FAIL TO PAY WHEN DUE ANY OF THE OBLIGATIONS CONSISTING OF
PRINCIPAL WITH RESPECT TO THE LOANS OR REIMBURSEMENT OBLIGATIONS AND SUCH
FAILURE SHALL REMAIN UNREMEDIED FOR A PERIOD OF THREE (3) DAYS OR (II) SHALL
FAIL TO PAY WITHIN FIVE (5) BUSINESS DAYS OF THE DATE WHEN DUE ANY OF THE OTHER
OBLIGATIONS UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.


 


(B)                                BREACH OF CERTAIN COVENANTS.  THE BORROWER
SHALL FAIL DULY AND PUNCTUALLY TO PERFORM OR OBSERVE ANY AGREEMENT, COVENANT OR
OBLIGATION BINDING ON THE BORROWER UNDER:

 

69

--------------------------------------------------------------------------------


 

(I)                                     SECTIONS 7.1 OR 7.2 AND SUCH FAILURE
SHALL CONTINUE UNREMEDIED FOR FIFTEEN (15) DAYS, OR

 

(II)                                  SECTIONS 7.3 OR 7.4.

 


(C)                                BREACH OF REPRESENTATION OR WARRANTY.  ANY
REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY THE BORROWER TO THE
ADMINISTRATIVE AGENT OR ANY LENDER HEREIN OR BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES IN ANY OF THE OTHER LOAN DOCUMENTS OR IN ANY STATEMENT OR
CERTIFICATE AT ANY TIME GIVEN BY ANY SUCH PERSON PURSUANT TO ANY OF THE LOAN
DOCUMENTS SHALL BE FALSE OR MISLEADING IN ANY MATERIAL RESPECT ON THE DATE AS OF
WHICH MADE (OR DEEMED MADE).


 


(D)                               OTHER DEFAULTS.  THE BORROWER SHALL DEFAULT IN
THE PERFORMANCE OF OR COMPLIANCE WITH ANY TERM CONTAINED IN THIS AGREEMENT
(OTHER THAN AS COVERED BY PARAGRAPHS (A) OR (B) OF THIS SECTION 8.1), OR THE
BORROWER OR ANY OF ITS SUBSIDIARIES SHALL DEFAULT IN THE PERFORMANCE OF OR
COMPLIANCE WITH ANY TERM CONTAINED IN ANY OF THE OTHER LOAN DOCUMENTS, AND SUCH
DEFAULT SHALL CONTINUE FOR THIRTY (30) DAYS AFTER THE OCCURRENCE THEREOF.


 


(E)                                 DEFAULT AS TO OTHER INDEBTEDNESS.  THE
BORROWER OR ANY OF ITS SUBSIDIARIES SHALL FAIL TO MAKE ANY PAYMENT WHEN DUE
(WHETHER BY SCHEDULED MATURITY, REQUIRED PREPAYMENT, ACCELERATION, DEMAND OR
OTHERWISE) WITH RESPECT TO ANY INDEBTEDNESS (OTHER THAN INDEBTEDNESS HEREUNDER,
BUT INCLUDING, WITHOUT LIMITATION, DISQUALIFIED STOCK), BEYOND ANY PERIOD OF
GRACE PROVIDED WITH RESPECT THERETO, WHICH INDIVIDUALLY OR TOGETHER WITH OTHER
SUCH INDEBTEDNESS AS TO WHICH ANY SUCH FAILURE EXISTS HAS AN AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT IN EXCESS OF $2,000,000: OR ANY BREACH, DEFAULT OR
EVENT OF DEFAULT SHALL OCCUR, OR ANY OTHER CONDITION SHALL EXIST UNDER ANY
INSTRUMENT, AGREEMENT OR INDENTURE PERTAINING TO ANY SUCH INDEBTEDNESS HAVING
SUCH AGGREGATE OUTSTANDING PRINCIPAL AMOUNT, BEYOND ANY PERIOD OF GRACE, IF ANY,
PROVIDED WITH RESPECT THERETO, IF THE EFFECT THEREOF IS TO CAUSE AN
ACCELERATION, MANDATORY REDEMPTION, A REQUIREMENT THAT THE BORROWER OFFER TO
PURCHASE SUCH INDEBTEDNESS OR OTHER REQUIRED REPURCHASE OF SUCH INDEBTEDNESS, OR
PERMIT THE HOLDER(S) OF SUCH INDEBTEDNESS TO ACCELERATE THE MATURITY OF ANY SUCH
INDEBTEDNESS; OR REQUIRE A REDEMPTION OR OTHER REPURCHASE OF SUCH INDEBTEDNESS
OR ANY SUCH INDEBTEDNESS SHALL BE OTHERWISE DECLARED TO BE DUE AND PAYABLE (BY,
ACCELERATION OR OTHERWISE) OR REQUIRED TO BE PREPAID, REDEEMED OR OTHERWISE
REPURCHASED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES (OTHER THAN BY A
REGULARLY SCHEDULED REQUIRED PREPAYMENT) PRIOR TO THE STATED MATURITY THEREOF.


 


(F)                                 INVOLUNTARY BANKRUPTCY; APPOINTMENT OF
RECEIVER, ETC.


 

(I)                                     AN INVOLUNTARY CASE SHALL BE COMMENCED
AGAINST THE BORROWER, ANY OF THE BORROWER’S DOMESTIC INCORPORATED SUBSIDIARIES,
OR ANY OF THE BORROWER’S SIGNIFICANT FOREIGN SUBSIDIARIES AND THE PETITION SHALL
NOT BE DISMISSED, STAYED, BONDED OR DISCHARGED WITHIN SIXTY (60) DAYS AFTER
COMMENCEMENT OF THE CASE: OR A COURT HAVING JURISDICTION IN THE PREMISES SHALL
ENTER A DECREE OR ORDER FOR RELIEF IN RESPECT OF THE BORROWER, ANY OF THE
BORROWER’S DOMESTIC INCORPORATED SUBSIDIARIES, OR ANY OF THE BORROWER’S
SIGNIFICANT FOREIGN SUBSIDIARIES IN AN INVOLUNTARY CASE, UNDER ANY APPLICABLE
BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREINAFTER IN EFFECT: OR ANY
OTHER SIMILAR RELIEF SHALL BE GRANTED UNDER ANY APPLICABLE FEDERAL, STATE, LOCAL
OR FOREIGN LAW.

 

70

--------------------------------------------------------------------------------


 

(II)                                  A DECREE OR ORDER OF A COURT HAVING
JURISDICTION IN THE PREMISES FOR THE APPOINTMENT OF A RECEIVER, LIQUIDATOR,
SEQUESTRATOR, TRUSTEE, CUSTODIAN OR OTHER OFFICER HAVING SIMILAR POWERS OVER THE
BORROWER, ANY OF THE BORROWER’S DOMESTIC INCORPORATED SUBSIDIARIES OR ANY OF THE
BORROWER’S SIGNIFICANT FOREIGN SUBSIDIARIES OR OVER ALL OR A SUBSTANTIAL PART OF
THE PROPERTY OF THE BORROWER, ANY OF THE BORROWER’S DOMESTIC INCORPORATED
SUBSIDIARIES OR ANY OF THE BORROWER’S SIGNIFICANT FOREIGN SUBSIDIARIES SHALL BE
ENTERED; OR AN INTERIM RECEIVER, TRUSTEE OR OTHER CUSTODIAN OF THE BORROWER, ANY
OF THE BORROWER’S DOMESTIC INCORPORATED SUBSIDIARIES OR ANY OF THE BORROWER’S
SIGNIFICANT FOREIGN SUBSIDIARIES OR OF ALL OR A SUBSTANTIAL PART OF THE PROPERTY
OF THE BORROWER, ANY OF THE BORROWER’S DOMESTIC INCORPORATED SUBSIDIARIES OR ANY
OF THE BORROWER’S SIGNIFICANT FOREIGN SUBSIDIARIES SHALL BE APPOINTED OR A
WARRANT OF ATTACHMENT, EXECUTION OR SIMILAR PROCESS AGAINST ANY SUBSTANTIAL PART
OF THE PROPERTY OF THE BORROWER, ANY OF THE BORROWER’S DOMESTIC INCORPORATED
SUBSIDIARIES OR ANY OF THE BORROWER’S SIGNIFICANT FOREIGN SUBSIDIARIES SHALL BE
ISSUED AND ANY SUCH EVENT SHALL NOT BE STAYED, DISMISSED, BONDED OR DISCHARGED
WITHIN SIXTY (60) DAYS AFTER ENTRY, APPOINTMENT OR ISSUANCE.

 


(G)                                VOLUNTARY BANKRUPTCY: APPOINTMENT OF
RECEIVER, ETC.  THE BORROWER, ANY OF THE BORROWER’S DOMESTIC INCORPORATED
SUBSIDIARIES OR ANY OF THE BORROWER’S SIGNIFICANT FOREIGN SUBSIDIARIES SHALL (I)
COMMENCE A VOLUNTARY CASE UNDER ANY APPLICABLE BANKRUPTCY, INSOLVENCY OR OTHER
SIMILAR LAW NOW OR HEREAFTER IN EFFECT, (II) CONSENT TO THE ENTRY OF AN ORDER
FOR RELIEF IN AN INVOLUNTARY CASE, OR TO THE CONVERSION OF AN INVOLUNTARY CASE
TO A VOLUNTARY CASE, UNDER ANY SUCH LAW. (III) CONSENT TO THE APPOINTMENT OF OR
TAKING POSSESSION BY A RECEIVER, TRUSTEE OR OTHER CUSTODIAN FOR ALL OR A
SUBSTANTIAL PART OF ITS PROPERTY, (IV) MAKE ANY ASSIGNMENT FOR THE BENEFIT OF
CREDITORS OR (V) TAKE ANY CORPORATE ACTION TO AUTHORIZE ANY OF THE FOREGOING.


 


(H)                               JUDGMENTS AND ATTACHMENTS.  ANY MONEY
JUDGMENT(S) (OTHER THAN A MONEY JUDGMENT COVERED BY INSURANCE AS TO WHICH THE
APPLICABLE INSURANCE COMPANY HAS NOT DISCLAIMED OR RESERVED THE RIGHT TO
DISCLAIM COVERAGE), WRIT OR WARRANT OF ATTACHMENT, OR SIMILAR PROCESS AGAINST
THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR RESPECTIVE ASSETS
INVOLVING IN ANY SINGLE CASE OR IN THE AGGREGATE AN AMOUNT IN EXCESS OF
$3,000,000 IS OR ARE ENTERED AND SHALL REMAIN UNDISCHARGED, UNVACATED, UNBONDED
OR UNSTAYED FOR A PERIOD OF SIXTY (60) DAYS OR IN ANY EVENT LATER THAN FIFTEEN
(15) DAYS PRIOR TO THE DATE OF ANY PROPOSED SALE THEREUNDER.


 


(I)                                    DISSOLUTION.  ANY ORDER, JUDGMENT OR
DECREE SHALL BE ENTERED AGAINST THE BORROWER DECREEING ITS INVOLUNTARY
DISSOLUTION OR SPLIT UP AND SUCH ORDER SHALL REMAIN UNDISCHARGED AND UNSTAYED
FOR A PERIOD IN EXCESS OF SIXTY (60) DAYS OR THE BORROWER SHALL OTHERWISE
DISSOLVE OR CEASE TO EXIST EXCEPT AS SPECIFICALLY PERMITTED BY THIS AGREEMENT.


 


(J)                                   LOAN DOCUMENTS.  AT ANY TIME, FOR ANY,’
REASON, ANY LOAN DOCUMENT THAT MATERIALLY AFFECTS THE ABILITY OF THE
ADMINISTRATION AGENT OR ANY OF THE LENDERS TO ENFORCE THE OBLIGATIONS CEASES TO
BE IN FULL FORCE AND EFFECT OR THE BORROWER OR ANY OF THE BORROWER’S
SUBSIDIARIES PARTY THERETO SEEK TO REPUDIATE THEIR RESPECTIVE OBLIGATIONS
THEREUNDER.


 


(K)                               TERMINATION EVENT.  ANY TERMINATION EVENT
OCCURS WHICH IS REASONABLY LIKELY TO SUBJECT EITHER THE BORROWER OR ANY MEMBER
OF ITS CONTROLLED GROUP TO LIABILITY IN EXCESS OF $3,000,000.

 

71

--------------------------------------------------------------------------------


 


(L)                                 WAIVER OF MINIMUM FUNDING STANDARD.  IF THE
PLAN ADMINISTRATOR OF ANY PLAN APPLIES UNDER SECTION 412(D) OF THE CODE FOR A
WAIVER OF THE MINIMUM FUNDING STANDARDS OF SECTION 412(A) OF THE CODE AND ANY
LENDER BELIEVES THE SUBSTANTIAL BUSINESS HARDSHIP UPON WHICH THE APPLICATION FOR
THE WAIVER IS BASED COULD REASONABLY BE EXPECTED TO SUBJECT EITHER THE BORROWER
OR ANY’ CONTROLLED GROUP MEMBER TO LIABILITY IN EXCESS OF $3,000,000.


 


(M)                            CHANGE OF CONTROL.  A CHANGE OF CONTROL SHALL
OCCUR.


 


(N)                               ENVIRONMENTAL MATTERS.  THE BORROWER OR ANY OF
ITS SUBSIDIARIES SHALL BE THE SUBJECT OF ANY PROCEEDING OR INVESTIGATION
PERTAINING TO (I) THE RELEASE BY THE BORROWER OR ANY OF ITS SUBSIDIARIES OF ANY
CONTAMINANT INTO THE ENVIRONMENT, (II) THE LIABILITY OF THE BORROWER OR ANY OF
ITS SUBSIDIARIES ARISING FROM THE RELEASE BY ANY OTHER PERSON OF ANY CONTAMINANT
INTO THE ENVIRONMENT, OR (III) ANY VIOLATION OF ANY ENVIRONMENTAL, HEALTH OR
SAFETY, REQUIREMENTS OF LAW WHICH BY” THE BORROWER OR ANY OF ITS SUBSIDIARIES,
WHICH, IN ANY CASE, HAS OR IS REASONABLY LIKELY TO SUBJECT THE BORROWER TO
LIABILITY (WHICH IS NOT COVERED BY UNDENIED INDEMNIFICATION BY A CREDITWORTHY
INDEMNITOR) IN EXCESS OF $3,000,000.


 


(O)                               SUBSIDIARY GUARANTORS REVOCATION.  ANY
SUBSIDIARY GUARANTOR OF THE OBLIGATIONS SHALL TERMINATE OR REVOKE ANY OF ITS
OBLIGATIONS UNDER THE SUBSIDIARY GUARANTY OR BREACH ANY OF THE MATERIAL TERMS OF
THE SUBSIDIARY GUARANTY.


 

A Default shall be deemed “continuing” until cured or until waived in writing in
accordance with Section 9.3.

 


ARTICLE IX:  ACCELERATION, DEFAULTING LENDERS; WAIVERS, AMENDMENTS AND REMEDIES


 


9.1                                 TERMINATION OF REVOLVING LOAN COMMITMENTS;
ACCELERATION.  IF ANY DEFAULT DESCRIBED IN SECTION 8.1(F) OR 8.1(G) OCCURS WITH
RESPECT TO THE BORROWER, THE OBLIGATIONS OF THE LENDERS TO MAKE LOANS HEREUNDER
AND THE OBLIGATION OF ANY ISSUING BANKS TO ISSUE LETTERS OF CREDIT HEREUNDER
SHALL AUTOMATICALLY TERMINATE AND THE OBLIGATIONS SHALL IMMEDIATELY BECOME DUE
AND PAYABLE WITHOUT ANY ELECTION OR ACTION ON THE PART OF THE ADMINISTRATIVE
AGENT OR ANY LENDER. IF ANY OTHER DEFAULT OCCURS, THE REQUIRED LENDERS
MAY TERMINATE OR SUSPEND THE OBLIGATIONS OF THE LENDERS TO MAKE LOANS HEREUNDER
AND THE OBLIGATION OF THE ISSUING BANKS TO ISSUE LETTERS OF CREDIT HEREUNDER, OR
DECLARE THE OBLIGATIONS TO BE DUE AND PAYABLE, OR BOTH, WHEREUPON THE
OBLIGATIONS SHALL BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT PRESENTMENT,
DEMAND, PROTEST OR NOTICE OF ANY KIND, ALL OF WHICH THE BORROWER EXPRESSLY
WAIVES.


 


9.2                                 PRESERVATION OF RIGHTS.  NO DELAY OR
OMISSION OF THE LENDERS OR THE ADMINISTRATIVE AGENT TO EXERCISE ANY RIGHT UNDER
THE LOAN DOCUMENTS SHALL IMPAIR SUCH RIGHT OR BE CONSTRUED TO BE A WAIVER OF ANY
DEFAULT OR AN ACQUIESCENCE THEREIN, AND THE MAKING OF A LOAN OR THE ISSUANCE OF
A LETTER OF CREDIT NOTWITHSTANDING THE EXISTENCE OF A DEFAULT OR THE INABILITY
OF THE BORROWER TO SATISFY THE CONDITIONS PRECEDENT TO SUCH LOAN OR ISSUANCE OF
SUCH LETTER OF CREDIT SHALL NOT CONSTITUTE ANY WAIVER OR ACQUIESCENCE. ANY
SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT SHALL NOT PRECLUDE OTHER OR FURTHER
EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, AND NO WAIVER, AMENDMENT OR
OTHER VARIATION OF THE TERMS, CONDITIONS OR PROVISIONS OF THE LOAN

 

72

--------------------------------------------------------------------------------


 


DOCUMENTS WHATSOEVER SHALL BE VALID UNLESS IN WRITING SIGNED BY THE LENDERS
REQUIRED PURSUANT TO SECTION 9.3, AND THEN ONLY TO THE EXTENT IN SUCH WRITING
SPECIFICALLY SET FORTH. ALL REMEDIES CONTAINED IN THE LOAN DOCUMENTS OR BY LAW
AFFORDED SHALL BE CUMULATIVE AND ALL SHALL BE AVAILABLE TO THE ADMINISTRATIVE
AGENT AND THE LENDERS UNTIL THE OBLIGATIONS HAVE BEEN PAID IN FULL IN CASH.


 


9.3                                 AMENDMENTS.  SUBJECT TO THE PROVISIONS OF
THIS ARTICLE IX, THE REQUIRED LENDERS (OR THE ADMINISTRATIVE AGENT WITH THE
CONSENT IN WRITING OF THE REQUIRED LENDERS) AND THE BORROWER MAY ENTER INTO
AGREEMENTS SUPPLEMENTAL HERETO FOR THE PURPOSE OF ADDING OR MODIFYING ANY
PROVISIONS TO THE LOAN DOCUMENTS OR CHANGING IN ANY MANNER THE RIGHTS OF THE
LENDERS OR THE BORROWER HEREUNDER OR WAIVING ANY DEFAULT HEREUNDER: PROVIDED,
HOWEVER, THAT NO SUCH SUPPLEMENTAL AGREEMENT SHALL, WITHOUT THE CONSENT OF EACH
LENDER (WHICH IS NOT A DEFAULTING LENDER UNDER THE PROVISIONS OF SECTIONS 2.19
OR 10.2) AFFECTED THEREBY:


 

(I)                                     POSTPONE OR EXTEND THE REVOLVING LOAN
TERMINATION DATE, TERM LOAN TERMINATION DATE, OR ANY OTHER DATE FIXED FOR ANY
PAYMENT OF PRINCIPAL OF, OR INTEREST ON, THE LOANS, THE REIMBURSEMENT
OBLIGATIONS OR ANY FEES OR OTHER AMOUNTS PAYABLE TO SUCH LENDER OR ANY
MODIFICATIONS OF THE PROVISIONS RELATING TO PREPAYMENTS OF LOANS AND OTHER
OBLIGATIONS;

 

(II)                                  REDUCE THE PRINCIPAL AMOUNT OF ANY LOANS
OR L/C OBLIGATIONS. OR REDUCE THE RATE OR EXTEND THE TIME OF PAYMENT OF INTEREST
OR FEES THEREON; PROVIDED, HOWEVER, THAT A WAIVER OF THE APPLICATION OF THE
DEFAULT RATE OF INTEREST PURSUANT TO SECTION 2.10 HEREOF SHALL ONLY REQUIRE THE
APPROVAL OF THE REQUIRED LENDERS;

 

(III)                               REDUCE THE PERCENTAGE SPECIFIED IN THE
DEFINITION OF REQUIRED LENDERS OR ANY OTHER PERCENTAGE OF LENDERS SPECIFIED TO
BE THE APPLICABLE PERCENTAGE IN THIS AGREEMENT TO ACT ON SPECIFIED MATTERS OR
AMEND THE DEFINITIONS OF “REQUIRED LENDERS” OR “PRO RATA SHARE”;

 

(IV)                              INCREASE THE AMOUNT OF THE REVOLVING LOAN
COMMITMENT OF ANY LENDER HEREUNDER OR INCREASE ANY LENDER’S PRO RATA SHARE;

 

(V)                                 PERMIT THE BORROWER TO ASSIGN ITS RIGHTS
UNDER THIS AGREEMENT;

 

(VI)                              OTHER THAN PURSUANT TO A TRANSACTION PERMITTED
BY THE TERMS OF THIS AGREEMENT, RELEASE ANY SUBSIDIARY GUARANTOR FROM ITS
OBLIGATIONS UNDER THE SUBSIDIARY GUARANTY; OR

 

(VII)                           AMEND THIS SECTION 9.3.

 

No amendment of any provision of this Agreement relating to (a) the
Administrative Agent shall be effective without the written consent of the
Administrative Agent, and (b) any Issuing Bank shall be effective without the
written consent of such Issuing Bank.  The Administrative Agent may waive
payment of the fee required under Section 13.3(C) without obtaining the consent
of any of the Lenders.

 

73

--------------------------------------------------------------------------------


 


ARTICLE X:  GENERAL PROVISIONS


 


10.1                           SURVIVAL OF REPRESENTATIONS.  ALL REPRESENTATIONS
AND WARRANTIES OF THE BORROWER CONTAINED IN THIS AGREEMENT SHALL SURVIVE
DELIVERY OF THIS AGREEMENT AND THE MAKING OF THE LOANS HEREIN CONTEMPLATED SO
LONG AS ANY PRINCIPAL, ACCRUED INTEREST, FEES, OR ANY OTHER AMOUNT DUE AND
PAYABLE UNDER ANY LOAN DOCUMENT IS OUTSTANDING AND UNPAID (OTHER THAN CONTINGENT
REIMBURSEMENT AND INDEMNIFICATION OBLIGATIONS) AND SO LONG AS THE COMMITMENTS
HAVE NOT BEEN TERMINATED.


 


10.2                           GOVERNMENTAL REGULATION.  ANYTHING CONTAINED IN
THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, NO LENDER SHALL BE OBLIGATED TO
EXTEND CREDIT TO THE BORROWER IN VIOLATION OF ANY LIMITATION OR PROHIBITION
PROVIDED BY ANY APPLICABLE STATUTE OR REGULATION.


 


10.3                           INTENTIONALLY OMITTED.


 


10.4                           HEADINGS.  SECTION HEADINGS IN THE LOAN DOCUMENTS
ARE FOR CONVENIENCE OF REFERENCE ONLY. AND SHALL NOT GOVERN THE INTERPRETATION
OF ANY OF THE PROVISIONS OF THE LOAN DOCUMENTS.


 


10.5                           ENTIRE AGREEMENT.  THE LOAN DOCUMENTS EMBODY THE
ENTIRE AGREEMENT AND UNDERSTANDING AMONG THE BORROWER, THE ADMINISTRATIVE AGENT
AND THE LENDERS AND SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS AMONG THE
BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS RELATING TO THE SUBJECT
MATTER THEREOF.


 


10.6                           SEVERAL OBLIGATIONS; BENEFITS OF THIS AGREEMENT. 
THE RESPECTIVE OBLIGATIONS OF THE LENDERS HEREUNDER ARE SEVERAL AND NOT JOINT
AND NO LENDER SHALL BE THE PARTNER OR AGENT OF ANY OTHER LENDER (EXCEPT TO THE
EXTENT TO WHICH THE ADMINISTRATIVE AGENT IS AUTHORIZED TO ACT AS SUCH).  THE
FAILURE OF ANY LENDER TO PERFORM ANY OF ITS OBLIGATIONS HEREUNDER SHALL NOT
RELIEVE ANY OTHER LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER.  THIS AGREEMENT
SHALL NOT BE CONSTRUED SO AS TO CONFER ANY RIGHT OR BENEFIT UPON ANY PERSON
OTHER THAN THE PARTIES TO THIS AGREEMENT AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.


 


10.7                           EXPENSES; INDEMNIFICATION.


 


(A)                              EXPENSES.  THE BORROWER SHALL REIMBURSE THE
ADMINISTRATIVE AGENT FOR ANY REASONABLE COSTS AND OUT-OF-POCKET EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ AND PARALEGALS’ FEES AND TIME CHARGES OF
ATTORNEYS AND PARALEGALS FOR THE ADMINISTRATIVE AGENT WHICH ATTORNEYS AND
PARALEGALS MAY BE EMPLOYEES OF THE ADMINISTRATIVE AGENT) PAID OR INCURRED BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH THE PREPARATION, NEGOTIATION, EXECUTION,
DELIVERY, SYNDICATION, REVIEW, AMENDMENT, MODIFICATION, AND ADMINISTRATION OF
THE LOAN DOCUMENTS.  THE BORROWER ALSO AGREES TO REIMBURSE THE ADMINISTRATIVE
AGENT AND THE LENDERS FOR ANY COSTS, INTERNAL CHARGES AND OUT-OF-POCKET EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ AND PARALEGALS’ FEES AND TIME CHARGES OF
ATTORNEYS AND PARALEGALS FOR THE ADMINISTRATIVE AGENT AND THE LENDERS, WHICH
ATTORNEYS AND PARALEGALS MAY BE EMPLOYEES OF THE ADMINISTRATIVE AGENT OR THE
LENDERS) PAID OR INCURRED BY THE ADMINISTRATIVE AGENT OR ANY LENDER IN
CONNECTION WITH THE COLLECTION OF THE OBLIGATIONS AND ENFORCEMENT OF THE LOAN
DOCUMENTS.


 


(B)                                INDEMNITY.  THE BORROWER FURTHER AGREES TO
DEFEND, PROTECT, INDEMNIFY, AND HOLD HARMLESS THE ADMINISTRATIVE AGENT AND EACH
AND ALL OF THE LENDERS AND EACH OF THEIR RESPECTIVE AFFILIATES, AND EACH OF SUCH
ADMINISTRATIVE AGENT’S, LENDER’S, OR AFFILIATE’S RESPECTIVE

 

74

--------------------------------------------------------------------------------


 


OFFICERS, DIRECTORS, TRUSTEES, INVESTMENT ADVISORS, EMPLOYEES, ATTORNEYS AND
AGENTS (INCLUDING, WITHOUT LIMITATION, THOSE RETAINED IN CONNECTION WITH THE
SATISFACTION OR ATTEMPTED SATISFACTION OF ANY OF THE CONDITIONS SET FORTH IN
ARTICLE V) (COLLECTIVELY, THE “INDEMNITEES”), BASED UPON ITS OBLIGATIONS, FROM
AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, CLAIMS, COSTS, EXPENSES OF ANY KIND OR NATURE
WHATSOEVER (INCLUDING, WITHOUT LIMITATION, THE FEES AND DISBURSEMENTS OF COUNSEL
FOR SUCH INDEMNITEES IN CONNECTION WITH ANY INVESTIGATIVE, ADMINISTRATIVE OR
JUDICIAL PROCEEDING, WHETHER OR NOT SUCH INDEMNITEES SHALL BE DESIGNATED A PARTY
THERETO), IMPOSED ON. INCURRED BY, OR ASSERTED AGAINST SUCH INDEMNITEES IN ANY
MANNER RELATING TO OR ARISING OUT OF:


 

(I)                                     THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, OR ANY ACT. EVENT OR TRANSACTION RELATED OR ATTENDANT THERETO OR TO
THE MAKING OF THE LOANS, AND THE ISSUANCE OF AND PARTICIPATION IN LETTERS OF
CREDIT HEREUNDER, THE MANAGEMENT OF SUCH LOANS OR LETTERS OF CREDIT, THE USE OR
INTENDED USE OF THE PROCEEDS OF THE LOANS OR LETTERS OF CREDIT HEREUNDER, OR ANY
OF THE OTHER TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS; OR

 

(II)                                  ANY LIABILITIES, OBLIGATIONS,
RESPONSIBILITIES, LOSSES, DAMAGES, PERSONAL INJURY, DEATH, PUNITIVE DAMAGES,
ECONOMIC DAMAGES, CONSEQUENTIAL DAMAGES, TREBLE DAMAGES, INTENTIONAL, WILLFUL OR
WANTON INJURY, DAMAGE OR THREAT TO THE ENVIRONMENT, NATURAL RESOURCES OR PUBLIC
HEALTH OR WELFARE, COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, ATTORNEY,
EXPERT AND CONSULTING FEES AND COSTS OF INVESTIGATION, FEASIBILITY OR REMEDIAL
ACTION STUDIES), FINES, PENALTIES AND MONETARY SANCTIONS, INTEREST, DIRECT OR
INDIRECT, KNOWN OR UNKNOWN, ABSOLUTE OR CONTINGENT, PAST, PRESENT OR FUTURE
RELATING TO VIOLATION OF ANY ENVIRONMENTAL, HEALTH OR SAFETY REQUIREMENTS OF LAW
ARISING FROM OR IN CONNECTION WITH THE PAST, PRESENT OR FUTURE OPERATIONS OF THE
BORROWER, ITS SUBSIDIARIES OR ANY OF THEIR RESPECTIVE PREDECESSORS IN INTEREST,
OR, THE PAST, PRESENT OR FUTURE ENVIRONMENTAL, HEALTH OR SAFETY CONDITION OF ANY
RESPECTIVE PROPERTY OF THE BORROWER OR ITS SUBSIDIARIES, THE PRESENCE OF
ASBESTOS-CONTAINING MATERIALS AT ANY RESPECTIVE PROPERTY OF THE BORROWER OR ITS
SUBSIDIARIES OR THE RELEASE OR THREATENED RELEASE OF ANY CONTAMINANT INTO THE
ENVIRONMENT (COLLECTIVELY, THE “INDEMNIFIED MATTERS”);

 

provided, however, the Borrower shall have no obligation to an Indemnitee
hereunder with respect to Indemnified Matters to the extent caused by or
resulting from the willful misconduct or gross negligence of such Indemnitee
with respect to the Loan Documents, as determined by the final non-appealable
judgment of a court of competent jurisdiction. If the undertaking to indemnify,
pay and hold harmless set forth in the preceding sentence may be unenforceable
because it is violative of any law or public policy, the Borrower shall
contribute the maximum portion which it is permitted to pay and satisfy under
applicable law, to the payment and satisfaction of all Indemnified Matters
incurred by the Indemnitees.

 


(C)                                WAIVER OF CERTAIN CLAIMS; SETTLEMENT OF
CLAIMS.  THE BORROWER FURTHER AGREES TO ASSERT NO CLAIM AGAINST ANY OF THE
INDEMNITEES ON ANY THEORY OF LIABILITY SEEKING CONSEQUENTIAL, SPECIAL, INDIRECT,
EXEMPLARY OR PUNITIVE DAMAGES.  NO SETTLEMENT SHALL BE ENTERED INTO BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES WITH RESPECT TO ANY CLAIM, LITIGATION,
ARBITRATION OR OTHER PROCEEDING RELATING TO OR ARISING OUT OF THE TRANSACTIONS
EVIDENCED BY THIS AGREEMENT, THE

 

75

--------------------------------------------------------------------------------


 


OTHER LOAN DOCUMENTS UNLESS SUCH SETTLEMENT RELEASES ALL INDEMNITEES FROM ANY
AND ALL LIABILITY WITH RESPECT THERETO.


 


(D)                               SURVIVAL OF AGREEMENTS.  THE OBLIGATIONS AND
AGREEMENTS OF THE BORROWER UNDER THIS SECTION 10.7 SHALL SURVIVE THE TERMINATION
OF THIS AGREEMENT.


 


10.8                           NUMBERS OF DOCUMENTS.  ALL STATEMENTS, NOTICES,
CLOSING DOCUMENTS, AND REQUESTS HEREUNDER SHALL BE FURNISHED TO THE
ADMINISTRATIVE AGENT WITH SUFFICIENT COUNTERPARTS SO THAT THE ADMINISTRATIVE
AGENT MAY FURNISH ONE TO EACH OF THE LENDERS.


 


10.9                           CONFIDENTIALITY.  EACH LENDER AGREES TO HOLD ANY
CONFIDENTIAL INFORMATION WHICH IT MAY RECEIVE FROM THE BORROWER PURSUANT TO THIS
AGREEMENT IN CONFIDENCE, EXCEPT FOR DISCLOSURE (I) TO ITS AFFILIATES AND TO
OTHER LENDERS AND THEIR RESPECTIVE AFFILIATES WHO ARE EXPECTED TO BE INVOLVED IN
THE EVALUATION OF SUCH INFORMATION AND WHO ARE ADVISED OF THE CONFIDENTIAL
NATURE OF THE INFORMATION, (II) TO LEGAL COUNSEL, ACCOUNTANTS, AND OTHER
PROFESSIONAL ADVISORS TO SUCH LENDER OR TO A TRANSFEREE, (III) TO REGULATORY
OFFICIALS, (IV) TO ANY PERSON AS REQUESTED PURSUANT TO OR AS REQUIRED BY LAW,
REGULATION, OR LEGAL PROCESS, (V) TO ANY PERSON IN CONNECTION WITH ANY LEGAL
PROCEEDING TO WHICH SUCH LENDER IS A PARTY, (VI) TO SUCH LENDER’S DIRECT OR
INDIRECT CONTRACTUAL COUNTERPARTIES IN HEDGING AGREEMENTS OR TO LEGAL COUNSEL,
ACCOUNTANTS AND OTHER PROFESSIONAL ADVISORS TO SUCH COUNTERPARTIES, (VII)
PERMITTED BY SECTION 13.4, AND (VIII) TO RATING REQUIRES IF REQUESTED OR
REQUIRED BY SUCH AGENCIES IN CONNECTION WITH A RATING RELATING TO THE ADVANCES
HEREUNDER.


 


10.10                     SEVERABILITY OF PROVISIONS.  ANY PROVISION IN ANY LOAN
DOCUMENT THAT IS HELD TO BE INOPERATIVE, UNENFORCEABLE, OR INVALID IN ANY
JURISDICTION SHALL, AS TO THAT JURISDICTION, BE INOPERATIVE, UNENFORCEABLE, OR
INVALID WITHOUT AFFECTING THE REMAINING PROVISIONS IN THAT .JURISDICTION OR THE
OPERATION, ENFORCEABILITY, OR VALIDITY OF THAT PROVISION IN ANY OTHER
JURISDICTION, AND TO THIS END THE PROVISIONS OF ALL LOAN DOCUMENTS ARE DECLARED
TO BE SEVERABLE.


 


10.11                     NONLIABILITY OF LENDERS.  THE RELATIONSHIP BETWEEN THE
BORROWER AND THE LENDERS AND THE ADMINISTRATIVE AGENT SHALL BE SOLELY THAT OF
BORROWER AND LENDER.  NEITHER THE ADMINISTRATIVE AGENT NOR ANY LENDER SHALL HAVE
ANY FIDUCIARY RESPONSIBILITIES TO THE BORROWER. NEITHER THE ADMINISTRATIVE AGENT
NOR ANY LENDER UNDERTAKES ANY RESPONSIBILITY TO THE BORROWER TO REVIEW OR INFORM
THE BORROWER OF ANY MATTER IN CONNECTION WITH ANY PHASE OF THE BORROWER’S
BUSINESS OR OPERATIONS.


 


10.12                     GOVERNING LAW.  ANY DISPUTE BETWEEN THE BORROWER AND
THE ADMINISTRATIVE AGENT OR ANY LENDER ARISING OUT OF, CONNECTED WITH, RELATED
TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THE BORROWER AND THE
LENDERS IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS,
AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED
IN ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING 735 ILCS SECTION 105/5-1 ET SEQ.
BUT OTHERWISE WITHOUT REGARD TO THE CONFLICTS OF LAWS PROVISIONS) OF THE STATE
OF ILLINOIS.

 

76

--------------------------------------------------------------------------------


 


10.13                     CONSENT TO JURISDICTION; SERVICE OF PROCESS: JURY
TRIAL.


 


(A)                              NON-EXCLUSIVE JURISDICTION.  THE BORROWER
HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL OR ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE
BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF
ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE
ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE AGENT OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN
CHICAGO, ILLINOIS.


 


(B)                                SERVICE OF PROCESS.  THE BORROWER WAIVES
PERSONAL SERVICE OF ANY PROCESS UPON IT AND IRREVOCABLY CONSENTS TO THE SERVICE
OF PROCESS OF ANY WRITS, PROCESS OR SUMMONSES IN ANY SUIT, ACTION OR PROCEEDING
BY THE MAILING THEREOF BY THE ADMINISTRATIVE AGENT OR THE LENDERS BY REGISTERED
OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE BORROWER ADDRESSED AS PROVIDED
HEREIN.  NOTHING HEREIN SHALL IN ANY WAY BE DEEMED TO LIMIT THE ABILITY OF THE
ADMINISTRATIVE AGENT OR THE LENDERS TO SERVE ANY SUCH WRITS, PROCESS OR
SUMMONSES IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


 


(C)                                WAIVER OF JURY TRIAL.  EACH OF THE PARTIES
HERETO IRREVOCABLY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF,
CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG
THEM IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH.  EACH OF THE PARTIES
HERETO AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY PARTY HERETO
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

 

77

--------------------------------------------------------------------------------


 


(D)                               ADVICE OF COUNSEL.  EACH OF THE PARTIES
REPRESENTS TO EACH OTHER PARTY HERETO THAT IT HAS DISCUSSED THIS AGREEMENT AND,
SPECIFICALLY, THE PROVISIONS OF SECTION 10.7 AND THIS SECTION 10.13, WITH ITS
COUNSEL.


 


10.14                     SUBORDINATION OF INTERCOMPANY INDEBTEDNESS.  THE
BORROWER AGREES THAT ANY AND ALL CLAIMS OF THE BORROWER AGAINST ANY OF ITS
SUBSIDIARY GUARANTORS WITH RESPECT TO ANY INDEBTEDNESS OF ANY SUBSIDIARY
GUARANTOR TO THE BORROWER (“INTERCOMPANY INDEBTEDNESS”), ANY ENDORSER, OBLIGOR
OR ANY OTHER SUBSIDIARY GUARANTOR OF ALL OR ANY PART OF THE OBLIGATIONS, OR
AGAINST ANY OF ITS PROPERTIES, INCLUDING, WITHOUT LIMITATION, CLAIMS ARISING
FROM LIENS OR SECURITY INTERESTS UPON PROPERTY, SHALL BE SUBORDINATE AND SUBJECT
IN RIGHT OF PAYMENT TO THE PRIOR PAYMENT, IN FULL AND IN CASH, OF ALL
OBLIGATIONS: PROVIDED THAT, AND NOT IN CONTRAVENTION OF THE FOREGOING, SO LONG
AS NO DEFAULT HAS OCCURRED AND IS CONTINUING THE BORROWER MAY MAKE LOANS TO AND
RECEIVE PAYMENTS IN THE ORDINARY COURSE WITH RESPECT TO SUCH INTERCOMPANY
INDEBTEDNESS FROM EACH SUCH SUBSIDIARY GUARANTOR TO THE EXTENT PERMITTED BY THE
TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.  SHOULD ANY PAYMENT,
DISTRIBUTION, SECURITY OR INSTRUMENT OR PROCEEDS THEREOF BE RECEIVED BY THE
BORROWER UPON OR WITH RESPECT TO THE INTERCOMPANY INDEBTEDNESS IN CONTRAVENTION
OF THIS AGREEMENT OR THE LOAN DOCUMENTS OR AFTER THE OCCURRENCE OF A DEFAULT,
INCLUDING, WITHOUT LIMITATION, AN EVENT DESCRIBED IN SECTION 8.1(F) OR (G) PRIOR
TO THE SATISFACTION OF ALL OF THE OBLIGATIONS (OTHER THAN CONTINGENT INDEMNITY
OBLIGATIONS) AND THE TERMINATION OF ALL FINANCING ARRANGEMENTS PURSUANT TO ANY
LOAN DOCUMENT OR HEDGING AGREEMENT AMONG THE BORROWER AND THE LENDERS (AND THEIR
AFFILIATES), THE BORROWER SHALL RECEIVE AND HOLD THE SAME IN TRUST, AS TRUSTEE,
FOR THE BENEFIT OF THE HOLDERS OF THE OBLIGATIONS AND SHALL FORTHWITH DELIVER
THE SAME TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF SUCH PERSONS, IN
PRECISELY THE FORM RECEIVED (EXCEPT FOR THE ENDORSEMENT OR ASSIGNMENT OF THE
BORROWER WHERE NECESSARY), FOR APPLICATION TO ANY OF THE OBLIGATIONS, DUE OR NOT
DUE, AND, UNTIL SO DELIVERED, THE SAME SHALL BE HELD IN TRUST BY THE BORROWER AS
THE PROPERTY OF THE HOLDERS OF THE OBLIGATIONS.  IF THE BORROWER FAILS TO MAKE
ANY SUCH ENDORSEMENT OR ASSIGNMENT TO THE ADMINISTRATIVE AGENT, THE
ADMINISTRATIVE AGENT OR ANY OF ITS OFFICERS OR EMPLOYEES ARE IRREVOCABLY
AUTHORIZED TO MAKE THE SAME.  THE BORROWER AGREES THAT UNTIL THE OBLIGATIONS
INVOLVING THE PAYMENT OF MONIES (OTHER THAN THE CONTINGENT INDEMNITY
OBLIGATIONS) HAVE BEEN PAID IN FULL (IN CASH) AND SATISFIED AND ALL FINANCING
ARRANGEMENTS PURSUANT TO ANY LOAN DOCUMENT OR HEDGING AGREEMENT AMONG THE
BORROWER AND THE LENDERS (AND THEIR AFFILIATES) HAVE BEEN TERMINATED, THE
BORROWER WILL NOT ASSIGN OR TRANSFER TO ANY PERSON (OTHER THAN THE
ADMINISTRATIVE AGENT) ANY CLAIM THE BORROWER HAS OR MAY HAVE AGAINST ANY
SUBSIDIARY GUARANTOR.


 


ARTICLE XI:  THE ADMINISTRATIVE AGENT


 


11.1                           APPOINTMENT; NATURE OF RELATIONSHIP.  THE
NORTHERN TRUST COMPANY IS APPOINTED BY THE LENDERS AS THE ADMINISTRATIVE AGENT
HEREUNDER AND UNDER EACH OTHER LOAN DOCUMENT, AND EACH OF THE LENDERS
IRREVOCABLY AUTHORIZES THE ADMINISTRATIVE AGENT TO ACT AS THE CONTRACTUAL
REPRESENTATIVE OF SUCH LENDER WITH THE RIGHTS AND DUTIES EXPRESSLY SET FORTH
HEREIN AND IN THE OTHER LOAN DOCUMENTS.  THE ADMINISTRATIVE AGENT AGREES TO ACT
AS SUCH CONTRACTUAL REPRESENTATIVE UPON THE EXPRESS CONDITIONS CONTAINED IN THIS
ARTICLE XI.  NOTWITHSTANDING THE USE OF THE DEFINED TERM “ADMINISTRATIVE AGENT,”
IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT THE ADMINISTRATIVE AGENT SHALL NOT
HAVE ANY FIDUCIARY RESPONSIBILITIES TO ANY LENDER BY REASON OF THIS AGREEMENT
AND THAT THE ADMINISTRATIVE AGENT IS MERELY ACTING AS THE REPRESENTATIVE OF THE

 

78

--------------------------------------------------------------------------------


 


LENDERS WITH ONLY THOSE DUTIES AS ARE EXPRESSLY SET FORTH IN THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS.  IN ITS CAPACITY AS THE LENDERS’ CONTRACTUAL
REPRESENTATIVE, THE ADMINISTRATIVE AGENT (I) DOES NOT ASSUME ANY FIDUCIARY
DUTIES TO ANY OF THE LENDERS, (II) IS A “REPRESENTATIVE” OF THE LENDERS WITHIN
THE MEANING OF SECTION 9-102 OF THE UNIFORM COMMERCIAL CODE AND (III) IS ACTING
AS AN INDEPENDENT CONTRACTOR, THE RIGHTS AND DUTIES OF WHICH ARE LIMITED TO
THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.  EACH
OF THE LENDERS, FOR ITSELF AND ON BEHALF OF ITS AFFILIATES, AGREES TO ASSERT NO
CLAIM AGAINST THE ADMINISTRATIVE AGENT ON ANY AGENCY THEORY OR ANY OTHER THEORY
OF LIABILITY FOR BREACH OF FIDUCIARY DUTY, ALL OF WHICH CLAIMS EACH LENDER
WAIVES.


 


11.2                           POWERS.  THE ADMINISTRATIVE AGENT SHALL HAVE AND
MAY EXERCISE SUCH POWERS UNDER THE LOAN DOCUMENTS AS ARE SPECIFICALLY DELEGATED
TO THE ADMINISTRATIVE AGENT BY THE TERMS OF EACH THEREOF, TOGETHER WITH SUCH
POWERS AS ARE REASONABLY INCIDENTAL THERETO.  THE ADMINISTRATIVE AGENT SHALL
HAVE NO IMPLIED DUTIES OR FIDUCIARY DUTIES TO THE LENDERS, OR ANY OBLIGATION TO
THE LENDERS TO TAKE ANY ACTION HEREUNDER OR UNDER ANY OF THE OTHER LOAN
DOCUMENTS EXCEPT ANY ACTION SPECIFICALLY PROVIDED BY THE LOAN DOCUMENTS REQUIRED
TO BE TAKEN BY THE ADMINISTRATIVE AGENT.


 


11.3                           GENERAL IMMUNITY.  NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES SHALL BE LIABLE TO
THE BORROWER, THE LENDERS OR ANY LENDER FOR ANY ACTION TAKEN OR OMITTED TO BE
TAKEN BY IT OR THEM HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT OR IN CONNECTION
HEREWITH OR THEREWITH EXCEPT TO THE EXTENT SUCH ACTION OR INACTION IS FOUND IN A
FINAL JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE ARISEN SOLELY FROM
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH PERSON.


 


11.4                           NO RESPONSIBILITY FOR LOANS, CREDITWORTHINESS,
RECITALS, ETC.  NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS DIRECTORS,
OFFICERS, AGENTS OR EMPLOYEES SHALL BE RESPONSIBLE FOR OR HAVE ANY DUTY TO
ASCERTAIN, INQUIRE INTO, OR VERIFY (I) ANY STATEMENT, WARRANTY OR REPRESENTATION
MADE IN CONNECTION WITH ANY LOAN DOCUMENT OR ANY BORROWING HEREUNDER; (II) THE
PERFORMANCE OR OBSERVANCE OF ANY OF THE COVENANTS OR AGREEMENTS OF ANY OBLIGOR
UNDER ANY LOAN DOCUMENT; (III) THE SATISFACTION OF ANY CONDITION SPECIFIED IN
ARTICLE V, EXCEPT RECEIPT OF ITEMS REQUIRED TO BE DELIVERED SOLELY TO THE
ADMINISTRATIVE AGENT; (IV) THE EXISTENCE OR POSSIBLE EXISTENCE OF ANY DEFAULT OR
(V) THE VALIDITY, EFFECTIVENESS OR GENUINENESS OF ANY LOAN DOCUMENT OR ANY OTHER
INSTRUMENT OR WRITING FURNISHED IN CONNECTION THEREWITH.  THE ADMINISTRATIVE
AGENT SHALL NOT BE RESPONSIBLE TO ANY LENDER FOR ANY RECITALS, STATEMENTS,
REPRESENTATIONS OR WARRANTIES HEREIN OR IN ANY OF THE OTHER LOAN DOCUMENTS FOR
THE EXECUTION, EFFECTIVENESS, GENUINENESS, VALIDITY, LEGALITY, ENFORCEABILITY,
COLLECTIBILITY, OR SUFFICIENCY OF THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY, OR FOR THE FINANCIAL
CONDITION OF ANY SUBSIDIARY GUARANTOR OF ANY OR ALL OF THE OBLIGATIONS, THE
BORROWER OR ANY OF ITS SUBSIDIARIES.


 


11.5                           ACTION ON INSTRUCTIONS OF LENDERS.  THE
ADMINISTRATIVE AGENT SHALL IN ALL CASES BE FULLY PROTECTED IN ACTING, OR IN
REFRAINING FROM ACTING, HEREUNDER AND UNDER ANY OTHER LOAN DOCUMENT IN
ACCORDANCE WITH WRITTEN INSTRUCTIONS SIGNED BY THE REQUIRED LENDERS (OR ALL OF
THE LENDERS IN THE EVENT THAT AND TO THE EXTENT THAT THIS AGREEMENT EXPRESSLY
REQUIRES SUCH), AND SUCH INSTRUCTIONS AND ANY ACTION TAKEN OR FAILURE TO ACT
PURSUANT THERETO SHALL BE BINDING ON ALL OF THE LENDERS AND ON ALL OWNERS OF
LOANS.  UPON RECEIPT OF ANY SUCH INSTRUCTIONS FROM THE

 

79

--------------------------------------------------------------------------------


 


REQUIRED LENDERS (OR ALL OF THE LENDERS IN THE EVEN THAT AND TO THE EXTENT THAT
THIS AGREEMENT EXPRESSLY REQUIRES SUCH), THE ADMINISTRATIVE AGENT SHALL BE
PERMITTED TO ACT ON BEHALF OF THE FULL PRINCIPAL AMOUNT OF THE OBLIGATIONS.  THE
ADMINISTRATIVE AGENT SHALL BE FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY
ACTION HEREUNDER AND UNDER ANY OTHER LOAN DOCUMENT UNLESS IT SHALL FIRST BE
INDEMNIFIED TO ITS SATISFACTION BY: THE LENDERS PRO RATA AGAINST ANY AND ALL
LIABILITY, COST AND EXPENSE THAT IT MAY INCUR BY REASON OF TAKING OR CONTINUING
TO TAKE ANY SUCH ACTION.


 


11.6                           EMPLOYMENT OF ADMINISTRATIVE AGENT AND COUNSEL. 
THE ADMINISTRATIVE AGENT MAY EXECUTE ANY OF ITS DUTIES AS THE ADMINISTRATIVE
AGENT HEREUNDER AND UNDER ANY OTHER LOAN DOCUMENT BY OR THROUGH EMPLOYEES,
AGENTS, AND ATTORNEY-IN-FACT AND SHALL NOT BE ANSWERABLE TO THE LENDERS, EXCEPT
AS TO MONEY OR SECURITIES RECEIVED BY IT OR ITS AUTHORIZED AGENTS, FOR THE
DEFAULT OR MISCONDUCT OF ANY SUCH AGENTS OR ATTORNEYS-IN-FACT SELECTED BY IT
WITH REASONABLE CARE. THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO ADVICE OF
COUNSEL CONCERNING THE CONTRACTUAL ARRANGEMENT BETWEEN THE ADMINISTRATIVE AGENT
AND THE LENDERS AND ALL MATTERS PERTAINING TO THE ADMINISTRATIVE AGENT’S DUTIES
HEREUNDER AND UNDER ANY OTHER LOAN DOCUMENT.


 


11.7                           RELIANCE ON DOCUMENTS; COUNSEL.  THE
ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RELY UPON ANY NOTICE, CONSENT,
CERTIFICATE, AFFIDAVIT, LETTER, TELEGRAM, STATEMENT, PAPER OR DOCUMENT BELIEVED
BY IT TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED OR SENT BY THE PROPER
PERSON OR PERSONS, AND, IN RESPECT TO LEGAL MATTERS, UPON THE OPINION OF COUNSEL
SELECTED BY THE ADMINISTRATIVE AGENT, WHICH COUNSEL MAY BE EMPLOYEES OF THE
ADMINISTRATIVE AGENT.


 


11.8                           THE ADMINISTRATIVE AGENT’S REIMBURSEMENT AND
INDEMNIFICATION.  THE LENDERS AGREE TO REIMBURSE AND INDEMNIFY THE
ADMINISTRATIVE AGENT RATABLY IN PROPORTION TO ITS RESPECTIVE PRO RATA SHARES (I)
FOR ANY AMOUNTS NOT REIMBURSED BY THE BORROWER FOR WHICH THE ADMINISTRATIVE
AGENT IS ENTITLED TO REIMBURSEMENT BY THE BORROWER UNDER THE LOAN DOCUMENTS,
(II) FOR ANY OTHER EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT ON BEHALF OF
THE LENDERS, IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY,
ADMINISTRATION AND ENFORCEMENT OF THE LOAN DOCUMENTS AND (III) FOR ANY
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND AND NATURE WHATSOEVER WHICH MAY BE
IMPOSED ON, INCURRED BY OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT IN ANY WAY
RELATING TO OR ARISING OUT OF THE LOAN DOCUMENTS OR ANY OTHER DOCUMENT DELIVERED
IN CONNECTION THEREWITH OR THE TRANSACTIONS CONTEMPLATED THEREBY, OR THE
ENFORCEMENT OF ANY OF THE TERMS THEREOF OR OF ANY SUCH OTHER DOCUMENTS, PROVIDED
THAT NO LENDER SHALL BE LIABLE FOR ANY OF THE FOREGOING TO THE EXTENT ANY OF THE
FOREGOING IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION TO HAVE ARISEN SOLELY FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE ADMINISTRATIVE AGENT.


 


11.9                           RIGHTS AS A LENDER.  WITH RESPECT TO ITS
REVOLVING LOAN COMMITMENT, TERM LOAN COMMITMENT, LOANS MADE BY IT, AND LETTERS
OF CREDIT ISSUED BY IT, THE ADMINISTRATIVE AGENT SHALL HAVE THE SAME RIGHTS AND
POWERS HEREUNDER AND UNDER ANY OTHER LOAN DOCUMENTS AS ANY LENDER OR ISSUING
BANK AND MAY EXERCISE THE SAME AS THOUGH IT WERE NOT THE ADMINISTRATIVE AGENT,
AND THE TERM “LENDER” OR “LENDERS”, “ISSUING BANK” OR “ISSUING BANKS” SHALL,
UNLESS THE CONTEXT OTHERWISE INDICATES, INCLUDE THE ADMINISTRATIVE AGENT IN ITS
INDIVIDUAL CAPACITY.  THE ADMINISTRATIVE AGENT MAY ACCEPT DEPOSITS FROM, LEND
MONEY TO, AND GENERALLY ENGAGE IN ANY KIND OF TRUST, DEBT, EQUITY OR OTHER
TRANSACTION, IN ADDITION TO THOSE CONTEMPLATED BY THIS

 

80

--------------------------------------------------------------------------------


 


AGREEMENT OR ANY OTHER LOAN DOCUMENT, WITH THE BORROWER OR ANY OF ITS
SUBSIDIARIES IN WHICH SUCH PERSON IS NOT PROHIBITED HEREBY FROM ENGAGING WITH
ANY OTHER PERSON.


 


11.10                     LENDER CREDIT DECISION.  EACH LENDER ACKNOWLEDGES THAT
IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY
OTHER LENDER AND BASED ON THE FINANCIAL STATEMENTS PREPARED BY THE BORROWER AND
SUCH OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN
CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.  EACH LENDER ALSO ACKNOWLEDGES THAT IT WILL, INDEPENDENTLY AND
WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER AND BASED ON
SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME,
CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


11.11                     SUCCESSOR ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE
AGENT MAY RESIGN AT ANY TIME BY GIVING WRITTEN NOTICE THEREOF TO THE LENDERS AND
THE BORROWER.  UPON ANY SUCH RESIGNATION, THE REQUIRED LENDERS SHALL HAVE THE
RIGHT TO APPOINT, ON BEHALF OF THE BORROWER AND THE LENDERS, A SUCCESSOR
ADMINISTRATIVE AGENT.  IF NO SUCCESSOR ADMINISTRATIVE AGENT SHALL HAVE BEEN SO
APPOINTED BY THE REQUIRED LENDERS AND SHALL HAVE ACCEPTED SUCH APPOINTMENT
WITHIN THIRTY DAYS AFTER THE RETIRING ADMINISTRATIVE AGENT’S GIVING NOTICE OF
RESIGNATION, THEN THE RETIRING ADMINISTRATIVE AGENT MAY APPOINT, ON BEHALF OF
THE BORROWER AND THE LENDERS, A SUCCESSOR ADMINISTRATIVE AGENT.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, SO LONG AS NO DEFAULT HAS OCCURRED AND IS
CONTINUING, EACH SUCH SUCCESSOR ADMINISTRATIVE AGENT SHALL BE SUBJECT TO
APPROVAL BY THE BORROWER, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD. 
SUCH SUCCESSOR ADMINISTRATIVE AGENT SHALL BE A COMMERCIAL BANK HAVING CAPITAL
AND RETAINED EARNINGS OF AT LEAST $500,000,000.  UPON THE ACCEPTANCE OF ANY
APPOINTMENT AS THE ADMINISTRATIVE AGENT HEREUNDER BY A SUCCESSOR ADMINISTRATIVE
AGENT, SUCH SUCCESSOR ADMINISTRATIVE AGENT SHALL THEREUPON SUCCEED TO AND BECOME
VESTED WITH ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING
ADMINISTRATIVE AGENT, AND THE RETIRING ADMINISTRATIVE AGENT SHALL BE DISCHARGED
FROM ITS DUTIES AND OBLIGATIONS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS. 
AFTER ANY RETIRING ADMINISTRATIVE AGENT’S RESIGNATION HEREUNDER AS
ADMINISTRATIVE AGENT, THE PROVISIONS OF THIS ARTICLE XI SHALL CONTINUE IN EFFECT
FOR ITS BENEFIT IN RESPECT OF ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT
WHILE IT WAS ACTING AS THE ADMINISTRATIVE AGENT HEREUNDER AND UNDER THE OTHER
LOAN DOCUMENTS.


 


11.12                     NO DUTIES IMPOSED UPON CO-AGENT.  NO PERSON IDENTIFIED
ON THE COVER PAGE TO THIS AGREEMENT, THE SIGNATURE PAGES TO THIS AGREEMENT OR
OTHERWISE IN THIS AGREEMENT AS A “CO-AGENT” SHALL HAVE ANY RIGHT, POWER,
OBLIGATION, LIABILITY, RESPONSIBILITY OR DUTY UNDER THIS AGREEMENT OTHER THAN IF
SUCH PERSON IS A LENDER, THOSE APPLICABLE TO ALL LENDERS AS SUCH.  WITHOUT
LIMITING THE FOREGOING, NO PERSON IDENTIFIED ON THE COVER PAGE TO THIS
AGREEMENT, THE SIGNATURE PAGES TO THIS AGREEMENT OR OTHERWISE IN THIS AGREEMENT
AS AN “CO-AGENT” SHALL HAVE OR BE DEEMED TO HAVE ANY FIDUCIARY DUTY TO OR
FIDUCIARY RELATIONSHIP WITH ANY LENDER.  IN ADDITION TO THE AGREEMENT SET FORTH
IN SECTION 11.10, EACH OF THE LENDERS ACKNOWLEDGES THAT IT HAS NOT RELIED, AND
WILL NOT RELY, ON ANY PERSON SO IDENTIFIED IN DECIDING TO ENTER INTO THIS
AGREEMENT OR IN TAKING OR NOT TAKING ACTION HEREUNDER.


 


11.13                     NOTICE OF DEFAULT.  THE ADMINISTRATIVE AGENT SHALL NOT
BE DEEMED TO HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF ANY DEFAULT OR
UNMATURED DEFAULT HEREUNDER UNLESS THE

 

81

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT HAS RECEIVED WRITTEN NOTICE FROM A LENDER OR THE BORROWER
REFERRING TO THIS AGREEMENT DESCRIBING SUCH DEFAULT OR UNMATURED DEFAULT AND
STATING THAT SUCH NOTICE IS A “NOTICE OF DEFAULT”.  IN THE EVENT THAT THE
ADMINISTRATIVE AGENT RECEIVES SUCH A NOTICE, THE ADMINISTRATIVE AGENT SHALL GIVE
PROMPT NOTICE THEREOF TO THE LENDERS.


 


11.14                     DELEGATION TO AFFILIATES.  THE BORROWER AND THE
LENDERS AGREE THAT THE ADMINISTRATIVE AGENT MAY DELEGATE ANY OF ITS DUTIES UNDER
THIS AGREEMENT TO ANY OF ITS AFFILIATES.  ANY SUCH AFFILIATE (AND SUCH
AFFILIATE’S DIRECTORS, OFFICERS, AGENTS, AND EMPLOYEES) WHICH PERFORMS DUTIES IN
CONNECTION WITH THIS AGREEMENT SHALL BE ENTITLED TO THE SAME BENEFITS OF THE
INDEMNIFICATION, WAIVER AND OTHER PROTECTIVE PROVISIONS TO WHICH THE
ADMINISTRATIVE AGENT IS ENTITLED UNDER TERMS OF THIS AGREEMENT.


 


11.15                     SUBORDINATION AGREEMENT AND SUBSIDIARY GUARANTY.  EACH
LENDER AUTHORIZES THE ADMINISTRATIVE AGENT TO ENTER INTO SUCH OF THE
SUBORDINATION AGREEMENT AND ANY SUBSIDIARY GUARANTY ON BEHALF AND FOR THE
BENEFIT OF SUCH LENDER AND TO TAKE ALL ACTIONS CONTEMPLATED BY SUCH DOCUMENTS,
INCLUDING, WITHOUT LIMITATION, ALL ENFORCEMENT ACTIONS.


 


ARTICLE XII:  SETOFF, RATABLE PAYMENTS


 


12.1                           SETOFF.  IN ADDITION TO, AND WITHOUT LIMITATION
OF, ANY RIGHTS OF THE LENDERS UNDER APPLICABLE LAW, IF ANY DEFAULT OCCURS AND IS
CONTINUING, ANY INDEBTEDNESS FROM ANY LENDER TO THE BORROWER (INCLUDING ALL
ACCOUNT BALANCES, WHETHER PROVISIONAL OR FINAL AND WHETHER OR NOT COLLECTED OR
AVAILABLE) MAY BE OFFSET AND APPLIED TOWARD THE PAYMENT OF THE OBLIGATIONS OWING
TO SUCH LENDER, WHETHER OR NOT THE OBLIGATIONS, OR ANY PART HEREOF, SHALL THEN
BE DUE.


 


12.2                           RATABLE PAYMENTS.  IF ANY LENDER, WHETHER BY
SETOFF OR OTHERWISE, HAS PAYMENT MADE TO IT UPON ITS LOANS (OTHER THAN PAYMENTS
RECEIVED PURSUANT TO SECTIONS 2.14(E), 4.I, 4.2, OR 4.4) IN A GREATER PROPORTION
THAN THAT RECEIVED BY ANY OTHER LENDER, SUCH LENDER AGREES, PROMPTLY UPON
DEMAND, TO PURCHASE A PORTION OF THE LOANS HELD BY THE OTHER LENDERS SO THAT
AFTER SUCH PURCHASE EACH LENDER WILL HOLD ITS RATABLE PROPORTION OF LOANS.  IF
ANY LENDER, WHETHER IN CONNECTION WITH SETOFF OR AMOUNTS WHICH MIGHT BE SUBJECT
TO SETOFF OR OTHERWISE, RECEIVES COLLATERAL OR OTHER PROTECTION FOR ITS
OBLIGATIONS OR SUCH AMOUNTS WHICH MAY BE SUBJECT TO SETOFF SUCH LENDER AGREES,
PROMPTLY UPON DEMAND, TO TAKE SUCH ACTION NECESSARY SUCH THAT ALL LENDERS SHARE
IN THE BENEFITS OF SUCH COLLATERAL RATABLY IN PROPORTION TO THE OBLIGATIONS
OWING TO THEM.  IN CASE ANY SUCH PAYMENT IS DISTURBED BY LEGAL PROCESS, OR
OTHERWISE, APPROPRIATE FURTHER ADJUSTMENTS SHALL BE MADE.


 


12.3                           APPLICATION OF PAYMENTS.  IF THE BORROWER, PRIOR
TO THE OCCURRENCE OF A DEFAULT, HAS REMITTED A PAYMENT TO THE ADMINISTRATIVE
AGENT OR ANY LENDER WITHOUT INDICATING THE OBLIGATION TO BE REDUCED THEREBY, OR
AT ANY TIME AFTER THE OCCURRENCE OF A DEFAULT, SUBJECT TO THE PROVISIONS OF
SECTION 9.2, THE ADMINISTRATIVE AGENT SHALL, UNLESS OTHERWISE SPECIFIED AT THE
DIRECTION OF THE REQUIRED LENDERS WHICH DIRECTION SHALL BE CONSISTENT WITH THE
LAST SENTENCE OF THIS SECTION 12.3, APPLY ALL PAYMENTS AND PREPAYMENTS IN
RESPECT OF ANY OBLIGATIONS IN THE FOLLOWING ORDER:

 

82

--------------------------------------------------------------------------------


 


(A)                              FIRST, TO PAY INTEREST ON AND THEN PRINCIPAL OF
ANY PORTION OF THE LOANS WHICH THE ADMINISTRATIVE AGENT MAY HAVE ADVANCED ON
BEHALF OF ANY LENDER FOR WHICH THE ADMINISTRATIVE AGENT HAS NOT THEN BEEN
REIMBURSED BY SUCH LENDER OR THE BORROWER;


 


(B)                                SECOND, TO PAY OBLIGATIONS IN RESPECT OF ANY
FEES, EXPENSES, REIMBURSEMENTS OR INDEMNITIES THEN DUE TO THE ADMINISTRATIVE
AGENT;


 


(C)                                THIRD, TO PAY OBLIGATIONS IN RESPECT OF ANY
FEES, EXPENSES, REIMBURSEMENTS OR INDEMNITIES THEN DUE TO THE LENDERS AND THE
ISSUER(S) OF LETTERS OF CREDIT;


 


(D)                               FOURTH, TO PAY INTEREST DUE IN RESPECT OF TERM
LOANS;


 


(E)                                 FIFTH, TO PAY INTEREST DUE IN RESPECT OF
LOANS (OTHER THAN TERM LOANS AND L/C OBLIGATIONS);


 


(F)                                 SIXTH, TO THE RATABLE PAYMENT OR PREPAYMENT
OF PRINCIPAL OUTSTANDING ON TERM LOANS;


 


(G)                                SEVENTH, TO THE RATABLE PAYMENT OR PREPAYMENT
OF PRINCIPAL OUTSTANDING ON LOANS (OTHER THAN TERM LOANS) AND REIMBURSEMENT
OBLIGATIONS IN SUCH ORDER AS THE ADMINISTRATIVE AGENT MAY DETERMINE IN ITS SOLE
DISCRETION;


 


(H)                               EIGHTH, TO PROVIDE REQUIRED CASH COLLATERAL,
IF REQUIRED PURSUANT TO SECTION 3.11; AND


 


(I)                                    NINTH, TO THE RATABLE PAYMENT OF ALL
OTHER OBLIGATIONS.


 


UNLESS OTHERWISE DESIGNATED (WHICH DESIGNATION SHALL ONLY BE APPLICABLE PRIOR TO
THE OCCURRENCE OF A DEFAULT) BY THE BORROWER, ALL PRINCIPAL PAYMENTS IN RESPECT
OF LOANS SHALL BE APPLIED FIRST, TO REPAY OUTSTANDING FLOATING RATE LOANS, AND
THEN TO REPAY OUTSTANDING EURODOLLAR RATE LOANS WITH THOSE EURODOLLAR RATE LOANS
WHICH HAVE EARLIER EXPIRING INTEREST PERIODS BEING REPAID PRIOR TO THOSE WHICH
HAVE LATER EXPIRING INTEREST PERIODS.  THE ORDER OF PRIORITY SET FORTH IN THIS
SECTION 12.3 AND THE RELATED PROVISIONS OF THIS AGREEMENT ARE SET FORTH SOLELY
TO DETERMINE THE RIGHTS AND PRIORITIES OF THE ADMINISTRATIVE AGENT, THE LENDERS
AND THE ISSUER(S) OF LETTERS OF CREDIT AS AMONG THEMSELVES.  UPON WRITTEN NOTICE
TO THE BORROWER, THE ORDER OF PRIORITY SET FORTH IN CLAUSES (C) THROUGH (I) OF
THIS SECTION 12.3 MAY AT ANY TIME AND FROM TIME TO TIME BE CHANGED BY THE
REQUIRED LENDERS WITHOUT CONSENT OF OR APPROVAL BY THE BORROWER OR ANY OTHER
PERSON.  THE ORDER OF PRIORITY SET FORTH IN CLAUSES (A) AND (B) OF THIS SECTION
12.3 MAY BE CHANGED ONLY WITH THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT.


 


12.4                           RELATIONS AMONG LENDERS.


 


(A)                              EXCEPT WITH RESPECT TO THE EXERCISE OF SET-OFF
RIGHTS OF ANY LENDER IN ACCORDANCE WITH SECTION 12.1, THE PROCEEDS OF WHICH ARE
APPLIED IN ACCORDANCE WITH THIS AGREEMENT, AND EXCEPT AS SET FORTH IN THE
FOLLOWING SENTENCE, EACH LENDER AGREES THAT IT WILL NOT TAKE ANY ACTION, NOR
INSTITUTE ANY ACTIONS OR PROCEEDINGS, AGAINST THE BORROWER OR ANY OTHER OBLIGOR
HEREUNDER OR WITH RESPECT TO ANY LOAN DOCUMENT, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE

 

83

--------------------------------------------------------------------------------


 


REQUIRED LENDERS OR, AS MAY BE PROVIDED IN THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, AT THE DIRECTION OF THE ADMINISTRATIVE AGENT.


 


(B)                                THE LENDERS ARE NOT PARTNERS OR CO-VENTURERS,
AND NO LENDER SHALL BE LIABLE FOR THE ACTS OR OMISSIONS OF, OR (EXCEPT AS
OTHERWISE SET FORTH HEREIN IN CASE OF THE ADMINISTRATIVE AGENT) AUTHORIZED TO
ACT FOR, ANY OTHER LENDER.  THE ADMINISTRATIVE AGENT SHALL HAVE THE EXCLUSIVE
RIGHT ON BEHALF OF THE LENDERS TO ENFORCE ON THE PAYMENT OF THE PRINCIPAL OF AND
INTEREST ON ANY LOAN AFTER THE DATE SUCH PRINCIPAL OR INTEREST HAS BECOME DUE
AND PAYABLE PURSUANT TO THE TERMS OF THIS AGREEMENT.


 


12.5                           REPRESENTATIONS AND COVENANTS AMONG LENDERS. 
EACH LENDER REPRESENTS AND COVENANTS FOR THE BENEFIT OF ALL OTHER LENDERS AND
THE ADMINISTRATIVE AGENT THAT SUCH LENDER IS NOT SATISFYING AND SHALL NOT
SATISFY ANY OF ITS OBLIGATIONS PURSUANT TO THIS AGREEMENT WITH ANY ASSETS
CONSIDERED FOR ANY PURPOSES OF ERISA OR SECTION 4975 OF THE CODE TO BE ASSETS OF
OR ON BEHALF OF ANY “PLAN” AS DEFINED IN SECTION 3(3) OF ERISA OR SECTION 4975
OF THE CODE, REGARDLESS OF WHETHER SUBJECT TO ERISA OR SECTION 4975 OF THE CODE.


 


ARTICLE XIII:  BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS


 


13.1                           SUCCESSORS AND ASSIGNS; DESIGNATED LENDERS.


 


(A)                              SUCCESSORS AND ASSIGNS.  THE TERMS AND
PROVISIONS OF THE LOAN DOCUMENTS SHALL BE BINDING UPON AND INURE TO THE BENEFIT
OF THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT (I) THE BORROWER SHALL NOT
HAVE THE RIGHT TO ASSIGN ITS RIGHTS OR OBLIGATIONS UNDER THE LOAN DOCUMENTS
WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER, (II) ANY ASSIGNMENT BY ANY
LENDER MUST BE MADE IN COMPLIANCE WITH SECTION 13.3, AND (III) ANY TRANSFER BY
PARTICIPANTS MUST BE MADE IN COMPLIANCE WITH SECTION 13.2.  ANY ATTEMPTED
ASSIGNMENT OR TRANSFER BY ANY PARTY NOT MADE IN COMPLIANCE WITH THIS SECTION
13.1 SHALL BE NULL AND VOID, UNLESS SUCH ATTEMPTED ASSIGNMENT OR TRANSFER IS
TREATED AS A PARTICIPATION IN ACCORDANCE WITH SECTION 13.3(B).  THE PARTIES TO
THIS AGREEMENT ACKNOWLEDGE THAT CLAUSE (II) OF THIS SECTION 13.L RELATES ONLY TO
ABSOLUTE ASSIGNMENTS AND THIS SECTION 13.1 DOES NOT PROHIBIT ASSIGNMENTS
CREATING SECURITY INTERESTS, INCLUDING, WITHOUT LIMITATION; (X) ANY PLEDGE OR
ASSIGNMENT BY ANY LENDER OF ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS
AGREEMENT AND ANY PROMISSORY NOTE ISSUED HEREUNDER TO A FEDERAL RESERVE BANK,
(Y) IN THE CASE OF A LENDER WHICH IS A FUND, ANY PLEDGE OR ASSIGNMENT OF ALL OR
ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT AND ANY PROMISSORY NOTE ISSUED
HEREUNDER TO ITS TRUSTEE IN SUPPORT OF ITS OBLIGATIONS TO ITS TRUSTEE OR (Z) ANY
PLEDGE OR ASSIGNMENT BY ANY LENDER OF ALL OR ANY PORTION OF ITS RIGHTS UNDER
THIS AGREEMENT AND ANY PROMISSORY NOTE ISSUED HEREUNDER TO DIRECT OR INDIRECT
CONTRACTUAL COUNTERPARTIES IN INTEREST RATE SWAP AGREEMENTS RELATING TO THE
LOANS, BUT IN ALL CASES EXCLUDING CREDIT DEFAULT SWAPS; PROVIDED, HOWEVER, THAT
NO SUCH PLEDGE OR ASSIGNMENT CREATING A SECURITY INTEREST SHALL RELEASE THE
TRANSFEROR LENDER FROM ITS OBLIGATIONS HEREUNDER UNLESS AND UNTIL THE PARTIES
THERETO HAVE COMPLIED WITH THE PROVISIONS OF SECTION 13.3.  THE ADMINISTRATIVE
AGENT MAY TREAT THE PERSON WHICH MADE ANY REVOLVING LOAN OR WHICH HOLDS ANY
PROMISSORY NOTE ISSUED HEREUNDER AS THE OWNER THEREOF FOR ALL PURPOSES HEREOF
UNLESS AND UNTIL SUCH PERSON COMPLIES WITH SECTION 13.3; PROVIDED, HOWEVER, THAT
THE ADMINISTRATIVE AGENT MAY IN ITS DISCRETION (BUT SHALL NOT BE REQUIRED TO)
FOLLOW INSTRUCTIONS FROM THE PERSON WHICH MADE

 

84

--------------------------------------------------------------------------------


 


ANY REVOLVING LOAN OR WHICH HOLDS ANY PROMISSORY NOTE ISSUED HEREUNDER TO DIRECT
PAYMENTS RELATING TO SUCH REVOLVING LOAN OR PROMISSORY NOTE ISSUED HEREUNDER TO
ANOTHER PERSON.  ANY ASSIGNEE OF THE RIGHTS TO ANY REVOLVING LOAN OR ANY
PROMISSORY NOTE ISSUED HEREUNDER AGREES BY ACCEPTANCE OF SUCH ASSIGNMENT TO BE
BOUND BY ALL THE TERMS AND PROVISIONS OF THE LOAN DOCUMENTS.  ANY REQUEST,
AUTHORITY OR CONSENT OF ANY PERSON, WHO AT THE TIME OF MAKING SUCH REQUEST OR
GIVING SUCH AUTHORITY OR CONSENT IS THE OWNER OF THE RIGHTS TO ANY LOAN (WHETHER
OR NOT A PROMISSORY NOTE HAS BEEN ISSUED HEREUNDER IN EVIDENCE THEREOF), SHALL
BE CONCLUSIVE AND BINDING ON ANY SUBSEQUENT HOLDER OR ASSIGNEE OF THE RIGHTS TO
SUCH LOAN.


 


(B)                                DESIGNATED LENDERS.


 

(I)                                     SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH IN THIS SECTION 13.1(B), ANY LENDER MAY FROM TIME TO TIME ELECT TO
DESIGNATE AN ELIGIBLE DESIGNEE TO PROVIDE ALL OR ANY PART OF THE LOANS TO BE
MADE BY SUCH LENDER PURSUANT TO THIS AGREEMENT; PROVIDED THAT THE DESIGNATION OF
AN ELIGIBLE DESIGNEE BY ANY LENDER FOR PURPOSES OF THIS SECTION 13.1(B) SHALL BE
SUBJECT TO THE APPROVAL OF THE ADMINISTRATIVE AGENT (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED).  UPON THE EXECUTION BY THE PARTIES TO EACH
SUCH DESIGNATION OF AN AGREEMENT IN THE FORM OF EXHIBIT L HERETO (A “DESIGNATION
AGREEMENT”) AND THE ACCEPTANCE THEREOF BY THE ADMINISTRATIVE AGENT, THE ELIGIBLE
DESIGNEE SHALL BECOME A DESIGNATED LENDER FOR PURPOSES OF THIS AGREEMENT.  THE
DESIGNATING LENDER SHALL THEREAFTER HAVE THE RIGHT TO PERMIT THE DESIGNATED
LENDER TO PROVIDE ALL OR A PORTION OF THE LOANS TO BE MADE BY THE DESIGNATING
LENDER PURSUANT TO THE TERMS OF THIS AGREEMENT AND THE MAKING OF THE LOANS OR
PORTION THEREOF SHALL SATISFY THE OBLIGATIONS OF THE DESIGNATING LENDER TO THE
SAME EXTENT, AND AS IF, SUCH LOAN WAS MADE BY THE DESIGNATING LENDER.  AS TO ANY
LOAN MADE BY IT, EACH DESIGNATED LENDER SHALL HAVE ALL THE RIGHTS A LENDER
MAKING SUCH LOAN WOULD HAVE UNDER THIS AGREEMENT AND OTHERWISE; PROVIDED, (X)
THAT ALL VOTING RIGHTS UNDER THIS AGREEMENT SHALL BE EXERCISED SOLELY BY THE
DESIGNATING LENDER, (Y) EACH DESIGNATING LENDER SHALL REMAIN SOLELY RESPONSIBLE
TO THE OTHER PARTIES HERETO FOR ITS OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING
THE OBLIGATIONS OF A LENDER IN RESPECT OF LOANS MADE BY ITS DESIGNATED LENDER
AND (Z) NO DESIGNATED LENDER SHALL BE ENTITLED TO REIMBURSEMENT UNDER ARTICLE IV
HEREOF FOR ANY AMOUNT WHICH WOULD EXCEED THE AMOUNT THAT WOULD HAVE BEEN PAYABLE
BY THE BORROWER TO THE LENDER FROM WHICH THE DESIGNATED LENDER OBTAINED ANY
INTERESTS HEREUNDER.  NO ADDITIONAL PROMISSORY NOTES SHALL BE REQUIRED TO BE
ISSUED HEREUNDER WITH RESPECT TO LOANS PROVIDED BY A DESIGNATED LENDER;
PROVIDED, HOWEVER, TO THE EXTENT ANY DESIGNATED LENDER SHALL ADVANCE FUNDS, THE
DESIGNATING LENDER SHALL BE DEEMED TO HOLD THE PROMISSORY NOTES ISSUED HEREUNDER
IN ITS POSSESSION AS AN ADMINISTRATIVE AGENT FOR SUCH DESIGNATED LENDER TO THE
EXTENT OF THE LOAN TENDED BY SUCH DESIGNATED LENDER.  SUCH DESIGNATING LENDER
SHALL ACT AS AN ADMINISTRATIVE AGENT FOR ITS DESIGNATED LENDER AND GIVE AND
RECEIVE NOTICES AND COMMUNICATIONS HEREUNDER.  ANY PAYMENTS FOR THE ACCOUNT OF
ANY DESIGNATED LENDER SHALL BE PAID TO ITS DESIGNATING LENDER AS ADMINISTRATIVE
AGENT FOR SUCH DESIGNATED LENDER AND NEITHER THE BORROWER NOR THE ADMINISTRATIVE
AGENT SHALL BE RESPONSIBLE FOR ANY DESIGNATING LENDER’S APPLICATION OF SUCH
PAYMENTS.  IN ADDITION, ANY DESIGNATED LENDER MAY (1) WITH NOTICE TO, BUT
WITHOUT THE CONSENT OF THE BORROWER OR THE ADMINISTRATIVE AGENT, ASSIGN ALL OR
PORTIONS OF ITS INTERESTS IN ANY LOANS TO ITS DESIGNATING LENDER OR TO ANY
FINANCIAL INSTITUTION CONSENTED TO BY THE ADMINISTRATIVE AGENT PROVIDING
LIQUIDITY AND/OR CREDIT FACILITIES TO OR FOR THE

 

85

--------------------------------------------------------------------------------


 

ACCOUNT OF SUCH DESIGNATED LENDER AND (2) SUBJECT TO ADVISING ANY SUCH PERSON
THAT SUCH INFORMATION IS TO BE TREATED AS CONFIDENTIAL IN ACCORDANCE WITH
SECTION 13.4, DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION
RELATING TO ITS LOANS TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER
OF ANY GUARANTEE, SURETY OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH DESIGNATED
LENDER.

 

(II)                                  EACH PARTY TO THIS AGREEMENT HEREBY AGREES
THAT IT SHALL NOT INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING
AGAINST, ANY DESIGNATED LENDER ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT,
INSOLVENCY OR LIQUIDATION PROCEEDING OR OTHER PROCEEDINGS UNDER ANY FEDERAL OR
STATE BANKRUPTCY OR SIMILAR LAW FOR ONE YEAR AND A DAY AFTER THE PAYMENT IN FULL
OF ALL OUTSTANDING SENIOR INDEBTEDNESS OF ANY DESIGNATED LENDER; PROVIDED THAT
THE DESIGNATING LENDER FOR EACH DESIGNATED LENDER HEREBY AGREES TO INDEMNITY,
SAVE AND HOLD HARMLESS EACH OTHER PARTY HERETO FOR ANY LOSS, COST, DAMAGE AND
EXPENSE ARISING OUT OF ITS INABILITY TO INSTITUTE ANY SUCH PROCEEDING AGAINST
SUCH DESIGNATED LENDER.  THIS SECTION 13.1(B) SHALL SURVIVE THE TERMINATION OF
THIS AGREEMENT.

 


13.2                           PARTICIPATIONS.


 


(A)                              PERMITTED PARTICIPANTS; EFFECT.  ANY LENDER
MAY AT ANY TIME SELL TO ONE OR MORE BANKS OR OTHER ENTITIES (“PARTICIPANTS”)
PARTICIPATING INTERESTS IN ANY REVOLVING CREDIT OBLIGATIONS OF SUCH LENDER, ANY
PROMISSORY NOTE ISSUED HEREUNDER HELD BY SUCH LENDER, ANY REVOLVING LOAN
COMMITMENT OF SUCH LENDER OR ANY OTHER INTEREST OF SUCH LENDER UNDER THE LOAN
DOCUMENTS.  IN THE EVENT OF ANY SUCH SALE BY A LENDER OF PARTICIPATING INTERESTS
TO A PARTICIPANT, SUCH LENDER’S OBLIGATIONS UNDER THE LOAN DOCUMENTS SHALL
REMAIN UNCHANGED, SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER
PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS, SUCH LENDER SHALL REMAIN
THE OWNER OF ITS REVOLVING CREDIT OBLIGATIONS AND THE HOLDER OF ANY PROMISSORY
NOTE ISSUED TO IT HEREUNDER IN EVIDENCE THEREOF FOR ALL PURPOSES UNDER THE LOAN
DOCUMENTS, ALL AMOUNTS PAYABLE BY THE BORROWER UNDER THIS AGREEMENT SHALL BE
DETERMINED AS IF SUCH LENDER HAD NOT SOLD SUCH PARTICIPATING INTERESTS, AND THE
BORROWER AND THE ADMINISTRATIVE AGENT SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY
WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER
THE LOAN DOCUMENTS.


 


(B)                                VOTING RIGHTS.  EACH LENDER SHALL RETAIN THE
SOLE RIGHT TO APPROVE, WITHOUT THE CONSENT OF ANY PARTICIPANT, ANY AMENDMENT,
MODIFICATION OR WAIVER OF ANY PROVISION OF THE LOAN DOCUMENTS OTHER THAN ANY
AMENDMENT, MODIFICATION OR WAIVER WITH RESPECT TO ANY LOAN OR REVOLVING LOAN
COMMITMENT IN WHICH SUCH PARTICIPANT HAS AN INTEREST WHICH WOULD REQUIRE CONSENT
OF ALL OF THE LENDERS PURSUANT TO THE TERMS OF SECTION 9.3.


 


(C)                                BENEFIT OF CERTAIN PROVISIONS.  THE BORROWER
AGREES THAT EACH PARTICIPANT SHALL BE DEEMED TO HAVE THE RIGHT OF SETOFF
PROVIDED IN SECTION 12.1 IN RESPECT OF ITS PARTICIPATING INTEREST IN AMOUNTS
OWING UNDER THE LOAN DOCUMENTS TO THE SAME EXTENT AS IF THE AMOUNT OF ITS
PARTICIPATING INTEREST WERE OWING DIRECTLY TO IT AS A LENDER UNDER THE LOAN
DOCUMENTS, PROVIDED THAT EACH LENDER SHALL RETAIN THE RIGHT OF SETOFF PROVIDED
IN SECTION 12.1 WITH RESPECT TO THE AMOUNT OF PARTICIPATING INTERESTS SOLD TO
EACH PARTICIPANT.  THE LENDERS AGREE TO SHARE WITH EACH PARTICIPANT, AND EACH
PARTICIPANT, BY EXERCISING THE RIGHT OF SETOFF PROVIDED IN SECTION 12.1, AGREES
TO SHARE WITH EACH LENDER, ANY AMOUNT RECEIVED PURSUANT TO THE EXERCISE OF ITS
RIGHT OF

 

86

--------------------------------------------------------------------------------


 


SETOFF, SUCH AMOUNTS TO BE SHARED IN ACCORDANCE WITH SECTION 12.2 AS IF EACH
PARTICIPANT WERE A LENDER.  THE BORROWER FURTHER AGREES THAT EACH PARTICIPANT
SHALL BE ENTITLED TO THE BENEFITS OF ARTICLE IV TO THE SAME EXTENT AS IF IT WERE
A LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO SECTION 13.3,
PROVIDED THAT (I) A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER
PAYMENT UNDER ARTICLE IV THAN THE LENDER WHO SOLD THE PARTICIPATING INTEREST TO
SUCH PARTICIPANT WOULD HAVE RECEIVED HAD IT RETAINED SUCH INTEREST FOR ITS OWN
ACCOUNT, UNLESS THE SALE OF SUCH INTEREST TO SUCH PARTICIPANT IS MADE WITH THE
PRIOR WRITTEN CONSENT OF THE BORROWER, AND (II) ANY PARTICIPANT NOT INCORPORATED
UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE THEREOF AGREES TO
COMPLY WITH THE PROVISIONS OF ARTICLE IV TO THE SAME EXTENT AS IF IT WERE A
LENDER.


 


13.3                           ASSIGNMENTS.


 


(A)                              PERMITTED ASSIGNMENTS.  ANY LENDER MAY AT ANY
TIME ASSIGN TO ONE OR MORE BANKS OR OTHER ENTITIES (“PURCHASERS”) ALL OR ANY
PART OF ITS RIGHTS AND OBLIGATIONS UNDER THE LOAN DOCUMENTS.  SUCH ASSIGNMENT
SHALL BE EVIDENCED BY AN AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT D OR IN
SUCH OTHER FORM AS MAY BE AGREED TO BY THE PARTIES THERETO (EACH SUCH AGREEMENT,
AN “ASSIGNMENT AGREEMENT”).  EACH SUCH ASSIGNMENT WITH RESPECT TO A PURCHASER
WHICH IS NOT A LENDER OR AN AFFILIATE OF A LENDER OR AN APPROVED FUND SHALL,
UNLESS OTHERWISE CONSENTED TO IN WRITING BY THE BORROWER AND THE ADMINISTRATIVE
AGENT, EITHER BE IN AN AMOUNT EQUAL TO THE ENTIRE APPLICABLE REVOLVING CREDIT
OBLIGATIONS OR TERM LOANS OF THE ASSIGNING LENDER OR (UNLESS EACH OF THE
BORROWER AND THE ADMINISTRATIVE AGENT OTHERWISE CONSENTS) BE IN AN AGGREGATE
AMOUNT NOT LESS THAN $5,000,000.  THE AMOUNT OF THE ASSIGNMENT SHALL BE BASED ON
THE REVOLVING CREDIT OBLIGATIONS OR TERM LOANS SUBJECT TO THE ASSIGNMENT,
DETERMINED AS OF THE DATE OF SUCH ASSIGNMENT OR AS OF THE “TRADE DATE,” IF THE
‘TRADE DATE” IS SPECIFIED IN THE ASSIGNMENT AGREEMENT.


 


(B)                                CONSENTS.  THE CONSENT OF THE BORROWER SHALL
BE REQUIRED PRIOR TO AN ASSIGNMENT BECOMING EFFECTIVE UNLESS THE PURCHASER IS A
LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED FUND, PROVIDED THAT THE CONSENT
OF THE BORROWER SHALL NOT BE REQUIRED IF A DEFAULT HAS OCCURRED AND IS
CONTINUING.  THE CONSENT OF THE ADMINISTRATIVE AGENT SHALL BE REQUIRED PRIOR TO
AN ASSIGNMENT BECOMING EFFECTIVE UNLESS THE PURCHASER IS A LENDER, AN AFFILIATE
OF A LENDER OR AN APPROVED FUND.  ANY CONSENT REQUIRED UNDER THIS SECTION
13.3(B) SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.


 


(C)                                EFFECT; EFFECTIVE DATE.  UPON (I) DELIVERY TO
THE ADMINISTRATIVE AGENT OF AN ASSIGNMENT AGREEMENT, TOGETHER WITH ANY CONSENTS
REQUIRED BY SECTIONS 13.3(A) AND 13.3(B), AND (II) PAYMENT OF A $3,500 FEE TO
THE ADMINISTRATIVE AGENT FOR PROCESSING SUCH ASSIGNMENT (UNLESS SUCH FEE IS
WAIVED BY THE ADMINISTRATIVE AGENT OR UNLESS SUCH ASSIGNMENT IS MADE TO SUCH
ASSIGNING LENDER’S AFFILIATE), SUCH ASSIGNMENT SHALL BECOME EFFECTIVE ON THE
EFFECTIVE DATE SPECIFIED IN SUCH ASSIGNMENT.  THE ASSIGNMENT AGREEMENT SHALL
CONTAIN A REPRESENTATION AND WARRANTY BY THE PURCHASER TO THE EFFECT THAT NONE
OF THE FUNDS, MONEY, ASSETS OR OTHER CONSIDERATION USED TO MAKE THE PURCHASE AND
ASSUMPTION OF THE REVOLVING LOAN COMMITMENT, TERM LOAN COMMITMENT AND REVOLVING
CREDIT OBLIGATIONS OR TERM LOANS UNDER THE APPLICABLE ASSIGNMENT AGREEMENT
CONSTITUTES “PLAN ASSETS” AS DEFINED UNDER ERISA AND THAT THE RIGHTS, BENEFITS
AND INTERESTS OF THE PURCHASER IN AND UNDER THE LOAN DOCUMENTS WILL NOT BE “PLAN
ASSETS” UNDER ERISA.  ON AND AFTER THE EFFECTIVE DATE OF SUCH ASSIGNMENT, SUCH
PURCHASER SHALL FOR ALL PURPOSES BE A LENDER PARTY TO THIS AGREEMENT AND ANY
OTHER LOAN DOCUMENT EXECUTED BY OR ON

 

87

--------------------------------------------------------------------------------


 


BEHALF OF THE LENDERS AND SHALL HAVE ALL THE RIGHTS, BENEFITS AND OBLIGATIONS OF
A LENDER UNDER THE LOAN DOCUMENTS, TO THE SAME EXTENT AS IF IT WERE AN ORIGINAL
PARTY THERETO, AND THE TRANSFEROR LENDER SHALL BE RELEASED WITH RESPECT TO THE
REVOLVING CREDIT OBLIGATIONS OR TERM LOANS ASSIGNED TO SUCH PURCHASER WITHOUT
ANY FURTHER CONSENT OR ACTION BY THE BORROWER, THE LENDERS OR THE ADMINISTRATIVE
AGENT.  IN THE CASE OF AN ASSIGNMENT COVERING ALL OF THE ASSIGNING LENDER’S
RIGHTS, BENEFITS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE
TO BE A LENDER HEREUNDER BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF,
AND SUBJECT TO, THOSE PROVISIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
WHICH SURVIVE PAYMENT OF THE OBLIGATIONS AND TERMINATION OF THE LOAN DOCUMENTS. 
ANY ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS
AGREEMENT THAT DOES NOT COMPLY WITH THIS SECTION 13.3 SHALL BE TREATED FOR
PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH LENDER OF A PARTICIPATION IN SUCH
RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH SECTION 13.2.  UPON THE CONSUMMATION
OF ANY ASSIGNMENT TO A PURCHASER PURSUANT TO THIS SECTION 13.3(C), THE
TRANSFEROR LENDER, THE ADMINISTRATIVE AGENT AND THE BORROWER SHALL, AT NO
ADDITIONAL COST TO THE BORROWER, AND, IF THE TRANSFEROR LENDER OR THE PURCHASER
DESIRES THAT ITS LOANS BE EVIDENCED BY PROMISSORY NOTES, MAKE APPROPRIATE
ARRANGEMENTS SO THAT, UPON CANCELLATION AND SURRENDER TO THE BORROWER OF THE
PREVIOUSLY ISSUED PROMISSORY NOTES (IF ANY) HELD BY THE TRANSFEROR LENDER, NEW
PROMISSORY NOTES ISSUED HEREUNDER OR, AS APPROPRIATE, REPLACEMENT PROMISSORY
NOTES ARE ISSUED TO SUCH TRANSFEROR LENDER, IF APPLICABLE, AND NEW PROMISSORY
NOTES OR, AS APPROPRIATE, REPLACEMENT PROMISSORY NOTES, ARE ISSUED TO SUCH
PURCHASER, IN EACH CASE IN PRINCIPAL AMOUNTS REFLECTING THEIR RESPECTIVE
REVOLVING LOAN COMMITMENTS OR TERM LOAN COMMITMENTS (OR, IF THE REVOLVING LOAN
TERMINATION DATE OR TERM LOAN TERMINATION DATE HAS OCCURRED, THEIR RESPECTIVE
REVOLVING CREDIT OBLIGATIONS OR TERM LOAN CREDIT OBLIGATIONS), AS ADJUSTED
PURSUANT TO SUCH ASSIGNMENT.


 


(D)                               THE REGISTER.  THE ADMINISTRATIVE AGENT,
ACTING SOLELY FOR THIS PURPOSE AS AN ADMINISTRATIVE AGENT OF THE BORROWER (AND
THE BORROWER HEREBY DESIGNATES THE ADMINISTRATIVE AGENT TO ACT IN SUCH
CAPACITY), SHALL MAINTAIN AT ONE OF ITS OFFICES IN CHICAGO, ILLINOIS A COPY OF
EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A REGISTER (THE “REGISTER”)
FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE REVOLVING
LOAN COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF AND INTEREST ON THE LOANS OWING
TO, EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME AND WHETHER SUCH
LENDER IS AN ORIGINAL LENDER OR ASSIGNEE OF ANOTHER LENDER PURSUANT TO AN
ASSIGNMENT UNDER THIS SECTION 13.3.  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE, AND THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT
EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF
AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE
TO THE CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER
AND ANY LENDER, AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE
PRIOR NOTICE.


 


13.4                           DISSEMINATION OF INFORMATION.  THE BORROWER
AUTHORIZES EACH LENDER TO DISCLOSE TO ANY PARTICIPANT OR PURCHASER OR ANY OTHER
PERSON ACQUIRING AN INTEREST IN THE LOAN DOCUMENTS BY OPERATION OF LAW (EACH A
“TRANSFEREE”) AND ANY PROSPECTIVE TRANSFEREE ANY AND ALL INFORMATION IN SUCH
LENDER’S POSSESSION CONCERNING THE CREDITWORTHINESS OF THE BORROWER AND ITS
SUBSIDIARIES; PROVIDED, THAT EACH TRANSFEREE AND PROSPECTIVE TRANSFEREE AGREES
TO BE BOUND BY SECTION 10.9 OF THIS AGREEMENT.


 


13.5                           TAX CERTIFICATIONS.  IF ANY INTEREST IN ANY LOAN
DOCUMENT IS TRANSFERRED TO ANY TRANSFEREE WHICH IS NOT INCORPORATED UNDER THE
LAWS OF THE UNITED STATES OR ANY STATE

 

88

--------------------------------------------------------------------------------


 


THEREOF, THE TRANSFEROR LENDER SHALL CAUSE SUCH TRANSFEREE, CONCURRENTLY WITH
THE EFFECTIVENESS OF SUCH TRANSFER, TO COMPLY WITH THE PROVISIONS OF ARTICLE IV.


 


ARTICLE XIV:  NOTICES


 


14.1                           GIVING NOTICE.  EXCEPT AS OTHERWISE PERMITTED BY
SECTION 2.13 WITH RESPECT TO BORROWING/ELECTION NOTICES, ALL NOTICES AND OTHER
COMMUNICATIONS PROVIDED TO ANY PARTY HERETO UNDER THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENTS SHALL BE IN WRITING OR BY TELEX OR BY FACSIMILE AND ADDRESSED OR
DELIVERED TO SUCH PARTY AT ITS ADDRESS SET FORTH BELOW ITS SIGNATURE HERETO OR
AT SUCH OTHER ADDRESS AS MAY BE DESIGNATED BY SUCH PARTY IN A NOTICE TO THE
OTHER PARTIES. ANY NOTICE, IF MAILED AND PROPERLY ADDRESSED WITH POSTAGE
PREPAID, SHALL BE DEEMED GIVEN WHEN RECEIVED; ANY NOTICE, IF TRANSMITTED BY
TELEX OR FACSIMILE, SHALL BE DEEMED GIVEN WHEN TRANSMITTED (ANSWER BACK
CONFIRMED IN THE CASE OF TELEXES).


 


14.2                           CHANGE OF ADDRESS.  EACH OF THE BORROWER AND THE
ADMINISTRATIVE AGENT MAY CHANGE THE ADDRESS FOR SERVICE OF NOTICE UPON IT BY A
NOTICE IN WRITING TO THE OTHER PARTIES HERETO, INCLUDING, WITHOUT LIMITATION,
EACH LENDER.  EACH LENDER MAY CHANGE THE ADDRESS FOR SERVICE OF NOTICE UPON IT
BY A NOTICE IN WRITING TO THE BORROWER AND THE ADMINISTRATIVE AGENT.


 


ARTICLE XV:  COUNTERPARTS


 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto
may execute this Agreement by signing any such counterpart.  This Agreement
shall be effective when it has been executed by the Borrower, the Administrative
Agent and the Lenders and each party has notified the Administrative Agent by
telex or telephone, that it has taken such action.

 

The remainder of this page is intentionally blank.

 

89

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.

 

 

QUIXOTE CORPORATION,
as the Borrower

 

 

 

 

 

By:

/s/ Daniel P. Gorey

 

 

Name:

Daniel P. Gorey

 

 

Title:

Vice President, Chief Financial Officer & Treasurer

 

 

 

 

 

Address:

Quixote Corporation
One East Wacker Drive
Chicago, Illinois 60601

 

Attention:

President

 

 

 

 

 

 

 

Telephone No.:

 (312) 467-6755

 

 

Facsimile No.:

(312) 467-0197

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE NORTHERN TRUST COMPANY,
as Administrative Agent, as an Issuing Bank
and as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Erin G. Sullivan

 

 

Name:

Erin G. Sullivan

 

 

Title:

Second Vice President

 

 

 

 

 

 

 

 

Address:

The Northern Trust Company
50 South LaSalle Street
Chicago, Illinois 60675

 

 

Attention:

Erin G. Sullivan

 

 

 

 

 

 

 

 

Telephone No.:

 (312) 557-7340

 

 

Facsimile No.:

(312) 444-7028

 

 

90

--------------------------------------------------------------------------------


 

 

LaSALLE BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

By:

/s/ Stephanie Kline

 

 

Name:

Stephanie Kline

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

Address:

LaSalle Bank National Association
135 South LaSalle Street
Chicago, Illinois 60603

 

 

Attention:

Stephanie Kline

 

 

 

 

 

 

 

 

Telephone No.: 

(312) 904-2771

 

 

Facsimile No.:

(312) 904-6546

 

 

 

 

 

 

 

 

 

 

 

 

HARRIS TRUST AND SAVINGS BANK

 

 

 

 

 

 

 

 

 

By:

/s/ Mark W. Piekos

 

 

Name:

Mark W. Piekos

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

Address:

Harris Trust and Savings Bank
111 West Monroe Street
Tenth Floor West
Chicago, Illinois 60603

 

 

Attention:

Mark W. Piekos

 

 

 

 

 

 

 

 

Telephone No.:

(312) 461-2246

 

 

Facsimile No.:

(312) 293-4856

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NATIONAL CITY BANK OF MICHIGAN/ILLINOIS

 

 

 

 

 

 

 

 

 

By:

/s/ Richard H. Ault

 

 

Name:

Richard H. Ault

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

Address:

National City Bank of Michigan/Illinois
One North Franklin
Suite 3600
Locator C-L01-C1
Chicago, Illinois 60606

 

 

Attention:

Richard H. Ault

 

 

 

 

 

 

 

 

Telephone No.: 

(312) 384-4651

 

 

Facsimile No.:

(312) 384-4666

 

 

91

--------------------------------------------------------------------------------


 

Exhibit 10.13

 

SUBSIDIARY GUARANTY

 

GUARANTY, dated as of May 16, 2003 (as amended, modified, restated and/or
supplemented from time to time, this “Guaranty”), made by each of the
undersigned Subsidiary Guarantors (each, a “Subsidiary Guarantor” and, together
with any other entity that becomes a Subsidiary Guarantor hereunder pursuant to
Section 21 hereof, the “Subsidiary Guarantors”).  Except as otherwise defined
herein, capitalized terms used herein and defined in the Credit Agreement (as
defined below) shall be used herein as therein defined.

 

W I T N E S S E T H:

 

WHEREAS, Quixote Corporation (the “Borrower”), the lenders from time to time
party thereto (the “Lenders”), The Northern Trust Corporation, as Administrative
Agent (the “Agent”) and Lender, and LaSalle Bank National Association, as
Co-Agent, have entered into a Credit Agreement, dated as of May 16, 2003 (as
amended, modified, restated and/or supplemented from time to time, the “Credit
Agreement”), providing for the making of Loans to, and the issuance of, and
participation in, Letters of Credit for the account of, the Borrower, all as
contemplated therein (the Lenders, each Issuing Lender, the Agent, the Co-Agent,
each other agent, herein collectively called the “Lenders”);

 

WHEREAS, each Subsidiary Guarantor is a direct or indirect Subsidiary of the
Borrower;

 

WHEREAS, it is a condition precedent to the making of Loans to, and the issuance
of, and participation in, Letters of Credit for the account of the Borrower
under the Credit Agreement that each Subsidiary Guarantor shall have executed
and delivered this Guaranty; and

 

WHEREAS, each Subsidiary Guarantor will obtain benefits from the incurrence of
Loans by, and the issuance of, and participation in, Letters of Credit for the
account of, the Borrower under the Credit Agreement and, accordingly, desires to
execute this Guaranty in order to satisfy the condition described in the
preceding paragraph and to induce the Lenders to make Loans to the Borrower and
issue, and/or participate in, Letters of Credit for the account of the Borrower;

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Subsidiary Guarantor, the receipt and sufficiency of which are hereby
acknowledged, each Subsidiary Guarantor hereby makes the following
representations and warranties to the Agent and Lenders and hereby covenants and
agrees with the Agent and each Lender as follows:

 

1.                                       Each Subsidiary Guarantor, jointly and
severally, irrevocably, absolutely and unconditionally guarantees: (i) to the
Agent, for the benefit of the Lenders, the full and

 

--------------------------------------------------------------------------------


 

prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of (x) the principal of, premium, if any, and interest on the Notes
issued by, and the Loans made to, the Borrower under the Credit Agreement, and
all reimbursement obligations and unpaid drawings with respect to Letters of
Credit and (y) all other obligations (including obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code or other applicable
bankruptcy or insolvency laws, would become due), liabilities and indebtedness
owing by the Borrower to the Lenders under the Credit Agreement and each other
Loan Document to which the Borrower is a party (including, without limitation,
indemnities, fees and interest thereon (including, in each case, any interest
accruing after the commencement of any bankruptcy, insolvency, receivership or
similar proceeding at the rate provided for in the Credit Agreement, whether or
not such interest is an allowed claim in any such proceeding), whether now
existing or hereafter incurred under, arising out of or in connection with the
Credit Agreement and any such other Credit Document and the due performance and
compliance by the Borrower with all of the terms, conditions and agreements
contained in all such Loan Documents (all such principal, premium, interest,
liabilities, indebtedness and obligations being herein collectively called the
“Guaranteed Obligations”).  Each Subsidiary Guarantor understands, agrees and
confirms that the Agent, for the benefit of the Lenders, may enforce this
Guaranty up to the full amount of the Guaranteed Obligations against such
Subsidiary Guarantor without proceeding against any other Subsidiary Guarantor,
the Borrower, or under any other guaranty covering all or a portion of the
Guaranteed Obligations.  This Guaranty shall constitute a guaranty of payment
and not of collection.

 

2.                                       The liability of each Subsidiary
Guarantor hereunder is primary, absolute, joint and several, and unconditional
and is exclusive and independent of any security for or other guaranty of the
indebtedness of the Borrower whether executed by such Subsidiary Guarantor, any
other Subsidiary Guarantor or by any other party, and the liability of each
Subsidiary Guarantor hereunder shall not be affected or impaired by any
circumstance or occurrence whatsoever, including, without limitation: (i) any
direction as to application of payment by Borrower or by any other party other
than the Agent, (ii) any other continuing or other guaranty, undertaking or
maximum liability of a Subsidiary Guarantor or of any other party as to the
Guaranteed Obligations, (iii) any payment on or in reduction of any such other
guaranty or undertaking, (iv) any dissolution, termination or increase, decrease
or change in personnel by Borrower, (v) any payment made to any Lender on the
indebtedness which any Lender repays to the Borrower pursuant to court order in
any bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each Subsidiary Guarantor waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding, (vi)
any action or inaction by the Agent or any Lender as contemplated in Section 5
hereof, (vii) any invalidity, irregularity or unenforceability of all or any
part of the Guaranteed Obligations or of any security therefor or (viii) to the
extent permitted by applicable law, any other circumstances which might
otherwise constitute a defense available to, or a discharge of, the Borrower in
respect of the Guaranteed Obligations or of any Subsidiary Guarantor in respect
of this Guaranty.

 

3.                                       The obligations of each Subsidiary
Guarantor hereunder are independent of the obligations of any other Subsidiary
Guarantor, any other Subsidiary Guarantor, the Borrower and a separate action or
actions may be brought and prosecuted against each Subsidiary Guarantor whether
or not action is brought against any other Subsidiary Guarantor,

 

2

--------------------------------------------------------------------------------


 

any other Subsidiary Guarantor, the Borrower and whether or not any other
Subsidiary Guarantor, any other Subsidiary Guarantor, the Borrower be joined in
any such action or actions.  Each Subsidiary Guarantor waives, to the fullest
extent permitted by law, the benefits of any statute of limitations affecting
its liability hereunder or the enforcement thereof.  Any payment by the Borrower
or other circumstance which operates to toll any statute of limitations as to
the Borrower shall operate to toll the statute of limitations as to each
Subsidiary Guarantor to the fullest extent permitted by law.

 

4.                                       Each Subsidiary Guarantor hereby waives
to the fullest extent permitted by applicable law, notice of acceptance of this
Guaranty and notice of any liability to which it may apply, and waives
promptness, diligence, presentment, demand of payment, protest, notice of
dishonor or nonpayment of any such liabilities, suit or taking of other action
by the Agent or any other Lender against, and any other notice to, any party
liable thereon (including such Subsidiary Guarantor and the Borrower).

 

5.                                       The Agent, on behalf of the Lenders, or
the Lenders may at any time and from time to time without the consent of, or
notice to, any Subsidiary Guarantor, without incurring responsibility to such
Subsidiary Guarantor, without impairing or releasing the obligations of such
Subsidiary Guarantor hereunder, upon or without any terms or conditions and in
whole or in part:

 

(i)                                     change the manner, place or terms of
payment of, and/or change or extend the time of payment of, renew, increase,
accelerate or alter, any of the Guaranteed Obligations (including any increase
or decrease in the rate of interest thereon), any security therefor, or any
liability incurred directly or indirectly in respect thereof, and the guaranty
herein made shall apply to the Guaranteed Obligations as so changed, extended,
renewed, increased or altered;

 

(ii)                                  take and hold security for the payment of
the Guaranteed Obligations and/or sell, exchange, release, surrender, impair,
realize upon or otherwise deal with in any manner and in any order any property
by whomsoever at any time pledged or mortgaged to secure, or howsoever securing,
the Guaranteed Obligations or any liabilities (including any of those hereunder)
incurred directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;

 

(iii)                               exercise or refrain from exercising any
rights against the Borrower or any Subsidiary thereof or otherwise act or
refrain from acting;

 

(iv)                              settle or compromise any of the Guaranteed
Obligations, any security therefor or any liability (including any of those
hereunder) incurred directly or indirectly in respect thereof or hereof, and
may subordinate the payment of all or any part thereof to the payment of any
liability (whether due or not) of the Borrower to creditors of Borrower other
than the Lenders;

 

3

--------------------------------------------------------------------------------


 

(v)                                 apply any sums by whomsoever paid or
howsoever realized to any liability or liabilities of the Borrower to the
Lenders regardless of what liabilities of the Borrower remain unpaid;

 

(vi)                              release or substitute any one or more
endorsers, other Subsidiary Guarantor, the Borrower or other obligors;

 

(vii)                           consent to or waive any breach of, or any act,
omission or default under, any of the Loan Documents or any of the instruments
or agreements referred to therein, or otherwise amend, modify or supplement any
of the Loan Documents or any of such other instruments or agreements;

 

(viii)                        act or fail to act in any manner referred to in
this Guaranty which may deprive such Subsidiary Guarantor of its right to
subrogation against the Borrower to recover full indemnity for any payments made
pursuant to this Guaranty; and/or

 

(ix)                                take any other action which could, under
otherwise applicable principles of common law, give rise to a legal or equitable
discharge of any Subsidiary Guarantor from its liabilities under this Guaranty.

 

6.                                       No invalidity, irregularity or
unenforceability of all or any part of the Guaranteed Obligations or of any
security therefor shall affect, impair or be a defense to this Guaranty, and
this Guaranty shall be primary, absolute and unconditional notwithstanding the
occurrence of any event or the existence of any other circumstances which might
constitute a legal or equitable discharge of a surety or Subsidiary Guarantor
except payment in full of the Guaranteed Obligations.

 

7.                                       This Guaranty is a continuing one and
all liabilities to which it applies or may apply under the terms hereof shall be
conclusively presumed to have been created in reliance hereon.  No failure or
delay on the part of the Agent, on behalf of the Lenders, or any Lender in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
expressly specified are cumulative and not exclusive of any rights or remedies
which any Lender would otherwise have.  No notice to or demand on any Subsidiary
Guarantor in any case shall entitle such Subsidiary Guarantor to any other
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of any Lender to any other or further action in any
circumstances without notice or demand.  It is not necessary for the Agent or
any Lender to inquire into the capacity or powers of the Borrower or the
officers, directors, partners or agents acting or purporting to act on its or
their behalf, and any indebtedness made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

 

8.                                       (a) Each Subsidiary Guarantor waives
any right (except as shall be required by applicable law and cannot be waived)
to require the Agent or any Lender to: (i) proceed against the Borrower, of the
Guaranteed Obligations or any other party; (ii) proceed

 

4

--------------------------------------------------------------------------------


 

against or exhaust any security held from the Borrower of the Guaranteed
Obligations or any other party; or (iii) pursue any other remedy in the Agent’s
or any Lender’s power whatsoever.  Each Subsidiary Guarantor waives any defense
based on or arising out of any defense of the Borrower of the Guaranteed
Obligations or any other party other than payment in full of the Guaranteed
Obligations, including, without limitation, any defense based on or arising out
of the disability of the Borrower of the Guaranteed Obligations or any other
party, or the unenforceability of the Guaranteed Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of the Borrower
other than payment in full of the Guaranteed Obligations in cash.

 

(b)                                 Each Subsidiary Guarantor assumes all
responsibility for being and keeping itself informed of the Borrower’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks which such Subsidiary Guarantor assumes and incurs hereunder, and agrees
that the Agent or any Lender shall have no duty to advise any Subsidiary
Guarantor of information known to them regarding such circumstances or risks.

 

(c)                                  Until such time as the Guaranteed
Obligations have been paid in full in cash, each Subsidiary Guarantor hereby
waives all contractual, statutory, common law or other rights of reimbursement,
contribution or indemnity from the Borrower, which it may at any time otherwise
have as a result of this Guaranty.

 

9.                                       In order to induce the Lenders to make
Loans to, and issue Letters of Credit for the account of, the Borrower pursuant
to the Credit Agreement, Subsidiary Guarantor represents, warrants and covenants
that:

 

(a)                                  such Subsidiary Guarantor (i) is a duly
organized and validly existing corporation, partnership or limited liability
company, as the case may be, in good standing under the laws of the jurisdiction
of its organization, (ii) has the power and authority to own its property and
assets and to transact the business in which it is engaged and presently
proposes to engage and (iii) is duly qualified and is authorized to do business
and is in good standing in all jurisdictions where it is required to be so
qualified except for failures to be so qualified which, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect;

 

(b)                                 such Subsidiary Guarantor has the power and
authority to execute, deliver and perform this Guaranty and each other Loan
Document (such term, for purposes of this Guaranty, to mean each Loan Document
(as defined in the Credit Agreement) to which it is a party) and has taken all
necessary action to authorize the execution, delivery and performance by it of
each such Loan Document;

 

(c)                                  such Subsidiary Guarantor has duly executed
and delivered this Guaranty and each other Loan Document to which it is a party,
and each such Loan Document constitutes the legal, valid and binding obligation
of such Subsidiary Guarantor enforceable against such Subsidiary Guarantor in
accordance with its terms,

 

5

--------------------------------------------------------------------------------


 

except to the extent that the enforceability hereof or thereof may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law);

 

(d)                                 neither the execution, delivery or
performance by such Subsidiary Guarantor of this Guaranty or any other Loan
Document to which it is a party, nor compliance by it with the terms and
provisions hereof and thereof nor the consummation of the transactions
contemplated therein:  (i) will contravene any material provision of any
applicable law, statute, rule or regulation, or any applicable order, writ,
injunction or decree of any court or governmental instrumentality applicable to
the Subsidiary Guarantors, (ii) will conflict or be inconsistent with or result
in any breach of, any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the material properties or
assets of such Subsidiary Guarantor or any of its Subsidiaries pursuant to the
terms of any indenture, mortgage, deed of trust, credit agreement or loan
agreement or any other material agreement, contract or other instrument to which
such Subsidiary Guarantor or any of its Subsidiaries is a party or by which it
or any of its material properties or assets is bound or to which it may be
subject except any conflict, inconsistency or breach which individually or in
the aggregate could not reasonably be expected to have a Material Adverse Effect
or (iii) will violate any provision of the certificate or articles of
incorporation, by-laws, certificate of partnership, partnership agreement,
certificate of formation or limited liability company agreement (or equivalent
organizational documents), as the case may be, of such Subsidiary Guarantor or
any of its Subsidiaries;

 

(e)                                  no order, consent, approval, license,
authorization or validation of, or filing, recording or registration with
(except as have been obtained or made prior to the date when required and which
remain in full force and effect), or exemption by, any governmental or public
body or authority, or any subdivision thereof, is required with respect to such
Subsidiary Guarantor to authorize, or is required by such Subsidiary Guarantor
in connection with, (i) the execution, delivery and performance of this Guaranty
or any other Loan Document to which such Subsidiary Guarantor is a party, or
(ii) the legality, validity, binding effect or enforceability of this Guaranty
or any other Loan Document to which such Subsidiary Guarantor is a party; and

 

(f)                                    there are no actions, suits or
proceedings pending or, to the knowledge of such Subsidiary Guarantor,
threatened (i) with respect to this Guaranty or any other Loan Document to which
such Subsidiary Guarantor is a party, or (ii) which is, or could reasonably be
expected to have, a Material Adverse Effect.

 

10.                                 Each Subsidiary Guarantor covenants and
agrees that on and after the date hereof and until the termination of the Credit
Agreement, no Note or Letter of Credit remains outstanding and all other
Guaranteed Obligations have been paid in full, such Subsidiary Guarantor shall
use all reasonable efforts to take, or will use all reasonable efforts in the
exercise of its business judgment to refrain from taking, as the case may be,
all actions that are necessary

 

6

--------------------------------------------------------------------------------


 

to be taken or not taken so that no violation of any provision, covenant or
agreement contained in Section VII of the Credit Agreement, and so that no Event
of Default, is caused by the actions of such Subsidiary Guarantor or any of its
Subsidiaries.

 

11.                                 The Subsidiary Guarantors hereby jointly and
severally agree to pay all out-of-pocket costs and expenses of the Agent and
each Lender in connection with the enforcement of this Guaranty and the
protection of such Agent or any Lender’s rights hereunder, and in connection
with any amendment, waiver or consent relating hereto (including, without
limitation, the reasonable fees and disbursements of counsel employed by the
Agents or any of the Lenders).

 

12.                                 This Guaranty shall be binding upon each
Subsidiary Guarantor and its successors and assigns and shall inure to the
benefit of the Agent and each Lender and their successors and assigns.

 

13.                                 Neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated in any manner whatsoever
unless in writing duly signed by the Agent (with the consent of the Required
Lenders (or, to the extent required by Section 9.3 of the Credit Agreement, all
of the Lenders) at all times prior to the time at which all Guaranteed
Obligations have been paid in full, and each Subsidiary Guarantor directly
affected thereby (it being understood that the addition or release of any
Subsidiary Guarantor hereunder shall not constitute a change, waiver, discharge
or termination affecting any Subsidiary Guarantor other than the Subsidiary
Guarantors so added or released).

 

14.                                 Each Subsidiary Guarantor acknowledges that
an executed (or conformed) copy of each of the Loan Documents has been made
available to its principal executive officers and such officers are satisfied
with the contents thereof.

 

15.                                 In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Default (such term to mean
and include any “Unmatured Default” as defined in the Credit Agreement and shall
in any event, include, without limitation, any payment default on any of the
Guaranteed Obligations continuing after any applicable grace period), the Agent
and each Lender is hereby authorized at any time or from time to time, without
notice to any Subsidiary Guarantor or to any other Person, any such notice being
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) and any other indebtedness at any time held or owing by
such Lender to or for the credit or the account of such Subsidiary Guarantor,
against and on account of the obligations and liabilities of such Subsidiary
Guarantor to such Agent or Lender under this Guaranty, irrespective of whether
or not such Agent or Lender shall have made any demand hereunder and although
said obligations, liabilities, deposits or claims, or any of them, shall be
contingent or unmatured.

 

16.                                 All notices, requests, demands or other
communications pursuant hereto shall be sent or delivered by mail, telegraph,
telex, telecopy, cable or courier service and all such notices and
communications shall, when mailed, telegraphed, telexed, telecopied, or cabled
or sent by overnight courier, be effective when deposited in the mails,
delivered to the telegraph

 

7

--------------------------------------------------------------------------------


 

company, cable company or overnight courier, as the case may be, or sent by
telex or telecopier, except that notices and communications to the Agent or any
Subsidiary Guarantor shall not be effective until received by the Agent or such
Subsidiary Guarantor, as the case may be.  All notices and other communications
shall be in writing and addressed to such party at (i) in the case of the Agent
or any Lender, as provided in the Credit Agreement, and (ii) in the case of any
Subsidiary Guarantor, at its address or facsimile number set forth opposite its
signature below or in any case at such other address or telefax number as any of
the Persons listed above may hereafter notify the others in writing.

 

17.                                 If claim is ever made upon any Agent or
Lender for repayment or recovery of any amount or amounts received in payment or
on account of any of the Guaranteed Obligations and any of the aforesaid payees
repays all or part of said amount by reason of (i) any judgment, decree or order
of any court or administrative body having jurisdiction over such Agent or
Lender or any of its property or (ii) any settlement or compromise of any such
claim effected by such Lender with any such claimant (including the Borrower),
then and in such event each Subsidiary Guarantor agrees that any such judgment,
decree, order, settlement or compromise shall be binding upon such Subsidiary
Guarantor, notwithstanding any revocation hereof or the cancellation of any Note
or other instrument evidencing any liability of any Borrower, and such
Subsidiary Guarantor shall be and remain liable to such Agent and Lender
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by any such Agent and Lender.

 

18.                                 (a) THIS GUARANTY AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAW OF THE STATE OF ILLINOIS, IN EACH CASE WHICH ARE LOCATED
IN THE COUNTY OF COOK.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF ILLINOIS OR OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF ILLINOIS, IN
EACH CASE WHICH ARE LOCATED IN THE COUNTY OF COOK AND, BY EXECUTION AND DELIVERY
OF THIS GUARANTY, EACH SUBSIDIARY GUARANTOR HEREBY IRREVOCABLY ACCEPTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFOREMENTIONED COURTS.  EACH SUBSIDIARY GUARANTOR HEREBY
IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS THE BORROWER AS ITS DESIGNEE,
APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF,
AND IN RESPECT OF THE PROPERTY OF EACH SUBSIDIARY GUARANTOR, SERVICE OF ANY AND
ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY
SUCH ACTION OR PROCEEDING, AND THE BORROWER HEREBY ACCEPTS SUCH DESIGNATION,
APPOINTMENT AND EMPOWERMENT FOR ITSELF AND EACH SUBSIDIARY GUARANTOR.  EACH
SUBSIDIARY GUARANTOR HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH
COURTS LACK PERSONAL

 

8

--------------------------------------------------------------------------------


 

JURISDICTION OVER SUCH SUBSIDIARY GUARANTOR, AND AGREES NOT TO PLEAD OR CLAIM IN
ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY OTHER CREDIT
DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED COURTS THAT SUCH COURTS LACK
PERSONAL JURISDICTION OVER SUCH SUBSIDIARY GUARANTOR.  EACH SUBSIDIARY GUARANTOR
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO ANY SUCH SUBSIDIARY
GUARANTOR AT ITS ADDRESS FOR NOTICES AS PROVIDED IN SECTION 18 ABOVE, SUCH
SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.  EACH SUBSIDIARY
GUARANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR
PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SUCH
SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE IF IN CONFORMITY WITH
THE FOREGOING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE AGENT UNDER THIS
GUARANTY, OR ANY LENDER, TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY SUBSIDIARY
GUARANTOR IN ANY OTHER JURISDICTION.

 

(b)                                 EACH SUBSIDIARY GUARANTOR HEREBY IRREVOCABLY
WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY OF THE AFOREMENTIONED ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN
CONNECTION WITH THIS GUARANTY OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS
REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c)                                  EACH OF THE PARTIES TO THIS GUARANTY HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS GUARANTY, THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

19.                                 All payments made by any Subsidiary
Guarantor hereunder will be made without setoff, counterclaim or other defense
and on the same basis as payments are made by the Borrower under Section 2 of
the Credit Agreement.

 

20.                                 This Guaranty may be executed in any number
of counterparts and by the different parties hereto on separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument.  A set of
counterparts executed by all the parties hereto shall be lodged with the Agent.

 

21.                                 It is understood and agreed that any
Subsidiary that is required to execute a counterpart of this Guaranty after the
date hereof pursuant to the terms of the Credit Agreement shall become a
Subsidiary Guarantor hereunder by executing a counterpart hereof and delivering
the same to the Agent.

 

9

--------------------------------------------------------------------------------


 

22.                                 Notwithstanding anything else to the
contrary in this Guaranty, Agent, on behalf of the Lenders, agrees that this
Guaranty may be enforced only by the action of the Agent acting upon the
instructions of the Required Lenders (or, after the date on which all Guaranteed
Obligations have been paid in full) and that no other Lender shall have any
right individually to seek to enforce or to enforce this Guaranty, it being
understood and agreed that such rights and remedies may be exercised by the
Agent, for the benefit of the Lenders upon the terms of this Guaranty and the
Loan Documents.  The Agent on behalf of the Lenders further agrees that this
Guaranty may not be enforced against any director, manager, member, trustee,
officer, employee, partner, stockholder or other holder of equity interests of
any Subsidiary Guarantor (except to the extent such holder of equity interests
is also a Subsidiary Guarantor hereunder).  It is understood that the agreement
in this Section 22 is among and solely for the benefit of the Lenders and that
if the Required Lenders so direct (without requiring the consent of any
Subsidiary Guarantor), this Guaranty may be directly enforced by any Lender.

 

23.                                 This Guaranty and any obligations of any
Guaranty hereunder shall terminate on the termination of the Revolving Loan
Commitment and Term Loan Commitment and payment in full of all Guaranteed
Obligations; provided that all indemnities set forth herein shall survive any
such termination.

 

*     *     *

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Subsidiary Guarantor has caused this Guaranty to be
executed and delivered as of the date first above written.

 

 

QUIXOTE TRANSPORTATION SAFETY, INC

 

 

 

 

 

By:

/s/ Leslie J. Jezuit

 

 

Name:

Leslie J. Jezuit

 

 

Title:

President, Chief Executive Officer & Chairman

 

 

 

 

 

 

 

Address:

c/o Quixote Corporation
One East Wacker Drive
Chicago, Illinois 60601

 

Telephone No.:

(312) 467-6755

 

Facsimile No.:

(312) 467-0197

 

Attention:

President

 

 

 

 

 

 

 

 

 

 

 

 

 

TRANSAFE CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ Leslie J. Jezuit

 

 

Name:

Leslie J. Jezuit

 

Title:

President, Chief Executive Officer & Chairman

 

 

 

 

 

 

 

Address:

c/o Quixote Corporation
One East Wacker Drive
Chicago, Illinois 60601

 

Telephone No.:

(312) 467-6755

 

Facsimile No.:

(312) 467-0197

 

Attention:

President

 

 

 

 

 

 

 

 

 

 

 

 

 

ENERGY ABSORPTION SYSTEMS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Leslie J. Jezuit

 

 

Name:

Leslie J. Jezuit

 

Title:

President, Chief Executive Officer & Chairman

 

 

 

 

 

 

 

Address:

c/o Quixote Corporation
One East Wacker Drive
Chicago, Illinois 60601

 

Telephone No.:

(312) 467-6755

 

Facsimile No.:

(312) 467-0197

 

Attention:

President

 

11

--------------------------------------------------------------------------------


 

 

ENERGY ABSORPTION SYSTEMS (AL) LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By: Energy Absorption Systems, Inc., Its sole Managing Member

 

 

 

 

 

 

 

By:

/s/ Leslie J. Jezuit

 

 

Name:

Leslie J. Jezuit

 

Title:

President, Chief Executive Officer & Chairman

 

 

 

 

 

 

 

Address:

c/o Quixote Corporation
One East Wacker Drive
Chicago, Illinois 60601

 

Telephone No.:

(312) 467-6755

 

Facsimile No.:

(312) 467-0197

 

Attention:

President

 

 

 

 

 

 

 

 

 

 

 

 

 

SURFACE SYSTEMS,INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Leslie J. Jezuit

 

 

Name:

Leslie J. Jezuit

 

Title:

President, Chief Executive Officer & Chairman

 

 

 

 

 

 

 

Address:

c/o Quixote Corporation
One East Wacker Drive
Chicago, Illinois 60601

 

Telephone No.:

(312) 467-6755

 

Facsimile No.:

(312) 467-0197

 

Attention:

President

 

 

 

 

 

 

 

 

 

 

 

 

 

NU-METRICS, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Leslie J. Jezuit

 

 

Name:

Leslie J. Jezuit

 

Title:

President, Chief Executive Officer & Chairman

 

 

 

 

 

 

 

Address:

c/o Quixote Corporation
One East Wacker Drive
Chicago, Illinois 60601

 

Telephone No.:

(312) 467-6755

 

Facsimile No.:

(312) 467-0197

 

Attention:

President

 

12

--------------------------------------------------------------------------------


 

 

HIGHWAY INFORMATION SYSTEMS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Leslie J. Jezuit

 

 

Name:

Leslie J. Jezuit

 

Title:

President, Chief Executive Officer & Chairman

 

 

 

 

 

 

 

Address:

c/o Quixote Corporation
One East Wacker Drive
Chicago, Illinois 60601

 

Telephone No.:

(312) 467-6755

 

Facsimile No.:

(312) 467-0197

 

Attention:

President

 

 

 

 

 

 

 

 

 

 

 

 

 

GREEN LIGHT ACQUISITION CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Leslie J. Jezuit

 

 

Name:

Leslie J. Jezuit

 

Title:

President, Chief Executive Officer & Chairman

 

 

 

 

 

 

 

Address:

c/o Quixote Corporation
One East Wacker Drive
Chicago, Illinois 60601

 

Telephone No.:

(312) 467-6755

 

Facsimile No.:

(312) 467-0197

 

Attention:

President

 

 

 

 

 

 

 

 

 

 

 

 

Accepted and Agreed to:

 

 

 

 

 

 

 

 

 

 

 

THE NORTHERN TRUST CORPORATION,
as Administrative Agent for the Lenders

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Erin G. Sullivan

 

 

 

 

 

 

Name:

Erin G. Sullivan

 

 

 

 

 

Title:

Second Vice President

 

 

 

 

 

 

13

--------------------------------------------------------------------------------


 

Exhibit 10.13

 

REVOLVING LOAN NOTE

 

$10,714,285.71

 

Chicago, Illinois
May 21, 2003

 

FOR VALUE RECEIVED, the undersigned, QUIXOTE CORPORATION, a Delaware corporation
(the “Borrower”), promises to pay to the order of HARRIS TRUST AND SAVINGS BANK
and its registered assigns (the “Lender”), on May16, 2006, the principal sum of
Ten Million Seven Hundred Fourteen Thousand Two Hundred Eighty Five Dollars and
71/100 ($10,714,285.71), or, if less, the aggregate unpaid principal amount of
all Loans made by the Lender to the Borrower from time to time pursuant to that
certain Credit Agreement, dated as of May 16, 2003 (together with all
amendments, if any, from time to time made thereto, the “Credit Agreement”),
among the Borrower, various lenders (including the Lender), and The Northern
Trust Company, as agent (the “Agent”).

 

The Borrower agrees to pay interest on the principal hereof remaining from time
to time unpaid in accordance with Section 2.14 of the Credit Agreement.

 

All payments of principal of and interest on this Note shall be payable in
lawful currency of the United States of America at the Agent’s office at 50
South LaSalle Street, Chicago, Illinois 60675, in immediately available funds.

 

This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Credit Agreement, to which reference is made for a statement
of those terms and provisions.  Should the indebtedness represented by this Note
or any part hereof be collected at law or in equity or in bankruptcy,
receivership, or other court proceedings, or this Note be placed in the hands of
attorneys for collection after maturity (by declaration or otherwise), the
undersigned agrees to pay, in addition to principal and interest due and payable
hereon, reasonable attorneys’ and collection fees.

 

 

QUIXOTE CORPORATION

 

 

 

 

 

By:

/s/ Leslie J. Jezuit

 

 

Name:

  Leslie J. Jezuit

 

Title:

  President, Chief Executive
  Officer and Chairman

 

--------------------------------------------------------------------------------


 

Loans made by HARRIS TRUST AND SAVINGS BANK (the “Lender”) to QUIXOTE
CORPORATION (the “Borrower”) under the Credit Agreement, dated as of May 16,
2003 among the Borrower, various lenders (including the Lender), and THE
NORTHERN TRUST COMPANY, as Agent, and payments of principal received on the Note
to which this Grid is attached:

 

Date

 

Amount
of Loan

 

Amount of
Principal
Paid

 

Unpaid
Principal
Balance

 

Notation
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

Exhibit 10.13

 

REVOLVING LOAN NOTE

 

$14,285,714.29

 

Chicago, Illinois
May 21, 2003

 

FOR VALUE RECEIVED, the undersigned, QUIXOTE CORPORATION, a Delaware corporation
(the “Borrower”), promises to pay to the order of LaSALLE BANK NATIONAL
ASSOCIATION and its registered assigns (the “Lender”), on May 16, 2006, the
principal sum of Fourteen Million Two Hundred Eighty Five Thousand Seven Hundred
Fourteen Dollars and 29/100 ($14,285,714.29), or, if less, the aggregate unpaid
principal amount of all Loans made by the Lender to the Borrower from time to
time pursuant to that certain Credit Agreement, dated as of May 16, 2003
(together with all amendments, if any, from time to time made thereto, the
“Credit Agreement”), among the Borrower, various lenders (including the Lender),
and The Northern Trust Company, as agent (the “Agent”).

 

The Borrower agrees to pay interest on the principal hereof remaining from time
to time unpaid in accordance with Section 2.14 of the Credit Agreement.

 

All payments of principal of and interest on this Note shall be payable in
lawful currency of the United States of America at the Agent’s office at 50
South LaSalle Street, Chicago, Illinois 60675, in immediately available funds.

 

This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Credit Agreement, to which reference is made for a statement
of those terms and provisions.  Should the indebtedness represented by this Note
or any part hereof be collected at law or in equity or in bankruptcy,
receivership, or other court proceedings, or this Note be placed in the hands of
attorneys for collection after maturity (by declaration or otherwise), the
undersigned agrees to pay, in addition to principal and interest due and payable
hereon, reasonable attorneys’ and collection fees.

 

 

 

QUIXOTE CORPORATION

 

 

 

 

 

By:

/s/ Leslie J. Jezuit

 

 

Name:

Leslie J. Jezuit

 

Title:

President, Chief Executive
Officer and Chairman

 

--------------------------------------------------------------------------------


 

Loans made by LASALLE BANK NATIONAL ASSOCIATION (the “Lender”) to QUIXOTE
CORPORATION (the “Borrower”) under the Credit Agreement, dated as of May 16,
2003 among the Borrower, various lenders (including the Lender), and THE
NORTHERN TRUST COMPANY, as Agent, and payments of principal received on the Note
to which this Grid is attached:

 

 

Date

 

Amount
of Loan

 

Amount of
Principal
Paid

 

Unpaid
Principal
Balance

 

Notation
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

Exhibit 10.13

 

REVOLVING LOAN NOTE

 

$10,714,285.71

 

Chicago, Illinois
May 21, 2003

 

FOR VALUE RECEIVED, the undersigned, QUIXOTE CORPORATION, a Delaware corporation
(the “Borrower”), promises to pay to the order of NATIONAL CITY BANK OF
MICHIGAN/ILLINOIS and its registered assigns (the “Lender”), on May16, 2006, the
principal sum of Ten Million Seven Hundred Fourteen Thousand Two Hundred Eighty
Five Dollars and 71/100 ($10,714,285.71), or, if less, the aggregate unpaid
principal amount of all Loans made by the Lender to the Borrower from time to
time pursuant to that certain Credit Agreement, dated as of May 16, 2003
(together with all amendments, if any, from time to time made thereto, the
“Credit Agreement”), among the Borrower, various lenders (including the Lender),
and The Northern Trust Company, as agent (the “Agent”).

 

The Borrower agrees to pay interest on the principal hereof remaining from time
to time unpaid in accordance with Section 2.14 of the Credit Agreement.

 

All payments of principal of and interest on this Note shall be payable in
lawful currency of the United States of America at the Agent’s office at 50
South LaSalle Street, Chicago, Illinois 60675, in immediately available funds.

 

This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Credit Agreement, to which reference is made for a statement
of those terms and provisions.  Should the indebtedness represented by this Note
or any part hereof be collected at law or in equity or in bankruptcy,
receivership, or other court proceedings, or this Note be placed in the hands of
attorneys for collection after maturity (by declaration or otherwise), the
undersigned agrees to pay, in addition to principal and interest due and payable
hereon, reasonable attorneys’ and collection fees.

 

 

QUIXOTE CORPORATION

 

 

 

 

 

By:

/s/ Leslie J. Jezuit

 

 

Name:

Leslie J. Jezuit

 

Title:

President, Chief Executive
Officer and Chairman

 

--------------------------------------------------------------------------------


 

Loans made by NATIONAL CITY BANK OF MICHIGAN/ILLINOIS (the “Lender”) to QUIXOTE
CORPORATION (the “Borrower”) under the Credit Agreement, dated as of May 16,
2003 among the Borrower, various lenders (including the Lender), and THE
NORTHERN TRUST COMPANY, as Agent, and payments of principal received on the Note
to which this Grid is attached:

 

Date

 

Amount
of Loan

 

Amount of
Principal
Paid

 

Unpaid
Principal
Balance

 

Notation
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

Exhibit 10.13

 

REVOLVING LOAN NOTE

 

$14,285,714.29

 

Chicago, Illinois
May 21, 2003

 

FOR VALUE RECEIVED, the undersigned, QUIXOTE CORPORATION, a Delaware corporation
(the “Borrower”), promises to pay to the order of THE NORTHERN TRUST COMPANY and
its registered assigns (the “Lender”), on May 16, 2006, the principal sum of
Fourteen Million Two Hundred Eighty Five Thousand Seven Hundred Fourteen Dollars
and 29/100 ($14,285,714.29), or, if less, the aggregate unpaid principal amount
of all Loans made by the Lender to the Borrower from time to time pursuant to
that certain Credit Agreement, dated as of May 16, 2003 (together with all
amendments, if any, from time to time made thereto, the “Credit Agreement”),
among the Borrower, various lenders (including the Lender), and The Northern
Trust Company, as agent (the “Agent”).

 

The Borrower agrees to pay interest on the principal hereof remaining from time
to time unpaid in accordance with Section 2.14 of the Credit Agreement.

 

All payments of principal of and interest on this Note shall be payable in
lawful currency of the United States of America at the Agent’s office at 50
South LaSalle Street, Chicago, Illinois 60675, in immediately available funds.

 

This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Credit Agreement, to which reference is made for a statement
of those terms and provisions.  Should the indebtedness represented by this Note
or any part hereof be collected at law or in equity or in bankruptcy,
receivership, or other court proceedings, or this Note be placed in the hands of
attorneys for collection after maturity (by declaration or otherwise), the
undersigned agrees to pay, in addition to principal and interest due and payable
hereon, reasonable attorneys’ and collection fees.

 

 

QUIXOTE CORPORATION

 

 

 

 

 

By:

/s/ Leslie J. Jezuit

 

 

Name:

Leslie J. Jezuit

 

Title:

President, Chief Executive
Officer and Chairman

 

--------------------------------------------------------------------------------


 

Loans made by THE NORTHERN TRUST COMPANY (the “Lender”) to QUIXOTE CORPORATION
(the “Borrower”) under the Credit Agreement, dated as of May 16, 2003 among the
Borrower, various lenders (including the Lender), and THE NORTHERN TRUST
COMPANY, as Agent, and payments of principal received on the Note to which this
Grid is attached:

 

Date

 

Amount
of Loan

 

Amount of
Principal
Paid

 

Unpaid
Principal
Balance

 

Notation
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

Exhibit 10.13

 

TERM LOAN NOTE

 

$4,285,714.29

 

Chicago, Illinois
May 21, 2003

 

FOR VALUE RECEIVED, the undersigned QUIXOTE CORPORATION, a Delaware corporation
(the “Borrower”), promises to pay to the order of HARRIS TRUST AND SAVINGS BANK
(the “Lender”), at the principal office of The Northern Trust Company, as
Administrative Agent, in Chicago, Illinois, Four Million Two Hundred Eighty Five
Thousand Seven Hundred Fourteen Dollars and 29/100 ($4,285,714.29), or if less,
the aggregate unpaid principal amount of all Term Loans made or maintained by
Lender to the Borrower pursuant to the Credit Agreement, in installments in the
amounts set forth in Section 2.4(C) commencing on September 30, 2003 and
continuing thereafter on the first day of each December, March, June and
September with a final installment payment equal to the remaining outstanding
principal balance and accrued interest due on the Term Loan Termination Date.

 

The Borrower agrees to pay interest on the principal amount hereof remaining
from time to time unpaid at the rates set forth in the Loan Agreement as
hereinafter defined (including all amendments, if any, from time to time made
thereto).

 

All payments of principal and interest on this Note shall be payable in lawful
currency of the United States of America at the Agent’s office at 50 South
LaSalle Street, Chicago, Illinois 60675, in immediately available funds.

 

Should the indebtedness represented by this Note or any part hereof be collected
at law or in equity or in bankruptcy, receivership, or other court proceedings,
or this Note be placed in the hands of attorneys for collection after maturity
(by declaration or otherwise), the Borrower agrees to pay, in addition to
principal and interest due and payable hereon, reasonable attorneys’ and
collection fees.

 

This Term Loan Note is one of the Term Loan Notes issued pursuant to, and is
entitled to the benefits of, the Credit Agreement, dated as of May 16, 2003
(which, as it may be amended or modified and in effect from time to time, is
herein called the “Credit Agreement”), among the Borrower, the Lenders party
thereto, including the Lender, and The Northern Trust Company, as Agent, to
which Agreement reference is hereby made for a statement of the terms and
conditions governing this Term Loan Note, including the terms and condition
under which this Term Loan Note may be prepaid or its maturity date
accelerated.  Capitalized terms used herein and not otherwise defined herein are
used with the meanings attributed to them in the Agreement.

 

 

 

QUIXOTE CORPORATION

 

 

 

 

 

By:

/s/ Leslie J. Jezuit

 

 

Name:

Leslie J. Jezuit

 

Title:

President, Chief Executive
Officer and Chairman

 

--------------------------------------------------------------------------------


 

Exhibit 10.13

 

TERM LOAN NOTE

 

$5,714,285.71

 

Chicago, Illinois
May 21, 2003

 

FOR VALUE RECEIVED, the undersigned QUIXOTE CORPORATION, a Delaware corporation
(the “Borrower”), promises to pay to the order of LaSALLE BANK NATIONAL
ASSOCIATION (the “Lender”), at the principal office of The Northern Trust
Company, as Administrative Agent, in Chicago, Illinois, Five Million Seven
Hundred Fourteen Thousand Two Hundred Eighty Five Dollars and 71/100
($5,714,285.71), or if less, the aggregate unpaid principal amount of all Term
Loans made or maintained by Lender to the Borrower pursuant to the Credit
Agreement, in installments in the amounts set forth in Section 2.4(C) commencing
on September 30, 2003 and continuing thereafter on the first day of each
December, March, June and September with a final installment payment equal to
the remaining outstanding principal balance and accrued interest due on the Term
Loan Termination Date.

 

The Borrower agrees to pay interest on the principal amount hereof remaining
from time to time unpaid at the rates set forth in the Loan Agreement as
hereinafter defined (including all amendments, if any, from time to time made
thereto).

 

All payments of principal and interest on this Note shall be payable in lawful
currency of the United States of America at the Agent’s office at 50 South
LaSalle Street, Chicago, Illinois 60675, in immediately available funds.

 

Should the indebtedness represented by this Note or any part hereof be collected
at law or in equity or in bankruptcy, receivership, or other court proceedings,
or this Note be placed in the hands of attorneys for collection after maturity
(by declaration or otherwise), the Borrower agrees to pay, in addition to
principal and interest due and payable hereon, reasonable attorneys’ and
collection fees.

 

This Term Loan Note is one of the Term Loan Notes issued pursuant to, and is
entitled to the benefits of, the Credit Agreement, dated as of May 16, 2003
(which, as it may be amended or modified and in effect from time to time, is
herein called the “Credit Agreement”), among the Borrower, the Lenders party
thereto, including the Lender, and The Northern Trust Company, as Agent, to
which Agreement reference is hereby made for a statement of the terms and
conditions governing this Term Loan Note, including the terms and condition
under which this Term Loan Note may be prepaid or its maturity date
accelerated.  Capitalized terms used herein and not otherwise defined herein are
used with the meanings attributed to them in the Agreement.

 

 

 

QUIXOTE CORPORATION

 

 

 

 

 

By:

/s/ Leslie J. Jezuit

 

 

Name:

Leslie J. Jezuit

 

Title:

President, Chief Executive
Officer and Chairman

 

--------------------------------------------------------------------------------


 

Exhibit 10.13

 

TERM LOAN NOTE

 

$4,285,714.29

 

Chicago, Illinois
May 21, 2003

 

FOR VALUE RECEIVED, the undersigned QUIXOTE CORPORATION, a Delaware corporation
(the “Borrower”), promises to pay to the order of NATIONAL CITY BANK OF
MICHIGAN/ILLINOIS (the “Lender”), at the principal office of The Northern Trust
Company, as Administrative Agent, in Chicago, Illinois, Four Million Two Hundred
Eighty Five Thousand Seven Hundred Fourteen Dollars and 29/100 ($4,285,714.29),
or if less, the aggregate unpaid principal amount of all Term Loans made or
maintained by Lender to the Borrower pursuant to the Credit Agreement, in
installments in the amounts set forth in Section 2.4(C) commencing on
September 30, 2003 and continuing thereafter on the first day of each December,
March, June and September with a final installment payment equal to the
remaining outstanding principal balance and accrued interest due on the Term
Loan Termination Date.

 

The Borrower agrees to pay interest on the principal amount hereof remaining
from time to time unpaid at the rates set forth in the Loan Agreement as
hereinafter defined (including all amendments, if any, from time to time made
thereto).

 

All payments of principal and interest on this Note shall be payable in lawful
currency of the United States of America at the Agent’s office at 50 South
LaSalle Street, Chicago, Illinois 60675, in immediately available funds.

 

Should the indebtedness represented by this Note or any part hereof be collected
at law or in equity or in bankruptcy, receivership, or other court proceedings,
or this Note be placed in the hands of attorneys for collection after maturity
(by declaration or otherwise), the Borrower agrees to pay, in addition to
principal and interest due and payable hereon, reasonable attorneys’ and
collection fees.

 

This Term Loan Note is one of the Term Loan Notes issued pursuant to, and is
entitled to the benefits of, the Credit Agreement, dated as of May 16, 2003
(which, as it may be amended or modified and in effect from time to time, is
herein called the “Credit Agreement”), among the Borrower, the Lenders party
thereto, including the Lender, and The Northern Trust Company, as Agent, to
which Agreement reference is hereby made for a statement of the terms and
conditions governing this Term Loan Note, including the terms and condition
under which this Term Loan Note may be prepaid or its maturity date
accelerated.  Capitalized terms used herein and not otherwise defined herein are
used with the meanings attributed to them in the Agreement.

 

 

 

QUIXOTE CORPORATION

 

 

 

 

 

By:

/s/ Leslie J. Jezuit

 

 

Name:

Leslie J. Jezuit

 

Title:

President, Chief Executive
Officer and Chairman

 

--------------------------------------------------------------------------------


 

 

 

 

Exhibit 10.13

 

 

TERM LOAN NOTE

 

$5,714,285.71

 

 

 

Chicago, Illinois

 

 

 

 

May 21, 2003

 

FOR VALUE RECEIVED, the undersigned QUIXOTE CORPORATION, a Delaware corporation
(the “Borrower”), promises to pay to the order of THE NORTHERN TRUST COMPANY
(the “Lender”), at the principal office of The Northern Trust Company, as
Administrative Agent, in Chicago, Illinois, Five Million Seven Hundred Fourteen
Thousand Two Hundred Eighty Five Dollars and 71/100 ($5,714,285.71), or if less,
the aggregate unpaid principal amount of all Term Loans made or maintained by
Lender to the Borrower pursuant to the Credit Agreement, in installments in the
amounts set forth in Section 2.4(C) commencing on September 30, 2003 and
continuing thereafter on the first day of each December, March, June and
September with a final installment payment equal to the remaining outstanding
principal balance and accrued interest due on the Term Loan Termination Date.

 

The Borrower agrees to pay interest on the principal amount hereof remaining
from time to time unpaid at the rates set forth in the Loan Agreement as
hereinafter defined (including all amendments, if any, from time to time made
thereto).

 

All payments of principal and interest on this Note shall be payable in lawful
currency of the United States of America at the Agent’s office at 50 South
LaSalle Street, Chicago, Illinois 60675, in immediately available funds.

 

Should the indebtedness represented by this Note or any part hereof be collected
at law or in equity or in bankruptcy, receivership, or other court proceedings,
or this Note be placed in the hands of attorneys for collection after maturity
(by declaration or otherwise), the Borrower agrees to pay, in addition to
principal and interest due and payable hereon, reasonable attorneys’ and
collection fees.

 

This Term Loan Note is one of the Term Loan Notes issued pursuant to, and is
entitled to the benefits of, the Credit Agreement, dated as of May 16, 2003
(which, as it may be amended or modified and in effect from time to time, is
herein called the “Credit Agreement”), among the Borrower, the Lenders party
thereto, including the Lender, and The Northern Trust Company, as Agent, to
which Agreement reference is hereby made for a statement of the terms and
conditions governing this Term Loan Note, including the terms and condition
under which this Term Loan Note may be prepaid or its maturity date
accelerated.  Capitalized terms used herein and not otherwise defined herein are
used with the meanings attributed to them in the Agreement.

 

 

QUIXOTE CORPORATION

 

 

 

 

 

 

By:

   /s/Leslie J. Jezuit

 

 

Name:

Leslie J. Jezuit

 

 

Title:

President, Chief Executive

 

 

 

Officer and Chairman

 

 

 

--------------------------------------------------------------------------------